Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 1 of 269




                 EXHIBIT 41




                                                                    12/2/2019
                                                                    Ex. 41, Pg.1:40:1
                                                                                551
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 2 of 269
                                                                                             12/02/19




                                   56789::9ÿ<5=75:>9 5?78<ÿ@ABÿ@CAD




                                   ()*+,ÿ.)/*+0ÿ1ÿ*2,ÿ)*3)0*+4




71178 187!"1781240#143178$ 8887881%2&#2'1                                   12/2/2019
                                                                                                                             Ex.      011:40:1
                                                                                                                                 41, Pg.#552
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 3 of 269
                                                                                             12/02/19




                                                   ()*)+,ÿ./01ÿ1/)ÿ23*,1ÿ4055)*ÿ06ÿ7889)6ÿ739)ÿ:(81;3*)6ÿ<ÿ=>?>@




71178 187!"1781240#143178$ 8887881%2&#2'1                                   12/2/2019
                                                                                                                             Ex.      211:40:1
                                                                                                                                 41, Pg.#553
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 4 of 269
                                                                                             12/02/19




                                              ()*)ÿ,--.ÿ/012ÿ3455/ÿ(67




71178 187!"1781240#143178$ 8887881%2&#2'1                                   12/2/2019
                                                                                                                             Ex.      &11:40:1
                                                                                                                                 41, Pg.#554
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 5 of 269
                                                                                             12/02/19




71178 187!"1781240#143178$ 8887881%2&#2'1                                   12/2/2019
                                                                                                                             Ex.      311:40:1
                                                                                                                                 41, Pg.#555
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 6 of 269
                                                                                             12/02/19
                                               ()*ÿ,-./0.1ÿ2-1*ÿ3)-3ÿ45*65ÿ5-7ÿ7)*.ÿ3)*8ÿ9,09:*/ÿ;.ÿ3)*ÿ<0653ÿ=-..*6ÿ-/>ÿ?@(A(
                                               BÿC6-01ÿD-.-609:E




71178 187!"1781240#143178$ 8887881%2&#2'1                                       12/2/2019
                                                                                                                                 Ex.      %11:40:1
                                                                                                                                     41, Pg.#556
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 7 of 269
                                                                                             12/02/19




        ijklÿnopqÿrstouÿvoqlÿrswlqlxwrsyz                                                                                           T~ljx
                                                                                                                                      zÿ
                                                                                                                                          wjw
                                                                                                                                             ÿvjw
                                                                                                                                                wlq
                                                                                                                                                  zÿ
                                                                                                                                                   Jrsl
        a9BPÿR<<{E97ÿ<F<A3AW|ÿW<5ÿ9Aÿ6F<0F3<Rÿ6Uÿ5P<ÿE97}4ÿX3WW<45ÿA<R4|ÿ9?6AW
        R35PÿU94B3A953AWÿ3E<94|ÿ3_9W<4|ÿ9AEÿ@<6@?<ÿ̀8<<ÿ_60<ÿA<R4?<55<04                                                            8/X4B03X<ÿ9AEÿ4/@@605ÿgeÿ7<904ÿ6U
                                                                                                                                    3AE<@<AE<A5ÿ6/0A9?34_ÿ̀60ÿ?<44ÿ5P9A
             aA5<0ÿ76/0ÿ<_93?                                                                             83WAÿC@                   gÿ9ÿR<<{`
                                                                                                                                    J,*J=ST*




     )*+,-                             =+>-)=-                               H+I=)J-J                                                            J,*J=STH-T+>               [+\\+]
     ./0ÿ2345607                       2<?@ÿ;<A5<0                           K9E36ÿD5?9A53B                                                      G/0BP94<
     859:                              ;6A59B5ÿC4                            ;09L7MN<A3/4                                                        N3F<ÿ9ÿN3U5
     ;90<<04                           DEF<0534<                             OP<ÿD5?9A53BÿQA5<0F3<R                                              V9A9W<ÿ8/X4B03@536A
                                       G0<44                                 D/E36ÿD053B?<4                                                      Y6RA?69Eÿ3.8ÿD@@
                                                                                                                                                 Z<R4?<55<04

                                     G03F9B7ÿG6?3B7 DEF<05343AWÿN/3E<?3A<4 O<0_4ÿ;6AE3536A4 K<4@6A43X?<ÿY34B?64/0< C8̀`ÿaE3536A b60?EÿaE3536A 835<ÿV9@
                                                                OP<D5?9A53BB̀6_ÿ;6@703WP5ÿcBdÿefghÿX7ÿOP<ÿD5?9A53BÿV6A5P?7ÿN06/@ÿ̀D??ÿK3WP54ÿK<4<0F<E`


71178 187!"1781240#143178$ 8887881%2&#2'1                                                                                      12/2/2019
                                                                                                                                                                                Ex.      (11:40:1
                                                                                                                                                                                    41, Pg.#557
0012312405                                Case 2:20-cv-00851-TSZ 678ÿ 8ÿ40-4
                                                                  Document    8ÿÿFiled
                                                                                      ÿ78ÿ8ÿÿ678ÿPage 8 of 269
                                                                                             12/02/19




71178 187!"1781240#143178$ 8887881%2&#2'1                                   12/2/2019
                                                                                                                             Ex.      #11:40:1
                                                                                                                                 41, Pg.#558
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 9 of 269




                 EXHIBIT 42




                                                                    12/2/2019
                                                                    Ex. 42, Pg.1:40:1
                                                                                559
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 10 of 269
                                                                                    III III            IID IID IID IID III DII ID III IDI II DI II
                                                                                                                US007072849B i



(12)    United States Patent                                                                    (10) Patent No.:     US 7,072,849 Bl
        Filepp et al.                                                                           (45) Date of Patent:       Jul. 4, 2006

(54) METHOD FOR PRESENTING ADVERTISING                                                   (56)                     References Cited
      IN AN INTERACTiVE SERVICE                                                                              U.S. PATENT DOCUMENTS
(75)                                                                                             3,653,001 A       3/1972 Ninke   ........................ 395/132
         Inventors: Robert Filepp, White Plains, NY (US);
                    Alexander W. Bidwell, New York, NY                                                          (Continued)
                    (US); Francis C. Young, Pearl River,                                               FOREIGN PATENT DOCUMENTS
                    NY (US); Allan M. Wolf, Ridgefield,                                  JP                    573167        1/1982
                    CT (US); Duane Tiemann, Ossining,                                    JP                   3204259        9/1991
                    NY (US); Mel Bellar, New York, NY                                                         OTHER PUBLICATIONS
                    (US); Robert D. Cohen, Pouyhquag,
                    NY (US); James A. Galambos,                                          "Trintex Sets Prodigy Pricing; Telaction Reports New Cable
                    deceased, late of Westport, CT (US);                                 System Affiliate"; IDP Report; y 9 Issue:n4 p. 2(2); Apr. 1,
                    Kenneth H. Appleman, Brewster, NY                                    1988; Dialog(file 648, 06639981).*
                    (US); Sam Meo, Carmel, NY (US)                                                               (Continued)

        Assignee: International Business Machines                                        Primary Examiner-Donald L. Champagne
( 73)
                  Corporation, Armonk, NY (US)                                           (74) Attorney, Agent, or Firm-Connolly Boye Lodge &
                                                                                         Hutz LLP; Douglas Lefeve
(*)     Notice:         Subject to any disclaimer, the term of this                      (57)                 ABSTRACT
                        patent is extended or adjusted under 35                          A method for presenting advertising in an interactive service
                        U.S.C. 154(b) by O days.                                         provided on a computer network, the service featuring
                                                                                         applications which include pre-created, interactive text/
(21)    Appl. No.: 08/158,025                                                            graphic sessions is described. The method features steps for
                                                                                         presenting advertising concurrently with service applica-
(22)     Filed:         Nov. 26, 1993                                                    tions at the user terminal configured as a reception system.
                                                                                         In accordance with the method, the advertising is structured
                  Related U.S. Application Data                                          in a manner comparable to the service applications enabling
                                                                                         the applications to be presented at a first portion of a display
(60)    Division ofapplication No. 07/388,156, filed on Jul.                             associated with the reception system and the advertising
        28, 1989, now Pat. No. 5,347,632, which is a con-                                presented at a second portion. Further, steps are provided for
        tinuation-in-part of application No. 07/328,790, filed                           storing and managing advertising at the user reception
        on Mar. 23, 1989, now abandoned, which is a con-                                 system so that advertising can be pre-fetched from the
        tinuation-in-part of application No. 07/21 9,93 1 , filed                        network and staged in anticipation of being called for
        on Jul. 15, 1988, now abandoned.                                                 presentation. This minimizes the potential for communica-
                                                                                         tion line interference between application and advertising
(51)     Int. Cl.                                                                        traffic and makes the advertising available at the reception
                                                                                         system so as not to delay presentation of the service appli-
         GO6Q 30/00                   (2006.01)                                          cations. Yet further the method features steps for individu-
(52)     U.S. Cl ......................................................... 705/14        alizing the advertising supplied to enhance potential user
(58)     Field of Classification Search ................ 364/401;                        interest by providing advertising based on a characterization
                   395/600, 144, 153, 200, 250, 201, 207, 210,                           of the user as defined by the users interaction with the
                   395/214, 611, 613, 614, 615, 762, 779, 782,                           service, user demographics and geographical location. Yet
                   395/133, 135, 507, 327, 339, 340, 343, 346,                           additionally, advertising is provided with transactional
                                                       395/200.09, 445, 460              facilities so that users can interact with it.
         See application file for complete search history.                                              25 Claims, 16 Drawing Sheets

                                                                            110

                                                                    Hh Fontl,
                                                                      Syt
                                                                                         =I
                                                210


                                                                            ne
                                                                                    :1I::
                                                              201                                                 20    IO


                                                   302                                           302
                                                 Cch/ConcoMoto;                     Coth/Coc.nfroto
                                                                                          301    301   29.




                                                                                     ;


                                                                400
                                                                                         p-428



                                                                                                                                                                 12/2/2019
                                                                                                                                                                 Ex. 42, Pg.1:40:1
                                                                                                                                                                             560
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 11 of 269


                                                              US 7,072,849 Bl
                                                                   Page 2


              U.S. PATENT DOCUMENTS                                        183, 184, 268, 269, 303, 395, 402, 455, 530, 531, 594, 639,
     4,552,349 A       11/1985Loos et al .................... 270/54       640, 690, 691.*
     4,575,579 A        3/1986Simon et al ................... 178/4        Dictionaiy of Computers, Information Processing & Tele-
     4,688,167 A        8/1987Agarwal ..................... 395/343        communications, 2nd ed.; Jerry M Rosenberg; 1984; p.
     4,714,996 A       12/1987Gladney et al ............. 395/600          700.*
     4,805,134 A        2/1989Calo et al ................... 395/610       Miller; "Database and Videotex Services-Where Is Video-
     4,823,122 A       4/1989 Mann et al ............ 340/825.28           tex Going?"; Data Communications Buyers ' Guide 1983;
     4,873,662 A        8/1989   Sargent
     4,887,204 A       12/1989   Johnson et al ..............   395/600    pp. 152, 157; Nov. 1982.*
     4,897,781 A        1/1990   Chang et al ................   395/600    Dietrich et al.; "Toward a Graphic Standard"; PC World; v2
     4,897,782 A        1/1990   Bennett et al ..............   395/600    n12; p. 264-269; Nov. 1984.*
     4,989,850 A        2/1991   Weller ........................ 270/1.1   "MCTe1 Inc. Advertises in the Electronic Mall Shop-at-
     5,036,314 A        7/1991   Barillari et al .............. 340/717    Horne Service, an Advertising Vehicle of CornpuServe Inc.
     5,087,805 A   *    2/1992   Silverschotz et al.         219/121.71    And L. M. Berry & Co."; PR Newswire, PH303; Jan. 23,
     5,105,184 A   *    4/1992   Pirani et al ................. 340/721    1985; Dialog: File 148, Acc# 02341095.*
     5,119,290 A   *    6/1992   Loo et al .................... 395/400
                                                                           "Consurners Plugging Into New Electronic Mall"; Advertis-
                OTHER PUBLICATIONS                                         ingAge; Mar. 4, 1985; p. 741.*
                                                                           "Horne-Cornputer Shopping Arrives"; Discount Store News;
"The Handbook"; Prodigy; ©1990 Prodigy Services Corn-                      v24; p. 3(2); Mar. 18, 1985; Dialog: File 148, Acc#
pany Glessbrenner, Alfred; Ceriés, New On-line fee; $4.95                  02324097.*
a Month; Home Office Computing; v8 P. 36(1); Dec., 1990                    "Advertisers Need Quick Fix for Zipping, Zapping"; Mar-
Dialog (file 647, 09685321).*                                              keting News; v20 niO; pp. 12; May 9, 1986.*
"Advertisers Need Quick Fix for Zipping, Zapping"; Mar-                    Caplinger, Michael, "An Inforrnation Systern Based on
ketingNews; v20 niO; pp. 12; May 9, 1986; Dialog: File 15,                 Distributed Objections", OOPSLA '87 Proceedings.
Acc# 00317906.*
                                                                           Schatz, Bruce, "Telesophy: A Systern for Manipulating the
"Consurners Plugging into new Electronic Mall"; Advertis-                  Knowledge of a Community", 1987 IEEE.
ing Age; Mar. 4, 1985; p. 741; Dialog: File 16, Acc#                       Christodoulakis, S., "The Multirnedia Object Presentation
0115 5574.                                                                 Manager of MINOS: A Symmetric Approach", ACM
"CornpuServe Will Jointly Offer Advertising and Direct                     SIGMOD Conf. 1986.
Marketing Services via the CornpuServe Inforrnation Ser-                   Christodoulakis, S., "Issues in the Architecture of a Docu-
vice, aVideotex Systern"; NewsRelease; Oct. 19, 1983; pp.                  rnent Archiver Using Optical Disk Technology", i 985 ACM.
1-3; Dialog: File 16, Acc# 00962377.*                                      Christodoulakis, S., "Multirnedia Docurnent Presentation,
"Cornpuserve, L.M. Berry to Test Viability ofOnline Adver-                 Inforrnation Extraction, and Docurnent Forrnation in
tising"; Online Database Report; v4 niO; p. 12; Oct. 1983;                 MINOS: A Model and A Systern" 1986 ACM.
Dialog: File 275, Acc# 00610155.*                                          Sigel, Efrern, "The Future of Videotext", i 983, Knowledge
Miller; "Database and Videotex Services-Where is Video-                    Industry Publications, Inc., White Plains NY and London.
tex Going?"; Data Communications Buyers' Guide 1983;                       Alber, Antone F. , Vìdeotex/Teletext Principles & Practices,
pp. 152-157; Nov. 1982; Dialog: File 15, Acc# 00188062.*                   McGraw-Hill, Inc., 1985.
Dictionary of Computers, Information Processing & Tele-
communications, 2nd ed.; Jeny M. Rosenberg; 1984; pp.                      * cited by exarniner




                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  561
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 12 of 269


U.S. Patent        Jul. 4, 2006   Sheet 1 of 16              US 7,072,849 Bl




                     lnformaton Loyer
                                                         loo




                    Switch/File Server
                                                       200


      lo
                                                                  20




                    Cache/Concentrator
                                                  L 300



                     Reception System             [.   401




                        FIG.        i




                                                                           12/2/2019
                                                                           Ex. 42, Pg.1:40:1
                                                                                       562
                                                                 110                                                              30

                                                      Hgh Funcflon                                       er                 Business
                    i.   J 'J                                                                                               Support
                                                        System
                                                                                           L!i                               System




                                                                                                                                                -
                                                                                                                                                .



                          Gateway                             File Server
                          Systems
                                                                                           .
                                                                                                                             200         - 20
                                                201                                            201                           -
                                                                       'V
                                                                                                                                                ç')
                                    302                                                                           302

                                Cache/Concentrator                                      Cache/Concentrator                                      a
                                                                                (
                                                                                               301                301
                                                                                    14
                                                                                    405
                                                                                    ,                .

                                                                                                                  1     Reception
                                                                                    420         '        -    :

                                                                                    416                            j        405
                                                                                    ;::'                                           401
                                          ¡mn    i ((Hmm LEf-                                    «,r                    ]
                                                                                                                                   -
                                                                                    J

                                                 400 'll41I1ThIUIIu1                                 426
                                                                            i

                                                   424                                         J-428                                            oc
                                                                                                                                                .
                                                                                                                                                      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 13 of 269




Ex.
12/2/2019   563
    42, Pg.1:40:1
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 14 of 269


U.S. Patent             Jul. 4, 2006          Sheet 3 of 16                       US 7,072,849 Bl




                                                                        255
                                                                  /
                            Header PartlUon 250

            Body Partition                      Body Partition
                260                                 260




                                                          Window
                                                         Partition
                                                              275


                             AD Partition 280                                      Command
                                                                                   Bar 290
      I Next] [Back J lPoth] IMenuI    JActioni IJUmPI    I H&p I F Exit      I
                                                                                   I
       r      i         I          t      1
                                                              t
                                                    \          \-
       '291       292       293    '294       295       296       297      298


                                  FIG. 3a




                                                                                                12/2/2019
                                                                                                Ex. 42, Pg.1:40:1
                                                                                                            564
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 15 of 269


U.S. Patent          Jul. 4, 2006            Sheet 4 of 16                   US 7,072,849 Bl




                              255
      Header-                                         Presentation Data        /414
      Partition #1                                    I                      h'
      250
                           ABC APPLES      -7                                     Display
                                                                                  Field 2
                                                                             -, 271
     Body-                 APPLES ARE G6OD FOR YOU                     ..-
     Partition #2          APPLES COST I     TEACH
     260                   HOW MANY APPLES DO YOU
                           WISH TO ORDER ?                                    Display
                                                                              Field i
                                                                              27O
                                                                              (Input)
     AD-
     Partition #3
     280
                       I




                                                                       K     - Display
                                                                               Field 3
                                                 AD
                                                                               272
                                                          110N

                     NE(     a'cx   PATH   MENU       (   uup uap      xrr
                      291    292    293    294    295     296    297   298
                                                                                  285
     Command Bar
     Partition 290    SPECIFiC DiSPLAY SCREEN EXAMPLE




                                     FIG. 3b




                                                                                            12/2/2019
                                                                                            Ex. 42, Pg.1:40:1
                                                                                                        565
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 16 of 269


U.S. Patent          Jul. 4, 2006               Sheet 5 of 16         US 7,072,849 Bl




                                      OBJECT STRUCTURE
      550
                                     (552                     552             552
       \                                                  (
            HEADER             SEGMENT               SEGMENT        SEGMENT




                      TYPE            LENGTH            DATA
                                 f                  f

                           J                )
                           I          554/
                     553                                555



                                FIG. 4a




                                                                                    12/2/2019
                                                                                    Ex. 42, Pg.1:40:1
                                                                                                566
                                                       551
                                                                                                               -
                                                                                                               .




                    BYTE i   BYTES 2-7 BYtES 8-11   BYTE 12   BYTE 13
                                                                        BYTES
                                                                        14-15
                                                                                   i_i
                                                                                 BYtE 16   BYtE 17   BYTE 18


                                                                                                               ç')
                    OBJECT     ACCESS    OBJECT     OBJECT    OBJECT    OBJECT   OBJECT    NUMBER     OBJECT
                      ID      CONTROL      SET       LOC.      TYPE     LENGTH   STORAGE     OF      VERSION
                    LENGTH                          iNSET                        CONTROL   OBJECTS   CONTROL
                                                                                           IN SET



                                                              FIG. 4b




                                                                                                               .
                                                                                                                     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 17 of 269




Ex.
12/2/2019   567
    42, Pg.1:40:1
                                       OBJECT TYPES
                                                     500                              502                            504
                                                                                                                 y__
                              IPAGE TEMPLATE OW                    I PAGE FORMAT OBJ I            I-       PACE ELEMENT OW I
                                                     506                              508                           _-5 io

                              I        WINDOW OBJECT ]
                                                                          r
                                                                   LPROGRAM OBJECT            I   I ADVER11SEMEtff oai I
                                       SEGMENT TYPES
                    FIG. 4e
                                                                                                                           516           -
                                                                                                                                         .
                                            /512                                  r514                            /___
                              F CUSTOM CURSOR              I       J        CUSTOM TEXT J         I         FIELD DEF1N0N        I
                                          518
                                                                                  ç-520                            ,_522
                              I FLD LEVL PGM CALL I                I KEYWORD/NAVIGAT'Nl           I PAGE ELEMENT CALL I
                                               I,-
                                                     524                                526                                526
                                                                                                                   f-.--
                                                                                                                                         ç')
                              FPG ELMNT SELECTOR CALL I I PACE FORMAT CALL I                      I         PARTOEJON DEN        I
                                                     530
                                                                                  ,,-532                           /-. 534
                              [RESENTATION aSTA I                  I       PROGîi CALL        I    I         PROGRAM DATA        J
                                                I-. 513                           1
                                                                                       515                           f- 517
                              I        COMPRESSION DES.        I   I       __ARRAY 0EV.       1    I         flEW DEF. TYPE 2        1
                                                 ,.- 519                                                                4P 523
                                  ECUSTOM CURSOR TYP4                  I   CUSTOM GRAPHIC     I    I           EXTERNAL REF.         I
                                                 f-. 525                         i-. 527                                    ,-529
                                  I       IMBEDDED ELE.        J       I ti4vairoi« CONTROL I      I         PACE FORMAT DIF.        I
                                                 ,- 531                          I- 533                                    ,-. 535
                                  I-     TABLE STR UCTUREJ I IMBEDDED OBJECT                  1        i       TABLE ENTRY           I
                                                    537
                                                     ,-
                                  I     SYSTEM TABLE CALL]                                             E
                                                                                                               PAGE DEFAULT          i
                                                                                                                                         .
                                                                                                                                               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 18 of 269




Ex.
12/2/2019   568
    42, Pg.1:40:1
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 19 of 269


U.S. Patent              Jul. 4, 2006             Sheet 8 of 16                   US 7,072,849 Bl




           OBJECTS: COMPOSITION AND RELA11ONSHIPS                           500

           PAGE TEMPLATE OBJECTS
                                                                      ,,522         PAGE
                                526                       532    PAGE              ELEMENT
            ,,..520                                            ELEMENT            SELECTOR
         KE1ORD       PAGE FO,4AT CALL            PROGRAM CALLS CALLS                CALL

                                502
         PAGE FORMAT OBJECTS
         PART0N DEFINONS                528
         PAGE DEFAULTS
                                                                              504 or 510
                                 e.;

     I      PROGRAM OBJECTS                                        ELEMENT OBJECTS
     I   PROGRAMS                                                                    528
         TABLES                  -      I
                                                                     DEF1NJTION
                                                                         514
     I


                                                           CUSTOM TEXT-
                                                           CUSTOM CURSOR-512
                                                           PRESENTATION DATA' 530
                                                           FiELD 0EF1NONS -.. 516
              WINDOW OBJECTS                               ARRAY       IT
                                                                                     SIS
                                                           PROGRAM CALLS --...
            PARTITION DEFINITION'           522   jPARflTION
                                                  4   I
                                                                                    532
            PAGE ELEMENT CALL-:::
            CUSTOM îxr---514
            CUSTOM CURSOR512                530



                             -
            PRESENTATION DATA               516
            19EW DEFINITIONS
                                            515
            ARRAY DEFÌNmONS-                                    FIG. 4d
            PROGRAM




                                                                                                12/2/2019
                                                                                                Ex. 42, Pg.1:40:1
                                                                                                            569
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 20 of 269


U.S. Patent                            Jul. 4, 2006          Sheet 9 of 16         US 7,072,849 Bl




           551
                                   PAGE TEMPLATE OBJECT
                    'J




                    OBJECT
                                       PAGE    f    PAGE
                                      FORMAT       ELEMENT
                    HEADER



                                                                        THESE POINTERS ARE
                                                                        EHER      BOUC(E
                                       ORAT OBJECT                      OBJECT OF THE POINTED-
                    __________________________                          TO OBJECT) OR
       (        r            i    DESCRIBES PAR1TrIONS              \   DISPLACEMENTS WITHIN A
                                  ON SCREEN                     I
                                                                        CONThJNING OBJECT
          ';:                                                   i
                             I
                                                                    ¡
     502                 .
                /
       I                         PAGE ELEMENT OBJECT
      (         I            I
                                  DEFINES PRESENTATION DATA FOR A GWEN PAR1TI1ON
                                  FiELD DEFINmONS, PROGRAM LOGIC TO BE EXECUTED

     504
                                 PROGRAM OBJECT
                                  PROGRAM LOGIC TO BE INTERPRETED
                                  AS A RESULT OF AN EVENT, e.g. FiELD POST-PROCESSOR


       508

                                                    FIG. 5a




                                                                                                 12/2/2019
                                                                                                 Ex. 42, Pg.1:40:1
                                                                                                             570
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 21 of 269


U.S. Patent                         Jul. 4, 2006             Sheet 10 of 16                            US 7,072,849 Bl




                 J
                                    PAGE COMP0SON AND PROCESSING                                       J

                                    (500                                        526
                 J
                      PAGE TEMPLATE
                                                   = J PAGE FORMAT CALL                       J


                                                              +
                                                                                          -       32
                     PAGE FORMAT OBJECT                        PROGRAM CALL

                                                                                                               12

      250                                                                              .1MENT CALL         V   532
                                                                                  PROGRAM CALL.

   SELECTOR                                 : 80                                  PAGE ELEMENT CALL              I




                  /
             I
                 i
                       I/
             I        J

       I EVENT I PROGRAM ID I                    PARAMETERS             I


             8
                 '1
                            I




             ROGRAM OBJECTJ MODELS COMMON
                                          PARAMETER DRIVEN
                                          PROGRAMS, EG:
                                          AP PUCATIO N
                                                                   -s
                                                                      WINDOW OBJECT
                                                                      PAGE ELEMENT OBJECT
                                                                                              ?

                                                                                                   (       506
                                                                                                                     504
                                          CODE                     i_I_PAGE ELEMENT OBJECT


             INIELROPGdTERI
                                .                  I
                                                           z;/
                                                           PPcFt4 ATION DATA j
                                             ,/1
                      \         \
     PAGE ELEMENT POSTPROCESSOR                        I       I   n n nrnwmnpi1-"
         I        PAGE ELEMEW INIIÌALIZER
                                                                            I         FIELD DEFINITION               I

                                        FiELD POSTPROCESSOR         I



                                          _
                                    I


                                             FiELD INITIAliZER
                                    I-J


                                               FIG. 5b




                                                                                                                           12/2/2019
                                                                                                                           Ex. 42, Pg.1:40:1
                                                                                                                                       571
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 22 of 269


U.S. Patent              Jul. 4, 2006         Sheet 11 of 16                     Us 7,072,849 Bl




          (A)
                  INmAIJZE            I
                                                               FIG. 6
                         RS
                                                               R.S. PROTOCOL

                                     \ (io)
                                      \NAV('Logon PTO-k
                                      PROCESS OBJECTS

                                      REQUEST OBJS.
                                      PARSE OBJS.                        (3)
                               (B)                                   PAGE/OPEN WINDOW
                                      INTERPRET SECS                 PROCESSING
                                     BUILD PPT                       COMPLEtE
         (2)                         TJGCER PRE-PROC
         TRiGGER PROGRAM
                                     MNGE WiNDOW STACK
         OBJECTPO-id)                X-FER PRES. DATA

                                                                   \J
                                                                           WAIT FOR EVENT
         INTERPRET PRE-PROC                                      (D)1 USER INPUT
          SELECTORS                                                       SYSTEM GENERATED
                                                                     I


          (NITIALJZERS
                                                                                   (4)
                                                                                   EVENT


        (lb)                (F)
                                                                    PROCESS EVENT
        NA«PTO-ld ) INTERPRET POST-
                                                                TRANS PI-lYS. -LOG EVENT
                              PROCESS PARAMS.
       (1 c)                                          Ir\       UPDATE DISPLAY FIELDS
                              GENERATE TRANS.             .1
                                                                (PEVs)
       OPEN WiNDOW
        (WO-Id)
                              OPEN WINDOW
                              CLOSE WINDOW
                                                      T         FUNCTION CALL
                                                                TRIGGER FUNCflON
      id)
                                                      I
                              NAViGATE TO PAGE                  FILTER
       LOSE WINDOW            (w/o RETURN)             I        TRIGGER POST-PROC


                                               (5) TRiGGER
                                               PRoGRAM
                                              OBJECT (PO-id)




                                                                                               12/2/2019
                                                                                               Ex. 42, Pg.1:40:1
                                                                                                           572
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 23 of 269


U.S. Patent          Jul. 4, 2006     Sheet 12 of 16   US 7,072,849 Bl




                          PARTI11ONED APPUCA11ONS
                 .   UNXED PAGE TEMPLATE 0&JECTS
                 e   PACt E1EMENT OBJECTS                     410

                 s   PROGRAM OBJECTS AND PROCESSORS
                 . TRANSACTiON MESSAGE
                                                         J
                                                           430
                        SER%4CE SOFTWARE KERNAL         -J
                                                             432
    420ff                LOGICAL OPERATING SYSTEM
                                                             433
    450t1              PC SPECIFiC MULTI - TASKER        /
                                                         ..-. 451
                      PC SPECiFiC OPERATING SYSTEM



                                            4OO

                         RECEPTION SYSTEM LAYERS

                               FIG. 7




                                                                        12/2/2019
                                                                        Ex. 42, Pg.1:40:1
                                                                                    573
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 24 of 269


U.S. Patent                       Jul. 4, 2006               Sheet 13 of 16                    US 7,072,849 Bl




                                             Key Echo/
     Function                                Cursor Movement
     Data               I
                            Keyboa rd
                        I ManaQer        J


                        434
                              ,     I   Open/Close
                                        Window                                                   461
                                    I                                    Presentation
                                        Navigate                         Dato


                                                             Object
                                                           Interpreter
                                                                                              -
                                                             Object                                 Request
                            Object Response
                                                            Processor      _     436                pre-
                                                           (Build PPT-                              and
                                                            open/close                 Request      post-
                    J
                                                                window                 finng o  process-
       E-           Object                                                             TBOL     or
                                                                                       fiIers & ffrj
       I            Storage                    437_._.
                                                                                       p08t
                                                          Object Scanner
       iFacility                                         (porse segmenta)
                                                                                       process-
                                                                                       ors
      4??_t                       __f_                            Record           I     TBOL
                                             pli cotton level     Object
                                    i
                                             ject request         Datø_
                                                                                   J
                                                                                       Interpreter
                                                                               ....j                   J
         Store
      cz::::1::;                  Non-loca)
                                  object
                                                                    441
                                                                               Object        \438          Field
                                                                                                           Dato
                                  request                            I         d return
                                                                                                       Ad
                                                             Data
                                                           ColleCtion                         -J Manager
                                                                                       ctid
       :   .



      Return
               ct
                                        ogeEL1hhI
                                Dato Collection
                                                           Manager                     est             442    J



                                                      Receive Queue                                           j
               ObjecTge7
                Communications
               Mono er Interface
                                                                          Request Next Queue                 j
               Send DIA                        Receive
               Messages                        Message

                                                   Send           Error Data
       Link Communications                                                                    Manager
                        Manager


                                                                 FIG.          8




                                                                                                                   12/2/2019
                                                                                                                   Ex. 42, Pg.1:40:1
                                                                                                                               574
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 25 of 269


U.S. Patent                         Jul. 4, 2006                        Sheet 14 of 16               US 7,072,849 Bl




             551 ..\526                                                      -522
                                          Ì'AGE            PAGE
                                                                                          ADSLOT
              ro           OBJECT FORMAT ELEMENT
                           HEADER CALL    CALL                                            SLENG          I



        500
                                                                                          STYPE
                                                                                                             '522
              \i I                                                  I                   522-.
                                                                                                             I)
                                I     I    I       I   I   i   i
                                                                                                     j   J


                                                                                           PAGE      PAGE
                                                                                           ELEMENT   ELEMENT
                                                                                           CAIL      CALL    I
     OBi. ID -'J
     ABCI
     OBJ LENGTh
     OBi CONTROL -
     S.ryPE -553
     555-ABCF                                  jJ2
                                                                        \

                                                                            \
                                                                                        'L I,'  ABCY-555
                                                                                        _______ SLENG-554
     553-STiPE         -                                                            .



                                                                                                S1YPE-553
     554-SLENG                                                      V .k'
     555-ABCX
                                               ______.JGE
                                                                         \                  504
      PAGE             A                       -1' ELEMENT                          NA:;S
      FORMAT           B    S                                  OBJECT     B PRESENTATION
      OBJECT                                                   PARTfl1ON1 IC DATA
                                               S
                                                                            551 'tè. 530
        551                                    __j                               ,-516       ,-532       (_532
                                               ,-.516              .-516
    PAGE    A NAPIPS FiELD     FIELD    FLD.    I PROG.       rPROGRAM
    ELEMENI B PRESNT. DEr. FOR DEE. FOR DEE. FORICALL FOR IJCALL FOR
    OBJECT C DATA     INPUT    DISPLAY                      I IflD. POST

    PART 2 Y          FiELD 3  1        2        INIIÌAUZER I IPROCESSOR
            -          ____ ______ ______ _____   (ABC
                   -55t
     PROGRAMIA PROGRAM
     OBJECT        I
                       B    LOGIC
     508                                  534
              1-J
            551
                                                                                FIG. 9
     OBJECT        I B LOGIC
     508           JÇ                          534
       551




                                                                                                                    12/2/2019
                                                                                                                    Ex. 42, Pg.1:40:1
                                                                                                                                575
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 26 of 269


U.S. Patent               Jul. 4, 2006              Sheet 15 of 16              US 7,072,849 Bl




                                  FIG. 10
                      PAGE PROCESSING TABLE (ppt)

                              IPAGE LEVEL DATA
                                                                        I




                       r/                                       WINDOW LEVEL DATA I
                                                         I

                                                         L(       WINDOW LEVEL DATA
              ELEMENT LEVEL DATA                             Lf    WINDOW LEV    DATA
         I


                                               'N              L1    WINDOW LEVEL DATA
         \
             \    I
                      ELEMENT LEVEL DATA            J
                                                               L1
                                                                      WiNDOW LEVEL DATA




                                  ELEMENT LEVEL DATA           J
                          t




                                           ELEMENT LEVEL DATA               J
                                      I-




     I
             FiELD LEVEL DATA
                              /                 I




                                                             //
                                                        ELEMENT LL               J




                                               \N
                                               FIELD LEVEL DATA
              \               /            I




             FiELD LEVEl DATA                           FIELD LEVEL DATA
     I
                                                i                                f




                                                                    FiELD LEVEL DATA




                                                                                              12/2/2019
                                                                                              Ex. 42, Pg.1:40:1
                                                                                                          576
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 27 of 269


U.S. Patent         Jul. 4, 2006    Sheet 16 of 16            US 7,072,849 Bl




                                                  User approximation
                                                 of application/interest


                                                     'JUMP" function

                                             Staged PEO uJUMPwIndow
                                             opened on display; cursor
              FIG. 11                         in I/O field; user types
                                                   approximation of
                                                   application name

                                                   rrst cnarocer o
                                                  user-typed string
                                                 compared on cached
                                                          table


                                               mneumonics for
                                              character fetched
                                                        network

                                              ocal string-search coth
                                              searches retrieved table
                                                  for matching string


                Fetch PTO                    Y            Letter
          associated with string                      string uniqu
                                                          TN
                                                  Window for " INDFX

         triggers post-processors
          associated with nearest                                      e
           alphabetic JUMPword




                                                                            12/2/2019
                                                                            Ex. 42, Pg.1:40:1
                                                                                        577
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 28 of 269


                                                    US 7,072,849 Bl
                              i                                                                      2
    METHOD FOR PRESENTING ADVERTISING                                 would subscribe to the service and merchandisers who
        IN AN INTERACTIVE SERVICE                                     would rely on it as a channel of distribution for their good
                                                                      and services. Accordingly, if the service delivery system is
                RELATED APPLICATIONS                                  allowed to increase in size and complexity, either unchecked
                                                                      or unsubsidized, higher use costs would have to be charged
  This is a division ofapplication Ser. No. 07/388,156 filed          to recover the larger capital and operating expenses, with the
Jul. 28, 1989, Sep. 13, 1994, as U.S. Pat. No. 5,347,632,        negatively, spiralling effect that fewer users could be
application Ser. No. 07/388,156 being a continuation in part     attracted and be available over which to spread the costs for
of application Ser. No. 07/328,790, now abandoned filed          sustaining the service.
Mar. 23, 1989, which itself was a continuation in part of io In the past, other suppliers ofmass-media services such as
application Ser. No. 07/219,931, now abandoned filed Jul.        radio, television, newspapers, and magazines, have sought to
15, 1988.                                                        hold access and subscription prices to affordable levels by
                                                                 relying on advertising income to offset the costs of providing
          BACKGROUND OF THE INVENTION                            their users with the benefits of technological advance. How-
                                                              15 ever, in the case of interactive computer services, it has not
   i . Field of Use                                              been apparent how advertising could be introduced without
   This invention relates generally to a distributed process-    adversely affecting service speed and content quality, which
ing, interactive computer network intended to provide very       as noted, are considered essential elements for service
large numbers of simultaneous users; e.g. millions, access to    success.
an interactive service having large numbers; e.g., thousands, 20    Particularly, in an interactive service, if advertising were
of applications which include pre-created, interactive text/          provided in a conventional manner; as for example, by
graphic sessions; and more particularly, to a method for              providing the advertising as additional data to be supplied to
presenting advertising to service users during interactive            and presented at the user sites, the effort would compete with
sessions, the method featuring steps for presenting adver-            the supplying and presentation of service application data,
tising concurrently with applications, the advertising being     25   and have the undesirable effect of diminishing service
organized as data which is stored for presentation and                response time. More specifically, if advertising were sup-
replenished at the user sites so as to minimize interference          plied conventionally from a host to a user site, the applica-
with retrieval and presentation of application data; the              tion traffic, which constitutes the substance of the service,
method also featuring steps for individualizing the adver-            would have to compete with advertising for network com-
tising presented based on user characterizations defined by      30   munication resources. Yet additionally, even if traffic con-
service interaction and/or other data such as user demo-              flicts were somehow avoided, the presentation ofthe service
graphics and geographical location.                                   applications would have to be interrupted and delayed; for
    2. Prior Art                                                      example like television and radio commercials, as advertis-
    Interactive computer networks are not new. Traditionally          ing content was presented to the user. The effect of these
they have included conventional, hierarchical architectures      35   anticipated delays would be to degrade application response
wherein a central, host computer responds to the information          time and diminishing service attractiveness.
requests of multiple users. An illustration would be a time-             Additionally, in view of the need to maintain the user' s
sharing network in which multiple users, each at a remote             interest in application content so as to drive the interactive
terminal, log onto a host that provides data and software             session, it has not been apparent how advertising matter
resource for sequentially receiving user data processing         40   could be provided without distracting the user or disrupting
requests, executing them and supplying responses back to              the session. Where service response time is diminished for
the users.                                                            the sake of advertising which is either irrelevant or distaste-
   While such networks have been successful in making the             ful, insult is added to the injury, increasing the likelihood the
processing power of large computers available to many                 user, and service, will be, simply, turned off.
users, problems have existed with them. For example, in          45
such networks, the host has been required to satisfy all the                         SUMMARY OF INVENTION
user data processing requests. As a result, processing bottle-
necks arise at the host that cause network slowdowns and                Accordingly, it is an object of this invention to provide a
compel expansion in computing resources; i.e., bigger and             method for presenting advertising in an interactive service.
more complex computer facilities, where response times are       50     It is another object of this invention to provide a method
sought to be held low in the face of increasing user popu-            for presenting advertising in an interactive service which
lations.                                                              method enables the presentation of advertising to be inte-
  Host size and complexity, however, are liabilities for              grated with presentation of service applications.
interactive networks recently introduced to offer large num-           It is a yet another object of this invention to provide a
bers of the public access to transactional services such as      55   method for presenting advertising in an interactive service
home shopping, banking, and investment maintenance, as                which method minimizes the potential for interference
well as informational services concerning entertainment,              between the supply of interactive-service applications and
business and personal matters. As can be appreciated, com-            advertising.
mercial interactive networks will have to provide attractive             It is a still another object of this invention to provide a
services at low cost and with minimal response times in          60   method for presenting advertising which minimizes the
order to be successful. Unlike military and governmental              potential for interference between presentation of interac-
networks where, because of the compulsory nature of the               tive-service applications and advertising. It is yet a further
service performed, costs, content and efficiency are of sec-          object of this invention to provide a method for presenting
ondary concern, in commercial services, since use is pre-             advertising in an interactive service which method enables
dominantly elective, and paid for by the consumer, costs will    65   the advertising presented to be individualized to the user to
have to be held low, content made interesting and response            whom it is presented in order to increase the likelihood the
times reduced in order to attract and hold both users who             advertising will be of interest to the user.


                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  578
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 29 of 269


                                                    US 7,072,849 Bl
                              3                                                              4
  And, it is still a further object ofthis invention to provide              BRIEF DESCRIPTION OF THE DRAWINGS
a method for presenting advertising in an interactive service
which method enables the user to transactionally interact                The above and further objects, features and advantages of
with the advertising presented.                                        the invention will become clear from the following more
                                                               detailed description when read with reference to the accom-
  Briefly, the method for presenting advertising in accor-     panying drawings in which:
dance with this invention achieves the above-noted and            FIG. i 5 a block diagram of the interactive computer
other objects by featuring steps for presenting advertising    network in which the method of the present invention may
concurrently with service applications at the user reception   be practiced;
system; i.e., terminal. In accordance with the method, the io     FIG. 2 is a schematic diagram of the network illustrated
advertising is structured in a manner comparable to the        in FIG. 1;
manner in which the service applications are structured. This     FIGS. 3a and 3b are plan views of a display screen for a
enables the applications to be presented at a first portion of user reception system at which advertising can be presented
a display associated with the reception system and the                 to a user in accordance with the method of the present
advertising to be presented concurrently at a second portion      15   invention;
of the display. Further, in accordance with the method, the              FIGS. 4a,     4b, 4c and 4d are schematic drawings that
user reception system at which the advertising is presented            illustrate the structure of objects, and object segments that
includes facility for storing and managing the advertising so          may be used for advertising and applications in accordance
that it can be pre-fetched from the network and staged at the          with the method of the present invention;
reception system in anticipation of being called for presen-      20      FIG. Sa is a schematic diagram that illustrates the con-
                                                                       figuration of the page template object which might be used
tation. This minimizes the potential for communication line
                                                                       for presentation of an application and advertising in accor-
interference between application and advertising traffic and
                                                                       dance with the method of the present invention;
makes the advertising available at the reception system so as
                                                                         FIG. Sb is a schematic diagram that illustrates page
not to delay presentation of the service applications. Yet        25   composition which might be used for presentation of an
further the method features steps for individualizing the              application and advertising in accordance with the method
advertising supplied to enhance potential user interest by             of the present invention;
providing advertising based on a characterization ofthe user              FIG. 6 is a schematic diagram that illustrates the protocol
as defined by the users interaction with the service, user             which might be used by a reception system for supporting
demographics and geographical location. Yet additionally,         30   applications and advertising in accordance with the method
advertising is provided with transactional facilities so that          of the present invention;
users can interact with it.                                               FIG. 7 is a schematic diagram that illustrates major layers
  In preferred form, the method includes step for organizing           for a reception system which might be used for supporting
advertising and applications as objects that collectively              applications and advertising in accordance with the method
include presentation data and executable program instruc-              of the present invention;
tions for generating the advertising and applications at the            FIG. 8 is a block diagram that illustrates native code
reception system. In accordance with the preferred form of             modules for a reception system which might be used for
the method, advertising and application objects are selec-             supporting applications and advertising in accordance with
                                                                       the method of the present invention;
tively distributed in the service network in accordance with
                                                                          FIG. 9 is a schematic diagram that illustrates an example
a predetermined plan based on the likelihood the applica-              of a partitioned application to be processed by a reception
tions and advertising will be called by the respective user            system which might be used for supporting applications and
reception systems.                                                     advertising in accordance with the method of the present
  Also in preferred form, the method includes step for                 invention;
maintaining an advertising object identification queue, and        s     FIG. 10 illustrates generation of a page with a page
an advertising object store that are replenished based on              processing table for a reception system which might be used
predetermined criteria as advertising is called for association        for supporting applications and advertising in accordance
and presentation with applications. In accordance with the             with the method of the present invention;
method, as applications are executed at the reception system,            FIG. 11 is a flow diagram for an aspect ofthe navigation
the application objects provide generalized calls for adver-      50   method of a reception system which might be used for
tising. The application calls for advertising are subsequently         supporting applications and advertising in accordance with
forwarded to the reception system advertising queue man-               the method of the present invention.
agement facility which, in turn supplies an identification of
                                                                                 DESCRIPTION OF THE PREFERRED
advertising who's selection has been individualized to the
                                                                                         EMBODIMENT
user based on, as noted, the user's prior interaction history
with the service, demographics and local. Thereafter, the                              General System Description
object identification for the advertising is passed to the
object store to determine if the object is available at the              FIGS. i and 2 show a network in which the method of the
reception system. In preferred form, ifthe advertising object     60   present invention for presenting advertising might be used.
is not available at the reception system, a sequence of                As seen the network, designated 10, includes a plurality of
alternative advertising object identifications can be provided         reception units within a reception layer 401 for displaying
which if also are unavailable at the reception system will             information and providing transactional services. In this
resulting in an advertising object being requested from the            arrangement, many users each access network 10 with a
network. In this way, advertising of interest can be targeted     65   conventional personal computer; e.g., one of the IBM or
to the user and secured in time-efficient manner to increase           IBM-compatible type, which has been provided with appli-
the likelihood of user interest and avoid service distraction.         cation software to constitute a reception system (RS) 400.


                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 42, Pg.1:40:1
                                                                                                                                                579
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 30 of 269


                                                     US 7,072,849 Bl
                               5
   As seen in FIG. 1, interactive network 10 uses a layered             and are retrieved on demand by RS 400 for interpretive
structure that includes an information layer 100, a switchlfile         execution. Thus, not all partitions of a partitioned applica-
server layer 200, and cache/concentrator layer 300 as well as           tion need be resident at RS 400 to process a selected
reception layer 401. This structure maintains active appli-        partition, thereby raising the storage efficiency of the user' s
cation databases and delivers requested parts of the data- 5 RS 400 and minimizing response time. Each application
bases on demand to the plurality ofRS 400's, shown in FIG.         partition is an independent, self-contained unit and can
2. As seen in FIG. 2, cache/concentrator layer 300 includes        operate correctly by itself. Each partition may refer to other
a plurality of cache/concentrator units 302, each or which         partitions either statically or dynamically. Static references
serve a plurality of RS 400 units over lines 301. Addition-        are built into the partitioned application, while dynamic
ally, switchlfile server layer 200 is seen to include a server lo references are created from the execution of program logic
unit 205 connected to multiple cache/concentrator units 302        using a set of parameters, such as user demographics or
over lines 201. Still further, server unit 205 is seen to be       locale. Partitions may be chosen as part ofthe RS processing
connected to information layer 100 and its various elements,       in response to user created events, or by selecting a key word
which act as means for producing, supplying and maintain-          of the partitioned application (e.g., "JUMP" or "INDEX,"
ing the network databases and other information necessary 15 discussed below), which provides random access to all
to support network 10. Continuing, switchlfiler layer 200 is       services represented by partitioned applications having key
also seen to include gateway systems 210 connected to                   words.
server 205. Gateways 210 couple layer 200 to other sources                Objects provide a means of packaging and distributing
of information and data; e.g., other computer systems. As               partitioned applications. As noted, objects make up one or
will be appreciated by those skilled in the art, layer 200, like   20   more partitioned applications, and are retrieved on demand
layers 401 and 300, could also include multiple servers,                by a user's RS 400 for interpretive execution and selective
gateways and information layers in the event even larger                storage. All objects are interpreted by RS 400, thereby
numbers of users were sought to be served.                              enabling applications to be developed independently of the
  Continuing with reference to FIG. 2, in preferred form,               personal computer brand used.
each RS 400 is seen to include a personal computer 405             25     Objects may be nested within one another or referenced
having a CPU 410 including a microprocessor (as for                     by an object identifier (object-id) from within their data
example, one ofthe types made by INTEL Corporation in its               structure. References to objects permit the size ofobjects to
X'86 family of microprocessors), companion RAM and                      be minimized. Further, the time required to display a page is
ROM memory and other associated elements, such as moni-                 minimized when referenced objects are stored locally at RS
tor 412 with screen 414 and a keyboard 424. Further,               30   400 (which storage is determined by prior usage meeting
personal computer 405 may also include one or two floppy                certain retention criteria), or have been pre-fetched, or in
disk drives 416 for receiving diskettes 426 containing appli-           fact, are already used for the current page.
cation software used to support the interactive service and                Objects carry application program instructions and/or
facilitate the interactive sessions with network 10. Addition-          information for display at monitor screen 414 of RS 400.
ally, personal computer 405 would include operating sys-           35
                                                                        Application program objects, called pre-processors and
tems software; e.g., MS-DOS, supplied on diskettes 428                  post-processors, set up the environment for the user's inter-
suitable for the personal computer being used. Personal                 action with network 10 and respond to events created when
computer 405 still further may also include a hard-disk drive           the user inputs information at keyboard 424 ofRS 400. Such
420 for storing the application software and operating sys-             events typically trigger a program object to be processed,
tem software which may be transferred from diskettes 426           40
                                                                        causing one ofthe following: sending oftransactional infor-
and 428 respectfully.                                                   mation to the coapplications in one layer ofthe network 10;
   Once so configured, each RS 400 provides: a common                   the receiving of information for use in programs or for
interface to other elements of interactive computer network             presentation in application-dependent fields on monitor
10; a common environment for application processing; and                screen 414; or the requesting of a new objects to be
a common protocol for user-application conversation which          45
                                                                        processed by RS 400. Such objects may be part ofthe same
is independent ofthe personal computer brand used. RS 400               application or a completely new application.
thus constitutes a universal terminal for which only one
                                                                          The RS 400 supports a protocol by which the user and the
version of all applications on network 10 need be prepared,
thereby rendering the applications interpretable by a variety           partitioned applications communicate. All partitioned appli-
of brands of personal computers.                                   50
                                                                        cations are designed knowing that this protocol will be
   RS 400 formulated in this fashion is capable of commu-               supported in RS 400. Hence, replication of the protocol in
                                                                        each partitioned application is avoided, thereby minimizing
nication with the host system to receive information con-
taming either of two types of data, namely objects and                  the size of the partitioned application.
messages. Objects have a uniform, self-defining format                    RS 400 includes a means to communicate with network
known to RS 400, and include data types, such as interpret-        55
                                                                        10 to retrieve objects in response to events occurring at RS
able programs and presentation data for display at monitor              400 and to send and receive messages.
screen 414 of the user's personal computer 405. Applica-                  RS 400 includes a means to selectively store objects
tions presented at RS 400 are partitioned into objects which            according to a predetermined storage criterion, thus enabling
represent the minimal units available from the higher levels            frequently used objects to be stored locally at the RS, and
of interactive network 10 or RS 400. In this arrangement,          60   causing infrequently used objects to forfeit their local stor-
each application partition typically represents one screen or           age location. The currency ofobjects stored locally at the RS
a partial screen of information, including fields filled with           400 is verified before use according to the object's storage
data used in transactions with network 10. Each such screen,            control parameters and the storage criterion in use for
commonly called a page, is represented by its parts and is              version checking.
described in a page template object, discussed below.              65     Selective storage tailors the contents of the RS 400
   Applications, having been partitioned into minimal units,            memory to contain objects representing all or significant
are available from higher elements ofnetwork 10 or RS 400,              parts of partitioned applications favored by the user.

                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 42, Pg.1:40:1
                                                                                                                                                 580
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 31 of 269


                                                   US 7,072,849 Bl
                            7                                                                       8
Because selective storage of objects is local, response time           Objects include the information requested and utilized by
is reduced for those partitioned applications that the user          the RS 400 to permit a user to select specific parts of
accesses most frequently.                                            applications, control the flow of information relating to the
  Since much of the application processing formerly done             applications, and to supply information to the network.
by a host computer in previously known time-sharing net-        5    Objects are self-describing structures organized in accor-
works is now performed at the user's RS 400, the higher              dance with a specific data object architecture, described
elements ofnetwork 10, particularly layer 200, have as their         below. Objects are used to package presentation data and
primary functions the routing of messages, serving of                program instructions required to support the partitioned
objects, and line concentration. The narrowed functional           applications and advertising presented at a RS 400. Objects
load of the higher network elements permits many more lo are distributed on demand throughout interactive network
users to be serviced within the same bounds of computer            10. Objects may contain: control information; program
power and I/O capability of conventional host-centered             instructions to set up an application processing environment
architectures.                                                     and to process user or network created events; information
   Network 10 provides information on a wide variety of            about what is to be displayed and how it is to be displayed;
topics, including, but not limited to news, industry, financial 15 references to programs to be interpretively executed; and
needs, hobbies and cultural interests. Network 10 thus               references to other objects, which may be called based upon
eliminates the need to consult multiple information sources,         certain conditions or the occurrence of certain events at the
giving users an efficient and timesaving overview of subjects        user' s personal computer, resulting in the selection and
that interest them.                                                  retrieval of other partitioned applications packaged as
   The transactional features ofinteractive network 10 saves    20   objects.
the user time, money, and frustration by reducing time spent           Messages are information provided by the user or the
traveling, standing in line, and communicating with sales            network and are used in fields defined within the constructs
personnel. The user may, through RS 400, bank, send and              of an object, and are seen on the user's RS monitor 412, or
receive messages, review advertising provided in accor-              are used for data processing at RS 400. Additionally, and as
dance with the method of the present invention, place orders    25
                                                                     more fully described hereafter, messages are the primary
for merchandise, and perform other transactions.                     means for communication within and without the network.
   In preferred form, network 10 provides information,               The format of messages is application dependent. If the
advertising and transaction processing services for a large          message is input by the user, it is formatted by the parti-
number of users simultaneously accessing the network via             tioned application currently being processed on RS 400.
the public switched telephone network (PSTN), broadcast,        30
                                                                     Likewise, and with reference to FIG. 2, if the data are
and/or other media with their RS 400 units. Services avail-          provided from a co-application database residing in delivery
able to the user include display of information such as movie        system 20, or accessed via gateway 210 or high function
reviews, the latest news, airlines reservations, the purchase        system 110 within the information layer 100, the partitioned
ofitems such as retail merchandise and groceries, and quotes         application currently being processed on RS 400 causes the
and buy/sell orders for stocks and bonds. Network 10            35
                                                                     message data to be displayed in fields on the user's display
provides an environment in which a user, via RS 400                  monitor as defined by the particular partitioned application.
establishes a session with the network and accesses a large
number of services. These services are specifically con-               All active objects reside in file server 205. Inactive objects
structed applications which as noted are partitioned so they         or objects in preparation reside in producer system 120.
may be distributed without undue transmission time, and         40
                                                                     Objects recently introduced into delivery system 20 from the
may be processed and selectively stored on a user's RS 400           producer system 120 will be available from file server 205,
unit.                                                                but, may not be available on cache/concentrator 302 to
                                                                     which the user's RS 400 has dialed. If such objects are
                   System Configuration                              requested by the RS 400, the cache/concentrator 302 auto-
                                                                45
                                                                     matically requests the object from file server 205. The
  As shown in FIG. 1, interactive computer network 10                requested object is routed back to the requesting cache/
includes four layers: information layer 100, switch and file         concentrator 302, which automatically routes it to the com-
server layer 200, concentrator layer 300, and reception layer        munications line on which the request was originally made,
401.                                                                 from which it is received by the RS 400.
   Information layer 100 handles: (1) the production, storage   50     The RS 400 is the point of application session control
and dissemination of data and (2) the collection and off-line        because it has the ability to select and randomly access
processing of such data from each RS session with the                objects representing all or part of partitioned applications
network 10 so as to permit the targeting of information and          and their data. RS 400 processes objects according to
advertising to be presented to users and for traditional             information contained therein and events created by the user
business support.                                               55   on personal computer 405.
  Switch and file server layer 200 and cache/concentrator              Applications on network 10 act in concert with the
layer 300 together constitute a delivery system 20 which             distributed partitioned applications running on RS 400.
delivers requested data to the RS 400's of reception layer           Partitioned applications constructed as groups ofobjects and
401 and routes data entered by the user or collected at RS           are distributed on demand to a user's RS 400. An application
400's to the proper application in network 10. With refer-      60   partition represents the minimum amount of information and
ence to FIG. 2, the information used in a RS 400 either              program logic needed to present a page or window, i.e.
resides locally at the RS 400, or is available on demand from        portion of a page presented to the user, perform transactions
the cache/concentrator 300 or the file server 205, via the           with the interactive network 10, and perform traditional data
gateway 210, which may be coupled to external providers,             processing operations, as required, including selecting
or is available from information layer 100.                     65   another partitioned application to be processed upon a user
   There are two types of information in the network 10              generated completion event for the current partitioned appli-
which are utilized by the RS 400: objects and messages.              cation.


                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 42, Pg.1:40:1
                                                                                                                                                581
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 32 of 269


                                                    US 7,072,849 Bl
                                                                                                lo
   Objects representing all or part ofpartitioned applications        page 255, and may be included in any partition of a page.
may be stored in a user's RS 400 if the objects meet certain          Advertising 280 is presented to the user on an individualized
criteria, such as being non-volatile, non-critical to network         basis from queues of advertising object identifications (ids)
integrity, or if they are critical to ensuring reasonable             that are constructed off-line by business system 130, and
response time. Such objects are either provided on diskettes 5        sent to file server 205 where they are accessible to each RS
426 together with RS 400 system software used during the              400.
installation procedure or they are automatically requested by            Individualized queues of advertising object ids are con-
RS 400 when the user makes selections requiring objects not           structed based upon data collected on the partitioned appli-
present in RS 400. In the latter case, RS 400 requests from     cations that were accessed by a user, and upon events the
cache/concentrator layer 300 only the objects necessary to lo user generated in response to applications. The data are
execute the desired partitioned application.                    collected and reported by RS 400 to a data collection
   Reception system application software 426 in preferred       co-application in file server 205 for later transmission to
form is provided for IBM and IBM-compatible brands of           business system 130. In addition to application access and
personal computers 405, and all partitioned applications are    use characteristics, a variety of other parameters, such as
constructed according to a single architecture which each 15 user demographics or postal ZIP code, may be used as
such RS 400 supports. With reference to FIG. 2, to access       targeting criteria. From such data, queues of advertising
network 10, a user preferably has a personal computer 405       object ids are constructed that are targeted to either indi-
with at least 512K RAM and a single disk drive 416. The         vidual users or to sets of users who fall into certain groups
user typically accesses network 10 using a 1,200 or 2,400       according to such parameters. Stated otherwise, the adver-
bps modem (not shown). To initiate a session with network 20 tising presented is individualized to the respective users
10, objects representing the logon application are retrieved    based on characterizations of the respective users as defined
from the user's personal diskette, including the RS. appli-     by the interaction history with the service and such other
cation software, which was previously set up during stan-       information as user demographics and locale. As will be
dard installation and enrollment procedures with network        appreciated by those skilled in the art, conventional mar-
10. Once communication between RS 400 and cache/con- 25 keting analysis techniques can be employed to establish the
centrator layer 300 has been established, the user begins a     user characterizations based on the collected application
standard logon procedure by inputting a personal entry code.    usage data above noted and other information.
Once the logon procedure is complete, the user can begin to        Also with reference to FIG. 3b, the service interface is
access various desired services (i.e., partitioned applica-     seen to include a command region 285 which enables the
tions) which provide display of requested information and/or 30 user to interact with the network RS 400 and other elements
transaction operations.                                         of network 10, so as to cause such operations as navigating
                                                                from page to page, performing a transaction, or obtaining
                   Applications and Pages                       more information about other applications. As shown in
                                                                      FIG. 3b, interface region 285 includes a command bar
  Applications, i.e. information events, are composed of a       35
                                                                      290-having a number of commands 291-298 which the
sequence of one or more pages opened at screen 414 of                 user can execute. The functions of commands 291-298 are
monitor 412. This is better seen with reference to FIGS. 3a           discussed in greater detail below.
and 3b were a page 255 is illustrated as might appear at
screen 414 ofmonitor 412. With reference to FIG. 3a, each
                                                                                           Network Objects
page 255 is formatted with a service interface having page       40
partitions 250, 260, 280, and 290 (not to be confused with
application partitions). Window page partitions 275, well               As noted above, in conventional time-sharing computer
known in the art, are also available and are opened and               networks, the data and program instructions necessary to
closed conditionally on page 255 upon the occurrence of an            support user sessions are maintained at a central host com-
event specified in the application being run. Each page          45
                                                                      puter. However, that approach has been found to create
partition 250, 260, 280 and 290 and window 275 is made up             processing bottlenecks as greater numbers of users are
of a page element which defines the content of the partition          connected to the network; bottlenecks which require
or window.                                                            increases in processing power and complexity; e.g., multiple
  Each page 255 includes: a header page partition 250,                hosts of greater computing capability, if the network is to
which has a page element associated with it and which            50
                                                                      meet demand. Further, such bottlenecks have been found to
typically conveys information on the page' s topic or spon-           also slow response time as more users are connected to the
sor; one or more body page partitions 260 and window page             network and seek to have their requests for data processing
partitions 275, each of which is associated with a page               answered.
element which as noted gives the informational and trans-               The consequences ofthe host processing bottlenecking is
actional content of the page. For example, a page element        55   to either compel capital expenditures to expand host pro-
may contain presentation data selected as a menu option in            cessing capability, or accept longer response times; i.e., a
the previous page, and/or may contain prompts to which a              slower network, and risk user dissatisfaction.
user responds in pre-defined fields to execute transactions.             However, even in the case where additional computing
As illustrated in FIG. 3b, the page element associated with           power is added, and where response time is allowed to
body page partition 260-includes display fields 270, 271,        60   increase, eventually the host becomes user saturated as more
272. Awindow page partition 275 seen in FIG. 3a represents            and more users are sought to be served by the network. The
the same informational and transactional capability as a              network described above, however, is designed to alleviate
body partition, except greater flexibility is provided for its        the effects of host-centered limitations, and extend the
location and size.                                                    network saturation point. This objective is achieved by
   Continuing with reference to FIG. 3a, in accordance with      65   reducing the demand on the host for processing resources by
the invention, advertising 280 is provided over network 10,           structuring the network so that the higher network levels act
like page elements, also includes information for display on          primarily to maintain and supply data and programs to the

                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 42, Pg.1:40:1
                                                                                                                                                582
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 33 of 269


                                                     US 7,072,849 Bl
                              11                                                              12
lower levels ofthe network, particularly RS 400, which acts       Logic associated with the window supersedes base page
to manage and sustain the user screen displays.                   logic for the duration of the window. When a window is
   More particularly, the described network features proce-       opened, the bit map ofthe area covered by window is saved
dures for parsing the network data and program instructions       and most logic functions for the overlaid page are deacti-
required to support the interactive user sessions into packets, 5 vated. When the window is closed, the saved bit map is
referred to as objects, and distributing them into the network    swapped onto the screen, the logic functions associated with
where they can be processed at lower levels, particularly,        the window are disabled, and prior logic functions are
reception system 400.                                             reactivated.
   In accordance with the method of the present invention,           Windows are opened by user or program control. They do
the screens presented at the user' s monitor are each divided lo not form part ofthe base page. Windows would typically be
into addressable partitions shown in FIG. 3a, and the display     opened as a result of the completion of events specified in
text and graphics necessary to make up the partitions, as well    program call segments 532.
as the program instructions and control data necessary to            Window objects 506 are very similar in structure to page
deliver and sustain the screens and partitions, are formulated    element objects 504. The critical difference is that window
from pre-created objects. Further, the objects are structured 15 objects 506 speciFy their own size and absolute screen
in accordance with an architecture that permits the displayed     location by means of a partition definition segment 528.
data to be relocatable on the screen, and to be reusable to          Program objects 508 contain program instructions written
make up other screens and other sessions, either as pre-                in a high-level language called TRINTEX Basic Object
created and stored sessions or interactive sessions, dynami-            Language, i.e., TBOL, described in greater detail hereafter,
cally created in response to the user's requests.                  20
                                                                        which may be executed on RS 400 to support the applica-
  As shown in FIG. 4c, the network objects are organized                tion. More particularly, program objects 508 include inter-
as a family of objects each of which perform a specific                 pretable program code, executable machine code and param-
function in support of the interactive session. More particu-           eters to be acted upon in conjunction with the presentation
larly, in accordance with the preferred form ofthe invention,           of text and graphics to the reception system monitors.
the network object family is seen to include 6 members:            25
                                                                          Program objects 508 may be called for execution by
page format objects 502, page element objects 504, window               means ofprogram call segments 532, which specify when a
objects 506, program objects 508, advertisement objects 510             program is to be executed (event), what program to execute
and page template objects 500.                                          (p rogram pointer), and how programs should run (param-
   Within this family, page format objects 502 are designed             eters).
to define the partitioning 250 to 290 of the monitor screen        30
                                                                          Programs are treated as objects to conform to the open-
shown in FIG. 3a. The page format objects 502 provide a
                                                                        ended design philosophy of the data object architecture
means for pre-defining screen partitions and for ensuring a
                                                                        (DOA), allowing the dissemination of newly developed
uniform look to the page presented on the reception system
                                                                        programs to be easily and economically performed. As noted
monitor. They provide the origin; i.e., drawing points, and
dimensions of each page partition and different values for         35
                                                                        above, it is desirable to have as many of these program
                                                                        objects staged for execution at or as close to RS 400 as
presentation commands such as palette and background
                                                                        possible.
color.
  Page format objects 502 are referenced whenever non-                    Still further, in accordance with the method ofthe present
window data is to be displayed and as noted ensure a                    invention, advertising objects 510 include the text and
consistent presentation ofthe page. In addition, page format       40
                                                                        graphics that may be presented at ad partition 280 presented
objects 502 assures proper tessellation or "tiling" of the              on the monitor screen as shown in FIG. 3b.
displayed partitions.                                                     Finally, the object family includes page template objects
   Page element objects 504, on the other hand, are struc-              500. Page template objects 500 are designed to define the
tured to contain the display data; i.e., text and graphic, to be        components of the full screen presented to the viewer.
displayed which is mapped within screen partitions 250 to          45
                                                                        Particularly, page template objects 500 include the entry
290, and to further provide the associated control data and             point to a screen, the name ofthe page format objects which
programs. More specifically, the display data is described              speciFy the various partitions a screen will have and the page
within the object as NAPLPS data, and includes, PDI,                    element object that contain the display data and partitioning
ASCII, Incremental Point and other display encoding                     parameters for the page.
schemes. Page element objects also control the functionality       50      Additionally, page template object 500 includes the spe-
within the screen partition by means of field definition                cific program calls required to execute the screens associated
segments 516 and program call segments 532, as further                  with the application being presented to the user, and may
described in connection with the description of such seg-               serve as the means for the user to selectively move through;
ments hereafter. Page element objects 504 are relocatable               i.e., navigate the pages of interest which are associated with
and may be reused by many pages. To enable the displayable         55   various applications. Thus, in effect, page template objects
data to be relocated, display data must be created by                   500 constitute the "recipe" for making up the collection of
producers in the NAPLPS relative mode.                                  text and graphic information required to make the screens to
   Continuing with reference to FIG. 4c, window objects 506             be presented to the user.
include the display and control data necessary to support                  Also in accordance with the invention, object 500 to 510
window partitions 275 best seen in FIG. 3a. Windows                60   shown in FIG. 4c are themselves made up of further sub-
contain display data which overlay the base page and control            blocks of information that may be selectively collected to
data which supersede the base page control data for the                 define the objects and resulting pages that ultimately con-
underlying screen during the duration of the window. Win-               stitute the application presented to the user in an interactive
dow objects 506 contain data which is to be displayed or                text and graphic session.
otherwise presented to the viewer which is relatively mdc-         65      More specifically and as shown schematically in FIG. 4a,
pendent from the rest of the page. Display data within                  objects 500 to 510 are predefined, variable length records
windows overlay the base page until the window is closed.               consisting of a fixed length header 551 and one or more

                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  583
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 34 of 269


                                                      US 7,072,849 Bl
                              13                                                                                    14
self-defining record segments 552 a list of which is pre-                objects and their use in the network can be made without
sented in FIG. 4c as segment types 512 to 540.                           changing pre-existing objects.
   In accordance with this design, and as shown in FIG. 4b,                 As in the case of objects, the segments have also been
object header 551 in preferred form is i 8 bytes in length and           provided with a specific structure. Particularly, and as shown
contains a prescribed sequence of information which pro-            5    in FIG. 4a, segments 552 consists of a designation of
vides data regarding the object's identification, its antici-  segment type 553, identification of segment length 554,
pated use, association to other objects, its length and its    followed by the information necessary to implement the
version and currency.                                          segment and its associated object 555; e.g., either, control
   More particularly, each of the i 8 bytes of object header   data, display data or program code.
551 are conventional hexadecimal, 8 bit bytes and are lo         In this structure, segment type 553 is identified with a
arranged in a fixed pattern to facilitate interpretation by    one-byte hexadecimal code which describes the general
network 10. Particularly, and as shown in FIG. 4b, the first   function of the segment. Thereafter, segment length 554 is
byte of header 551; i.e., byte 1, identifies the length of the identified as a fixed two-byte long field which carries the
object ID in hexadecimal. The next six bytes; i.e., bytes 2 to           segment length as a hexadecimal number in INTEL format;
7, are allocated for identiFying access control to the object so    15   i.e., least significant byte first. Finally, data within segments
as to allow creation of closed user groups to whom the                   may be identified either by position or keyword, depending
object(s) is to be provided. As will be appreciated by those             on the specific requirements of the segment.
skilled in the art, the ability to earmark objects in anticipa-             The specific structure for the objects and segments in
tion of user requests enables the network anticipate requests            shown in FIG. 4c and is described below. In that description
and pre-collect objects from large numbers of them main-            20
                                                                         the following notation convention is used:
tamed to render the network more efficient and reduce                       < >-mandatory item
response time. The following 4 bytes ofheader 551; bytes 8                  ( )optional item
to 11, are used to identiFy the set of objects to which the                 .   .       .      -item may be repeated
subject object belongs. In this regard, it will be appreciated
                                                                            item item
that, again, for speed of access and efficiency of selection,       25

the objects are arranged in groups or sets which are likely to
                                                                            < > ( )-items in a column indicate either/or
be presented to user sequentially in presenting the page sets;              item item
i.e., screens that go to make up a session.                                 The structure for objects is:
   Following identification ofthe object set, the next byte in              PAGE TEMPLATE OBJECT,
                                                                    30
header 551; i.e., byte 12, gives the location of the subject             [ <header> (compression descriptor) <page format call>
object in the set. As will be appreciated here also the                  (p age element call) . . . (program call) . . . (page element
identification is provided to facilitate ease of object location         selector) (system table call) . . . external reference) (key-
and access among the many thousands of objects that are                  word/navigation)               .   .   .


maintained to, thereby, render their selection and presenta-                                    I;


tion more efficient and speedy.                                     35      As noted above, page format objects 502 are designed to
                                                                         define the partitioning 250 to 290 of monitor screen 414
   Thereafter, the following bytes of header 551; i.e., byte             shown in FIG. 3a.
13, designates the object type; e.g., page format, page
template, page element, etc. Following identification of the             PAGE FORMAT OBJECT,
object type, two bytes; i.e., bytes 14, 15, are allocated to
define the length of the object, which may be of whatever
                                                                    40   [<header> (compression descriptor) (page defaults) <parti-
length is necessary to supply the data necessary, and thereby            tion definition>];
provides great flexibility for creation of the screens. There-              PAGE ELEMENT OBJECT,
after, a single byte; i.e., byte 16, is allocated to identify the        [ <header> (compression descriptor) (presentation data) . .
storage characteristic for the object; i.e., the criterion which         (program call) . . . (custom cursor) . . . (custom text) . . . (field
                                                                    45
establishes at what level in network 10 the object will be               definition) . . . (field-level program call) . . . (custom cursor
stored, and the basis upon which it will be updated. At least            type 2)                . . . (custom graphic) . . . (field definition type
a portion ofthis byte; ic, the higher order nibble (first 4 bits         2) .       .       . (array definition) . . . (inventory control)];
reading from left to right) is associated with the last byte;
i.e., byte 18, in the header which identifies the version of the           Page element objects, as explained, are structured to
object, a control used in determining how often in a prede-
                                                                    50   contain the display data; i.e., text and graphics, to be
termined period of time the object will be updated by the                presented at screen partitions 250 to 290.
network.                                                                   WINDOW OBJECT,
  Following storage characteristic byte 16, header 551                   [<header> (compression description) <partition definition>
includes a byte; i.e., 17, which identifies the number of           55   (page element call) (presentation data)             .  . .  (program
objects in the set to which the subject object belongs.                  call) . . . (custom cursor) . . . (custom text) . . . (custom cursor
Finally, and as noted above, header 551 includes a byte; i.e.,           type 2) . . . (custom graphic) . . . (field definition) . . . (field
18, which identifies the version ofthe object. Particularly the          level program call) . . . (field definition type 2) . . . (array
object version is a number to establish the control for the              definition) . . . (inventory control)];
update of the object that are resident at RS 400.                   60     As noted, window objects include display and control
   As shown in FIG. 4a, and as noted above, in addition to               data necessary to support window partition at screen 414.
header 551, the object includes one more of the various                    PROGRAM OBJECTS,
segment types shown in FIG. 4c.
   Segments 512 to 540 are the basic building blocks of the              [ <header> (compression descriptor) <program data> .                 .   .


objects. And, as in the case ofthe object, the segments are         65      Program objects, on the other hand, contain program
also self-defining. As will be appreciated by those skilled in           instructions written in higher-level language which may be
the art, by making the segments self-defining, changes in the            executed at RS 400 to support the application.


                                                                                                                                                      12/2/2019
                                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                                  584
          Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 35 of 269


                                                          US 7,072,849 Bl
                    15                                                                           16
   ADVERTISEMENT OBJECT,                                                      to as "TBOL", (TRINTEX Basic Object Language, "TRIN-
                                                                              TEX" being the former company name of one of the
[ <header> (compression descriptor) (presentation data) . .
                                                                  assignees of this invention). TBOL is specifically adapted
( program call) . . . (custom cursor) . . . (custom text) . . . (field
                                                                  for writing the application programs so that the programs
definition) . . . (field-level program call) . . . (custom cursor
                                                               5  may be compiled into a compact data stream that can be
type 2) . . . (custom graphic) . . . (field definition type       interpreted by the application software operating in the user
2) . . . (array definition) . . . (inventory control)];           personal computer, the application software being designed
   In accordance with the invention, and as can be seen,          to establish the network Reception System 400 previously
advertisement objects are substantially the same as page          noted and described in more detail hereafter.
element objects, with the difference being that, as their name lo    The Reception System application software supports an
implies, their subject matter is selected to concern advertis-    interactive text!graphics sessions by managing objects. As
ing.                                                              explained above, objects specify the format and provide the
   Continuing, the structure for the object segments follows      content; i.e., the text and graphics, displayed on the user's
from the above description, and is as described more fully in     screen so as to make up the pages that constitute the
parent application Ser. No. 388,156 now issued as U.S. Pat. 15 application. As also explained, pages are divided into sepa-
No. 5,347,632, the contents of which patent are incorporated      rate areas called "partitions" by certain objects, while certain
herein by reference.                                              other objects describe windows which can be opened on the
                                                                  pages. Further, still other objects contain TBOL application
                      Network Messages                            programs which facilitate the data processing necessary to
                                                               20 present the pages and their associated text and graphics.
   In addition to the network objects, and the display data,         As noted, the object architecture allows logical events to
control data, and the program instructions they contain as        be specified in the object definitions. An example ofa logical
previously described, network 10 also exchanges informa-          event is the completion of data entry on a screen; i.e., an
tion regarding the support of user sessions and the mainte-       application page. Logical events are mapped to physical
nance ofthe network as "messenger". Specifically, messages 25 events such as the user pressing the <ENTER> key on the
typically relate to the exchange of information associated        keyboard. Other logical events might be the initial display of
with initial logon of a reception system 400 to network 10,       a screen page or the completion of data entry in a field.
dialogue between RS 400 and other elements and commu-             Logical events specified in page and window object defini-
nications by the other network elements amongst them-             tions can be associated with the call of TBOL program
selves.                                                                  30   objects.
  To facilitate message exchange internally, and through                         RS 400 is aware of the occurrence of all physical events
gateway 210 to entities externally to network 10, a protocol                  during the interactive text!graphic sessions. When a physical
termed the "Data Interchange Architecture" (DIA) is used to                   event such as depression of the forward <TAB> key corre-
support the transport and interpretation ofinformation. More                  sponds to a logical event such as completion of data entry in
particularly, DIA enables: communications between RS 400                 35   a field, the appropriate TBOL program is executed if speci-
units, separation of functions between network layers 100,                    fled in the object definition. Accordingly, the TBOL pro-
200, 300 and 401; consistent parsing of data; an "open"                       grams can be thought of as routines which are given control
architecture for network 10; downward compatibility within                    to perform initialization and post-processing application
the network; compatibility with standard industry protocols                   logic associated with the fields, partitions and screens at the
such as the IBM System Network Architecture; Open Sys-                   40   text!graphic sessions.
tems Interconnections standard; support of network utility                       RS 400 run time environment uses the TBOL programs
sessions; and standardization ofcommon network and appli-                     and their high-level key-word commands called verbs to
cation return codes.                                                          provide all the system services needed to support a text!
   Thus DIA binds the various components of network 10                        graphic session, particularly, display management, user
into a coherent entity by providing a common data stream                 45   input, local and remote data access.
for communications management purposes. DIA provides                            TBOL programs have a structure that includes three
the ability to route messages between applications based in                   sections: a header section in which the program name is
IBM System Network Architecture (SNA), (well known in                         specified; a data section in which the data structure the
the art, and more fully described in Data and Computer                        program will use are defined; and a code section in which the
Communications, by W. Stallings, Chapter 12, McMillian                   50   program logic is provided composed of one or more proce-
Publishing, Inc. (1985)) and non-SNA reception system                         dures. More specifically, the code section procedures are
applications; e.g. home computer applications. Further, DIA                   composed of procedure statements, each of which begins
provides common data structure between applications run at                    with a TBOL key word called a verb.
RS 400 units and applications that may be run on external                       The name of a procedure can also be used as the verb in
computer networks; e.g. Dow Jones Services, accessed                     55   a procedure statement exactly as ifit were a TBOL key-word
through gateway 210. As well, DIA provides support for                        verb. This feature enables a programmer to extend the
utility sessions between backbone applications run within                     language vocabulary to include customized application-
network 10. A more detailed description of network mes-                       oriented verb commands.
saging in provided in above noted U.S. Pat. No. 5,347,632,                       Continuing, TBOL programs have a program syntax that
the content of which is incorporated herein by reference.                60   includes a series of "identifiers" which are the names and
                                                                              labels assigned to programs, procedures, and data structures.
                        Object Language                                          An identifier may be up to 3 1 characters long; contain
                                                                              only uppercase or lowercase letters A through Z, digits O
  In accordance with the design of network 10, in order to                    through 9, and/or the special character underscore Q; and
enable the manipulation of the network objects, the appli-               65   must begin with a letter. Included among the system iden-
cation programs necessary to support the interactive text!                    tifiers are: "header section identifiers" used in the header
graphic sessions are written in a high-level language referred                section for the program name; "data section identifiers" used


                                                                                                                                            12/2/2019
                                                                                                                                            Ex. 42, Pg.1:40:1
                                                                                                                                                        585
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 36 of 269


                                                      US 7,072,849 Bl
                              17                                                                      18
in the data section for data structure names, field names and              MENU command 294 causes the page presenting the
array names; and finally, "code section identifiers" used in             previous set of choices to be rebuilt.
the code section for identification of procedure names and                 ACTION command 295 initiates an application depen-
statement labels. A more detailed description of TBOL is                 dent operation such as causing a new application partition to
provided in parent application Ser. No. 388,156 now issued          5    be interpreted, a window partition 275 to be opened and
as U.S. Pat. No. 5,347,632, the contents of which patent are             enables the user to input any information required which
incorporated herein by reference.                                       may result in a transaction or selection of another window or
                                                                        page.
                Reception System Operation                                 JUMP command 296 causes window partition 275 to be
                                                                    lo opened, allowing the user to input a keyword or to specify
   RS 400 of computer system network 10 uses software                   one from an index that may be selected for display.
called native code modules (described below) to enable the                 HELP command 297 causes a new application partition to
user to select options and functions presented on the monitor           be interpreted such as a HELP window pertaining to where
screen 414 ofpersonal computer 405, to execute partitioned              the cursor is positioned to be displayed in order to assist the
applications and to process user created events, enabling the       15 user regarding the present page, a particular partition, or a
partitioned application to interact with network 10. Through            field in a page element.
this interaction, the user is able to input data into fields               EXIT command 298 causes a LOGOFF page template
provided as part of the display, or may individually select              object (PTO) to be built, and a page logoff sequence to be
choices causing a standard or personalized page to be built              presented at RS 400 monitor screen 414.
( as explained below) for display on the monitor of personal        20
computer 405. Such inputs will cause RS 400 to interpret                                     Navigation Interface
events and trigger pre-processors or post-processors,
retrieve specified objects, communicate with system com-                    Continuing, as a further feature, network 10 includes an
ponents, control user options, cause the display of adver-               improved procedure for searching and retrieving applica-
tisements on a page, open or close window partitions to             25   tions from the store of applications distributed throughout
provide additional navigation possibilities, and collect and             network 10; e.g., server 205, cache/concentrator 302 and RS
report data about events, including certain types of objects             400. More specifically, the procedure features use of pre-
processed. For example, the user may select a particular                 created search tables which represent subsets of the infor-
option, such as opening or closing window partition 275,                 mation on the network arranged with reference to the page
which is present on the monitor and follow the selection with       30   template objects (PTO) and object-ids of the available
a completion key stroke, such as ENTER. When the comple-                 applications so that in accordance with the procedure, the
tion keystroke is made, the selection is translated into a               relevant tables and associated objects can be provided to and
logical event that triggers the execution of a post-processor,           searched at the requesting RS 400 without need to search the
(i.e., a partitioned application program object) to process the          entire store of applications on the network. As will be
contents of the field.                                              35   appreciated, this reduces the demand on the server 205 for
   Functions supporting the user-partitioned application                 locating and retrieving applications for display at monitor
interface can be performed using the command bar 290, or                 412.
its equivalent using pull down windows or an overlapping                    In conventional time-sharing networks that support large
cascade ofwindows. These functions can be implemented as                 conventional databases, the host receives user requests for
part of the RS native functions or can be treated as another        40   data records; locates them; and transmits them back to the
partition(s) defined for every page for which an appropriate             users. Accordingly, the host is obliged to undertake the data
set of supporting objects exist and remain resident at RS                processing necessary to isolate and supply the requested
400. Ifthe functions are part ofRS 400, they can be altered              information. And, as noted earlier, where large numbers of
or extended by verbs defined in the RS virtual machine that              users are to be served, the many user requests can bottleneck
permit the execution of program objects to be triggered             45   at the host, taxing resources and leading to response slow-
when certain functions are called, providing maximum flex-               down.
ibility.                                                                    Further, users have experienced difficulty in searching
  To explain the functions the use of a command bar is                   data bases maintained on conventional time-sharing net-
assumed. Command bar 290 is shown in FIGS. 3a and 3b                     works. For example, difficulties have resulted from the
and includes a NEXT command 291, a BACK command                     50   complex and varied way previously known database sup-
292, a PATH command 293, a MENU command 294, an                          pliers have organized and presented their information. Par-
ACTION command 295, a JUMP command 296, a HELP                           ticularly, some database providers require searching be done
command 297, and an EXIT command 298.                                    only in selected fields of the data base, thus requiring the
   NEXT command 291 causes the next page in the current                  user to be fully familiar with the record structure. Others
page set to be built. Ifthe last page ofa page set has already      55   have organized their databases on hierarchial structures
been reached, NEXT command 291 is disabled by RS 400,                    which require the user understand the way the records are
avoiding the presentation of an invalid option.                          grouped. Still further, yet other database suppliers rely upon
   BACK command 292 causes the previous page of the                      keyword indices to facilitate searching oftheir records, thus
current page set to be built. If the present page is the first in        requiring the user to be knowledgeable regarding the par-
the page set, BACK command 292 is disabled, since it is not         60   ticular keywords used by the database provider.
a valid option.                                                             Network 10, however, is designed to avoid such difficul-
   A filter program can be attached to both the NEXT or                  ties. In the preferred embodiment, the network includes
BACK functions to modify their implicit sequential nature                procedures for creating preliminary searches which repre-
based upon the value ofthe occurrence in the object set id.              sent subsets of the network applications users are believed
   PATH command 293 causes the next page to be built and            65   likely to investigate. Particularly, in accordance with these
displayed from a list of pages that the user has entered,                procedures, for the active applications available on network
starting from the first entry for every new session.                     10, a library of tables is prepared, and maintained within

                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  586
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 37 of 269


                                                     US 7,072,849 Bl
                              19                                                                   20
each of which a plurality of so called "keywords" are                 is provided which includes a predetermined list and associ-
provided that are correlated with page template objects and           ated applications deemed by network 10 as likely to be of
object-ids of the entry screen (typically the first screen) for       interest to the user.
the respective application. In the preferred embodiment,                 This ability to convert these apparently different search
approximately i 000 tables are used, each having approxi-         5   strategies in a single procedure for accessing pre-created
mately i O to 20 keywords arranged in alphabetical order to           library tables is accomplished by translating the procedural
abstract the applications on the network. Further, the object-        elements of the different search techniques into a single set
id for each table is associated with a code in the form of a          ofprocedures that will produce a mnemonic; i.e., code word,
character string mnemonic which is arranged in a set of               which can first be searched at the sequence set, described
alphabetically sequenced mnemonics termed the sequence
                                                                  lo above to identiFy the object-id for the appropriate library
                                                                      table and, thereafter, enable access of the appropriate table
set so that on entry of a character string at an RS 400, the
                                                                      to permit selection of the desired keyword and associated
object-id for the relevant keyword table can be obtained               PTO and object-ids. That is to say, the reception system
from the sequence set. Once the table object-id is identified,         native code simply relates the user-entered character string,
the keyword table corresponding to the desired subset of the      15   alphabetical range, category, or list item of respectively,
objects and associated applications can then be obtained               "Jump", "Index", "Directory", or "Path" to the table codes
from network 10. Subsequently the table can be presented to            through the sequence set, so that the appropriate table can be
the user's RS 400, where the RS 400 can provide the data               provided to the reception system and application keyword
processing required to present the potentially relevant key-           selected. Thus, while the search techniques may appear
words, objects and associated applications to the user for        20   different to the user, and in fact accommodate the user' s
further review and determination as to whether more search-            preferences and sophistication level, they nonetheless
ing is required. As will be appreciated, this procedure                invoke the same efficient procedure of relying upon pre-
reduces demand on server 205 and thereby permits it to be              created searches which identiFy related application PTOs
less complex and costly, and further, reduces the likelihood           and object-ids so that the table and objects may be collected
of host overtaxing that may cause network response slow-          25   and presented at the user's RS 400 where they can be
down.                                                                  processed, thereby relieving server 205.
  As a further feature of this procedure, the library of                  In preferred form, however, in order to enhance presen-
                                                                       tation speed the Guide operation is specially configured.
keywords and their associated PTOs and objects may be
                                                                       Rather than relating the keyword mnemonic to a sequence
generated by a plurality of operations which appear at the        30   set to identify the table object-id and range of keywords
user's screen as different search techniques. This permits the         corresponding to the entry PTO and associated object-ids,
user to select a search technique he is most comfortable               the Guide operation presents a series of overlapping win-
with, thus expediting his inquiry.                                     dows that physically describe the "store" in which shopping
  More particularly, the user is allowed to invoke the                 is being conducted or the "building" from which information
procedure by calling up a variety of operations. The various      35   is being provided. The successive windows increase in
operations have different names and seemingly present                  degree of detail, with the final window presenting a listing
different search strategies. Specifically, the user may invoke         of relevant keywords. Further, the PTO and object-ids for
the procedure by initiating a "Jump" command at RS 400.                the application entry screen are directly related to the
Thereafter, in connection with the Jump operation, the user,           graphic presentation of the keywords. This eliminates the
when prompted, may enter a word of the user' s choosing at        40   need to provide variable fields in the windows for each of the
monitor screen 414 relating to the matter he is interested in          keywords and enables the entry screen to be correlated
locating; i.e., a subject matter search of the network appli-          directly with the window graphic. As will be appreciated,
cations. Additionally, the users may invoke the procedure by           this reduces the number of objects that would otherwise be
alternatively calling up an operation termed "Index" with              required to be staged at RS 400 to support pretention of the
selection of the Index command. When selected, the Index          45   keyword listing at monitor screen 414, and thus speeds
command presents the user with an alphabetical listing of              network response.
keywords from the tables noted above which the user can                   A more detailed understanding of the procedure may be
select from; i.e., an alphabetical search of the network               had upon a reading of the following description and review
applications. Further, the user may evoke the procedure by             ofaccompanying FIGS. 2, 3a and particularly FIG. 11 which
initiating an operation termed "Guide." By selecting the          50   presents a flow diagram for the Jump sequence ofthe search
Guide command, the user is provided with a series of                   procedure.
graphic displays that presents a physical description of the              To select a particular partitioned application from among
network applications; e.g., department floor plan for a store          thousands of such applications residing either at the RS 400
the user may be electronically shopping in. Still further, the         or within delivery system 20, network 10 avoids the need for
user may invoke the procedures by initiating an operation         55   a user to know or understand, prior to a search, the organi-
termed "Directory." By selecting the Directory command,                zation of such partitioned applications and the query tech-
the user is presented with the applications available on the           niques necessary to access them. This is accomplished using
network as a series of hierarchial menus which present the             a collection of related commands, as described below.
content ofthe network information in commonly understood                 The Jump command 296 as seen in FIG. 3a, can be
categories. Finally, the user may invoke the procedure by         60   selected, by the user from command bar 290. When Jump
selecting the "Path" command, which accesses a list of                 command 296 is selected, a window partition 275 is opened.
keywords the user has previously selected; i.e., a personally          In window 275, the user is presented and may select from a
tailored form of the Index command described above. As                 variety of displayed options that include among others, the
described hereafter, Path further includes a Viewpath opera-           Directory command, the Index command, and the Guide
tion which permits the user to visually access and manage         65   command, which when selected, have the effect noted
the Path list of keywords. In preferred form, where the user           above. Additionally, the user can select a command termed
has not selected a list ofpersonalized keywords, a default set         Viewpath which will presents the keywords that currently

                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 42, Pg.1:40:1
                                                                                                                                                587
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 38 of 269


                                                    US 7,072,849 Bl
                              21
make up the list ofkeywords associated with the user's Path           sequentially presented overlaying windows of a type known
command, and from which list the user can select a desired            in the art, each of which presents an increasing degree of
keyword. Still further, and with reference FIG. 11, which             detail for a particular subject area, terminating in a final
shows the sequence where a user offers a term to identiFy a           window that gives keywords associated with the relevant
subject of interest, the user may enter a keyword at display     5    applications. The Guide command makes use of the key-
field 270 within window partition 275 as a "best guess" of            word segment which describes the location of the PTO in a
the mnemonic character string that is assigned to a parti-            hierarchy (referred to, in the preferred embodiment, as the
tioned application the user desires (e.g., the user may input         "BFD," or Building-Floor-Department) as well as an asso-
such english words as "news," "pet food," "games," etcet-             ciated keyword character string. The BFD describes the set
era). Where the user enters a character string it is displayed lo of menus that are to be displayed on the screen as the
in field 270, and then searched by RS 400 native code                 sequence of pop-up windows. The Guide command may be
( discussed below) against the sequence sets above noted to           invoked by requesting it from the Jump window described
identify the object-id for the appropriate table of keywords          above, or by selecting the Menu command on Command Bar
(not shown) that RS 400 may request from host 205. While              290. As noted above, in the case ofthe Guide command, the
as noted above, a table may include 10 to 20 keywords, in        15   PTO and object-ids for the application entry screen are
the preferred embodiment, for the sake of speed and con-              directly associated with the graphic of the keyword pre-
venience, a typical keyword table includes approximately 12           sented in the final pop-up window. This enables direct access
keywords.                                                             of the application entry screen without need to access the
  If the string entered by the user matches a keyword                 sequence set and keyword table, and thus, reduces response
existing on one ofthe keyword tables, and is thus associated     20   time by reducing the number of objects that must be pro-
with a specific PTO, RS 400 fetches and displays associated           cessed at RS 400.
objects of the partitioned applications and builds the entry             Activation ofthe Path command accesses the user's list of
page in accordance with the page composition dictated by              pre-selected keywords without their display, and permits the
the target PTO.                                                       user to step through the list viewing the respective applica-
   If the string entered by the user does not match a specific   25   tions by repeatedly invoking the Path command. As will be
keyword, RS 400 presents the user with the option of                  appreciated, the user can set a priority for selecting key-
displaying the table of keywords approximating the specific           words and viewing their associated applications by virtue of
keyword. The approximate keywords are presented as ini-               where on the list the user places the keywords. More
tialized, cursorable selector fields of the type provided in          specifically, if the user has several application of particular
connection with a Index command. The user may then move          30   interest; e.g., news, weather, etc., the user can place them at
the cursor to the nearest approximation of the mnemonic he            the top of the list, and quickly step through them with the
originally selected, and trigger navigation to the PTO asso-          Path command. Further, the user can view and randomly
ciated with that keyword, navigation being as described               access the keywords of his list with the Viewpath operation
hereafter in connection with the RS 400 native code.                  noted above. On activation of Viewpath, the user's Path
  If, after selecting the Jump command, the user selects the     35   keywords are displayed and the user can cursor through
Index command, RS 400 will retrieve the keyword table                 them in a conventional manner to select a desired one.
residing at RS 400, and will again build a page with                  Further, the user can amend the list as desired by changing
initialized, cursorable fields of keywords. The table fetched         the keywords on the list and/or adjusting their relative
upon invoking the Index command will be comprised of                  position. This is readily accomplished by entering the
alphabetic keywords that occur within the range of the           40   amendments to the list presented at the screen 414 with a
keywords associated with the page template object (PTO)               series of amendment options presented in a conventional
from which the user invoked the Index command. As                     fashion with the list. As noted, the list may be personally
discussed above, the user may select to navigate to any of            selected by the user in the manner described, or created as
this range of PTOs by selecting the relevant keyword from             a default by network 10.
the display. Alternatively, the user can, thereafter, select     45     Collectively, the Jump command, Index command, Direc-
another range of alphabetical keywords by entering an                 tory command, Guide command, and Path command as
appropriate character string in a screen field provided or            described enable the user to quickly and easily ascertain the
move forward or backward in the collection by selecting the           "location" of either the partitioned application presently
corresponding option.                                                 displayed or the "location" of a desired partitioned applica-
  By selecting the Directory command, RS 400 can be              50   tion. "Location," as used in reference to the preferred
caused to fetch a table of keywords, grouped by categories,           embodiment means the specific relationships that a particu-
to which the PTO of the current partitioned application (as           lar partitioned application bears to other such applications,
specified by the object set field 630 of the current PEO)             and the method for selecting particular partitioned applica-
belongs. Particularly, by selecting the Directory command,            tions from such relationships. The techniques for querying a
RS 400, is causes to displays a series of screens each of        55   database of objects, embodied in network 10 is an advance
which contains alphabetically arranged general subject cat-           over the prior art, insofar as no foreknowledge of either
egories from which the user may select. Following selection           database structure or query technique or syntax is necessary,
of a category, a series of keywords associated with the               the structure and search techniques being made manifest to
specified category are displayed in further screens together          the user in the course of use of the commands.
with descriptive statements about the application associated     60
with the keywords. Thereafter, the user can, in the manner                              RS Application Protocol
previously discussed with regard to the Index command,
select from and navigate to the PTOs ofkeywords which are                RS protocol defines the way the RS supports user appli-
related to the present page set by subject.                           cation conversation (input and output) and the way RS 400
  The Guide command provides a navigation method                 65   processes a partitioned application. Partitioned applications
related to a hierarchical organization of applications pro-           are constructed knowing that this protocol will be supported
vided on network 10, and are described by a series of                 unless modified by the application. The protocol is illus-

                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  588
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 39 of 269


                                                     US 7,072,849 Bl
                             23
trated FIG. 6. The boxes in FIG. 6 identify processing states          shown includes keyboard manager 434 seen in FIG. 8,
that the RS 400 passes through and the arrows indicate the             accepts user inputs. All keystrokes are mapped from their
transitions permitted between the various states and are               physical codes to logical keystrokes by the Keyboard Man-
annotated with the reason for the transition.                          ager 434, representing keystrokes recognized by the RS
  The various states are: (A) Initialize RS, (B) Process          5    virtual machine.
Objects, (C) Interpretively Execute Pre-processors, (D) Wait              When the cursor is located in a field of a page element,
for Event, (E) Process Event, and (F) Interpretively Execute           keystrokes are mapped to the field and the partitioned
Function Extension and/or Post-processors.                             external variable (PEV) specified in the page element object
  The transitions between states are: (la) Logon Page                  (PEO) field definition segment by the cooperative action of
Template Object Identification (PTO-id), (lb) Object Iden- lo keyboard manager, 434 and display manager 461. Certain
tification, (2) Trigger Program Object identification (PO-id) inputs, such as RETURN or mouse clicks in particular fields,
& return, (3) Page Partition Template (PPT) or Window                  are mapped to logical events by keyboard manager 434,
Stack Processing complete, (4) Event Occurrence, and (5)               which are called completion (or commit) events. Comple-
Trigger PO-id and Return.                                              tion events signiFy the completion of some selection or
   Transition (la) from Initialize RS (A) to Process Objects      15   specification process associated with the partitioned appli-
( B) occurs when an initialization routine passes the object-id        cation and trigger a partition level and/or page level post-
ofthe logon PTO to object interpreter 435, when the service            processor to process the "action" parameters associated with
is first invoked. Transition (lb) from Process Event (E) to            the user's selection and commit event.
Process Objects (B) occurs whenever a navigation event                    Such parameters are associated with each possible choice
causes a new page template object identification (PTO-id) to      20   or input, and are set up by the earlier interpretive execution
be passed to object interpreter 435; or when a open window             of an initializer pre-processor in state (C). Parameters usu-
event (verb or function key) occurs passing a window                   ally speciFy actions to perform a calculation such as the
object-id to the object interpreter 435; or a close window             balance due on an order of several items with various prices
event (verb or function key) occurs causing the current                using sales tax for the user' s location, navigate to PTO-id,
top-most window to be closed.                                     25   open window WO-id or close window. Actions parameters
   While in the process object state, object interpreter 435           that involve the specification ofa page or window object will
will request any objects that are identified by external               result in transition (lb) to the Process Objects (B) state after
references in call segments. Objects are processed by pars-            the post-processor is invoked as explained below.
ing and interpreting the object and its segments according to             Function keys are used to specify one or more functions
the specific object architecture. As object interpreter 435       30   which are called when the user strikes these keys. Function
processes objects, it builds a linked list structure called a          keys can include the occurrence of logical events, as
page processing table (PPT), shown in FIG. 10, to reflect the          explained above. Additionally, certain functions may be
structure of the page, each page partition, Page Element               "filtered", that is, extended or altered by SET_FUNCTION
Objects (PEOs) required, program objects (POs) required                or TRIGGER_FUNCTION verbs recognized by the RS
and each window object (WO) that could be called. Object          35   virtual machine. Function keys cause the PO specified as a
interpreter 435 requests all objects required to build a page          parameter ofthe verb to be interpretively executed whenever
except objects that could be called as the result of some              that function is called. Applications use this technique to
event, such as a HELP window object.                                   modify or extend the functions provided by the RS.
   Transition (2) from Process Objects (B) to Interpretively              Transition (5) from Process Event (E) to Interpretively
Execute Pre-processors (C) occurs when the object inter-          40   Execute Pre-processors (F) occurs when Process Event State
preter 435 determines that a pre-processor is to be triggered.         determines that a post-processor or function extension PDO
Object processor 436 then passes the object-id of the pro-             is to be triggered. The id ofthe program object is then passed
gram object to the TBOL interpreter 438. TBOL interpreter              to the TBOL interpreter 438. The TBOL interpreter 438 uses
438 uses the RS virtual machine to interpretively execute the          the RS virtual machine to interpretively execute the PO.
program object. The PO can represent either a selector or an      45   When execution is complete a transition automatically
initializer. When execution is complete, a transition auto-            occurs back to Process Event (E).
matically occurs back to Process Objects (B).
  Selectors are used to dynamically link and load other                                Reception System Software
objects such as PEOs or other PDOs based upon parameters
that they are passed when they are called. Such parameters        50     The reception system 400 software is the interface
are specified in call segments or selector segments. This              between the user of personal computer 405 and interactive
feature enables RS 400 to conditionally deliver information            network 10. The object of reception system software is to
to the user base upon predetermined parameters, such as his            minimize mainframe processing, minimize transmission
personal demographics or locale. For example, the param-               across the network, and support application extendibility
eters specified may be the transaction codes required to          55   and portability.
retrieve the user' s age, sex, and personal interest codes from          RS 400 software is composed of several layers, as shown
records contained in user profiles stored at the switchlfile           in FIG. 7. It includes external software 451, which is
server layer 200.                                                      composed of elements well known to the art such as device
   Initializers are used to set up the application processing          drivers, the native operating systems; i.e., MS-DOS,
environment for a partitioned application and determine           60   machine-specific assembler functions (in the preferred
what events RS 400 may respond to and what the action will             embodiment; e.g., CRC error checking), and "C" runtime
be.                                                                    library functions; native software 420; and partitioned appli-
  Transition (3) from Process Objects (B) to Wait for Event            cations 410.
(D) occurs when object interpreter 435 is finished processing             Again with reference to FIG. 7, native software 420 is
objects associated with the page currently being built or         65   compiled from the "C" language into a target machine-
opening or closing a window on a page. In the Wait for Event           specific executable, and is composed of two components:
state (D), an input manager, which in the preferred form               the service software 430 and the operating environment 450.


                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  589
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 40 of 269


                                                   US 7,072,849 Bl

Operating environment 450 is comprised of the Logical                 the first page, a logon screen display containing fields
Operating System 432, or LOS; and a multitasker 433.                  initialized to accept the user's id and password. Since
Service software 430 provides functions specific to provid-           Startup is invoked only at initialization, for simplicity, it has
ing interaction between the user and interactive network lo,          not been shown in FIG. 8.
while the operating environment 450 provides pseudo mul-         5
                                                                        The principal function of keyboard manger 434 is to
titasking and access to local physical resources in support of        translate personal computer dependent physical input into a
service software 430. Both layers of native software 420
                                                                      consistent set of logical keys and to invoke processors
contain kernel, or device independent functions 430 and
432, and machine-specific or device dependent functions         associated with these keys. Depending on the LOS key, and
433. All device dependencies are in code resident at RS 400, lo the associated function attached to it, navigation, opening of
and are limited to implementing only those functions that are   windows, and initiation of filter or post-processor TBOL
not common across machine types, to enable interactive          programs may occur as the result input events handled by the
network 10 to provide a single data stream to all makes of      keyboard manger 434. In addition, keyboard manger 434
personal computer which are ofthe IBM or IBM compatible         determines inter and intra field cursor movement, and coor-
type. Source code for the native software 420 is included in     15
                                                                      dinates the display of field text and cursor entered by the
parent application Ser. No. 388,156 now issued as U.S. Pat.           user with display manager 461, and sends information
No. 5,347,632, the contents ofwhich patent are incorporated           regarding such inputs to data collection manager 441.
herein by reference. Those interested in a more detailed                 Object interpreter 435 is responsible for building and
description ofthe reception system software may refer to the          recursively processing a table called the "Page Processing
source code provided in the referenced patent.                   20   Table," or PPT. Object interpreter 435 also manages the
   Service software 430 is comprised ofmodules, which are             opening and closing ofwindows at the current page. Object
device-independent software components that together                  interpreter 435 is implemented as two sub-components: the
obtain, interpret and store partitioned applications existing         object processor 436 and object scanner 437.
as a collection of objects. The functions performed by, and              Object processor 436 provides an interface to keyboard
the relationship between, the service software 430 module is     25   manger 434 for navigation to new pages, and for opening
shown in FIG. 8 and discussed further below.                          and closing windows in the current page. Object processor
   Through facilities provided by LOS 432 and multitasker             436 makes a request to object storage facility 439 for a page
433, here called collectively operating environment 450,              template object (PTO) or window object (WO), as requested
device-independent multitasking and access to local                   by keyboard manger 434, and for objects and their segments
machine resources, such as multitasking, timers, buffer          30   which comprise the PTO or WO returned by object storage
management, dynamic memory management, file storage                   facility 439 to object processor 436. Based on the particular
and access, keyboard and mouse input, and printer output              segments comprising the object(s) making up the new PTO
are provided. The operating environment 450 manages com-              or WO, object processor 436 builds or adds to the page
munication and synchronization of service software 430, by            processing table (PPT), which is an internal, linked-list,
supporting a request/response protocol and managing the          35   global data structure reflecting the structure of the page or
interface between the native software 420 and external                page format object (PFO), each page partition or page
software 437.                                                         element object (PEO), and program objects (POs) required
  Applications software layer 410 consists ofprograms and             and each window object (WO) that could be called. Objects
data written in an interpretive language, "TRINTEX Basic              are processed by parsing and interpreting each object and
Object Language" or "TBOL," described above. TBOL was            40   its-segment(s) according to their particular structure as for-
written specifically for use in RS 400 and interactive net-           malized in the data object architecture (DOA). While in the
work 10 to facilitate videotext-specific commands and                 process object state, (state "B" of FIG. 6), object processor
achieve machine-independent compiling. TBOL is con-                   436 will request any objects specified by the PTO that are
structed as objects, which in interaction with one another            identified by external references in call segments (e.g. field
comprise partitioned applications.                               45   level program call 518, page element selector call 524, page
   RS native software 420 provides a virtual machine inter-           format call 526 program call 532, page element call 522
face for partitioned applications, such that all objects com-         segments) of such objects, and will, through a request to
prising partitioned applications "see" the same machine. RS           TBOL interpreter 438, fire initializers and selectors con-
native software provides support forthe following functions:          tamed in program data segments of all PTO constituent
(1) keyboard and mouse input; (2) text and graphics display;     50   program objects, at the page, element, and field levels.
(3) application interpretation; (4) application database man-         Object processor 436 requests all objects required to build a
agement; (5) local application storage; (6) network and link          page, except objects that could only be called as the result
level communications; (7) user activity data collection; and          of some event external to the current partitioned application,
( 8) advertisement management.                                        such as a HELP window object. When in the course of
  With reference to FIG. 8, service software 430 is com-         55   building or adding to the PPT and opening/closing WOs,
prised of the following modules: start-up (not shown);                object processor encounters a call to an "ADSLOT" object
keyboard manger 434; object interpreter 435; TBOL inter-              id, the next advertisement object id at ad manager 442 is
preter 438; object storage facility 439; display manager 461;         fetched, and the identified advertisement object is retrieved
data collection manager 441; ad manager 442; object/com-              either locally, if available, or otherwise from the network, so
munications manager interface 443 ; link communications          60   that the presentation data for the advertisement can be sent
manager 444; and fatal error manager 469. Each of these               to display manager 461 along with the rest of the presenta-
modules has responsibility for managing a different aspect            tion data for the other objects to enable display to the user.
ofRS 400.                                                             Object processor 436 also passes to data collection manager
  Startup reads RS 400 customization options into RAM,                441 all object ids that were requested and object ids that
including modem, device driver and telephone number              65   were viewed. Upon completion of page or window process-
options, from the file CONFIG.SM. Startup invokes all RS              ing, object processor 436 enters the wait for event state, and
400 component startup functions, including navigation to              control is returned to keyboard manger 434.


                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 42, Pg.1:40:1
                                                                                                                                                  590
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 41 of 269


                                                     US 7,072,849 Bl
                                                                                              28
   The second component of object interpreter                   user 435,
                                                                      has accessed
                                                                             object most often. The objects retained locally
scanner 437, provides a file-like interface, shared with object are thus optimized to each individual user' s usage of the
storage facility 439, to objects currently in use at RS 400, to applications in the system. Response time to such objects is
enable object processor 436 to maintain and update the PPT.     optimized since they need not be retrieved from the inter-
Through facilities provided by object scanner 437, object 5 active computer system.
processor recursively constructs a page or window in the           Cacheable objects can be retained during the current user
requested or current partitioned application, respectively.     session, but cannot be retained between sessions. These
   Object storage facility 439 provides an interface through    objects usually have a moderate update frequency. Object
which object interpreter 435 and TBOL interpreter 438           storage facility 439 retains objects in the cache according to
either synchronously request (using the TBOL verb operator lo the LRU storage retention algorithm. Object storage facility
"GET") objects without which processing in either module        439 uses the LRU algorithm to ensure that objects that are
cannot continue, or asynchronously request (using the TBOL      least frequently used forfeit their storage to objects that are
verb operator "FETCH") objects in anticipation oflater use.     more frequently used.
Object storage facility 439 returns the requested objects to       Trashable objects can be retained only while the user is in
the requesting module once retrieved from either local store 15 the context ofthe partitioned application in which the object
440 or interactive network 10. Through control structures       was requested. Trashable objects usually have a very high
shared with the object scanner 437, object storage facility     update frequency and must not be retained to ensure that the
determines whether the requested object resides locally, and    user has access to the most current data.
ifnot, makes an attempt to obtain it from interactive network      More particularly and, as noted above, in order to render
10 through interaction with link communications manager 20 a public informational and transactional network of the type
444 via object/communications manager interface 443.            considered here attractive, the network must be both eco-
   When objects are requested from object storage facility      nomical to use and fast. That is to say, the network must
439, only the latest version of the object will be provided to  supply information and transactional support to the user at
guarantee currency ofinformation to the user. Object storage    minimal costs and with a minimal response time. These
facility 439 assures currency by requesting version verifi- 25 objectives are sought to be achieved by locating as many
cation from network 10 for those objects which are available    information and transactional support objects which the user
locally and by requesting objects which are not locally                 is likely to request, as close to the user as possible; i.e.,
available from delivery system 20 where currency is main-               primarily at the user's RS 400 and secondarily at delivery
tamed.                                                                  system 20. In this way, the user will be able to access objects
   Version verification increases response time. Therefore,        30   required to support a desired application with minimal
not all objects locally available are version checked each              intervention ofdelivery system 20, thus reducing the cost of
time they are requested. Typically, objects are checked only            the session and speeding the response time.
the first time they are requested during a user session.                   However, the number of objects that can be maintained at
However, there are occasions, as for example in the case of             RS 400 is restricted by at least two factors: the RS 400
objects relating to news applications, where currency is           35   storage capacity; i.e., RAM and disk sizes, and the need to
always checked to assure integrity of the information.                  maintain the stored objects current.
  The frequency with which the currency of objects is                     In order to optimize the effectiveness of the limited
checked depends on factors such as the frequency of updat-              storage space at RS 400, the collection of objects is
ing of the objects. For example, objects that are designated            restricted to those likely to be requested by the user; i.e.,
as ultrastable in a storage control parameter in the header of     40   tailored to the user' s tastes-and to those least likely to be
the object are never version checked unless a special version           time sensitive; i.e., objects which are stable. To accomplish
control object sent to the RS as part of logon indicates that           this, objects are coded for storage candidacy to identiFy
all such objects must be version checked. Object storage                when they will be permitted at RS 400, and subject to the
facility 439 marks all object entries with such a stability             LRU algorithm to maintain presence at RS 400. Addition-
category in all directories indicating that they must be           45   ally, to assure currency of the information and transaction
version checked the next time they are requested.                       support provided at RS 400, objects are further coded for
   Object storage facility 439 manages objects locally in               version identification and checking in accordance with a
local store 440, comprised of a cache (segmented between                system of priorities that are reflected in the storage candi-
available RAM and a fixed size disk file), and stage (fixed             dacy coding.
size disk file). Ram and disk cached objects are retained only     50      Specifically, to effect object storage management, objects
during user sessions, while objects stored in the stage file are        are provided with a coded version id made up of the storage
retained between sessions. The storage control field, located           control byte and version control bytes identified above as
in the header portion of an object, described more fully                elements of the object header, specifically, bytes 16 and 18
hereafter as the object "storage candidacy", indicates                  shown in FIG. 4b. In preferred form, the version id is
whether the object is stageable, cacheable or trashable.           55   comprised ofbytes 16 and 18 to define two fields, a first 13
   Stageable objects must not be subject to frequent change             bit field to identiFy the object version and a second three bite
or update. They are retained between user sessions on the               field to identiFy the object storage candidacy.
system, provided storage space is available and the object                 In this arrangement, the storage candidacy value of the
has not discarded by a least-recently-used (LRU) algorithm              object is addressed to not only the question of storage
of a conventional type; e.g., see Operating System Theo,y,         60   preference but also object currency. Specifically, the storage
by Coliman, Jr. and Denning, Prentice Hall Publishers, New              candidacy value establishes the basis upon which the object
York, i 973, which in accordance with the design of network             will be maintained at RS 400 and also identifies the suscep-
10, operates in combination with the storage candidacy                  tibility ofthe object to becoming stale by dictating when the
value to determine the obj ect storage priority, thus rendering         object will be version checked to determine currency.
the stage self-confguring as described more fully hereafter.       65     The version value of the object on the other hand,
Over time, the self-configuring stage will have the effect of           provides a parameter that can be checked against predeter-
retaining within local disk storage those objects which the             mined values available from delivery system 20 to deter-

                                                                                                                                       12/2/2019
                                                                                                                                       Ex. 42, Pg.1:40:1
                                                                                                                                                   591
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 42 of 269


                                                     US 7,072,849 Bl
                                                                                                       30
mine whether an object stored at RS 400 is sufficiently                 the effect ofthe LRU algorithm, lack ofuse at RS 400 of the
current to permit its continued use, or whether the object has          object may result in it being forfeited entirely to accommo-
become stale and needs to be replaced with a current object             date new objects called for execution at RS 400.
from delivery system 20.                                                  Still further, a fourth value of storage candidacy is applied
   Still further, object storage management procedure further      5    where the object is considered sufficiently stable as not to
includes use ofthe LRU algorithm, for combination with the              require version checking between sessions; e.g., objects
storage and version coding to enable discarding of objects              concerning page layouts not anticipated to change. In this
which are not sufficiently used to warrant retention, thus              case, the storage candidacy value may be encoded to permit
personalizing the store of objects at RS 400 to the user's              the object to be retained from session to session without
tastes. Particularly, object storage facility 439, in accordance lo version checking. Here again, however, the LRU algorithm
with the LRU algorithm maintains a usage list for objects.           may cause the object to forfeit its storage for lack of use.
As objects are called to support the user's applications                Where the object is of a type required to be stored at RS
requests, the objects are moved to the top of a usage list. As       400, as for example, objects needed to support standard
other objects are called, they push previously called objects        screens, it is coded for storage between sessions and not
down in the list. If an object is pushed to the bottom of the 15 subject to the LRU algorithm forfeiture. However, where
list before being recalled, it will be forfeited from the list if    such objects are likely to change in the future they may be
necessary to make room for the next called object. As will           required to be version checked the first time they are
be appreciated, should a previously called object be again           accessed in a session and thus be given a fifth storage
called before it is displaced from the list, it will be promoted     candidacy value. If, on the other hand, the required stored
to the top ofthe list, and once more be subject to depression 20 object is considered likely to be stable and not require even
in the list and possible forfeiture as other objects are called.     version checking; e.g., logon screens, it will be coded with
   As pointed out above, in the course ofbuilding the screens        a sixth storage candidacy value for storage without version
presented to the user, objects will reside at various locations      checking so as to create a substantially permanent object.
in RS 400. For example, objects may reside in the RS 400                Continuing, where a RS 400 includes a large amount of
RAM where the object is supporting a particular application 25 combined RAM and disk capacity, it would permit more
screen then running or in a cache maintained at either RAM           objects to be stored. However, if objects were simply coded
or disk 424 where the object is being held for an executing          in anticipation of the larger capacity, the objects would
application or staged on the fixed size file on disk 424 noted       potentially experience difficulty, as for example, undesired
above where the object is being held for use in application          forfeiture due to capacity limitations if such objects were
likely to be called by the user in the future.                    30 supplied to RS 400 units having smaller RAM and disk
   In operation, the LRU algorithm is applied to all these           sizes. Accordingly, to take advantage ofthe increased capac-
regions and serves to move an object from RAM cache to               ity of certain RS 400 units without creating difficulty in
disk cache to disk file, and potentially off RS 400 depending        lower capacity units, objects suitable for storage in large
on object usage.                                                     capacity units can be so coded for retention between ses-
  With regard to the storage candidacy value, in this              35   sions with a seventh and eighth storage candidacy value
arrangement, the objects stored at RS 400 include a limited             depending upon whether the stored large capacity object
set of permanent objects; e.g., those supporting logon and              requires version checking or not. Here, however, the coding
logoff, and other non-permanent objects which are subject to            will be interpreted by smaller capacity units to permit only
the LRU algorithm to determine whether the objects should               cacheable storage to avoid undesirable forfeiture that might
be forfeited from RS 400 as other objects are added. Thus,         40   result from over filling the smaller capacity units.
in time, and based on the operation of the LRU algorithm                   Where an object is coded for no version checking need
and the storage candidacy value, the collection of objects at           may nonetheless arise for a version check at some point. To
RS 400 will be tailored to the usage characteristics of the             permit version checking of such objects, a control object is
subscriber; i.e., self-configuring.                                     provided at RS 400 that may be version checked on receipt
  More particularly, the 3-bit field of the version id that        45   of a special communication from delivery system 20. If the
contains the storage candidacy parameter can have 8 differ-             control object fails version check, then a one shot version
cnt values. A first candidacy value is applied where the                checking attribute is associated with all existing objects in
object is very sensitive to time; e.g., news items, volatile            RS 400 that have no version checking attributes. Thereafter,
pricing information such as might apply to stock quotes, etc.           the respective objects are version checked, the one shot
In accordance with this first value, the object will not be        50   check attribute is removed and the object is caused to either
permitted to be stored on RS 400, and RS 400 will have to               revert to its previous state if considered current or be
request such objects from delivery system 20 each time it is            replaced if stale.
accessed, thus, assuring currency. A second value is applied              Still further, objects required to be stored at RS 400 which
where the object is sensitive to time but less so than the first        are not version checked either because of lack of require-
case; e.g., the price of apples in a grocery shopping appli-       55   ment or because of no version check without a control
cation. Here, while the price might change from day to day,             object, as described above, can accumulate in RS 400 as
it is unlikely to change during a session. Accordingly the              dead objects. To eliminate such accumulation, all object
object will be permitted to persist in RAM or at the disk               having required storage are version checked over time.
cache during a session, but will not be permitted to be                 Particularly, the least recently used required object is version
maintained at RS 400 between sessions.                             60   checked during a session thus promoting the object to the top
  Continuing down the hierarchy of time sensitivity, where              of the usage list if it is still to be retained at RS 400.
the object concerns information sufficiently stable to be               Accordingly, one such object will be checked per session
maintained between sessions, a third storage candidacy                  and over time, all required objects will be version checked
value is set to permit the object to be stored at RS 400                thereby eliminating the accumulation of dead objects.
between sessions, on condition that the object will be             65     However, in order to work efficiently, the version check
version check the first time it is accessed in a subsequent             attribute of the object should be ignored, so that even
session. As will be appreciated, during a session, and under            required object can be version checked. Yet, in certain

                                                                                                                                       12/2/2019
                                                                                                                                       Ex. 42, Pg.1:40:1
                                                                                                                                                   592
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 43 of 269


                                                     US 7,072,849 Bl
                              31
circumstances, e.g., during deployment of new versions of               preferably contain a maximum of 32,000 variables and are
the reception system software containing new objects not yet            typically used to store such information as program return
supported on delivery system 20 which may be transferred                code, system date and time, or user sex or age. TBOL
to the fixed storage file of RS 400 when the new version is             interpreter 438 stores such information in GEVs when
loaded, unconditional version checking may prematurely             5    requested by the program which initiated a transaction to
deletes the object from the RS 400 as not found on delivery             obtain these records from the RS or user's profile stored in
system 20. To avoid this problem, a sweeper control segment             the interactive system.
in the control object noted above can be used to act as a                 Partition external variables (PEVs) have a scope restricted
switch to turn the sweep of dead objects on and off.            to the page partition on which they are defined. PEVs are
   With respect to version checking for currency, where an lo used to hold screen field data such that when PEOs and
object stored at RS 400 is initially fetched or accessed during window objects are defined, the fields in the page partitions
a session, a request to delivery system 20 is made for the      with which these objects are to be associated are each
object by specifying the version id ofthe object stored at RS   assigned to a PEV. When applications are executed, TBOL
400.                                                                    interpreter 438 transfers data between screen fields and their
  In response, delivery system 20 will advise the reception        15   associated PEV. When the contents ofa PEV are modified by
system 400 either that the version id of the stored object              user action or by program direction, TBOL interpreter 428
matches the currency value; i.e., the stored object is accept-          makes a request to display manager 461 to update the screen
able, or deliver a current object that will replace the stored          field to reflect the change. PEVs are also used to hold
object shown to be stale. Alternatively, the response may be            partition specific application data, such as tables of infor-
that the object was not found. If the version of the stored        20   mation needed by a program to process an expected screen
object is current, the stored object will be used until verified        input.
again in accordance with its storage candidacy. If the stored             Because the scope of PEVs is restricted to program
object is stale, the new object delivered will replace the old          objects associated with the page partition in which they are
one and support the desired screen. If the response is object           defined, data that is to be shared between page partitions or
not found, the stored object will be deleted.                      25   is to be available to a page-level processor must be placed
  Therefore, based on the above description, network 10 is              in GEVs or RDAs.
seen to include steps for execution at storage facility 439                RDAs are internal stack and save buffers used as general
which enables object reception, update and deletion by                  program work areas. RDAs are dynamically defined at
means of a combination of operation of the LRU algorithm                program object "runtime" and are used for communication
and interpretation of the storage candidacy and version            30   and transfer of data between programs when the data to be
control values. In turn, these procedures cooperate to assure           passed is not amenable to the other techniques available.
a competent supply of objects at RS 400 so as to reduce the             Both GEVs and RDAs include, in the preferred embodi-
need for intervention of delivery system 20, thus reducing              ment, 8 integer registers and 8 decimal registers. Preferably,
cost of information supply and transactional support so as to           there are also 9 parameter registers limited in scope to the
speed the response to user requests.                               35   current procedure of a program object.
   TBOL interpreter 438 shown in FIG. 8 provides the means                All variables may be specified as operand ofverbs used by
for executing program objects, which have been written                  the virtual machine. The integer and decimal registers may
using an interpretive language, TBOL described above.                   be specified as operand for traditional data processing. The
TBOL interpreter 438 interprets operators and operand con-              parameter registers are used for passing parameters to
tamed in program object 508, manages TBOL variables and            40   "called" procedures. The contents of these registers are
data, maintains buffer and stack facilities, and provides a             saved on an internal program stack when a procedure is
runtime library of TBOL verbs.                                          called, and are restored when control returns to the "calling"
   TBOL verbs provide support for data processing, program              procedure from the "called" procedure.
flow control, file management, object management, commu-                  TBOL interpreter 438, keyboard manger 434, object inter-
nications, text display, command bar control, openlclose           45   preter 435, and object storage facility 439, together with
window, page navigation and sound. TBOL interpreter also                device control provided by operating environment 450, have
interacts with other native modules through commands                    principal responsibility for the management and execution
contained in TBOL verbs. For example: the verb "navigate"               of partitioned applications at the RS 400. The remaining
will cause TBOL interpreter 438 to request object interpreter           native code modules function in support and ancillary roles
435 to build a PPT based on the PTO id contained in the            50   to provide RS 400 with the ability display partitioned
operand of the NAVIGATE verb; "fetch" or "GET" will                     applications to the user (display manager 461), display
cause TBOL interpreter 438 to request an object from object             advertisements (ad manager 442), to collect usage data for
storage facility 439; "SET_FUNCTION" will assign a filter               distribution to interactive network 10 for purposes of tar-
to events occurring at the keyboard manger 434; and "FOR-               geting such advertisements (data collection manager 441),
MAT," "SEND," and "RECEIVE" will cause TBOL inter-                 55   and prepare for sending, and send, objects and messages to
preter 438 to send application level requests to object!                interactive network 10 (object!communications manager
communications manager interface 433.                                   interface 443 and link communications manager 444)
  Data areas managed by TBOL interpreter 438 and avail-                 Finally, the fatal error manager exists for one purpose: to
able to TBOL programs are Global External Variables                     inform the user of RS 400 and transmit to interactive
(GEVs), Partition External Variables (PEVs), and Runtime           60   network 10 the inability ofRS 400 to recover from a system
Data Arrays (RDAs).                                                     error.
   GEVs contain global and system data, and are accessible                Display manager 461 interfaces with a decoder using the
to all program objects as they are executed. GEVs provide               North American Presentation Level Protocol Syntax (NA-
a means by which program objects may communicate with                   PLPS), a standard for encoding graphics data, or text code,
other program objects or with the RS native code, if declared      65   such as ASCII, which are displayed on monitor 412 of the
in the program object. GEVs are character string variables              user's personal computer 405 as pictorial codes. Codes for
that take the size of the variables they contain. GEVs may              other presentation media, such as audio, can be specified by


                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 42, Pg.1:40:1
                                                                                                                                                 593
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 44 of 269


                                                    US 7,072,849 Bl
                             33                                                                     34
using the appropriate type code in the presentation data              object interpreter 435; i.e. the number of remaining adver-
segments. Display manager 461 supports the following                  tising objects, falls below the pre-fetch advertising thresh-
functions: send NAPLPS strings to the decoder; echo text              old.
from a PEV; move the cursor within and between fields;                   Whenever the advertising object id queue has more empty
destructive or non-destructive input field character deletion;   5   positions than replenishment threshold value, a call is made
"ghost" and "unghost" fields (a ghosted field is considered          to the advertising object id queue application in high func-
unavailable, unghosted available); turn off or on the current        tion system 110 shown in FIG. 2, via object/communications
field cursor; open, close, save and restore bit maps for a           manager interface 443 for a number of advertising object
graphics window; update all current screen fields by dis-            id' s equal to the threshold value. The response message from
playing the contents of their PEVs, reset the NAPLPS             lo system 110 includes a list of advertising object id's, which
decoder to a known state; and erase an area ofthe screen by          ad manager 442 enqueues.
generating and sending NAPLPS to draw a rectangle over                  Object interpreter 435 requests the object id of the next
that area. Display manager 461 also provides a function to           advertising object from ad manager 442 when object inter-
generate a beep through an interface with a machine-depen-           preter 435 is building a page and encounters an object call
dent sound driver.                                               15   for a partition and the specified object-id equals the code
   In accordance with the method of the present invention,            word, "ADSLOT." If this is the first request for an adver-
Ad manager 442 is invoked by object interpreter 435 to                tising object id that ad manager 442 has received during this
return the object id ofthe next available advertisement to be         user's session, ad manager 442 moves the advertising object
displayed. Ad manager 442 maintains a queue of advertising            id list from the GEV into its own storage area, which it uses
object id's targeted to the specific user currently accessing    20   as an advertising queue and sets up its queue management
interactive network 10. Advertising objects are pre-fetched           pointers, knowing that the first two advertising objects have
from interactive system 10 from a personalized queue of               been pre-fetched.
advertising ids that is constructed using data previously                Ad manager 442 then queries object storage facility 439,
collected from user generated events and/or reports of                irrespective ofwhether it was the first request ofthe session.
objects used in the building ofpages or windows, compiled        25   The query asks if the specified advertising object id pre-
by data collection manager 466 and transmitted to interac-            fetch has been completed, i.e., is the object available locally
tive system 10.                                                       at the RS. If the object is available locally, the object-id is
  Advertising objects 510 are PEOs that, through user                 passed to object interpreter 435, which requests it from
invocation of a "LOOK" command, cause navigation to                   object storage facility 439. If the advertising object is not
partitioned applications that may themselves support, for        30   available in local store 440, ad manager 442 attempts to
example, ordering and purchasing of merchandise.                      recover by asking about the next ad that was pre-fetched.
  An advertising object id list, or "ad queue," is requested          This is accomplished by swapping the top and second entry
in a transaction message to delivery system 20 by ad                  in the advertising queue and making a query to object
manager 442 immediately after the initial logon response.             storage facility 439 about the new top advertising object id.
The logon application at RS 400 places the advertising list      35   Ifthat object is not yet available, the top position is swapped
in a specific RS global storage area called a SYS_GEV                 with the third position and a query is made about the new top
(system global external variable), which is accessible to all         position.
applications as well as to the native RS code). The Logon                Besides its ability to provide advertising that have been
application also obtains the first two ad object id's from the        targeted to each individual user, two very important response
queue and provides them to object storage facility 439 so the    40   time problems have been solved by ad manager 442 of the
advertising objects can be requested. However, at logon,              present invention. The first is to eliminate from the new page
since no advertising objects are available at RS local storage        response time the time it takes to retrieve an advertising
facilities 440, ad objects, in accordance with the described          object from the host system. This is accomplished by using
storage candidacy, not being retained at the reception system         the aforementioned pre-fetching mechanism.
between sessions, they must be requested from interactive        45     The second problem is caused by pre-fetching, which
network 10.                                                           results in asynchronous concurrent activities involving the
  In a preferred embodiment, the following parametric                 retrieval of objects from interactive system 10. If an adver-
values are established for ad manager 442: advertising                tising object is pre-fetched at the same time as other objects
object is queue capacity, replenishment threshold for adver-          required for a page are requested, the transmission of the
tising object id's and replenishment threshold for number of     50   advertising object packets could delay the transmission of
outstanding pre-fetched advertising objects. These param-             the other objects required to complete the current page by
eters are set up in GEVs of the RS virtual machine by the             the amount of time required to transmit the advertising
logon application program object from the logon response              object(s). This problem is solved by the structuring the
from high function system 110. The parameters are then also           requests from object interpreter 435 to the ad manager 442
accessible to the ad manager 442. Preferred values are an        55   in the following way:
advertising queue capacity of 15, replenishment value of 10              1 . Return next object id of pre-fetched advertising object
empty queue positions and a pre-fetched advertising object            & pre-fetch another;
threshold of 3.                                                          2. Return next advertising object id only; and
    Ad manager 442 pre-fetches advertising objects by pass-              3. Pre-fetch next advertising object only.
ing advertising object id's from the advertising queue to        60      By separating the function request (1) into its two com-
object storage facility 439 which then retrieves the object           ponents, (2) and (3), object interpreter 435 is now able to
from the interactive system if the object is not available            determine when to request advertising object id's and from
locally. Advertising objects are pre-fetched, so they are             its knowledge of the page build process, is able to best
available in RS local store 440 when requested by object              determine when another advertising object can be pre-
interpreter 435 as it builds a page. The ad manager 442          65   fetched, thus causing the least impact on the page response
pre-fetches additional advertising objects whenever the               time. For example, by examining the PPT, object interpreter
number of pre-fetched advertising objects not called by               435 may determine whether any object requests are out-

                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 42, Pg.1:40:1
                                                                                                                                                594
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 45 of 269


                                                   US 7,072,849 Bl

standing. If there are outstanding requests, advertising             to object storage facility 439 which assembles the packets
request type 2 would be used. When all requested objects are         into the object before storing it. If the object was requested
retrieved, object interpreter 435 then issues an advertising         by object interpreter 435, all packets received by object
request type 3. Alternatively, if there are no outstanding           storage facility 439 are also passed to object interpreter 435
requests, object interpreter 435 issues an advertising request 5 avoiding the delay required to receive an entire object before
type i . This typically corresponds to the user' s "think time"  processing the object. Objects which are pre-fetched are
while examining the information presented and when RS            stored by object storage facility 439.
400 is in the Wait for Event state (D).                             Messages sent to interactive network 10 are directed via
   Data collection manager 441 is invoked by object inter-       DIA to applications in network 10. Messages may include
preter 435 and keyboard manger 434 to keep records about lo transaction requests for records or additional processing of
what objects a user has obtained (and, if a presentation data    records or may include records from a partitioned applica-
segment 530 is present, seen) and what actions users have        tion program object or data collection manager 441. Mes-
taken (e.g. "NEXT," "BACK," "LOOK," etc.)                        sages to be received from network 10 usually comprise
   The data collection events that are to be reported during     records requested in a previous message sent to network 10.
the user's session are sensitized during the logon process. 15 Requests received from object storage facility 439 include
The logon response message carries a data collection indi-       requests for objects from storage in interactive system 10.
cator with bit flags set to "on" for the events to be reported.  Responses to object requests contain either the requested
These bit flags are enabled (on) or disabled (off) for each      object or an error code indicating an error condition.
user based on information contained in the user's profile           Object!communications manager 443 is normally the
stored and sent from high function host 110. A user's data 20 exclusive native code module to interface with link com-
collection indicator is valid for the duration of his session.   munications manager 444 (except in the rare instance of a
The type of events to be reported can be changed at will in      fatal error). Link communications manager 444 controls the
the host data collection application. However, such changes      connecting and disconnecting of the telephone line, tele-
will affect only users who logon after the change.               phone dialing, and communications link data protocol. Link
   Data collection manager 441 gathers information con- 25 communications manager 444 accesses network 10 by
cerning a user's individual system usage characteristics. The    means of a communications medium (not shown) link
types of informational services accessed, transactions pro-      communications manager 444, which is responsible for a
cessed, time information between various events, and the         dial-up link on the public switched telephone network
like are collected by data collection manager 441, which         ( PSTN). Alternatively, other communications means, such
compiles the information into message packets (not shown). 30 as cable television or broadcast media, may be used. Link
The message packets are sent to network 10 via object!           communications manager 444 interfaces with TBOL inter-
communication manager interface 443 and link communi-            preter for connect and disconnect, and with interactive
cations manager 444. Message packets are then stored by          network 10 for send and receive.
high function host 110 and sent to an offline processing            Link communications manager 444 is subdivided into
facility for processing. The characteristics of users are 35 modem control and protocol handler units. Modem control
ultimately used as a means to select or target various display   ( a software function well known to the art) hands the modem
objects, such as advertising objects, to be sent to particular   specific handshaking that occurs during connect and discon-
users based on consumer marketing strategies, or the like,       nect. Protocol handler is responsible for transmission and
and for system optimization.                                     receipt of data packets using the TCS (TRINTEX Cornu-
   Object!communications manager interface 443 is respon- 40 nications Subsystem) protocol (which is a variety of OSI
sible for sending and receiving DIA (Data Interchange            link level protocol, also well known to the art).
Architecture described above) formatted messages to or              Fatal error manager 469 is invoked by all reception
from interactive network 10. Object!communications man-          system components upon the occurrence of any condition
ager 443 also handles the receipt of objects, builds a DIA       which precludes recovery. Fatal error manager 469 displays
header for messages being sent and removes the header from 45 a screen to the user with a textual message and an error code
received DIA messages or objects, correlates requests and        through display manager 461. Fatal error manager 469 sends
responses, and guarantees proper block sequencing. Object!       an error report message through the link communications
communications manager interface 443 interacts with other        manager 444 to a subsystem of interactive network 10.
native code modules as follows: object!communications               The source code for the reception system software as
manager 443 (1) receives all RS 400 object requests from 50 noted above is described in parent application Ser. No.
object storage facility 439, and forwards objects received       388,156 filed Jul. 28, 1989, now issued as U.S. Pat. No.
from network 10 via link communications manager 444              5,347,632, the contents of which are incorporated herein by
directly to the requesting modules; (2) receives ad list             reference.
requests from ad manager 442, which thereafter periodically
calls object!communications manager 443 to receive ad list      55                       Sample Application
responses; (3) receives data collection messages and send
requests from data collection manager 441; (4) receives                Page 255 illustrated in FIG. 3b corresponds to a parti-
application-level requests from TBOL interpreter 438,                tioned application that permit's a user to purchase apples. It
which also periodically calls object!communications man-             shows how the monitor screen 414 of the reception system
ager interface 443 to receive responses (ifrequired); and (5)   60   400 might appear to the user. Displayed page 255 includes
receives and sends DIA formatted objects and messages                a number of page partitions and corresponding page ele-
from and to link communications manager 444.                         ments.
   Object!communications manager interface 443 sends and                The page template object (PTO) 500 representing page
receives DIA formatted messages on behalf of TBOL inter-             255 is illustrated in FIG. 9. PTO 500 defines the composition
preter 438 and sends object requests and receives objects on    65   of the page, including header 250, body 260, display fields
behalf of object storage facility 439. Communication pack-           270, 271, 272, advertising 280, and command bar 290. Page
cts received containing parts ofrequested objects are passed         element objects (PEOs) 504 are associated with page parti-


                                                                                                                                  12/2/2019
                                                                                                                                  Ex. 42, Pg.1:40:1
                                                                                                                                              595
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 46 of 269


                                                      US 7,072,849 Bl
                          37                                                                          38
tions numbered; e.g., 250, 260, 280. They respectively,                 manager 434 to pass the PTO object id, ABC1 (which may,
present information in the header 250, identiFying the page             for example, have been called by the keyword navigation
topic asABCAPPLES; inthebody 260, identifingthe cost                    segment 520 within a PEO 504 of the previous partitioned
of apples; and prompt the user to input into fields within              application), to object interpreter 435. With reference to the
body 260 the desired number of apples to be ordered. In             5   RS application protocol depicted in FIG. 6, when the par-
advertising 280, presentation data and a field representing a           titioned application is initiated, RS 400 enters the Process
post-processor that will cause the user to navigate to a                Object state (B) using transition (1). Object interpreter 435
targetable advertising, is presented.                                   then sends a synchronous request for the PTO 500 specified
   In FIG. 9, the structure of PTO 500 can be traced. PTO               in the navigation event to object storage facility 439. Object
500 contains a page format call segment 526, which calls            lo storage facility 439 attempts to acquire the requested object
page format object (PFO) 502. PFO 502 describes the                     from local store 440 or from delivery system 20 by means
location and size of partitions on the page and numbers                 of object/communication manager 443, and returns an error
assigned to each partition. The partition number is used in             code if the object cannot be acquired.
page element call segments 522 so that an association is                   Once the PTO 500 is acquired by object/communications
established between a called page element object (PEO) 504          15 manager 443, object interpreter 435 begins to build PPT by

and the page partition where it is to be displayed. Programs            parsing PTO 500 into its constituent segment calls to pages
attached to this PEO can be executed only when the cursor                and page elements, as shown in FIG. 4d and interpreting
is in the page partition designated within the PEO.                      such segments. PFO and PEO call segments 526 and 522
   PTO 500 contains two page element call segments 522,                  require the acquisition of the corresponding objects with
which reference the PEOs 504 for partitions 250 and 260.            20   object id's <ABCF>, <ABCX> and <ABCY>. Parsing and
Each PEO 504 defines the contents of the partition. The                  interpretation of object ABCY requires the further acquisi-
header in partition 250 has only a presentation data segment             tion of program objects <ABCI> and <ABCJ>.
530 in its PEO 504. No input, action, or display fields are                 During the interpretation of the PEOs 504 for partitions
associated with that partition.                                          250 and 260, other RS 400 events are triggered. This
  The PEO 504 for partition 260 contains a presentation             25   corresponds to transition (2) to interpret pre-processors state
data segment 530 and field definition segments 516 for the               (C) in FIG. 6. Presentation data 530 is sent to display
three fields that are defined in that partition. Two ofthe fields        manager 461 for display using a NAPLPS decoder within
will be used for display only. One field will be used for input          display manager 461, and, as the PEO <ABCY> for partition
of user supplied data.                                                   260 is parsed and interpreted by object interpreter 435,
   In the example application, the PEO 504 for body parti-          30   parameters in program call segment 532 identify the pro-
tion 260 specifies that two program objects 508 are part of              gram object <ABCI> as an initializer. Object interpreter 435
the body partition. The first program, shown in Display field            obtains the program object from object storage facility 439,
270, 271, 272, is called an initializer and is invoked uncon-            and makes a request to TBOL interpreter 438 to execute the
ditionally by TBOL interpreter 438 concurrently with the                 initializer program object 508 <ABCI>. The initializer per-
display of presentation data for the partition. In this appli-      35   forms the operations specified above using facilities of the
cation, the function of the initializer is represented by the            RS virtual machine. TBOL interpreter 438, using operating
following pseudo-code:                                                   environment 450, executes initializer program object 506
   i . Move default values to input and display fields;                  <ABCI>, and may, if a further program object 508 is
   2. "SEND" a transaction to the apple application that is              required in the execution of the initializer, make a synchro-
resident on interactive system 10;                                  40   nous application level object request to object storage facil-
   3. "RECEIVE" the result from interactive system 10; i.e.              ity 439. When the initializer terminates, control is returned
the current price of an apple;                                           to object interpreter 435, shown as the return path in
   4. Move the price of an apple to PEV 271 so that it will              transition (2) in FIG. 6.
be displayed;                                                               Having returned to the process object state (B), object
   5. Position the cursor on the input field; and                   45   processor 435 continues processing the objects associated
   6. Terminate execution of this logic.                                 with PTO <ABC1>. Object interpreter continues to con-
   The second program object 508 is a field post-processor.              struct the PPT, providing RS 400 with an environment for
It will be invoked conditionally, depending upon the user                subsequent processing of the PTO <ABC1> by pre-proces-
keystroke input. In this example, it will be invoked if the              sors and post-processors at the page, partition, and field
user changes the input field contents by entering a number.         50   levels. When the PPT has been constructed and the initializer
The pseudo code for this post-processor is as follows:                   executed, control is returned to keyboard manager 434, and
   i . Use the value in PEV 270 (the value associated with the           the RS enters the wait for event (E) State, via transition (4),
data entered by the user into the second input data field 270)           as shown in FIG. 6.
to be the number of apples ordered.                                        In the wait for event state, the partitioned application
   2. Multiply the number of apples ordered times the cost          55   waits for the user to create an event. In any partitioned
per apple previously obtained by the initializer;                        application, the user has many options. For example, the
   3. Construct a string that contains the message "THE                  user may move the cursor to the "JUMP" field 296 on the
COST OF THE APPLES YOU ORDERED IS $45.34;";                              command bar 290, which is outside the current application,
  4. Move the string into PEV 272 so that the result will be             and thus cause subsequent navigation to another application.
displayed for the user; and                                         60   For purposes of this example, it is assumed that the user
  5. Terminate execution of this logic.                                  enters the number of apples he wishes to order by entering
   The process by which the "APPLES" application is                      a digit in display field 271.
displayed, initialized, and run is as follows.                              Keyboard manager 434 translates the input from the
   The "APPLES" application is initiated when the user                   user' s keyboard to a logical representation independent of
navigates from the previous partitioned application, with the       65   any type of personal computer. Keyboard manager. 434
navigation target being the object id of the "APPLES" PTO                saves the data entered by the user in a buffer associated with
500 (that is, object id ABC1). This event causes keyboard                the current field defined by the location of the cursor. The

                                                                                                                                       12/2/2019
                                                                                                                                       Ex. 42, Pg.1:40:1
                                                                                                                                                   596
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 47 of 269


                                                    US 7,072,849 Bl
                                                                                                  40
buffer is indexed by its PEV number, which is the same as           object identifications at the reception system, and wherein
the field number assigned to it during the formation of the         the storing ofadvertising object identification is based on an
page element. Keyboard manager 434 determines for each              establishing ofa characterization for the respective reception
keystroke whether the keystroke corresponds to an input             system users.
event or to an action or completion event. Input events are     5      4. The method of claim 3 wherein establishing the char-
logical keystrokes and are sent by keyboard manager to              acterization for the respective reception system users
display manager 461, which displays the data at the input           includes basing the characterization at least in part on the
field location. Display manager 461 also has access to the          applications requested by the respective users.
field buffer as indexed by its PEV number.                            5. The method of claim 3 wherein establishing the char-
   The input data are available to TBOL interpreter 438 for lo acterization for the respective reception system users
subsequent processing. When the cursor is in a partition,          includes basing the characterization at least in part on the
only the PEVs for that partition are accessible to the RS          demographic data for the respective users.
virtual machine. After the input from the user is complete (as        6. The method of claim 3 wherein establishing the char-
indicated by a user action such as pressing the RETURN key         acterization for the respective reception system users
or entry of data into a field with an action attribute), RS 400 15 includes basing the characterization at least in part on data
enters the Process Event state (E) via transition (4).             concerning the geographical location ofthe respective user's
   For purposes ofthis example, let us assume that the user        reception system.
enters the digit "5" in input field 270. A transition is made         7. The method of claim 3 wherein establishing the char-
to the process event state (E). Keyboard manager 434 and           acterization for the respective reception system users
display manager 437 perform a number of actions, such as 20 includes basing the characterization at least in part on a
the display of the keystroke on the screen, the collection of      combination of data concerning user application requests,
the keystroke for input, and optionally, the validation of the     user demographics and geographical location of the respec-
keystroke, i.e. numeric input only in numeric fields. When         tive user's reception system.
the keystroke is processed, a return is made to the wait for          8. A method for presenting advertising in a computer
event state (D) Edit attributes are specified in the field 25 network, the network including a multiplicity of user recep-
definition segment.                                                tion systems at which respective users can request applica-
   Suppose the user inputs a "6" next. A transition occurs to      tions that include interactive services, the method compris-
the PE state and after the "6" is processed, the Wait for Event    ing the steps of:
(D) state is reentered. If the user hits the "completion" key         a. compiling data concerning the respective users;
(e.g., ENTER) the Process Event (E) state will be entered. 30         b. establishing characterizations for respective users
The action attributes associated with field 272 identify this            based on the compiled data; and
as a system event to trigger post-processor program object            c. structuring advertising so that it may be selectively
<ABCJ>. When the interpretive execution ofprogram object                 supplied to and retrieved at the reception systems for
<ABCJ> is complete, the wait for event state (D) will again              presentation to the respective users in accordance with
be entered. The user is then free to enter another value in the 35       the characterizations established for the respective
input field, or select a command bar function and exit the               reception system users, wherein structuring advertising
apples application.                                                      includes supplying advertising data to the reception
   While this invention has been described in its preferred              system and storing a predetermined amount of the
form, it will be appreciated that changes may be made in the             advertising data in a store established at the respective
form, construction, procedure and arrangement ofits various 40           reception systems.
elements and steps without departing from its spirit or scope.
                                                                      9. The method of claim 8 wherein supplying advertising
   We claim:
                                                                   data to the reception system includes pre-fetching advertis-
   1. A method for presenting advertising obtained from a          ing data from the network when the store ofadvertising data
computer network, the network including a multiplicity of          falls below a predetermined level.
user reception systems at which respective users can request 45
                                                                      10. The method of claim 9 wherein pre-fetching adver-
applications, from the network, that include interactive           tising data is dependent on the size of the advertising data
services, the respective reception systems including a moni-
                                                                   store.
tor at which at least the visual portion ofthe applications can
be presented as one or more screens of display, the method            11. The method of claim 10 wherein storing advertising
comprising the steps of:                                        50
                                                                   data at the reception system includes maintaining a list
   a. structuring applications so that they may be presented,      identifying the advertising data to be presented.
      through the network, at a first portion of one or more          12. The method of claim 8 wherein the supplying of
      screens of display; and                                      advertising data to the reception system for presentation
   b. structuring advertising in a manner compatible to that       includes the reception system requesting advertising data
      of the applications so that it may be presented, through 55 from the network when advertising data sought to be pre-
      the network, at a second portion of one or more screens      sented is unavailable at the reception system.
      of display concurrently with applications, wherein              13. A method for presenting advertising in a computer
      structuring the advertising includes configuring the         network, the network including a multiplicity of user recep-
      advertising as objects that include advertising data and;    tion systems at which respective users can request applica-
   c. selectively storing advertising objects at a store estab- 60 tions that include interactive services, the respective recep-
      lished at the reception system.                              tion systems including a monitor at which at least the visual
   2. The method of claim i wherein storing advertising            portion of the applications can be presented as one or more
objects at the reception system includes replenishing the          screens of display, the method comprising the steps of:
store ofadvertising objects from the network when the store           a. structuring applications so that they may be presented
of advertising objects falls below a predetermined level.       65       at a first portion of one or more screens of display;
  3. The method of claim 2 wherein storing advertising                b. configuring the advertising as objects that include
objects at the reception system includes storing advertising             advertising data,


                                                                                                                                 12/2/2019
                                                                                                                                 Ex. 42, Pg.1:40:1
                                                                                                                                             597
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 48 of 269


                                                    US 7,072,849 Bl
                              41                                                               42
  C.   structuring the advertising objects in a manner corn-       includes basing the characterization at least in part o
       patible to that of the applications so that advertising     concerning the geographical location ofthe respective user's
       data frorn an advertising object rnay be presented at a     reception systern.
       second portion of one or rnore screens of display              20. The rnethod of clairn 16 wherein establishing the
      concurrently with applications, and;                      5
                                                                   characterization for the respective reception systern users
   d. selectively storing advertising objects at a store estab-    includes basing the characterization at least in part on a
      lished at the reception systern.
                                                                   cornbination of data concerning user application requests,
   14. A rnethod for presenting advertising obtained frorn a
cornputer network, the network including a rnultiplicity of        user dernographics and geographical location of the respec-
user reception systerns at which respective users can request lo tive user's reception systern.
applications frorn the network that include interactive ser-          21. A rnethod for presenting advertising obtained frorn a
vices, the respective reception systerns including a rnonitor      cornputer network, the network including a rnultiplicity of
at which at least the visual portion ofthe applications can be     user reception systerns at which respective users can request,
presented as one or rnore screens of display, the rnethod          frorn the network, applications that include interactive ser-
cornprising the steps of:                                       15 vices, the rnethod cornprising the steps of:

   a. structuring applications so that a user requested appli-        a cornpiling data concerning the respective users;
      cation rnay be presented, through the network, at a first
                                                                      b. establishing characterizations for respective users
      portion of one or rnore screens of display;
   b. separately structuring the advertising in a rnanner                based on the cornpiled data; and
      cornpatible to that of the applications so that advertis- 20    c. structuring advertising separately frorn the applications
      ing rnay be presented, through the network, at a second            so that the advertising rnay be selectively supplied,
      portion of one or rnore screens of display concurrently            through the network, to and retrieved at the reception
      with any one of a plurality of user requested applica-             systerns for presentation to the respective users along
      tions,                                                             with a requested application in accordance with the
   c. confguring the advertising as objects that include 25              characterizations established for the respective recep-
      advertising data, and                                              tion systern users,
   d. selectively storing advertising objects at a store estab-       wherein supplying advertising data to the reception sys-
      lished at the reception systern.                                   tern includes storing a predeterrnined arnount of the
   15. The rnethod of clairn 14 wherein storing advertising              advertising data in a store established at the respective
objects at the reception systern includes replenishing the 30            reception systerns.
store ofadvertising objects frorn the network when the store          22. The rnethod of clairn 21 wherein supplying advertis-
of advertising objects falls below a predeterrnined level.         ing data to the reception systern includes pre-fetching adver-
   16. The rnethod of clairn 15 wherein storing advertising        tising data frorn the network when the store of advertising
objects at the reception systern includes storing advertising      data falls below a predeterrnined level.
object identifications at the reception systern, and wherein 35       23. The rnethod of clairn 22 wherein pre-fetching adver-
the storing ofadvertising object identification is based on an     tising data is dependent on the size of the advertising data
establishing ofa characterization for the respective reception     store.
systern users.
   17. The rnethod of clairn 16 wherein establishing the              24. The rnethod of clairn 23 wherein storing advertising
characterization for the respective reception systern users 40 data at the reception systern includes rnaintaining a list
includes basing the characterization at least in part on the       identifying the advertising data to be presented.
applications requested by the respective users.                       25. The rnethod of clairn 21 wherein the supplying of
   18. The rnethod of clairn 16 wherein establishing the           advertising data to the reception systern for presentation
characterization for the respective reception systern users        includes the reception systern requesting advertising data
includes basing the characterization at least in part on the 45 frorn the network when advertising data sought to be pre-
dernographic data for the respective users.                        sented is unavailable at the reception systern.
   19. The rnethod of clairn 16 wherein establishing the
characterization for the respective reception systern users                                *   *   *   *  *




                                                                                                                                 12/2/2019
                                                                                                                                 Ex. 42, Pg.1:40:1
                                                                                                                                             598
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 49 of 269




                  EXHIBIT 43




                                                                     12/2/2019
                                                                     Ex. 43, Pg.1:40:1
                                                                                 599
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 50 of 269




Zillow Infringes U.S. Patent
   No. 7,072,849 (Filepp)




                                                                        12/2/2019
                                                                        Ex. 43, Pg.1:40:1
                                                                                    600
U.S. Patent 7,072,849 (Filepp) - Overview
     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 51 of 269




                                                                          12/2/2019
                                                                          Ex.          2
                                                                              43, Pg.1:40:1
                                                                                      601
     U.S. Patent 7,072,849 (Filepp) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 52 of 269




1. A method for presenting advertising obtained from a computer network,
   the network including a multiplicity of user reception systems at which
   respective users can request applications, from the network, that include
   interactive services, the respective reception systems including a monitor
   at which at least the visual portion of the applications can be presented as
   one or more screens of display, the method comprising the steps of:

   a. structuring applications so that they may be presented, through the
      network, at a first portion of one or more screens of display; and

   b. structuring advertising in a manner compatible to that of the
      applications so that it may be presented, through the network, at a
      second portion of one or more screens of display concurrently with
      applications, wherein structuring the advertising includes configuring
      the advertising as objects that include advertising data and;

   c. selectively storing advertising objects at a store established at the
      reception system.
                                                                                    12/2/2019
                                                                                    Ex.          3
                                                                                        43, Pg.1:40:1
                                                                                                602
       U.S. Patent 7,072,849 (Filepp) – Claim 1
                  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 53 of 269




1. A method for presenting advertising obtained from a computer network, the network including a
   multiplicity of user reception systems at which respective users can request applications, from
   the network, that include interactive services, the respective reception systems including a
   monitor at which at least the visual portion of the applications can be presented as one or more
   screens of display, the method comprising the steps of:

       Zilllow Servers
                                     World Wide Web




                               http://www.zillow.com




                                                                                            User
                                                                                          Reception
                                                                                          Systems




                                                                                            12/2/2019
                                                                                            Ex.          4
                                                                                                43, Pg.1:40:1
                                                                                                        603
            U.S. Patent 7,072,849 (Filepp) – Claim 1
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 54 of 269



   a. structuring applications so that they may be presented, through the network, at a first
      portion of one or more screens of display; and
https://www.zillow.com/brooklyn-new-york-ny/?searchQueryState={%22pagination%22:{},%22mapBounds%22:{%22west%22:-
74.13846831103513,%22east%22:-
73.73678068896481,%22south%22:40.54649665447817,%22north%22:40.76372005584681},%22regionSelection%22:[{%22regionId%22:3
7607,%22regionType%22:17}],%22isMapVisible%22:true,%22mapZoom%22:12,%22filterState%22:{},%22isListVisible%22:true}




                                                                                                       Note: First
                                                                                                       portion of
                                                                                                       display screen,
                                                                                                       for applications




                                                                                                           12/2/2019
                                                                                                           Ex.          5
                                                                                                               43, Pg.1:40:1
                                                                                                                       604
        U.S. Patent 7,072,849 (Filepp) – Claim 1
                   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 55 of 269




b. structuring advertising in a manner compatible to that of the applications so that it may be
   presented, through the network, at a second portion of one or more screens of display
   concurrently with applications, wherein structuring the advertising includes configuring the
   advertising as objects that include advertising data and;




                                                                                        Note: Advertisings
                                                                                        are configured as
                                                                                        objects.
                                                                                        See next slide.


                                                                                        Note: Second
                                                                                        portion of display
                                                                                        screen, for
                                                                                        advertisements




                                                                                                12/2/2019
                                                                                                Ex.          6
                                                                                                    43, Pg.1:40:1
                                                                                                            605
       U.S. Patent 7,072,849 (Filepp) – Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 56 of 269




c. selectively storing advertising objects at a store established at the reception system.


                                                                Note: Advertising objects are
                                                                stored in display memory and/or
                                                                disk memory at the reception
                                                                system.




                                                                                          12/2/2019
                                                                                          Ex.          7
                                                                                              43, Pg.1:40:1
                                                                                                      606
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 57 of 269




                  EXHIBIT 44




                                                                     12/2/2019
                                                                     Ex. 44, Pg.1:40:1
                                                                                 607
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 58 of 269




https://www.zillow.com/riverside-county-ca/?searchQueryState={%22pagination%22:{},%22usersSearchTerm%22:%
22Riverside%20County,%20CA%22,%22mapBounds%22:{%22west%22:-116.55013847290468,%22east%
22:-116.49992752014589,%22south%22:33.84307276210573,%22north%22:33.87421996216766},%22regionSelection%
22:[{%22regionId%22:2832,%22regionType%22:4}],%22isMapVisible%22:true,%22mapZoom%22:15,%22filterState%
22:{%22isPendingListingsSelected%22:{%22value%22:true}},%22isListVisible%22:true}




                                                                                            12/2/2019
                                                                                            Ex. 44, Pg.1:40:1
                                                                                                        608
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 59 of 269




                  EXHIBIT 45




                                                                     12/2/2019
                                                                     Ex. 45, Pg.1:40:1
                                                                                 609
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 60 of 269
N%? 5 $-- B'>ÿ<' ÿH                                     $ÿ'M'

345ÿ789 89ÿ4 8 4ÿ7494          ÿÿ        !ÿ"# $%&&ÿ$' " () *'%&

+ ,4
 *'%&ÿ"''-!
.489
  /9094ÿ7811 92ÿ34445


"5667ÿ8ÿ*59:;"ÿ"99<=6"


6-ÿ;'>>%?ÿ*ÿ@-#ÿ)%?ÿÿÿ-'#>ÿ!ÿ@#A




$@

B'>ÿ@'##ÿÿ'ÿ%-Cÿ-Dÿÿÿÿ@'>ÿ&'>>%?ÿEÿÿ%ÿÿ&'Fÿ@ÿ@ÿ%'%ÿ@)'@''ÿEÿÿDÿ?'%ÿ'-?
@ÿÿ#--?ÿ&'>#-ÿ-'ÿ'ÿ#-?AÿB'>ÿ@'##ÿÿ@%?ÿD'ÿ%-Gÿÿ@?ÿF#&ÿ?ÿ-ÿ'ÿ)ÿÿ@ÿH#ÿ'ÿ@?ÿD-
>#'ÿ'ÿ!ÿ@ÿFÿ#ÿÿ&'&ÿÿ)%-ÿD'ÿÿ&'>>%?ÿ'%A
(ÿ@ÿ''ÿÿD'ÿ)%-Iÿ*'>'ÿ;'>>%ÿÿ-%&@ÿÿÿD%ÿEÿ&--ÿ6-ÿ;'>>%?ÿ*ÿEÿ@ÿ'Jÿ)%-ÿ>!
ÿ@&ÿ##'&@ÿ'ÿ@@-@ÿÿ&'>>%?ÿ'ÿK--'Lÿ>#ÿ&@A




                                                                                                                                         12/2/2019
                                                                                                                                         Ex.      011:40:1
                                                                                                                                             45, Pg.2610
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 61 of 269




345647ÿ9 46ÿ767ÿ 7ÿ6 7ÿ4ÿ7564ÿ6 57ÿ 7ÿ 64ÿ4ÿ655ÿ77ÿÿ6 55ÿ6ÿ767ÿÿ55ÿ7ÿ47ÿ 464ÿ5 
4ÿ 7ÿ 7ÿ67ÿ64ÿ ÿ 4667ÿ3ÿ57ÿ7ÿ6466 5ÿ5 ÿ77ÿ4ÿ 46ÿ7ÿ7ÿ ÿÿ 7ÿ 7ÿ474ÿÿ
77
ÿ57764ÿ655ÿ" ÿ#47ÿ ÿ47ÿ#5ÿ$664ÿ7%7ÿ&57ÿ ÿ ÿ75ÿÿ&ÿ7ÿ& 7%ÿ 7464ÿ4ÿ7ÿ ÿ67ÿ#5
$664ÿ& 65ÿ7ÿ 46ÿ767ÿ6ÿ67ÿ ÿ67ÿ675ÿ ÿ7ÿ& 657ÿ'77ÿ74ÿ&7 7ÿ4ÿ 5ÿ57ÿ4ÿ ÿÿ7664ÿ ÿ ÿ(7
 7ÿ 7ÿÿ&7 7ÿ6 5ÿ776747
)7ÿ7ÿ567ÿ&75ÿ ÿ77ÿ345647ÿ9 46ÿ767ÿ*6ÿ+ ÿ#65&656,ÿ64ÿ64-




ÿ
./47ÿÿ7ÿ55747ÿÿ7664ÿ67ÿ6ÿ7ÿ7ÿÿ 7ÿ765ÿ ÿ6ÿ74ÿ ÿ47ÿ 7ÿ664ÿ4ÿ4ÿ47757ÿ67ÿÿ
 7ÿ57ÿ7ÿÿ775 74 0ÿ6ÿ1ÿ+ 7 ÿ67ÿ77 67ÿ27ÿ4ÿ 47ÿÿ#5ÿ$664ÿ.36ÿ345647ÿ9 46ÿ767ÿÿ 5
 767ÿ75ÿ6ÿ755ÿ57ÿ7ÿ7ÿ ÿ4ÿ664ÿÿ747ÿÿ 46ÿ4ÿ75ÿ74 64ÿ 7ÿ 7ÿ ÿ 4ÿ7ÿ& 657ÿ4
 7ÿ655ÿ5664ÿ4ÿ66ÿ7ÿ 460                                                                                   12/2/2019
                                                                                                                       Ex.         011:40:1
                                                                                                                              45, Pg.2611
>(ÿ'/Case
                ÿ'.'ÿ1-2:20-cv-00851-TSZ
                          ##ÿ"'ÿ#ÿ(ÿ#ÿÿDocument
                                                         '--.$ÿ?ÿÿ40-4
                                                                         "&ÿ#ÿ' ÿ
                                                                                   Filed     ÿ#.ÿ##Page
                                                                                           12/02/19        ÿ"#'ÿ-" of
                                                                                                                    62   ÿ!269
                                                                                                                             -#2ÿ/!ÿ!
-'#2ÿÿ((#ÿ/A#ÿÿÿÿ/#!$ÿB'ÿ(ÿ/#ÿÿ!-!2ÿC#.ÿ#ÿ-'ÿÿ!/-(#2ÿ#'ÿ(
--#/ÿÿÿ(!ÿ!ÿ(-"!ÿDÿ!ÿ#'ÿ##ÿ#ÿ(.ÿ..(#$
E!ÿ#ÿÿ(Fÿ>##ÿÿ+"ÿ,-ÿ-##/ÿ!#ÿÿ(ÿÿÿ(#ÿÿ'"ÿ#ÿ#.#ÿ4ÿ>((#ÿG/"ÿ#
ÿ#.$


                                                                                                                                                                                H7I


JK)LMNKO                                                                                           YZYM[)N

0'ÿ!ÿ0'#ÿ4ÿP/.ÿ#'ÿQ!;#;E#ÿB!                                                       V"ÿ>##ÿ>(ÿT.ÿB!ÿE-#ÿ89<
B-ÿ=ÿQ!ÿB&"ÿ5(ÿ+"RÿS##ÿT.ÿU/ÿP#                                      +"ÿ,-ÿ,!ÿ#ÿV"ÿ>##ÿ%&#.
0'RÿQ.ÿV"ÿ>##FÿW4.-'X                                                          0'#Rÿ\ÿV"ÿ>##ÿQÿ4]F
V"ÿ>##ÿ>(ÿT.ÿB!ÿE-#ÿ89<=                                                 5"ÿT(ÿQ.ÿQ#^ÿ>(-#!ÿ_ÿ?ÿBÿ!ÿU(
?ÿU#.ÿP.#ÿ%&#.ÿ>(-.ÿU##ÿ0 #'ÿG.ÿDÿB!                                        ,#ÿ#ÿ̀"ÿB!RÿV"ÿ>##ÿT(ÿQ




23456789ÿ 77ÿ3789                                                                                                                                                        )6*78497
ÿÿÿÿ!ÿ"ÿ##$ÿ%&ÿ#ÿÿÿ#'(ÿ#ÿ'ÿ$



              ?# +#(# E' > T- ?!/# B(ÿÿÿaÿG/ ?!ÿ>' >&ÿG Q. ?4 %ÿ?--

                             +"ÿ,-ÿÿ(( ##!ÿ#ÿ.ÿ!.#ÿ#ÿÿ!/!ÿ"#'ÿ!#$ÿ0ÿÿ#ÿ"&.ÿ#ÿ(-/ÿ#'ÿ#ÿÿ
                             "ÿ1-ÿÿ/2ÿ!ÿ"ÿ"(ÿ!&ÿ!ÿ((!#ÿ3#$ÿ4ÿÿ"'ÿ#ÿ-#ÿÿÿÿ&ÿÿ((!#2ÿ-
                                                                                            ##ÿ$

                                                                                     5"ÿ6                 7ÿ899:;89<=ÿ+"




                                                                                                                                                                             12/2/2019
                                                                                                                                                                             Ex.      011:40:1
                                                                                                                                                                                 45, Pg.0612
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 63 of 269




                  EXHIBIT 46




                                                                     12/2/2019
                                                                     Ex. 46, Pg.1:40:1
                                                                                 613
Boost Reaches More Renters | Zillow Group Rentals
                           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 64 of 269




                                                                                                          CONTACT US FOR
                                                                                                          A PREMIUM
                                                                                                          BOOST AD

                                                                                                          I manage:

                                                                                                            Select one...
                                                                                                           Select     one...
                                                                                                           Property management company



                                                                                                           First and last name

    Give your marketing the Boost it                                                                       Phone number
    needs
                                                                                                           Email
    I            l     l      t                       f                     it     ith       t




    How it works

                                                                                  AMPLIFIED LOCAL EXPOSURE
                                                                                  Drive renters in preselected markets directly to
                                                                                  your community’s website or listing.

                                                                                  PREMIUM PLACEMENT
                                                                                  Customizable ad content appears in a prominent
                                                                                  location within listing search results.
                                                                                                                             12/2/2019
                                                                                                                             Ex. 46, Pg.1:40:1
                                                                                                                                         614
https://www.zillow.com/marketing/rental-property-advertising/boost/[11/24/2019 9:29:09 PM]
Boost Reaches More Renters | Zillow Group Rentals
                          Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 65 of 269




                                                                                  CUSTOMIZABLE
                                                                                  Highlight what matters to your community —
                                                                                  including available floorplans, concessions and
                                                                                  amenities.

                                                                                  FLEXIBLE
                                                                                  Choose between a low, medium or high number of
                                                                                  impressions and a variety of available contract
                                                                                  lengths.




    Be seen more often with Boost + Precision Targeting
              Extend your advertising reach to the most widely used social media platforms.




           EXCLUSIVE AUDIENCE                                  BRAND RECOGNITION                           MAXIMIZE WEBSITE
                Use customized                                 Get more exposure to                          CONVERSION

                 Facebook and                                        the millions of                      Direct renters to your
           Instagram ads to reach                               consumers who know                       property website to help
          prospective renters who                                and trust the Zillow                      increase local brand
          are already searching in                               brand with branded                       awareness, traffic and
                    your area.                                       Facebook and                              conversions.

                                                                                                                         12/2/2019
                                                                                                                         Ex. 46, Pg.1:40:1
                                                                                                                                     615
https://www.zillow.com/marketing/rental-property-advertising/boost/[11/24/2019 9:29:09 PM]
Boost Reaches More Renters | Zillow Group Rentals
                          Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 66 of 269
                                                                    Instagram ads.




         Get started




                        We recently signed up for Boost + Precision Targeting
                     and immediately saw great results. Every dollar counts in
                        our budget, and I’m happy to say that we’re extremely
                                          pleased with our Zillow partnership."
                                                                    — Serri Miller
                                                                     Melrose Midtown LLC




          CONTACT US FOR
          A PREMIUM
          BOOST AD

          I manage:

           Select one...
           Select    one...
           Property management company




                                                                                               12/2/2019
                                                                                               Ex. 46, Pg.1:40:1
                                                                                                           616
https://www.zillow.com/marketing/rental-property-advertising/boost/[11/24/2019 9:29:09 PM]
Boost Reaches More Renters | Zillow Group Rentals
                            Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 67 of 269
           First and last name

           Phone number

           Email

                     Submit
          Or call 866-504-0059

            We respect your privacy. See
                  our privacy policy.

           By pressing 'Submit', you agree that
            Zillow Group may contact you via
           phone/text about your inquiry, which
            may involve the use of automated
             means. You are not required to
           consent as a condition of purchasing
           any goods or services. Message/data
                     rates may apply.




       About       Zestimates           Research       Careers       Help        Advertise       Terms of use & Privacy             Ad Choice         Cookie Preference

                                                                          Blog      AI     Mobile Apps




          Zillow Group is committed to ensuring digital accessibility for individuals with disabilities. We are continuously working to improve the accessibility of our web
         experience for everyone, and we welcome feedback and accommodation requests. If you wish to report an issue or seek an accommodation, please contact us.




                                                             Follow us:      © 2006-2019 Zillow 




                                                                                                                                                             12/2/2019
                                                                                                                                                             Ex. 46, Pg.1:40:1
                                                                                                                                                                         617
https://www.zillow.com/marketing/rental-property-advertising/boost/[11/24/2019 9:29:09 PM]
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 68 of 269




                  EXHIBIT 47




                                                                     12/2/2019
                                                                     Ex. 47, Pg.1:40:1
                                                                                 618
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 69 of 269




                              Home          Audience           Ad Products   Programmatic          Contact



                                                       Ad Products
      Reach coveted audiences by featuring your brand in native placements across Zillow Group
    brands and devices. Integrate your message into the user experience with ad products that are
               perfectly formatted for every device to achieve outstanding performance results.




                                                       Search Ads
                                                                                              12/2/2019
                                                                                              Ex. 47, Pg.1:40:1
                                                                                                          619
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 70 of 269


           Increase awareness with Zillow Group’s top-funnel audience as they scroll through the
                                          search feed looking for a place to call home.




                                                           Download Spec Sheet




                                                    Property Ads
         Drive consideration with low-funnel audiences as they hone-in on a particular home with
                                            Zillow Group’s Native Property Integration.
                                                                                              12/2/2019
                                                                                              Ex. 47, Pg.1:40:1
                                                                                                          620
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 71 of 269




                                                           Download Spec Sheet




                                      Home Expenses Ads
           Reach low-funnel users and present your brand as an invaluable amenity while home
                                   shoppers narrow down their search to specific properties.




                                                                                               12/2/2019
                                                                                               Ex. 47, Pg.1:40:1
                                                                                                           621
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 72 of 269




                                                           Download Spec Sheet




                                               Rich Media Ads
               Increase engagement with consumers utilizing Zillow Group’s interactive lightbox
                                                 expandable rich media integrations.




                                                       Expandable Hotspot

                                                                                              12/2/2019
                                                                                              Ex. 47, Pg.1:40:1
                                                                                                          622
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 73 of 269




                                                           Download Spec Sheet




                                                    Expanded Video Player




                                                                                              12/2/2019
                                                                                              Ex. 47, Pg.1:40:1
                                                                                                          623
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 74 of 269




                                                           Download Spec Sheet




                                                  Expandable Map Locator




                                                                                              12/2/2019
                                                                                              Ex. 47, Pg.1:40:1
                                                                                                          624
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 75 of 269




                                                           Download Spec Sheet




                                                   Insurance Agent Locator




                                                                                              12/2/2019
                                                                                              Ex. 47, Pg.1:40:1
                                                                                                          625
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Zillow Group Media – Ad Products
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 76 of 269




                                                           Download Spec Sheet




           Zillow Group Brands: Zillow | Trulia | StreetEasy | HotPads | Naked Apartments | Out East


                                   HOME        AUDIENCE          AD PRODUCTS   PROGRAMMATIC ADS




                                                                                                  12/2/2019
                                                                                                  Ex. 47, Pg.1:40:1
                                                                                                              626
https://www.zillowgroupmedia.com/native-ads/[11/24/2019 9:30:28 PM]
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 77 of 269




                  EXHIBIT 48




                                                                     12/2/2019
                                                                     Ex. 48, Pg.1:40:1
                                                                                 627
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 78 of 269
                                                                                                                  III III                        IID IID III 1011 OI DIII                 III II II DI II
                                                                                                                                                                       US00763 1346B2



(12)    United States Patent                                                                                                        (10) Patent No.:                                US 7,631,346 B2
        Hinton et al.                                                                                                               (45) Date of Patent:                                   Dec. 8, 2009

(54) METHOD AND SYSTEM FOR A RUNTIME                                                                                              2004/0205176 Al  10/2004 Ting et al .................... 709/223
      USERACCOUNT CREATION OPERATION                                                                                              2005/0074126 Al   4/2005 Stanko ....................... 380/279
      WITHIN A SINGLE-SIGN-ON PROCESS IN A                                                                                        2005/0210270 Al   9/2005 Rohatgi et al ............... 7 13/186
      FEDERATED COMPUTING ENVIRONMENT                                                                                             2005/0240763 A9* 10/2005 Bhatetal ................... 713/169
(75)     Inventors: Heather Maria Hinton, Austin, TX                                                                              2005/0257130 Al* 11/2005 Ito .......................... 715/500.1
                    (US); Ivan Matthew Milman, Austin,                                                                            2006/0048213 Al   3/2006 Cheng et al .................... 726/5
                    TX (US); Venkat Raghavan, Austin, TX
                    (US); Shane Bradley Weeden, Gold
                       Coast (AU)
                                                                                                                                                                            (Continued)
( 73)   Assignee: International Business Machines
                                                                                                                                                                OTHER PUBLICATIONS
                       Corporation, Armonk, NY (US)
                                                                                                                              Gross, T.; Security analysis of the SAML single sign-on browser/
(*)     Notice:        Subject to any disclaimer, the term of this                                                            artifact profile; Publication Date: Dec. 8-12, 2003; IBM Zurich Res.
                       patent is extended or adjusted under 35                                                                Lab; On pp. 298307.*
                       U.S.C. 154(b) by 827 days.
                                                                                                                              Primary Examiner-Kambiz Zand
(21)    Appl. No.: 11/097,587                                                                                                 Assistant Examiner-Monjour Rahim
                                                                                                                              (74) Attorney, Agent, or Firm-Jeffrey S. LaBaw; David H.
(22)     Filed:        Apr. 1, 2005
                                                                                                                              Judson
(65)                       Prior Publication Data
                                                                                                                              (57)                                          ABSTRACT
        US 2006/0236382 Al                Oct. 19, 2006

(51)     Int.Cl.                                                                                                              A method, system, apparatus, and computer program product
         GO6F     7/04                (2006.01)                                                                               are presented to support computing systems of different
         GO6F     15/16               (2006.01)                                                                               enterprises that interact within a federated computing envi-
         GO4L     9/32                (2006.01)
                                                                                                                              ronment. Federated single-sign-on operations can be initiated
         GO6F     17/30               (2006.01)
                                                                                                                              at the computing systems of federation partners on behalf of
(52)     U.S. Cl ............................................ 726/8; 380/279                                                  a user even though the user has not established a user account
(58)     Field of Classification Search ..................... 726/6,                                                          at a federationpartner priorto the initiation ofthe single-sign-
                       726/5, 4, 8; 709/223, 229, 219; 713/202,                                                               on operation. For example, an identity provider can initiate a
                              713/186, 169; 380/279; 715/500
                                                                                                                              single-sign-on operation at a service provider while attempt-
         See application file for complete search history.
                                                                                                                              ing to obtain access to a controlled resource on behalf of a
(56)                      References Cited                                                                                    user. When the service provider recognizes that it does not
                                                                                                                              have a linked user account for the user that allows for a
                   U.S. PATENT DOCUMENTS
                                                                                                                              single-sign-on operation with the identity provider, the ser-
    7,290,278 B2           10/2007 Cahill et al .................... 726/6                                                    vice provider creates a local user account. The service pro-
 2003/0149781 Al            8/2003 Yaredetal.                                                                                 vider can also pull user attributes from the identity provider as
 2003/0154266 Al            8/2003 Bobick et al ................ 709/223                                                      necessary to perform the user account creation operation.
 2004/0010607 Al            1/2004 Lee et al ..................... 709/229
 2004/0158746 Al            8/2004 Hu et al ...................... 7 13/202                                                                                  20 Claims, 14 Drawing Sheets



                                                                                                    CLIENT DEVICE
                                                                                     BROWSER APPLICAflON                                                        OTHER

                                                   I
                                                       HTTP     2Q   I   I
                                                                             ML INTERPRETER           m           WE SERVICES CLIENT 32                          APPS




                                                                  FEDERATION FRONT-END                                                  LEGACY APPLICATIONS OR
                                                                FOR ENTERPRISEDOMAIN                         O                          BACK.END PROCESSING FOR
                                                                                                                                           E NTERP R IS EJOOMAIN
                                                       I
                                                            POINT-OF-CONTACT (POC) SERVER                        42   I




                                                       I
                                                            FEDETIOÑ CONFIGUTION APPL
                                                                                                                                          AUTHENTICATION SERVICE
                                                              FEDERATION INTERFACE UNFI                    a                               RUNTIME (ASR) SERVERS
                                                       I
                                                                                                                                    [J                   az             I




                                                       I
                                                              FEDERATION USER REGISTRY                                    I




                                                                                                                                           APPLI CATION SERVERS         I



                                                           FEDERATED USER LIFECYCLE MAN.GEMENT                                      [jj
                                                                     (AiIM) APPLICATION                2                                _____________________
                                                                                             I SINGLE-SIGNN                   I
                                                                                                                                    I
                                                                                                                                          PROTECTED RESOURCES           I




                                                   I    TRUST PRO                )       I
                                                                                             IPROTOL SERVICE1                       I                                   I




                                               I   I
                                                       Ç1RLJSTSERVICE)               4   I       _____ (s)                          __________ ___________
                                                                                                                                                     II       LEGACY    I




                                                            SECURITY TOKEN                                                              ENTERPRISE
                                                       I                             I

                                                                                                   IDEN1TTY AND
                                                                                                                                    I
                                                                                                                                                     I   I     USER     I




                                                           SERVICE ISTS)  6                                                   I     I      USER
                                                                                             IATTRIBUTE SER'ICEI                                     I   IREGISTRATIONI
                                                                                         I                                          I    REGISTRY
                                                       ________________                                                                                  I APPLICATION
                                                                                                   (lAS)                                   aa
                                                                                                                                                     I                  I
                                                   I


                                                                                             I




                                                                                                                                                                                                          12/2/2019
                                                                                                                                                                                                          Ex. 48, Pg.1:40:1
                                                                                                                                                                                                                      628
     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 79 of 269


                                                    US 7,631,346 B2
                                                             Page 2



            U.S. PATENT DOCUMENTS                                     2007/0005730 Al *   1/2007 Torvinen eta! ............. 709/2 19
2006/0059544 Al *3/2006 Guthrie et a! .................. 726/4
2006/0195893 Al *8/2006 Caceres et a! .................. 726/8    * cited by examiner




                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 48, Pg.1:40:1
                                                                                                                                                629
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 80 of 269


U.S. Patent                                Dec. 8, 2009        Sheet i of 14                      US 7,631,346 B2



   1OO\                           1O3j                                          I!-1o5
          109                     102
                                              SERVER                            CLIENT
           ()                         I)




                                                            NETWORK

     __ iii
         __       L=J1I
                                                                 iQi
                                                                                                              106

     CLIENT
                                  /        SERVER                                         CLIENT



                                                                                                               107
                                             104
                    110
                                  K          114
                                                      STORAGE
                                                                    11TAL               PERSONAL
                                                                                           ASSISTANT

                                                                          Il



                                                                  L__
                          i 1 2
                                                                                          FIG. JA
                                                           DIGITAL ASSISTANT            (PftJOR ART)
                     111

   WIRELESS
    PHONE




      120                         122
                                                                               DIS PLAY

                \
                                                                    123
                                                                                 i 44
                i 24                          RAM

                                                                          USER INTERFACE
                                                                                                             i 48
                                                                                        R


  1°126H                                      ROM
                                                           H                                      142
                                                                                  MOUSE
                                           I/O ADAPTER

    DK
                                                           H                                140
                                                                       KEYBOARD                         136
                134
                                      COMMUNICATION                                                     ¿)
                                         ADAPTER                       COMMUNICATION
    132
                                                           H               LINK

                                                          FIG. lB
                                                          (PRIOR ART)


                                                                                                                     12/2/2019
                                                                                                                     Ex. 48, Pg.1:40:1
                                                                                                                                 630
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 81 of 269


U.S. Patent                    Dec. 8, 2009            Sheet 2 of 14                       Us 7,631,346 B2




    15O

                               JI      TYPICAL USER
                                                                                          ji--- i 51
           CLIENT                                                                         SERVER
                                E     AUTHENTICATION                                      IBM.COM

   USER REQUESTS WEB                                                   153
                                                                                          NO IDENTITY
     PAGE AT IBM.COM
               i_bz      -__________      HTTP REQUEST                                   INFORMATION
                                                                                           AVAILABLE
                                                                       155                     i 54


                                      ESTABLISH SSL SESSION
                         s.1
                                                                       I 56
                                    AUTHENTICATION CHALLENGE
      USER/CLIENT
  PROVIDES INFORMATION                                                 158
                                                                                           SERVER
               i.5i                 AUTHENTICATION RESPONSE             )
                                                                                        AUTHENTICATES
                                                                       I 60              USER/CLIENT
                                         HTTP RESPONSE

    USER REQUESTS                                                      162             SSL SESSION ID =
   ANOTHER WEB PAGE
      AT IBMCOM          - ___________________________
                                          HTTP REQUEST
                                                                                   I
                                                                                                          i
                                                                       164              USERID=USERA
                                         HTTP RESPONSE                             I     i6
                                                                                   L_ ___________i



                                          FIG. JC
                                          (PRIOR ART)


                                                    CLIENT
                                                             Z1i770i




                                              172
                           ---------- jc'-
    AUTHENTICATION          WEB APPLICATION              AUTHENTICATION                WEB APPLICATION
        SERVER                  SERVER                       SERVER                        SERVER
                      DNS DOMAIN I                                            DNS DOMAIN 2
     \'____\

                                              FIG. JD
                                              (PRIOR ART)




                                                                                                              12/2/2019
                                                                                                              Ex. 48, Pg.1:40:1
                                                                                                                          631
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 82 of 269


U.S. Patent                Dec. 8, 2009           Sheet 3 of 14                  Us 7,631,346 B2




                        BANKING                                   E-COMMERCE
          AM
                         DOMAIN                                      DOMAIN
          196                                                                          198
                           195                                          197

                                                USER
                                                 190
           ISP DOMAIN      191
                                                                  GOVERNM ENT
                                                                                       AM
     AUTHENTICATION                                                 DOMAIN
                               192                                      193
      MANAGER(AM)


                                             FIG. lE
                                             (PRIOR ART)



                        ENTERPRISE A                    ENTERPRISE B              ENTERPRISE C
                            204                             206
   USER             HOME DOMAIN!
    2QZ           IDENTITY PROVIDER
                                                    RELYING DOMAIN!
                       ISSUING DOMAIN
                                                   SERVICE PROVIDER

                                                    ISSUING DOMAIN                  YING DOMAIN
     FIG. 2



                                                                        ENTERPRISEB 42
                   I     POINT-OF-CONTACT
   ENTERPRISE A
                           (POC) SERVER                                       POC SERVER
       419
                                4i2                                               422




                                                                        TRUST
                                                                       SERVICE             ASR
    ASR                                                                                    428
                 SECURITY I                                              424
    418                              TRUST PROXY (TP)
                   TOKEN         I


                  SERVICE             (TRUST SERVICE)
                                 I
                                                                          SIS
                       (SIS)     I
                                                                          426
                       4191


    F 1G. 4                                         ITRUSTBROKER




                                                                                                  12/2/2019
                                                                                                  Ex. 48, Pg.1:40:1
                                                                                                              632
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 83 of 269


U.S. Patent               Dec. 8, 2009              Sheet 4 of 14                         US 7,631,346 B2




                                                                                                   USER 312
        FIG. 3

                                    CLIENT DEVICE
                           BROWSER APPLICATION                                                        OTHER
                                                                                                       APPS
   HTTP           ML INTERPRETER 3Z                      WEB SERVICES CLIENT
                                                                                                        318




               FEDERATION FRONT-END                                   LEGACY APPLICATIONS OR
             FOR ENTERPRISE/DOMAIN         fl                        BACK-END PROCESSING FOR
                                                                        ENTERPRISE/DOMAIN
    I
         POINT-OF-CONTACT (POC) SERVER 4Z                                      330

         FEDERATION CONFIGURATION APPL.
    I
                                                                 IE i
                                                                            AUTHENTICATION SERVICE
           FEDERATION INTERFACE UNIT 350                                    EtjRUNTIME (ASR) SERVERS
    I




           FEDERATION USER REGISTRY 35                                                                        t


    I                                                      I




                                                                            APPLICATION SERVERS                   i
        FEDERATED USER LIFECYCLE MANAGEMENT                                          334
               (FULM) APPLICATION   Z                            Lu                                               1



                                                                        PROTECTED RESOURCES                       i
                                  SINGLE-SIGN-ON
        TRUST PROXY ÇrP)         PROTOCOL SERVICE                                             fi                  j

    (TRUSTSERVICE)                   (SPS) 354
                                                                                     I    I
                                                                                              LEGACY
                                                                     ENTERPRISE
         SECURITY TOKEN
                                                                 I


                                                                                     H         USER



                                                                                     HI
                                                                                                        I
        SERVICE (STS)               IDENTITY AND                        USER
                                                                                          IREGISTRATIONI
                                 ATTRIBUTE SERVICE                    REGISTRY
                                                                                          I APPLICATION I
                                                                                     '    I

                                                                                     I
                                     (lAS) 356




                                    _ __
              DIRECT TRUST                                                    DIRECT TRUST


              _
              RELATIONSHIP


         FEDERATED
          DOMAIN X
                            e
                           514
                                 FEDERATED
                                  DOMAIN Y
                                                    TRUST PROXY               RELATIONSHIP


                                                                              516

            502                                            BROKERED
                                                     I

                                                                                         TRUST BROKER
                                         522                 TRUST
                                                                                              520
        TRUST PROXY                                  I    RELATIONSHIP
            508

                                 FEDERATED
                                                I TRUST PROXY I
                                                '                       I




                                  DOMAINZ
                                                          15i21
                                                I                       I



                                                                                         DIRECT TRUST
        FIG. 5                                                                           RELATIONSHIP
                                                                              518




                                                                                                                      12/2/2019
                                                                                                                      Ex. 48, Pg.1:40:1
                                                                                                                                  633
    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 84 of 269


U.S. Patent               Dec. 8, 2009          Sheet 5 of 14                    US 7,631,346 B2




   ENTERPRISE A                      ENTERPRISE B                 ENTERPRISE C
     POINT-OF-CONTACT
     (POC) SERVER 1Z
                                         POC SERVER     ZZ        I
                                                                      POCSERVER             2


    TRUST PROXY (TP)                 I
                                               TP2           I
                                                                  I
                                                                         TP4                     I




                        TRUSTBROKERfiQ
    FIG. 6



       FIREWALL                                [iWII
                        EXTERNAL OMZ                         PROTECTED
                                                         RESOURCES i
                  710                    712


                                                        APPLICATION SERVERS



REQUESTS
   730
                                                          REQUESTS FOR
                   POI NT-OF-CONTACT                       PROTECTED
                   (POC) SERVER iZ                         RESOURCES
                                                              732
                                                                                       ENTERPRISE
                                                                                          USER
                                                         FULM REQUESTS                  REGISTRY
                                                               734                         722



                                FEDERATED USER LIFECYCLE MANAGEMENT (FULM)
                                             APPLICATIONISERVICE iQ
                                 FEDERATION USER REGISTRY Z2Q                     TRUST
                          I


                                                                                 SERVICE
                               SINGLE-SIGN-ON           IDENTITY AND                  Zi
                              PROTOCOL SERVICE       ATTRIBUTE SERVICE
                                  (SPS) Zi                (I&AS) Zi      I   i                       I

                                                                         I   I   I
                                                                                     FULM PLUG-INS
                                                                                           124
                                                                                 1
                                          FIG. 7


                                                                                                         12/2/2019
                                                                                                         Ex. 48, Pg.1:40:1
                                                                                                                     634
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 85 of 269


U.S. Patent           Dec. 8, 2009       Sheet 6 of 14                   Us 7,631,346 B2




                                                               SERVICE            IDENTITY
 CLIEJ                j TIME                                  PROVIDER            PROVIDER

     USER HAS PREVIOUSLY ESTABLISHED ACCOUNT WITH SP




           USER HAS VALID (AUTHENTICATED) SESSION WITH IdP                      804




                 OFFER LINKS TO FEDERATED RESOURCES


                SELECT OPERATION WITH FEDERATED RESOURCE
         808           AT KNOWN SERVICE PROVIDERS


                                               BUILD SSO REQUEST     I   810


           HTTP REDIRECT WITH SSO FOR ACCESSING RESOURCE             I
                                                                               , 812



         814 HTTP REQUEST (REDIRECTED) FOR RESOURCE ACCESS

                                                                                816
                                           PROCESS SSO REQUEST

                                                                                818
                                      PROCESS RESOURCE ACCESS

                    HTTP REDIRECT WITH RESPONSE              , 820


                           TYPICAL SINGLE-SIGN-ON OPERATION
         (INITIATED BY IDENTITY PROVIDER -- USER PREVIOUSLY PROVISIONED AT SP)

                                      FIG. 8
                                     (PRIOR ART)




                                                                                             12/2/2019
                                                                                             Ex. 48, Pg.1:40:1
                                                                                                         635
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 86 of 269


U.S. Patent              Dec. 8, 2009       Sheet 7 of 14              US 7,631,346 B2




                                                                    SERVICE           IDENTITY
 CLIEj
                                                                              I   I
                                                               I

                          ,TIME                                                       PROVIDER
                                                                   PROVIDER
                                                               I




    L
             USER HAS VALID (AUTHENTICATED) SESSION WITH IdP              /       902
                                                                                         J




        OFFER LINKS TO RESOURCES AT FEDERATED SERVICE PROVIDERS           / _ 904
         , 906      SELECT OPERATION TO ACCESS RESOURCE AT SP


          PERFORM IdP-SIDE ALIAS CREATION IF USER IS NOT FEDERATED I 908


                                                 BUILD SSO REQUEST      910

             HTTP REDIRECT WITH SSO FOR ACCESSING RESOURCE
                                                                           /      912

           914    HTTP REQUEST (REDIRECT) FOR RESOURCE ACCESS

                                                                                  916
                                              PROCESS SSO REQUEST

                 USER IS NOT FEDERATED, SO CREATE NEW ACCOUNT FOR                 918
                 USER WITH ALIAS INFORMATION THAT IS PROVIDED BY IdP
                                                                                  920
                                          PROCESS RESOURCE ACCESS

                   HTTP RESPONSE FOR RESOURCE ACCESS           , 922


  PUSH-TYPE SINGLE-SIGN-ON OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
                     (USER NOT PREVIOUSLY PROVISIONED AT SP)

                                        FIG. 9A




                                                                                                 12/2/2019
                                                                                                 Ex. 48, Pg.1:40:1
                                                                                                             636
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 87 of 269


U.S. Patent              Dec. 8, 2009       Sheet 8 of 14                     US 7,631,346 B2




                                                                rSERVICE                            IDENTITY
 CLIEj
                                                                                                I




                         j,TIME                                                         I



                                                                IPR01ERI PROVIDER

    -(
              USER HAS VALID (AUTHENTICATED) SESSION WITH IdP                   /           902




         OFFER LINKS TO RESOURCES AT FEDERATED SERVICE PROVIDERS
                                                                                /   _
                                                                                        904

          , 906     SELECT OPERATION TO ACCESS RESOURCE AT SP


           PERFORM IdP-SIDE ALIAS CREATION IF USER IS NOT FEDERATED       I
                                                                              908


                                                 BUILD SSO REQUEST            910

              HTTP REDIRECT WITH SSO FOR ACCESSING RESOURCE                     /           912
                                                                                            _

           914    HUP REQUEST (REDIRECT) FOR RESOURCE ACCESS

                                                                                                916
                                              PROCESS SSO REQUEST

                         USER DOES NOT HAVE ACCOUNT;                          m/ 930
             SSO REQUEST DOES NOT INCLUDE ALL REQUIRED ATFRIBUTES J
            HTTP REDIRECT FOR ADDITIONAL USER ATTRIBUTES
                                                                /   932

           934    HTFP REQUEST (REDIRECT) WITH ATTRIBUTE REQUEST


                                         BUILD ATTRIBUTE RESPONSE             936 -
                   H1TP REDIRECT WITH ATTRIBUTE RESPONSE                       /    938
                                                                                    _


           940 HTFP REQUEST FOR REDIRECTED URI WITH ATFRIBUTES

                                                                                                942
                      BUILD USER ACCOUNT WITH ATTRIBUTES AND ALIAS

                                                                                                920
                                         PROCESS RESOURCE ACCESS

                   HTTP RESPONSE FOR RESOURCE ACCESS            , 924


  PUSH-TYPE SINGLE-SIGN-ON OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
              (ADDITIONAL PULLING OF USER ATrRIBUTES BY SP FROM IDP)

                                        FIG. 9B



                                                                                                               12/2/2019
                                                                                                               Ex. 48, Pg.1:40:1
                                                                                                                           637
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 88 of 269


U.S. Patent            Dec. 8, 2009        Sheet 9 of 14            US 7,631,346 B2




 CUEJ                  ITIME                                  PROVIDER


                USER DROWSES PUBLIC RESOURCES AT IdP                      ,, 952
   I
         USER REQUESTS PROTECTED RESOURCE FOR WHICH
              IdP REQUIRES AUTHENTICATED SESSION                          /   954


   (
                               AUTHENTICATE USER                          /   956

       OFFER LINKS TO RESOURCES AT FEDERATED SERVICE PROVIDERS                958

        , 960    SELECT OPERATION TO ACCESS RESOURCE AT SP


         PERFORM IdP-SIDE ALIAS CREATION IF USER IS NOT FEDERATED I 962


                                      BUILD PUSH-TYPE SSO REQUEST   964

            HTTP REDIRECTWITH SSO FORACCESSING RESOURCE                   /   _
                                                                                  966

         968    H1TP REQUEST (REDIRECT) FOR RESOURCE ACCESS

                                                                                  970
                                           PROCESS SSO RESPONSE

        USER IS NOT FEDERATED, SO CREATE OR ATTEMPT TO CREATE                     972
            NEW ACCOUNT FOR USER WITH ALIAS INFORMATION
                        THAT IS PROVIDED BY IdP

           SSO RESPONSE DOES NOT INCLUDE ALL REQUIRED USER                        974
       ATTRIBUTES FOR ACCOUNT CREATION OR TO COMPLETE ACCOUNT
                              CREATION




  PUSH-TYPE SINGLE-SIGN-ON OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
              (ADDITIONAL PULLING OF USER AURIBUTES BY SP FROM IDP)

                                      FIG. 9G




                                                                                        12/2/2019
                                                                                        Ex. 48, Pg.1:40:1
                                                                                                    638
    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 89 of 269


U.S. Patent                 Dec. 8, 2009      Sheet 10 of 14              US 7,631,346 B2




                                                                      SERVICE         IDENTITY
 CLIENT                      TIME
                                                                     PROVIDER         PROVIDER




              HTTP REDIRECT FOR ADDITIONAL USER ATTRIBUTES     , 976

         /    978   HTTP REQUEST (REDIRECT) WITH ATTRIBUTE REQUEST

                                            BUILD ATTRIBUTE RESPONSE 98O-«
                     HTTP REDIRECT WITH ATTRIBUTE RESPONSE                 7 982
     I


              984   HTTP REQUEST FOR REDIRECTED URI WITH ATTRIBUTES
         77
                                                                                 986
                        BUILD (OR COMPLETE CREATION OF) USERACCOUNT
                                   WITH ATTRIBUTES AND ALIAS
                                                                                 988
                                            PROCESS RESOURCE ACCESS
                      HTTP RESPONSE FOR RESOURCE ACCESS         , 990


 COMPLETION OF PUSH-TYPE SSO OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
             (FRONT-CHANNEL USER ATTRIBUTE RETRIEVAL BY SP FROM IDP)

                                           FIG. 9D

                                                                 I
                                                                      SERVICE     I
                                                                                       IDENTITY
 CLIENT
                           ITIME                                     PROVIDER         PROVIDER
                                                                 I




                                                                         A)
                             SOAP REQUEST FOR ADDITIONAL ATTRIBUTES        7 992
                                            BUILD ATTRIBUTE RESPONSE      994-(
                             SOAP RESPONSE WITH ATTRIBUTE RESPONSE         '  , 996

                                                                                 998
                        BUILD (OR COMPLETE CREATION OF) USERACCOUNT
                                   WITH ATTRIBUTES AND ALIAS
                                                                                 988
                                            PROCESS RESOURCE ACCESS

                      HTTP RESPONSE FOR RESOURCE ACCESS          , 990


 COMPLETION OF PUSH-TYPE SSO OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
             (BACK-CHANNEL USER ATTRIBUTE RETRIEVAL BY SP FROM IDP)

                                           FIG. 9E



                                                                                                  12/2/2019
                                                                                                  Ex. 48, Pg.1:40:1
                                                                                                              639
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 90 of 269


U.S. Patent               Dec. 8, 2009   Sheet 11 of 14               US 7,631,346 B2




          L__BEGIN__)                                                 4',


                                                      I
                                                              EXTRACTANY USER
                   ',
                                                      I   ATTRIBUTES FROM RECEIVED
         SERVICE PROVIDER                             I       REQUEST MESSAGE
      RECEIVES REQUEST FROM
   IDENTITY PROVIDER TO ACCESS
  PROTECTED RESOURCE BASED ON
     SINGLE-SIGN-ON OPERATION
                  1002                                                  CIENT
                                                               INFORMATIONFOR
                                                YES         -...POVISIONING USER>-
   EXTRACT USER IDENTIFIER FROM
    RECEIVED REQUEST MESSAGE
                                                                      TNO
                                                                      ¿4


                                                               SEND REQUEST TO
               RECOGNIZE                                      IDENTITY PROVIDER
               ER IDENTITY?                               TO OBTAIN USER ATTRIBUTES
                  I 006                                              1Q12
                          S
                                                            RECEIVE RESPONSE FROM
                                                            IDENTITY PROVIDER WITH
                                                          ADDITIONAL USER AURIBUTES
                                                                      1Q14



                                                                PROVISION USER
                                                             AT SERVICE PROVIDER
                                                                     1016



  CREATE ACTIVE SESSION FOR USER
                                                                  SU FFICIE?
               1Q24
                                                              INFORMATION FOR
                                                              AKING USER ACTIVI
                                                                     1Q1-
   GENERATE RESPONSE BASED ON
  ACCESS TO PROTECTED RESOURCE                                              NO
                  j-Qz


                                                                 UPPER LIMIT
          SEND RESPONSE
       TO IDENTITY PROVIDER
                  I 028


                                                               ERROR HANDLING
           r
                  END
                              -J                                     I 022

           FIG. 10



                                                                                      12/2/2019
                                                                                      Ex. 48, Pg.1:40:1
                                                                                                  640
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 91 of 269


U.S. Patent               Dec. 8, 2009        Sheet 12 of 14                  US 7,631,346 B2




                                                                                     IDENTITY
 CLJEJ                                                                               PROVIDER
                          ITIME

                   USERBROWSES PUBLIC RESOURCESATSP             , 1102
                                                               1'


         USER REQUESTS PROTECTED RESOURCE FOR WHICH
             SP REQUIRES SESSION (AUTHENTICATION)              /     i 104

                   sp CANNOT DETERMINE USER'S IdP;
                   SP ASKS USER FOR PREFERRED IdP              /     1106

      , 1108       USER PROVIDES OR SELECTS IDENTIFIER FOR IdP

                                  BUILD SSO REQUEST FOR USER                        1110
                            (SP DOES NOT KNOW USER NOT FEDERATED)

                 HTTP REDIRECT FOR SSO REQUESTTO IdP                  1112

         1114     HTTP REQUEST(REDIRECT) WITH SSO REQUESTTO IdP

                          AUTHENTICATE USER, IF REQUIRED

                           EVALUATE REQUEST; SP IS NOT REQUESTING
                                TO FEDERATE A USER IDENTITY

         PERFORM IdP-SIDE ALIAS CREATION IF USER IS NOT FEDERATED I i 120


                                         BUILD PULL-TYPE SSO RESPONSE 1122-(

                      HTTP REDIRECT WITH SSO RESPONSE
                                                                                /   1124

         i 126      HTTP REQUEST (REDIRECT) FOR SSO RESPONSE

                                                                                    1128
                                              PROCESS SSO RESPONSE

                 USER IS NOT FEDERATED, SO CREATE NEW ACCOUNT FOR                   1130
                 USER WITH ALIAS INFORMATION THAT IS PROVIDED BY IdP

                                                                                    I 132
                                            PROCESS RESOURCE ACCESS

                   HTTP RESPONSE FOR RESOURCE ACCESS                .- 1134



    PULL-TYPE SINGLE-SIGN-ON OPERATION WITH RUNTIME USE R PROVISIONING AT SP
                     (USER NOT PREVIOUSLY PROVISIONED AT SP)

                                         FIG. liA


                                                                                                12/2/2019
                                                                                                Ex. 48, Pg.1:40:1
                                                                                                            641
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 92 of 269


U.S. Patent                    Dec. 8, 2009       Sheet 13 of 14                   US 7,631,346 B2




                                                                        SERVICE              IDENTITY
  CLIENT                         TIME
                                                                       PROVIDER              PROVIDER


                         USER BROWSES PUBLIC RESOURCES AT SP           1102
     I
              USER REQUESTS PROTECTED RESOURCE FOR WHICH
                  SP REQUIRES SESSION (AUTHENTICATION)                 1104

                         SP CANNOT DETERMINE USERS IdP;
                         SP ASKS USER FOR PREFERRED IdP                1106

           , 1108        USER PROVIDES OR SELECTS IDENTIFIER FOR IdP

                                       BUILD SSO REQUEST FOR USER                          1110
                                 (SP DOES NOT KNOW USER NOT FEDERATED)

                       HTTP REDIRECT FOR SSO REQUEST TO IdP          , i 112

              1114      HTTP REQUEST(REDIRECT)WITH SSO REQUESTTO IdP
         7J                                                                                        J,

                                AUTHENTICATE USER, IF REQUIRED                         , 1116

                                 EVALUATE REQUEST; SP IS NOT REQUESTING
                                                                        j 1118
                                      TO FEDERATE A USER IDENTITY

              PERFORM IdP-SIDE ALIAS CREATION IF USER IS NOT FEDERATED         I   1120


                                              BUILD PULL-TYPE SSO REQUEST      I
                                                                                   i 122

                            H1TP REDIRECT WITH SSO RESPONSE                                I 124

               1 126      HTTP REQUEST (REDIRECT) FOR SSO RESPONSE

                                                                                           I 128
                                                   PROCESS SSO RESPONSE

              USER IS NOT FEDERATED, SO CREATE OR ATTEMPT TO CREATE                        1150
                  NEW ACCOUNT FOR USER WITH ALIAS INFORMATION
                              THAT IS PROVIDED BY IdP                              I




                                                                                           1152
             SSO RESPONSE DOES NOT INCLUDE ALL REQUIRED USER
         ATTRIBUTES FOR ACCOUNT CREATION OR TO COMPLETE ACCOUNT                    I




                                CREATION                                 I

                                                                         IB
         PULL-TYPE SINGLE-SIGN-ON OPERATION WITH RUNTIME USE R PROVISIONING AT SP
             (REQUIRES ADDITIONAL PULLING OF USER A1TRIBUTES BY SP FROM IDP)

                                              FIG. liB



                                                                                                        12/2/2019
                                                                                                        Ex. 48, Pg.1:40:1
                                                                                                                    642
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 93 of 269


U.S. Patent               Dec. 8, 2009       Sheet 14 of 14                US 7,631,346 B2




                                                                     SERVICE              IDENTITY
 CL1EJ
                          ITIME                                     PROVIDER              PROVIDER




          HUP REDIRECT FOR ADDITIONAL USER AURIBUTES          , 1154

      /   1 1 56   HTTP REQUEST (REDIRECT) WITH ATIR IBUTE REQUEST
                                                                           _______            I




                                          BUILD AURIBUTE RESPONSE 1158
                    HUP REDIRECT WITH ATTRIBUTE RESPONSE                       , i 160

          1 162 HTTP REQUEST FOR REDIRECTED URI WITH ATTRIBUTES
                                                                                      1164
                      BUILD (OR COMPLETE CREATION OF) USER ACCOUNT
                                 WITH ATTRIBUTES AND ALIAS
                                                                                      i 132
                                          PROCESS RESOURCE ACCESS
                    HTTP RESPONSE FOR RESOURCE ACCESS          , I 134


 COMPLETION OF PULL-TYPE SSO OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
            (FRONT-CHANNEL USER ATTRIBUTE RETRIEVAL BY SP FROM lOP)

                                         FIG. liC

                                                                     SERVICE              IDENTITY
  CUEJ
                                                                I                 I   I




                          ITIME                                     PROVIDER              PROVIDER




                            SOAP REQUEST FOR ADDITIONAL ATTRIBUTES
                                                                     \ /'
                                                                     IBI
                                                                                 1172


                                          BUILD ATTRIBUTE RESPONSE         I
                                                                                 1176
                            SOAP RESPONSE WITH AlTRI BUTE RESPONSE
                                                                                      1178
                      BUILD (OR COMPLETE CREATION OF) USERACCOUNT
                                 WITH ATTRIBUTES AND ALIAS
                                                                                      1132
                                          PROCESS RESOURCE ACCESS              y'
                    HTTP RESPONSE FOR RESOURCE ACCESS               1134


 COMPLETION OF PULL-TYPE SSO OPERATION WITH RUNTIME USER ACCOUNT CREATION AT SP
             (BACK-CHANNEL USER ATTRIBUTE RETRIEVAL BY SP FROM IDP)

                                         FIG. liD



                                                                                                     12/2/2019
                                                                                                     Ex. 48, Pg.1:40:1
                                                                                                                 643
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 94 of 269


                                                        US 7,631,346 B2
                                i                                                                        2
     METHOD AND SYSTEM FOR A RUNTIME                                      tational operations for the users within the federation. For
     USER ACCOUNT CREATION OPERATION                                      example, a federation partner may act as a user's home
    WITHIN A SINGLE-SIGN-ON PROCESS IN A                                 domain or identity provider. Other partners within the same
    FEDERATED COMPUTING ENVIRONMENT                                      federation may rely on the user's identity provider for pri-
                                                                     5
                                                                         mary management of the user's authentication credentials,
          BACKGROUND OF THE INVENTION
                                                                         e.g., accepting a single-sign-on token that is provided by the
   i . Field of the Invention                                            user' s identity provider.
   The present invention relates to an improved data process-               As enterprises move to support federated business interac-
ing system and, in particular, to a method and apparatus for         lo tions, these enterprises should provide a user experience that
multicomputer data transferring. Still more particularly, the            reflects the increased cooperation between two businesses . As
present invention is directedto networked computer systems.              noted above, a user may authenticate to one party that acts as
   2. Description of Related Art                                         an identity provider and then single-sign-on to a federated
   Enterprises generally desire to provide authorized users              business partner that acts as a service provider. In conjunction
with secure access to protected resources in a user-friendly         15
                                                                         with single-sign-on functionality, additional user lifecycle
manner throughout a variety ofnetworks, including the Inter-
net. Although providing secure authentication mechanisms                 functionality, such as single-sign-off, user provisioning, and
reduces the risks of unauthorized access to protected                    account linking/delinking, should also be supported.
resources, those authentication mechanisms may become                       Single-sign-on solutions require that a user be identifiable
barriers to accessing protected resources. Users generally           20 in some form or another at both an identity provider and a
desire the ability to change from interacting with one appli-            service provider; the identity provider needs to be able to
cation to another application without regard to authentication            identify and authenticate a user, and the service provider
barriers that protect each particular system supporting those             needs to be able to identify the user based on some form of
applications.
                                                                          assertion about the user in response to a single-sign-on
   As users get more sophisticated, they expect that computer        25
systems coordinate their actions so that burdens on the user              request. Various prior art single-sign-on solutions, e.g., such
are reduced. These types ofexpectations also apply to authen-             as those described in the Liberty Alliance ID-FF specifica-
tication processes. A user might assume that once he or she               tions, require that a user have an authenticatable account at
has been authenticated by some computer system, the authen-               both an identity provider and a service provider as a prereq-
tication should be valid throughout the user's working ses-          30   uisite to a federated single-sign-on operation. Some federated
sion, or at least for a particular period oftime, without regard          solutions support an a priori user account creation event
to the various computer architecture boundaries that are                  across domains to be used to establish these accounts, thereby
almost invisible to the user. Enterprises generally try to fulfill        satisfying a requirement that a user have an authenticatable
these expectations in the operational characteristics of their            account at both an identity provider and a service provider as
deployed systems, not only to placate users but also to              35   a prerequisite to a federated single-sign-on operation.
increase user efficiency, whether the user efficiency is related          Although some federated solutions provide a robust set of
to employee productivity or customer satisfaction.                        federated user lifecycle management operations, such as user
   More specifically, with the current computing environment              account creation, user account management, user attribute
in which many applications have a Web-based user interface                management, account suspension, and account deletion,
that is accessible through a common browser, users expect            40
                                                                          these federated management systems do not provide a light-
more user-friendliness and low or infrequent barriers to                  weight solution that is suitable for certain federation partners
movement from one Web-based application to another. In this               or for certain federated purposes.
context, users are coming to expect the ability to jump from
interacting with an application on one Internet domain to                    Therefore, it would be advantageous to have methods and
another application on another domain without regard to the          45
                                                                          systems in which enterprises can provide comprehensive
authentication barriers that protect each particular domain.              single-sign-on experiences to users in a federated computing
However, even ifmany systems provide secure authentication                environment in a lightweight manner that does not require an
through easy-to-use, Web-based interfaces, a usermay still be             extensive amount of a priori processing.
forced to reckon with multiple authentication processes that
stymie user access across a set ofdomains. Subjecting a user         50               SUMMARY OF THE INVENTION
to multiple authentication processes in a given time frame
may significantly affect the user' s efficiency.                             A method, system, apparatus, and computer program prod-
   For example, various techniques have been used to reduce               uct are presented to support computing systems of different
authentication burdens on users and computer system admin-                enterprises that interact within a federated computing envi-
istrators. These techniques are generally described as "single-      55
                                                                          ronment. Federated single-sign-on operations can be initiated
sign-on" (SSO) processes because they have a common pur-
                                                                          at the computing systems of federation partners on behalf of
pose: after a user has completed a sign-on operation, i.e. been
                                                                          a user even though the user has not established a user account
authenticated, the user is subsequently not required to per-
form another authentication operation. Hence, the goal is that            at a federationpartner priorto the initiation ofthe single-sign-
the user would be required to complete only one authentica-          60
                                                                          on operation. For example, an identity provider can initiate a
tion process during a particular user session.                            single-sign-on operation at a service provider while attempt-
   To reduce the costs of user management and to improve                  ing to obtain access to a controlled resource on behalf of a
interoperability among enterprises, federated computing                   user. When the service provider recognizes that it does not
spaces have been created. A federation is a loosely coupled               have a linked user account for the user that allows a single-
affiliation ofenterprises which adhere to certain standards of       65   sign-on operation from the identity provider, the service pro-
interoperability; the federation provides a mechanism for                 vider creates a local user account based at least in part on
trust among those enterprises with respect to certain compu-              information from the identity provider. The service provider


                                                                                                                                         12/2/2019
                                                                                                                                         Ex. 48, Pg.1:40:1
                                                                                                                                                     644
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 95 of 269


                                                        US 7,631,346 B2
                                3                                                                        4
can also pull user attributes from the identity provider as               native methods for obtaining user attributes by the federated
necessary to perform the user account creation operation.                 service provider in accordance with an embodiment of the
                                                                          present invention;
       BRIEF DESCRIPTION OF THE DRAWINGS                                     FIG. 10 depicts a flowchart that shows a more detailed
                                                                      5   process for performing a runtime linked-user-account cre-
   The novel features believed characteristic of the invention            ation operation at a service provider during a single-sign-on
are set forth in the appended claims. The invention itself,               operation that has been initiated by an identity provider;
further objectives, and advantages thereof, will be best under-              FIG. liA depicts a dataflow diagram that shows an HTTP-
stood by reference to the following detailed description when             redirection-based pull-type single-sign-on operation that is
read in conjunction with the accompanying drawings,                   lo initiated by a federated service provider to allow access to a
wherein:                                                                  protected resource at the federated service provider while
   FIG. lA depicts a typical network of data processing sys-              performing a runtime linked-user-account creation operation
tems, each ofwhich may implement the present invention;                    at the federated service provider in accordance with an
   FIG. lB depicts a typical computer architecture that may                embodiment of the present invention; and
be used within a data processing system in which the present          15      FIGS. liB-liD depict a set ofdataflow diagrams that show
invention may be implemented;                                              an HTTP-redirection-based pull-type single-sign-on opera-
   FIG. 1C depicts a data flow diagram that illustrates a typi-            tion that is initiated by a federated service provider to allow
cal authentication process that may be used when a client                  access to a protected resource at the federated service pro-
attempts to access a protected resource at a server;                       vider with additional retrieval of user attribute information
                                                                      20   from a federated identity provider while performing a runt-
   FIG. 1D depicts a network diagram that illustrates a typical
                                                                           ime linked-user-account creation operation at the federated
Web-based environment in which the present invention may
                                                                           service provider in accordance with an embodiment of the
be implemented;
                                                                           present invention.
   FIG. lE depicts a block diagram that illustrates an example
of a typical online transaction that might require multiple           25      DETAILED DESCRIPTION OF THE INVENTION
authentication operations from a user;
   FIG. 2 depicts a block diagram that illustrates the termi-                 In general, the devices that may comprise or relate to the
nology of the federated environment with respect to a trans-               present invention include a wide variety of data processing
action that is initiated by a user to a first federated enterprise,        technology. Therefore, as background, a typical organization
which, in response, invokes actions at downstream entities            30   of hardware and software components within a distributed
within the federated environment;                                          data processing system is described prior to describing the
   FIG. 3 depicts a block diagram that illustrates the integra-            present invention in more detail.
tion ofpre-existing data processing systems at a given domain                 With reference now to the figures, FIG. lA depicts a typical
with some federated architecture components that may be                    network of data processing systems, each of which may
used to support an embodiment of the present invention;               35   implement the present invention. Distributed data processing
   FIG. 4 depicts a block diagram that illustrates an example              system 100 contains network 101, which is a medium that
of a manner in which some components within a federated                    may be used to provide communications links between vari-
architecture may be used to establish trust relationships to               ous devices and computers connected together within distrib-
support an implementation of the present invention;                        uted data processing system 100. Network 101 may include
   FIG. S depicts a block diagram that illustrates an exem-           40   permanent connections, such as wire or fiber optic cables, or
plary set of trust relationships between federated domains                 temporary connections made through telephone or wireless
using trust proxies and a trust broker in accordance with an               communications. In the depicted example, server 102 and
exemplary federated architecture that is able to support the               server 103 are connected to network 101 along with storage
present invention;                                                         unit 104. In addition, clients 105-107 also are connected to
   FIG. 6 depicts a block diagram that illustrates a federated        45   network 101. Clients 105-107 and servers 102-103 may be
environment that supports federated single-sign-on opera-                  represented by a variety ofcomputing devices, such as main-
tions;
                                                                           frames, personal computers, personal digital assistants
                                                                           (PDAs), etc. Distributed data processing system 100 may
   FIG. 7 depicts a block diagram that illustrates some of the             include additional servers, clients, routers, other devices, and
components in a federated domain for implementing feder-              50   peer-to-peer architectures that are not shown.
ated user lifecycle management functionality in order to sup-
                                                                              In the depicted example, distributed data processing sys-
port the present invention;
                                                                           tem 100 may include the Internet with network 101 represent-
   FIG. 8 depicts a dataflow diagram that shows a typical prior            ing a worldwide collection ofnetworks and gateways that use
art HTTP-redirection-based single-sign-on operation that is                various protocols to communicate with one another, such as
initiated by a federated identity provider to obtain access to a      55   LDAP (Lightweight Directory Access Protocol), TCP/IP
protected resource at a federated service provider;                        (Transport Control Protocol/Internet Protocol), HTTP (Hy-
   FIGS. 9A-9B depicts dataflow diagrams that show an                      perText Transport Protocol), etc. Of course, distributed data
HTTP-redirection-based single-sign-on operation that is ini-               processing system 100 may also include a number of different
tiated by a federated identity provider to obtain access to a              types of networks, such as, for example, an intranet, a local
protected resource at a federated service provider while per-         60   area network (LAN), or a wide area network (WAN). For
forming a runtime linked-user-account creation operation at                example, server 102 directly supports client 109 and network
the federated service provider in accordance with an embodi-               110, which incorporates wireless communication links. Net-
ment of the present invention;                                             work-enabled phone 111 connects to network 110 through
   FIGS. 9C-9E depict dataflow diagrams that show an                       wireless link 112, and PDA 113 connects to network 110
HTTP-redirection-based single-sign-on operation that is ini-          65   through wireless link 114. Phone 111 and PDA 113 can also
tiated by a federated identity provider to obtain access to a              directly transfer data between themselves across wireless link
protected resource at a federated service provider with alter-             115 using an appropriate technology, such as BluetoothTM


                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 48, Pg.1:40:1
                                                                                                                                                      645
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 96 of 269


                                                     US 7,631,346 B2
                               5                                                                        6
wireless technology, to create so-called personal area net-              may be the Internet, an intranet, or other network, as shown in
works or personal ad-hoc networks . In a similar manner, PDA             FIG. lA or FIG. lB, and the server may be a web application
113 can transfer data to PDA 107 via wireless communication              server (WAS), a server application, a servlet process, or the
link 116.                                                                like.
   The present invention could be implemented on a variety of      5        The process is initiated when the user requests a server-side
hardware platforms and software environments. FIG. lA is                 protected resource, such as a web page within the domain
intended as an example of a heterogeneous computing envi-                "ibm.com" (step 152). The terms "server-side" and "client-
ronment and not as an architectural limitation for the present    side" refer to actions or entities at a server or a client, respec-
invention.                                                        tively, within a networked environment. The web browser (or
   With reference now to FIG. lB, a diagram depicts a typical lo associated application or applet) generates an HTTP request
computer architecture of a data processing system, such as               (step 153) that is sent to the web server that is hosting the
those shown in FIG. lA, in which the present invention may               domain "ibm.com". The terms "request" and "response"
be implemented. Data processing system 120 contains one or               should be understood to comprise data formatting that is
more central processing units (CPUs) 122 connected to inter-             appropriate for the transfer of information that is involved in
nal system bus 123, which interconnects random access              1 5   a particular operation, such as messages, communication pro-
memory (RAM) 124, read-only memory 126, and input/out-                   tocol information, or other associated information.
put adapter 128, which supports various I/O devices, such as                The server determines that it does not have an active ses-
printer 130, disk units 132, or other devices not shown, such            sion for the client (step 154), so the server initiates and com-
as a audio output system, etc. System bus 123 also connects              pletes the establishment of an SSL (Secure Sockets Layer)
communication adapter 134 that provides access to commu-           20
                                                                         session between the server and the client (step 155), which
nication link 13 6 . User interface adapter 148 connects various         entails multiple transfers of information between the client
user devices, such as keyboard 140 and mouse 142, or other               and the server. After an SSL session is established, subse-
devices not shown, such as a touch screen, stylus, micro-                quent communication messages are transferred within the
phone, etc. Display adapter 144 connects system bus 123 to               SSL session; any secret information remains secure because
display device 146.                                                25
                                                                         ofthe encrypted communications within the SSL session.
   Those of ordinary skill in the art will appreciate that the
                                                                            However, the server needs to determine the identity of the
hardware in FIG. lB may vary depending on the system                     user before allowing the user to have access to protected
implementation. For example, the system may have one or                  resources, so the server requires the user to perform an
more processors, such as an Intel® Pentium®-based proces-
                                                                         authentication process by sending the client some type of
sor and a digital signal processor (DSP), and one or more          30
                                                                         authentication challenge (step 156). The authentication chal-
types of volatile and non-volatile memory. Other peripheral              lenge may be in various formats, such as an HTML form. The
devices may be used in addition to or in place ofthe hardware            user then provides the requested or required information (step
depicted in FIG. lB. The depicted examples are not meant to
                                                                         157), such as a usemame or other type ofuser identifier along
imply architectural limitations with respect to the present              with an associated password or other form of secret informa-
invention.                                                         35
                                                                         tion.
   In addition to being able to be implemented on a variety of
hardware platforms, the present invention may be imple-                    The authentication response information is sent to the
mented in a variety ofsoftware environments. A typical oper-             server (step 158), at which point the server authenticates the
ating system may be used to control program execution                    user or client (step 159), e.g., by retrieving previously sub-
within each data processing system. For example, one device        40
                                                                         mitted registration information and matching the presented
may run a Unix® operating system, while another device                   authentication information with the user' s stored informa-
contains a simple Java® runtime environment. A representa-               tion. Assuming the authentication is successful, an active
tive computer platform may include a browser, which is a well            session is established forthe authenticated user or client. The
known software application for accessing hypertext docu-                 server creates a session identifier for the client, and any sub-
ments in a variety of formats, such as graphic files, word         45
                                                                         sequent request messages from the client within the session
processing files, Extensible Markup Language (XML),                      would be accompanied by the session identifier.
Hypertext Markup Language (HTML), Handheld Device                           The server then retrieves the originally requested web page
Markup Language (HDML), Wireless Markup Language                         and sends an HTTP response message to the client (step 160),
(WML), and various other formats and types offiles. It should            thereby fulfilling the user' s original request for the protected
also be noted that the distributed data processing system          50    resource. At that point, the user may request another page
shown in FIG. lA is contemplated as being fully able to                  within "ibm.com" (step 161) by clicking a hypertext link
support a variety of peer-to-peer subnets and peer-to-peer               within a browser window, and the browser sends another
services.                                                                HTTP request message to the server (step 162). At that point,
   With reference now to FIG. 1C, a data flow diagram illus-             the server recognizes that the user has an active session (step
trates a typical authentication process that may be used when      55    163) because the user's session identifier is returned to the
a client attempts to access a protected resource at a server. As         server in the HTTP request message, and the server sends the
illustrated, the user at a client workstation 150 seeks access           requested web page back to the client in another HTTP
over a computer network to a protected resource on a server              response message (step 164). Although FIG. 1C depicts a
151 through the user's web browser executing on the client               typical prior art process, it should be noted that other alterna-
workstation. A protected or controlled resource is a resource      60    tive session state management techniques may be depicted,
( an application, an object, a document, a page, a file, execut-         such as URL rewriting or using cookies to identify users with
able code, or other computational resource, communication-               active sessions, which may include using the same cookie that
type resource, etc.) for which access is controlled or                   is used to provide proof of authentication.
restricted. A protected resource is identified by a Uniform                With reference now to FIG. 1D, a diagram illustrates a
Resource Locator (TJRL), or more generally, a Uniform              65    typical Web-based environment in which the present inven-
Resource Identifier (TJRI), that can only be accessed by an              tion may be implemented. In this environment, a user of
authenticated and/or authorized user. The computer network               browser 170 at client 171 desires to access a protected

                                                                                                                                         12/2/2019
                                                                                                                                         Ex. 48, Pg.1:40:1
                                                                                                                                                     646
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 97 of 269


                                                     US 7,631,346 B2
                             7                                                                         8
resource on web application server 172 in DNS domain 173,                 As noted previously, when a user attempts to move from
or on web application server 174 in DNS domain 175.                     one domain to another domain within the Internet or World
   In a manner similar to that shown in FIG. 1C, a user can             Wide Web by accessing resources at the different domains, a
request a protected resource at one of many domains. In                 user may be subjected to multiple user authentication
contrast to FIG. 1C, which shows only a single server at a         5    requests or requirements, which can significantly slow the
particular domain, each domain in FIG. 1D has multiple                  user's progress across a set ofdomains. Using FIG. lE as an
servers. In particular, each domain may have an associated              exemplary environment, user 190 may be involved in a com-
authentication server 176 and 177.                                      plicated online transaction with e-commerce domain 197 in
   In this example, after client 171 issues a request for a        which the user is attempting to purchase an on-line service
protectedresource at domain 173, web application server 172 lo that is limited to users who are at least 18 years old and who
determines that it does not have an active session for client      have a valid driver license, a valid credit card, and a U.S. bank
171, and it requests that authentication server 176 perform an     account. This online transaction may involve domains 191,
appropriate authentication operation with client 171 . Authen-     193, 195, and 197.
tication server 176 communicates the result of the authenti-          Typically, a user might not maintain an identity and/or
cation operation to web application server 172. Ifthe user (or 15 attributes within each domain that participates in a typical
browser 170 or client 171 on behalfofthe user) is success-         online transaction. In this example, user 190 may have regis-
fully authenticated, then web application server 172 estab-        tered his or her identity with the user's ISP, but to complete
lishes a session for client 171 and returns the requested pro-     the online transaction, the user might also be required to
tected resource. Typically, once the user is authenticated by      authenticate to domains 193, 195, and 197. If each of the
the authentication server, a cookie may be set and stored in a 20 domains does not maintain an identity for the user, then the
cookie cache in the browser. FIG. 1D is merely an example of       user's online transaction may fail. Even if the user can be
one manner in which the processing resources of a domain           authenticated by each domain, it is not guaranteed that the
may be shared amongst multiple servers, particularly to per-       different domains can transfer information between them-
form authentication operations.                                    selves in order to complete the user' s transaction.
   In a similar manner, after client 171 issues a request for a 25    Given the preceding briefdescription of some current tech-
protected resource at domain 175, authentication server 177        nology, the description of the remaining figures relates to
performs an appropriate authentication operation with client       federated computer environments in which the present inven-
171, after which web application server 174 establishes a          tion may operate. Prior to discussing the present invention in
session for client 171 and returns the requested protected         more detail, however, some terminology is introduced.
resource. Hence, FIG. 1D illustrates that client 171 may have 30      Terminology
multiple concurrent sessions in different domains yet is              The terms "entity" or "party" generally refers to an orga-
required to complete multiple authentication operations to         nization, an individual, or a system that operates on behalf of
establish those concurrent sessions.                               an organization, an individual, or another system. The term
   With reference now to FIG. lE, a block diagram depicts an       "domain" connotes additional characteristics within a net-
example of a typical online transaction that might require         35   work environment, but the terms "entity", "party", and
multiple authentication operations from a user. Referring               "domain" can be used interchangeably. For example, the term
again to FIG. 1C and FIG. 1D, a user may be required to                 "domain" may also refer to a DNS (Domain Name System)
complete an authentication operation prior to gaining access            domain, or more generally, to a data processing system that
to a controlled resource, as shown in FIG. 1C. Although not             includes various devices and applications that appear as a
shown in FIG. 1C, an authentication manager may be                 40   logical unit to exterior entities.
deployed on server 151 to retrieve and employ user informa-                The terms "request" and "response" should be understood
tion that is required to authenticate a user. As shown in FIG.          to comprise data formatting that is appropriate for the transfer
1D, a user may have multiple current sessions within different          ofinformation that is involved in a particular operation, such
domains 173 and 175, and although they are not shown in                 as messages, communication protocol information, or other
FIG. 1D, each domain may employ an authentication man-             45   associated information. A protected resource is a resource (an
ager in place ofor in addition to the authentication servers. In        application, an object, a document, a page, a file, executable
a similarmanner, FIG. lE also depicts a set ofdomains, each             code, or other computational resource, communication-type
ofwhich support some type of authentication manager. FIG.               resource, etc.) for which access is controlled or restricted.
lE illustrates some ofthe difficulties that a user may experi-             A token provides direct evidence ofa successful operation
ence when accessing multiple domains that require the user to      50   and is producedby the entity that performs the operation, e.g.,
complete an authentication operation for each domain.                   an authentication token that is generated after a successful
   User 190 may be registered at ISP domain 191, which may              authentication operation. A Kerberos token is one example of
support authentication manager 192 that authenticates user              an authentication token that may be used with the present
190 for the purpose ofcompleting transactions with respect to           invention. More information on Kerberos may be found in
domain 191. ISP domain 191 may be an Internet Service              55   Kohl et al., "The Kerberos Network Authentication Service
Provider (ISP) that provides Internet connection services,              (V5)", Internet Engineering Task Force (IETF) Request for
email services, and possibly other e-commerce services.                 Comments (RFC) 1510, 09/1993.
Alternatively, ISP domain 191 may be an Internet portal that               An assertion provides indirect evidence of some action.
is frequently accessed by user 190.                                     Assertions may provide indirect evidence ofidentity, authen-
   Similarly, domains 193, 195, and 197 represent typical web      60   tication, attributes, authorization decisions, or other informa-
service providers. Government domain 193 supports authen-               tion and/or operations. An authentication assertion provides
tication manager 194 that authenticates users for completing            indirect evidence ofauthentication by an entity that is not the
various government-related transactions. Banking domain                 authentication service but that listened to the authentication
195 supports authentication manager 196 that authenticates              service.
users for completing transactions with an online bank.             65      A SecurityAssertion Markup Language (SAML) assertion
E-commerce domain 197 supports authentication manager                   is an example ofa possible assertion format that may be used
198 that authenticates users for completing online purchases.           with the present invention. SAML has been promulgated by


                                                                                                                                       12/2/2019
                                                                                                                                       Ex. 48, Pg.1:40:1
                                                                                                                                                   647
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 98 of 269


                                                      US 7,631,346 B2
                                                                                                lo
the Organization for the Advancement ofStructured Informa-       tion credential is differentiated from an authentication asser-
tion Standards (OASIS), which is a non-profit, global consor-    tion: an authentication credential is presented by a user as part
tium. SAML is described in "Assertions and Protocol for the      ofan authentication protocol sequence with an authentication
OASIS Security Assertion Markup Language (SAML)",                server or service, and an authentication assertion is a state-
Committee Specification 01, May 31, 2002, as follows:         5  ment about the successful presentation and validation of a
  The Security Assertion Markup Language (SAML) is an            user' s authentication credentials, subsequently transferred
    XML-based framework for exchanging security infor-           between entities when necessary.
    mation. This security information is expressed in the           Federation Model for Computing Environment that May
    form of assertions about subjects, where a subject is an     Incorporate the Present Invention
    entity (either human or computer) that has an identity in lo    In the context ofthe World Wide Web, users are coming to
    some security domain. A typical example ofa subject is       expect the ability tojump from interacting with an application
     a person, identified by his or her email address in a             on one Internet domain to another application on another
     particular Internet DNS domain. Assertions can convey             domain with minimal regard to the information barriers
     information about authentication acts performed by sub-           between each particular domain. Users do not want the frus-
     jects, attributes of subjects, and authorization decisions   15   tration that is caused by having to authenticate to multiple
     about whether subjects are allowed to access certain              domains for a single transaction. In other words, users expect
     resources. Assertions are represented as XML con-                 that organizations should interoperate, but users generally
     structs and have a nested structure, whereby a single             want domains to respect their privacy. In addition, users may
     assertion might contain several different internal state-         prefer to limit the domains that permanently store private
     ments about authentication, authorization, and               20   information. These user expectations exist in a rapidly evolv-
     attributes. Note that assertions containing authentication        ing heterogeneous environment in which many enterprises
     statements merely describe acts of authentication that            and organizations are promulgating competing authentica-
     happened previously. Assertions are issued by SAML                tion techniques.
     authorities, namely, authentication authorities, attribute          The present invention is supported within a federation
     authorities, and policy decision points. SAML defines a      25   model that allows enterprises to provide a single-sign-on
     protocol by which clients can request assertions from             experience to a user. In other words, the present invention
     SAML authorities and get a response from them. This             may be implemented within a federated, heterogeneous envi-
     protocol, consisting of XML-based request and                   ronment. As an example of a transaction that would benefit
       response message formats, can be bound to many differ-        from a federated, heterogeneous environment, referring again
       cnt underlying communications and transport protocols; 30 to FIG. lE, user 190 is able to authenticate to domain 191 and
       SAML currently defines one binding, to SOAP over              then have domain 191 provide the appropriate assertions to
       HTTP. SAML authorities can use various sources of             each downstream domain that might be involved in a trans-
       information, such as external policy stores and asser-        action. These downstream domains need to be able to under-
       tions that were received as input in requests, in creating    stand and trust authentication assertions and/or other types of
       their responses. Thus, while clients always consume 35 assertions, even though there are no pre-established assertion
       assertions, SAML authorities can be both producers and        formats between domain 191 and these other downstream
       consumers of assertions.                                      domains. In addition to recognizing the assertions, the down-
                                                                     stream domains need to be able to translate the identity con-
The SAML specification states that an assertion is a package         tamed within an assertion to an identity that represents user
ofinformation that supplies one or more statements made by 40 190 within a particular domain, even though there is no pre-
an issuer. SAML allows issuers to make three different kinds         established identity mapping relationship. It should be noted,
ofassertion statements: authentication, inwhichthe specified         though, that the present invention is applicable to various
subject was authenticated by a particular means at a particular      types ofdomains and is not limited to ISP-type domains that
time; authorization, in which a request to allow the specified       are represented within FIG. lE as exemplary domains.
subject to access the specified resource has been granted or 45         The present invention is supportedwithin a federated envi-
denied; and attribute, in which the specified subject is asso-       ronment. In general, an enterprise has its own user registry
ciated with the supplied attributes. As discussed further            and maintains relationships with its own set of users. Each
below, various assertion formats can be translated to other          enterprise typically has its own means ofauthenticating these
assertion formats when necessary.                                    users . However, the federated scheme for use with the present
    Authentication is the process ofvalidating a set of creden- 50 invention allows enterprises to cooperate in a collective man-
tials that are provided by a user or on behalfofa user. Authen-      ncr such that users in one enterprise can leverage relation-
tication is accomplished by verifying something that a user          ships with a set ofenterprises through an enterprise's partici-
knows, something that a user has, or something that the user         pation in a federation of enterprises. Users can be granted
is, i.e. some physical characteristic about the user. Something      access to resources at any of the federated enterprises as if
that a user knows may include a shared secret, such as a user' s 55 they had a direct relationship with each enterprise. Users are
password, or by verifying something that is known only to a          not required to register at each business ofinterest, and users
particular user, such as a user' s cryptographic key. Something      are not constantly required to identiFy and authenticate them-
that a user has may include a smartcard or hardware token.           selves. Hence, within this federated environment, an authen-
Some physical characteristic about the user might include a          tication scheme allows for a single-sign-on experience within
biometric input, such as a fingerprint or a retinal map.          60 the rapidly evolving heterogeneous environments in informa-
    An authentication credential is a set of challenge/response      tion technology.
information that is used in various authentication protocols.           In the context ofthe present invention, a federation is a set
For example, a username and password combination is the              ofdistinct entities, such as enterprises, organizations, institu-
most familiar form ofauthentication credentials. Other forms         tions, etc., that cooperate to provide a single-sign-on, ease-
of authentication credential may include various forms of 65 of-use experience to a user; a federated environment differs
challenge/response information, Public Key Infrastructure            from a typical single-sign-on environment in that two enter-
(PKI) certificates, smartcards, biometrics, etc. An authentica-      prises need not have a direct, pre-established, relationship

                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 48, Pg.1:40:1
                                                                                                                                                 648
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 99 of 269


                                                        US 7,631,346 B2
                           11                                                                              12
defining how and what information to transfer about a user.                user's home domain or the user's identity provider. Hence, it
Within a federated environment, entities provide services                  would usually be the case that the issuing party has authenti-
which deal with authenticating users, accepting authentica-                cated the user using a typical authentication operation. How-
tion assertions, e.g., authentication tokens, that are presented           ever, it is possible that the issuing party has previously acted
by other entities, and providing some form of translation of 5             as a relying party whereby it received an assertion from a
the identity ofthe vouched-for user into one that is understood            different issuing party. In other words, since a user-initiated
within the local entity.                                                   transaction may cascade through a series ofenterprises within
   Federation eases the administrative burden on service pro-              a federated environment, a receiving party may subsequently
viders. A service provider can rely on its trust relationships             act as an issuing party for a downstream transaction. In gen-
with respect to the federation as a whole; the service provider lo eral, any entity that has the ability to issue authentication
does not need to manage authentication information, such as         assertions on behalf of a user can act as an issuing entity.
user password information, because it can rely on authenti-            The relying entity is an entity that receives an assertion
cation that is accomplished by a user's authentication home         from an issuing entity. The relying party is able to accept,
domain or an identity provider.                                     trust, and understand an assertion that is issued by a third
   The system that supports the present invention also con- 15 py on behalfofthe user, i.e. the issuing entity; it is gener-
cerns a federated identity management system that estab-            ally the relying entity's duty to use an appropriate authenti-
lishes a foundation in which loosely coupled authentication,        cation authority to interpret an authentication assertion. A
user enrollment, user profile management and/or authoriza-          relying party is an entity that relies on an assertion that is
tion services collaborate across security domains. Federated        presented on behalfofa user or another entity. In this manner,
identity management allows services residing in disparate 20 a user can be given a single-sign-on experience at the relying
security domains to securely interoperate and collaborate           entity instead ofrequiring the relying entity to prompt the user
even though there may be differences in the underlying secu-        for the user's authentication credentials as part ofan interac-
rity mechanisms and operating system platforms at these             tive session with the user.
disparate domains.                                                     Referring again to FIG. 2, assuming that the transaction
   Identity Provider vs. Service Provider                        25
                                                                    requires further operations such that enterprise 206 transfers
   As mentioned above and as explained in more detail further              an assertion to enterprise 208, then enterprise 206 is an
below, a federated environment provides significant user ben-              upstream entity that acts as the issuing entity with respect to
efits. A federated environment allows a user to authenticate at            the subsequent or secondary transaction operation, and enter-
a first entity, which may act as an issuing party to issue an              prise 208 is a downstream entity that acts as the relying entity
authentication assertion about the user for use at a second           30
                                                                           for the operation; in this case, enterprise 208 may be regarded
entity. The user can then access protected resources at a                  as another downstream entity with respect to the original
second, distinct entity, termed the relying party, by presenting           transaction, although the subsequent transaction can also be
the authentication assertion that was issued by the first entity           described with respect to only two entities.
without having to explicitly re-authenticate at the second
entity. Information that is passed from an issuing party to a         35
                                                                              As shown in FIG. 2, a federated entity may act as a user's
relying party is in the form ofan assertion, and this assertion            home domain, which provides identity information and
may contain different types of information in the form of                  attribute information about federated users. An entity within
statements. For example, an assertion may be a statement                   a federated computing environment that provides identity
about the authenticated identity of a user, or it may be a                 information, identity or authentication assertions, or identity
statement about user attribute information that is associated         40
                                                                           services may be termed an identity provider. Other entities or
with a particular user.                                                    federation partners within the same federation may rely on an
   With reference now to FIG. 2, a block diagram depicts the               identity provider for primary management ofa user' s authen-
terminology of the federated environment with respect to a                 tication credentials, e.g., accepting a single-sign-on token
transaction that is initiated by a user to a first federated enter-        that is provided by the user's identity provider; a domain at
prise, which, in response, invokes actions at downstream              45
                                                                           which the user authenticates may be termed the user' s (au-
entities within the federated environment. FIG. 2 shows that               thentication) home domain. The identity provider may be
the terminology may differ depending on the perspective of                 physically supported by the user's employer, the user's ISP,
an entity within the federation for a given federated operation.           or some other commercial entity.
More specifically, FIG. 2 illustrates that a computing envi-                  An identity provider is a specific type of service that pro-
ronment that supports the present invention supports the tran-        50   vides identity information as a service to other entities within
sitivity oftrust andthe transitivity ofthe authentication asser-           a federated computing environment. With respect to most
tion process; a domain or an entity can issue an assertion                 federated transactions, an issuing party for an authentication
based on its trust in an identity as asserted by another domain            assertion would usually be an identity provider; any other
or another entity.                                                         entity can be distinguished from the identity provider. Any
  User 202 initiates a transaction through a request for a            55   other entity that provides a service within the federated com-
protected resource at enterprise 204. If user 202 has been                 puting environment can be categorized as a service provider.
authenticated by enterprise 204 or will eventually be authen-              Once a user has authenticated to the identity provider, other
ticated by enterprise 204 during the course of a transaction,              entities or enterprises in the federation may be regarded as
then enterprise 204 may be termed the user's home domain                   merely service providers for the duration ofa given federated
for this federated session. Assuming that the transaction             60   session or a given federated transaction.
requires some type of operation by enterprise 206 and enter-                 In some circumstances, there may be multiple entities
prise 204 transfers an assertion to enterprise 206, then enter-            within a federated environment that may act as identity pro-
prise 204 is the issuing entity with respect to the particular             viders for a user. For example, the user may have accounts at
operation, and enterprise 206 is the relying entity for the                multiple federated domains, each ofwhich is able to act as an
operation.                                                            65   identity provider for the user; these domains do not necessar-
  The issuing entity issues an assertion for use by the relying            ily have information about the other domains nor about a
domain; an issuing entity is usually, but not necessarily, the             user's identity at a different domain.


                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 48, Pg.1:40:1
                                                                                                                                                      649
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 100 of 269


                                                        US 7,631,346 B2
                               13                                                                        14
   Although it may be possible that there could be multiple               software that acts as interface between user and other devices
enterprises within a federated environment that may act as                and services. In some cases, the following description may
identity providers, e.g., because there may be multiple enter-            make a distinction between the user acting explicitly within a
prises that have the ability to generate and validate a user's            client application and a client application that is acting on
authentication credentials, etc., a federated transaction usu-       5    behalf of the user. In general, though, a requester is an inter-
ally involves only a single identity provider. Ifthere is only a          mediary, such as a client-based application, browser, SOAP
single federated entity that is able to authenticate a user, e.g.,        client, etc., that may be assumed to act on behalfofthe user.
because there is one and only one entity within the federation
                                                                            Browser application 316 may be a typical browser, includ-
with which the user has performed a federated enrollment or
registration operation, then it would be expected that this lo ing those found on mobile devices, that comprises many
entity would act as the user' s identity provider in order to  modules, such as HTTP communication component 320 and
support the user's transactions throughout the federated envi-            markup language (ML) interpreter 322. Browser application
ronment.                                                                  316 may also support plug-ins, such as web services client
   Within some federated transactions that require the inter-             324, and/or downloadable applets, which may or may not
operation ofmultiple service providers, a downstream service         15
                                                                          require a virtual machine runtime environment. Web services
provider may accept an assertion from an upstream service                 client 324 may use Simple Object Access Protocol (SOAP),
provider; the conditions in which an upstream service pro-                which is a lightweight protocol for defining the exchange of
vider may act as an issuing entity to a downstream service                structured and typed information in a decentralized, distrib-
provider that is acting as a relying party may depend upon the            uted environment. SOAP is an XML-based protocol that con-
type of trust relationship between the service providers and         20
                                                                          sists ofthree parts: an envelope that defines a framework for
the type oftransaction between the service providers. Within              describing what is in a message and how to process it; a set of
the scope of a simple federated transaction, however, there is            encoding rules for expressing instances of application-de-
only one entity that acts as an issuing entity.                           fined datatypes; and a convention for representing remote
   The present invention may be supported within a given                  procedure calls and responses. User 312 may access web-
computing environment in which a federated infrastructure            25
                                                                          based services using browser application 316, but user 312
can be addedto existing systems while minimizing the impact               may also access web services through other web service
on an existing, non-federated architecture. Hence, operations,            clients on client device 314. Some ofthe federated operations
including authentication operations, at any given enterprise              may employ HTTP redirection via the user's browser to
or service provider are not necessarily altered by the fact that          exchange information between entities in a federated envi-
an entity may also participate within a federated environment.       30
                                                                          ronment. However, it should be noted that the present inven-
In other words, even though an entity's computing systems                 tion may be supported over a variety of communication pro-
may be integrated into a federated environment, a user may be             tocols and is not meant to be limited to HTTP-based
able to continue to perform various operations, including                 communications. For example, the entities in the federated
authentication operations, directly with an enterprise in a               environment may communicate directly when necessary;
non-federated manner. However, the user may be able to have          35
                                                                          messages are not required to be redirected through the user' s
the same end-user experience while performing a federated                 browser.
operation with respect to a given entity as if the user had                  The present invention may be supported in a manner such
performed a similar operation with the given entity in a non-             that components that are required for a federated environment
federated manner. Hence, it should be noted that not all of a             can be integrated with pre-existing systems. FIG. 3 depicts
given enterprise's users necessarily participate federated           40   one embodiment for implementing these components as a
transactions when the given enterprise participates in a fed-             front-end to a pre-existing system. The pre-existing compo-
eration; some ofthe enterprise's users may interact with the              nents at a federated domain can be considered as legacy
enterprise's computing systems without performing any fed-                applications or back-end processing components 330, which
crated transactions.                                                      include authentication service runtime (ASR) servers 332 in
   Moreover, user registration within the computing environ-         45   a manner similar to that shown in FIG. 4. ASR servers 332 are
ment of a given enterprise, e.g., establishment of a user                 responsible for authenticating users when the domain con-
account in a computer system, is not necessarily altered by the           trols access to application servers 334, which can be consid-
fact that the enterprise may also participate within a federated          cred to generate, retrieve, or otherwise support or process
environment. For example, a user may still establish an                   protected resources 335. The domain may continue to use
account at a domain through a legacy or pre-existing regis-          50   legacy user registration application 336 to register users for
tration process that is independent of a federated environ-               access to application servers 334. Information that is needed
ment. Hence, in some cases, the establishment of a user                   to authenticate a registered user with respect to legacy opera-
account at an enterprise may or may not include the estab-                tions is stored in enterprise user registry 338; enterprise user
lishment ofaccount information that is valid across a federa-             registry 338 may be accessible to federation components as
tion when the enterprise participates within a federated com-        55   well.
puting environment.                                                         After joining a federated environment, the domain may
   FederatedArchitecture-Federation Front-End for Legacy                  continue to operate without the intervention of federated
Systems                                                                   components. In other words, the domain may be configured
   With reference now to FIG. 3, a block diagram depicts the              so that users may continue to access particular application
integration ofpre-existing data processing systems at a given        60   servers or other protected resources directly without going
domain with some federated architecture components that                   through a point-of-contact server or other component imple-
may be used to support an embodiment ofthe present inven-                 menting this point-of-contact server functionality; a user that
tion. A federated environment includes federated entities that            accesses a system in this manner would experience typical
provide a variety of services for users . User 3 12 interacts with        authentication flows and typical access. In doing so, however,
client device 314, which may support browser application             65   a user that directly accesses the legacy system would not be
216 and various other client applications 318. User 312 is                able to establish a federated session that is known to the
distinct from client device 314, browser 316, or any other                domain' s point-of-contact server.


                                                                                                                                           12/2/2019
                                                                                                                                           Ex. 48, Pg.1:40:1
                                                                                                                                                       650
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 101 of 269


                                                       US 7,631,346 B2
                             15                                                                        16
   The domain's legacy functionality can be integrated into a             requirements. The point-of-contact server provides session
federated environment through the use of federation front-                management, protocol conversion, and possibly initiates
end processing 340, which includes point-of-contact server                authentication and/or attribute assertion conversion. For
342 and trust proxy server 344 (or more simply, trust proxy               example, the point-of-contact server may translate HTTP or
344 or trust service 344) which itself interacts with Security       5    HTTPS messages to SOAP and vice versa. As explained in
Token Service (STS) 346, which are described in more detail               more detail further below, the point-of-contact server may
below with respect to FIG. 4. Federation configuration appli-             also be used to invoke a trust proxy to translate assertions,
cation 348 allows an administrative user to confgure the                  e.g., a SAML token received from an issuing party can be
federation front-end components to allow them to interface                translated into a Kerberos token understood by a receiving
with the legacy back-end components through federation io party.
interface unit 350. Federated functionality may be imple-    A trust service (also termed a trust proxy, a trust proxy
mented in distinct system components or modules. In a pre- server, or a trust service), such as trust proxy (TP) 414 at
ferred embodiment, most ofthe functionality for performing            enterprise 410, establishes and maintains a trust relationship
federation operations may be implemented by a collection of           between two entities in a federation. A trust service generally
logical components within a single federation application; is has the ability to handle authentication token format transla-
federated user lifecycle management application 352                   tion (through the security token service, which is described in
includes trust service 344 along with single-sign-on protocol         more detail further below) from a format used by the issuing
service (SPS) 354. Trust service 344 may comprise identity-           party to one understood by the receiving party.
and-attribute service (I&AS) 356, which is responsible for               Together, the use of a point-of-contact server and a trust
identity mapping operations, attribute retrieval, etc., as part of 20 service minimize the impact of implementing a federated
federation functionality. Identity-and-attribute service 356          architecture on an existing, non-federated set of systems.
may also be employed by single-sign-on protocol service 354           Hence, the exemplary federated architecture requires the
during single-sign-on operations. A federation user registry          implementation of at least one point-of-contact server and at
358 may be employed in certain circumstances to maintain              least one trust service per federated entity, whether the entity
user-related information for federation-specific purposes.         25 is an enterprise, a domain, or other logical or physical entity.
   Legacy or pre-existing authentication services at a given          The exemplary federated architecture, though, does not nec-
enterprise may use various, well known, authentication meth-          essarily require any changes to the existing, non-federated set
ods or tokens, such as usemame/password or smart card                 of systems. Preferably, there is a single trust service for a
token-based information. However, in a preferred federated            given federated entity, although there may be multiple
computing system for supporting the present invention, the 30 instances of a trust service component for availability pur-
functionality ofa legacy authentication service can be used in        poses, or there may be multiple trust services for a variety of
a federated environment through the use of point-of-contact           smaller entities within a federated entity, e.g., separate sub-
servers. Users may continue to access a legacy authentication         sidiaries within an enterprise. It is possible that a given entity
server directly without going through a point-of-contact              could belong to more than one federation, although this 5cc-
server, although a user that accesses a system in this manner 35 nano would not necessarily require multiple trust services as
would experience typical authentication flows and typical             a single trust service may be able to manage trust relation-
access; a user that directly accesses a legacy authentication         ships within multiple federations.
system would not be able to generate a federated authentica-             One role of a trust service may be to determine or to be
tion assertion as proof of identity in accordance with the                responsible for determining the required token type by
present invention. One ofthe roles ofthe federation front-end        40   another domain and/or the trust service in that domain. A trust
is to translate a federated authentication token received at a            service has the ability or the responsibility to handle authen-
point-of-contact server into a format understood by a legacy         tication token format translation from a format used by the
authentication service. Hence, a user accessing the federated        issuing party to one understood by the receiving party. Trust
environment via the point-of-contact server would not neces-         service 414 may also be responsible for any user identity
sarily be required to re-authenticate to the legacy authentica-   45 translation or attribute translation that occurs for enterprise
tion service. Preferably, the user would be authenticated to a       410, or this responsibility may be supported by a distinct
legacy authentication service by a combination of the point-         identity-and-attribute service, e.g., such as identity-and-at-
of-contact server and a trust proxy such that it appears as if the   tribute service 356 as shown in FIG. 3. In addition, a trust
user was engaged in an authentication dialog.                        service can support the implementation of aliases as repre-
   Federated Architecture-Point-of-Contact Servers, Trust so sentatives of a user identity that uniquely identiFy a user
Proxies, and Trust Brokers                                           without providing any addition information about the user' s
   With reference now to FIG. 4, a block diagram depicts an          real world identity. Furthermore, a trust proxy can issue
example of a manner in which some components within a                authorization and/or session credentials for use by the point-
federated architecture may be used to establish trust relation-      of-contact server. However, a trust service may invoke a trust
ships to support an implementation ofthe present invention. A ss broker for assistance, as described further below. Identity
federated environment includes federated enterprises or simi-        translation may be required to map a user's identity and
lar entities that provide a variety ofservices for users. A user,    attributes as known to an issuing party to one that is mean-
through an application on a client device, may attempt to            ingful to a receiving party. This translationmay be invoked by
access resources at various entities, such as enterprise 410. A      either a trust service at an issuing entity, a trust service at a
point-of-contact server at each federated enterprise, such as 60 receiving entity, or both.
point-of-contact (POC) server 412 at enterprise 410, is the             Trust service 414, or a distinct identity-and-attribute ser-
entry point into the federated environment for requests from         vice as mentioned above, may include (or interact with) an
a client to access resources that are supported and made             internalized component, shown as security token service
available by enterprise 410. The point-of-contact servermini-        (STS) component 416, which will provide token translation
mizes the impact on existing components within an existing, 65 and will invoke authentication service runtime (ASR) 418 to
non-federated architecture, e.g., legacy systems, because the        validate and generate tokens. The security token service pro-
point-of-contact server handles many of the federation               vides the token issuance and validation services required by


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 48, Pg.1:40:1
                                                                                                                                                    651
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 102 of 269


                                                      US 7,631,346 B2
                             17                                                                     18
the trust service, which may include identity translation. The         tiple physical devices. In addition, FIG. 4 depicts a single
security token service therefore includes an interface to exist-       point-of-contact server, a single trust service, and a single
ing authentication service runtimes, or it incorporates authen-        security token server for an enterprise, but an alternative
tication service runtimes into the service itself Rather than      configuration may include multiple point-of-contact servers,
being internalized within the trust service, the security token    multiple trust services, and multiple security token servers for
                                                                   5

service component may also be implemented as a stand-alone         each enterprise. The point-of-contact server, the trust service,
component, e.g., to be invoked by the trust service, or it may     the security token service, and other federated entities may be
be internalized within a transaction server, e.g., as part of an   implemented in various forms, such as software applications,
application server.                                                objects, modules, software libraries, etc.
   For example, an security token service component may lo            A trust service/STS may be capable ofaccepting and vali-
receive a request to issue a Kerberos token. As part of the        dating many different authentication credentials, including
authentication information ofthe user for whom the token is        traditional credentials such as a username and password com-
to be created, the request may contain a binary token contain-     binations and Kerberos tickets, and federated authentication
ing a username and password. The security token service            token formats, including authenticationtokens producedby a
component will validate the username and password against, 15 third party. A trust service/STS may allow the acceptance of
e.g., an LDAP runtime (typical authentication) and will            an authentication token as proofofauthentication elsewhere.
invoke a Kerberos KDC (Key Distribution Center) to generate        The authentication token is produced by an issuing party and
a Kerberos ticket for this user. This token is returned to the     is used to indicate that a user has already authenticated to that
trust service for use within the enterprise; however, this use     issuing party. The issuing party produces the authentication
may include externalizing the token for transfer to another 20 token as a means of asserting the authenticated identity of a
domain in the federation.                                          user. A trust service/STS is also able to process attribute
   In a manner similar to that described with respect to FIG.      tokens or tokens that are used to secure communication ses-
1D, a user may desire to access resources at multiple enter-       sions or conversations, e.g., those that are used to manage
prises within a federated environment, such as both enterprise     session information in a manner similar to an SSL session
410 and enterprise 420. In a manner similar to that described 25 identifier.
above for enterprise 410, enterprise 420 comprises point-of-          A security token service invokes an authentication service
contact server 422, trust service 424, security token service      runtime as necessary. The authentication service runtime sup-
(STS) 426, and authentication service runtime 428. Although        ports an authentication service capable of authenticating a
the user may directly initiate separate transactions with each     user. The authentication service acts as an authentication
enterprise, the user may initiate a transaction with enterprise 30 authority that provides indications of successful or failed
410 which cascades throughout the federated environment.           authentication attempts via authentication responses. The
Enterprise 410 may require collaboration with multiple other       trust service/STS may internalize an authentication service,
enterprises within the federated environment, such as enter-       e.g., a scenario in which there is a brand-new installation of a
prise 420, to complete a particular transaction, even though       web service that does not need to interact with an existing
the user may not have been aware of this necessity when the 35 legacy infrastructure. Otherwise, the security token service
user initiated a transaction. Enterprise 420 becomes involved      component will invoke external authentication services for
as a downstream entity, and enterprise 410 may present a           validation ofauthentication tokens. For example, the security
assertion to enterprise 420 ifnecessary in order to further the    token service component could "unpack" a binary token con-
user' s federated transaction.                                     taming a username/password and then use an LDAP service
   It may be the case that a trust service does not know how to 40 to access a user registry to validate the presented credentials.
interpret the authentication token that is received by an asso-       When used by another component such as an application
ciated point-of-contact server and/or how to translate a given     server, the security token service component can be used to
user identity and attributes. In this case, the trust service may  produce tokens required for single-sign-on to legacy authen-
choose to invoke functionality at a trust broker component,        tication systems; this functionality may be combined with or
such as trust broker 430. A trust broker maintains relation- 45 replaced by functionality within a single-sign-on protocol
ships with individual trust proxies/services, thereby provid-      service, such as SPS 354 that is shown in FIG. 3. Hence, the
ing transitive trust between trust services . Using a trust broker security token service component can be used for token trans-
allows each entity within a federated environment, such            lation for internal purposes, i.e. within an enterprise, and for
enterprises 410 and 420, to establish a trust relationship with    external purposes, i.e. across enterprises in a federation. As an
the trust broker rather than establishing multiple individual 50 example ofan internal purpose, a Web application server may
trust relationships with each entity in the federated environ-     interface to a mainframe via an IBM CICS (Customer Infor-
ment. For example, when enterprise 420 becomes involved as         mation Control System) transaction gateway; CICS is a fam-
a downstream entity for a transaction initiated by a user at       ily of application servers and connectors that provides enter-
enterprise 410, trust service 414 at enterprise 410 can be         prise-level online transaction management and connectivity
assured that trust service 424 at enterprise 420 can understand 55 for mission-critical applications. The Web application server
an assertion from trust service 414 by invoking assistance at      may invoke the security token service component to translate
trust broker 430 if necessary. Although FIG. 4 depicts the         a Kerberos ticket (as used internally by the Web application
federated environment with a single trust broker, a federated      server) to an IBM RACF® passticket required by the CICS
environment may have multiple trust brokers.                       transaction gateway.
   It should be noted that although FIG. 4 depicts point-of- 60       The entities that are shown in FIG. 4 can be explained using
contact server 412, trust service 414, security token service      the terminology that was introduced above, e.g., "identity
component 416, and authentication service runtime 418 as           provider" and "service provider". As part ofestablishing and
distinct entities, it is not necessary for these components to be  maintaining trust relationships, an identity provider's trust
implemented on separate components. For example, it is pos-        service can determine what token types are required/accepted
sible for the functionality ofthese separate components to be 65 by a service provider's trust service. Thus, trust services use
implemented as a single application, as applications on a          this information when invoking token services from a secu-
single physical device, or as distributed applications on mul-     rity token service. When an identity provider's trust service is


                                                                                                                                   12/2/2019
                                                                                                                                   Ex. 48, Pg.1:40:1
                                                                                                                                               652
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 103 of 269


                                                      US 7,631,346 B2
                                19                                                                 20
required to produce an authentication assertion                     within afor
                                                                              single,
                                                                                   a tightly
                                                                                      servicecontrolled data center such that physi-
provider, the trust service determines the required token type      cal control and proximity demonstrate implicit trust. Refer-
and requests the appropriate token from the security token          ring to FIG. 2B, the legacy applications and back-end pro-
service.                                                            cessing systems may represent an enterprise trust domain,
   When a service provider' s trust service receives an authen- 5 wherein the components communicate on a secure internal
tication assertion from an identity provider, the trust service     network.
knows what type ofassertion that it expected and what type of          Federation trust domains are those that cross enterprise
assertion that it needs for internal use within the service         boundaries; from one perspective, a federation trust domain
provider. The service provider's trust service therefore            may represent trust relationships between distinct enterprise
requests that the security token service generate the required lo trust domains. Federation trust domains are established
internal-use token based on the token in the received authen-       through trust proxies across enterprise boundaries between
tication assertion.                                                 federation partners. Trust relationships involve some sort of a
   Both trust services and trust brokers have the ability to        bootstrapping process by which initial trust is established
translate an assertion received from an identity provider into      between trust proxies. Part of this bootstrap process may
a format that is understood by a service provider. The trust 15 include the establishment ofshared secret keys and rules that
broker has the ability to interpret the assertion format (or        define the expected and/or allowed token types and identifier
formats) for each of the trust services with whom there is a        translations. In general, this bootstrapping process can be
direct trust relationship, thereby allowing the trust broker to     implemented out-of-band as this process may also include the
provide assertion translation between an identity provider          establishment of business agreements that govern an enter-
and a service provider. This translation can be requested by 20 prise's participation in a federation and the liabilities associ-
either party through its local trust service. Thus, the identity    ated with this participation.
provider' s trust service can request translation ofan assertion       There are a number ofpossible mechanisms for establish-
before it is sent to the service provider. Likewise, the service    ing trust in a federated business model. In a federation model,
provider' s trust service can request translation ofan assertion    a fundamental notion oftrust between the federation partici-
received from an identity provider.                              25 pants is required for business reasons in order to provide a
   Assertion translation comprises user identity translation,       level of assurance that the assertions (including tokens and
authentication assertion translation, attribute assertion trans-    attribute information) that are transferred betweenthe partici-
lation, or other forms ofassertion translation. Reiterating the     pants are valid. If there is no trust relationship, then the
point above, assertion translation is handled by the trust com-     service provider cannot depend upon the assertions received
ponents within a federation, e.g., trust services and trust bro- 30 from the identity provider; they cannot be used by the service
kers. A trust service may perform the translation locally,               provider to determine how to interpret any information
either at the identity provider or at the service provider, or a         received from the identity provider.
trust service may invoke assistance from a trust broker.                    For example, a large corporation may want to link several
   Assuming that an identity provider and a service provider             thousand global customers, and the corporation could use
already have individual trust relationships with a trust broker,    35   non-federated solutions. As a first example, the corporation
the trust broker can dynamically create, i.e. broker, new trust          could require global customers to use a digital certificate from
relationships between issuing parties and relying parties if             a commercial certificate authority to establish mutual trust.
necessary. After the initial trust relationship brokering opera-         The commercial certificate authority enables the servers at
tion that is provided by the trust broker, the identity provider         the corporation to trust servers located at each of the global
and the service provider may directly maintain the relation-        40   customers. As a second example, the corporation could
ship so that the trust broker need not be invoked for future             implement third-party trust using Kerberos; the corporation
translation requirements . It should be noted that translation of        and its global customers could implement a trusted third-
authentication tokens can happen at three possible places: the           party Kerberos domain service that implements shared-se-
identity provider's trust service, the service provider's trust          cret-based trust. As a third example, the corporation could
service, and the trust broker. Preferably, the identity provid-     45   establish a private scheme with a proprietary security mes-
er's trust service generates an authentication assertion that is         sage token that is mutually trusted by the servers of its global
understood by the trust broker to send to the service provider.          customers.
The service provider then requests a translation ofthis token              Any one of these approaches may be acceptable if the
from the trust broker into a format recognizable by the service          corporation needed to manage trust relationships with a small
provider. Token translation may occur before transmission,          50   number ofglobal customers, but this may become unmanage-
after transmission, or both before and after transmission of             able ifthere are hundreds orthousands ofpotential federation
the authentication assertion.                                            partners. For example, while it may be possible for the cor-
   Trust Relationships within Federated Architecture                     poration to force its smaller partners to implement a private
   Within an exemplary federated environment that is able to             scheme, it is unlikely that the corporation will be able to
support the present invention, there are two types of "trust        55   impose many requirements on its larger partners.
domains" that must be managed: enterprise trust domains and                 An enterprise may employ trust relationships established
federation trust domains. The differences between these two              and maintained through trust proxies and possibly trust bro-
types oftrust domain are based in part on the business agree-            kers . An advantage of the exemplary federated architecture
ments governing the trust relationships with the trust domain            that is shown inthe figures is that it does not impose additional
and the technology used to establish trust. An enterprise trust     60   requirements above and beyond the current infrastructures of
domain contains those components that are managed by the                 an enterprise and its potential federation partners.
enterprise; all components within that trust domain may                     However, this exemplary federation architecture does not
implicitly trust each other. In general, there are no business           relieve an enterprise and its potential federation partners from
agreements required to establish trust within an enterprise              the preliminary workrequired to establish business and liabil-
because the deployed technology creates inherent trust within       65   ity agreements that are required for participation in the fed-
an enterprise, e.g., by requiring mutually authenticated SSL             eration. In addition, the participants cannot ignore the tech-
sessions between components or by placing components                     nological bootstrapping of a trust relationship. The


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 48, Pg.1:40:1
                                                                                                                                                    653
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 104 of 269


                                                      US 7,631,346 B2
                                 21
exemplary federation architecture allows this                        specifications.  SOAP provides a paradigm for communicat-
                                                                          bootstrapping
to be flexible, e.g., a first federation partner can issue a Ker-    ing requests and responses that are expressed in XML. Enti-
beros ticket with certain information, while a second federa-        ties within a federated environment may employ these stan-
tion partner can issue a SAML authentication assertion with          dards among others.
certain information.                                              5     Within a federation, a user expects to have a single-sign-on
   In the exemplary federation architecture, the trust relation-     experience in which the user completes a single authentica-
ships are managed by the trust proxies, which may include (or        tion operation, and this authentication operation suffices for
may interact with) a security token service that validates and       the duration ofthe user's session, regardless ofthe federation
translates a token that is received from an identity provider        partners visited during that session. A session can be defined
based on the pre-established relationship between two trust lo as the set oftransactions from (and including) the initial user
proxies. In situations where it is not feasible for a federated      authentication, i.e. logon, to logout. Within a session, a user's
enterprise to establish trust relationships (and token transla-      actions will be governed in part by the privileges granted to
tion) with another federated enterprise, a trust broker may be       the user for that session.
invoked; however, the federated enterprise would need to                The federated architecture that is described hereinabove
establish a relationship with a trust broker.                     15 supports single-sign-on operations. To facilitate a single-

   With reference now to FIG. 5, a block diagram depicts an          sign-on experience, web services that support the federated
exemplary set of trust relationships between federated               environment will also support using an authentication asser-
domains using trust proxies and a trust broker in accordance         tion or security token generated by a third-party to provide
with an exemplary federated architecture that is able to sup-        proof of authentication of a user. This assertion will contain
port the present invention. Although FIG. 4 introduced the 20 some sort ofevidence ofthe user's successful authentication
trust broker, FIG. S illustrates the importance of transitive        to the issuing party together with an identifier for that user.
trust relationships within the exemplary federated architec-         For example, a user may complete traditional authentication
turc.                                                                operation with one federation partner, e.g., by providing a
   Federated domains 502-506 incorporate trust proxies 508-          username and password that the federation partners uses to
512, respectively. Trust proxy 508 has direct trust relationship 25 build authentication credentials for the user, and then the
514 with trust proxy 510. Trust broker 520 has direct trust          federation partner is able to provide a SAML authentication
relationship 516 with trust proxy 510, and trust broker 520          assertion that is generated by the authenticating/issuing party
has direct trust relationship 518 with trust proxy 512. Trust        to a different federation partner.
broker 520 is used to establish, on behalf of a federation              The federated environment also allows web services or
participant, a trust relationship based on transitive trust with 30 other applications to request web services, and these web
other federation partners. The principle of transitive trust         services would also be authenticated. Authentication in a web
allows trust proxy 510 and trust proxy 512 to have brokered          services environment is the act ofveriFying the claimed iden-
trust relationship 522 via trust broker 520. Neither trust proxy     tity of the web services request so that the enterprise can
510 nor 512 need to know how to translate or validate the            restrict access to authorized clients. A user who requests or
other' s assertions; the trust broker may be invoked to translate 35 invokes a web service would almost always authenticated, so
an assertion into one that is valid, trusted, and understood at      the need for authentication within a federated environment
the other trust proxy.                                               that supports the present invention is not any different from
   Business agreements that specify contractual obligations          current requirements ofweb services for user authentication.
and liabilities with respect to the trust relationships between         Authentication of users that are accessing the computa-
federated enterprises can be expressed in XML through the 40 tional resources of an enterprise without participating in a
use of the ebXML (Electronic Business using XML) stan-               federated session are not impacted by the presence of a fed-
dards. For example, a direct trust relationship could be rep-        crated infrastructure. For example, an existing user who
resented in an ebXML document; each federated domain that            authenticates with a forms-based authentication mechanism
shares a direct trust relationship would have a copy of a            over HTTP/S to access non-federated resources at a particular
contract that is expressed as an ebXML document. Opera- 45 domain is not affected by the introduction of support at the
tional characteristics for various entities within a federation      domain for the federated environment. Authentication is
may be specified within ebXML choreographies and pub-                handled in part by a point-of-contact server, which in turn
lished within ebXML registries; any enterprise that wishes to        may invoke a separate trust proxy or trust service component;
participate in a particular federation, e.g., to operate a trust     the use of a point-of-contact server minimizes the impact on
proxy or trust broker, would need to conform to the published 50 the infrastructure of an existing domain. For example, the
requirements that were specified by that particular federation       point-of-contact server can be configured to pass through all
for all trust proxies or trust brokers within the federation. A      non-federated requests to be handled by the back-end or
security token service could parse these ebXML documents             legacy applications and systems at the domain.
for operational details on the manner in which tokens from              The point-of-contact server may choose to invoke an
other domains are to be translated. It should be noted, though, 55 HTTP-based authentication method, such as basic authenti-
that other standards and mechanisms could be employed to             cation, forms-based authentication, or some other authenti-
support the present invention for specifying the details about       cation method. The point-of-contact server also supports a
the manner in which the trust relationships within a federation      federation domain by recognizing an assertion that has been
are implemented.                                                     presented by the user as proof of authentication, such as an
   Single-Sign-on within Federated Architecture                   60 SAML authentication assertion, wherein the assertion has
   During a given user's session, the user may visit many            crossed between enterprise domains. The point-of-contact
federated domains to use the web services that are offered by        server may invoke the trust service, which in turn may invoke
those domains. Domains can publish descriptions of services          its security token service for validation ofauthentication cre-
that they provide using standard specifications such as UDDI         dentials/security tokens.
and WSDL, both of which use XML as a common data 65                     Authentication ofweb services or other applications com-
format. The user finds the available services and service pro-       prises the same process as authentication of users. Requests
viders through applications that also adhere to these standard       from web services carry a security token containing an

                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 48, Pg.1:40:1
                                                                                                                                                 654
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 105 of 269


                                                      US 7,631,346 B2
                             23
authentication assertion, and this security token would be              the user within domain 620. If necessary, point-of-contact
validated by the trust service in the same manner as a token            server 622 can initiate a federated single-sign-on at another
presented by a user. A request from a web service should be             federated partner.
accompanied by this token because the web service would                    Validation of the token at domain 620 is handled by the
have discovered what authentication assertions/security            5    trust proxy 624, possibly with assistance from a security
tokens were required by the requested service as advertised in  token service. Depending on the type of token presented by
UDDI.                                                           domain 610, the security token service may need to access a
   With reference now to FIG. 6, a block diagram depicts a      user registry at domain 620. For example, domain 620 may
federated environment that supports federated single-sign-on    provide a binary security token containing the user's name
operations. User 600, through a client device and an appro- lo and password to be validated against the user registry at
priate client application, such as a browser, desires to access domain 620. Hence, in this example, an enterprise simply
a web service that is provided by enterprise/domain 610,        validates the security token from a federated partner. The trust
which supports data processing systems that act as a federated  relationship between domains 610 and 620 ensures that
domain within a federated environment. Domain 610 sup-          domain 620 can understand and trust the security token pre-
ports point-of-contact server 612 and trust proxy or trust 15 sented by domain 610 on behalfofthe user.
service 614; similarly, domain 620 supports point-of-contact       Federated single-sign-on requires not only the validation
server 622 and trust proxy or trust service 624, while domain   ofthe security token that is presented to a relying domain on
630 supports point-of-contact server 632 and trust proxy or     behalfofthe user but the determination ofa locally valid user
trust service 634. The trust proxies/services rely upon trust           identifier at the relying domain based on information con-
broker 650 for assistance, as described above. Additional          20   tamed in the security token. One result of a direct trust rda-
domains and trust proxies/services may participate in the               tionship and the business agreements required to establish
federated environment. FIG. 6 is used to describe a federated           such a relationship is that at least one party, either the issuing
single-sign-on operation between domain 610 and domain                  domain or the relying domain or both, will know how to
620; a similar operation may occur between domain 610 and               translate the information provided by the issuing domain into
domain 630.                                                        25   an identifier valid at the relying domain. In the brief example
   The user completes an authentication operation with                  above, it was assumed that the issuing domain, i.e. domain
respect to domain 610; this authentication operation is                 610, is able to provide the relying domain, i.e. domain 620,
handled by point-of-contact server 612. The authentication              with a user identifier that is valid in domain 620. In that
operation is triggered when the user requests access to some            scenario, the relying domain did not need to invoke any iden-
resource that requires an authenticated identity, e.g., for        30   tity mapping functionality. Trust proxy 624 at domain 620
access control purposes or for personalization purposes.                will generate a security token for the user that will "vouch-
Point-of-contact server 612 may invoke a legacy authentica-             for" this user. The types of tokens that are accepted, the
tion service, or it may invoke trust proxy 614 to validate the          signatures that are required on tokens, and other requirements
user's presented authentication credentials. Domain 610                 are all pre-established as part of the federation's business
becomes the user's identity provider or home domain for the        35   agreements. The rules and algorithms that govern identifier
duration ofthe user's federated session.                                translation are also pre-established as part ofthe federation's
   At some later point in time, the user initiates a transaction        business agreements. In the case ofa direct trust relationship
at a federation partner, such as enterprise 620 that also sup-          betweentwo participants, the identifiertranslation algorithms
ports a federated domain, thereby triggering a federated                will have been established for those two parties and may not
single-sign-on operation. For example, a user may initiate a       40   be relevant for any other parties in the federation.
new transaction at domain 620, or the user's original trans-               However, it is not always the case that the issuing domain
action may cascade into one or more additional transactions             will know how to map the user from a local identifier for
at other domains. As another example, the user may invoke a             domain 610 to a local identifier for domain 620. In some
federated single-sign-on operation to a resource in domain              cases, it may be the relying domain that knows how to do this
620 via point-of-contact server 612, e.g., by selecting a spe-     45   mapping, while in yet other cases, neither party will know
cial link on a web page that is hosted within domain 610 or by          how to do this translation, in which case a third party trust
requesting a portal page that is hosted within domain 610 but           broker may need to be invoked. In other words, in the case of
that displays resources hosted in domain 620. Point-of-con-             a brokered trust relationship, the issuing and relying domains
tact server 612 sends a request to trust proxy 614 to generated         do not have a direct trust relationship with each other. They
a federation single-sign-on token for the user that is formatted   50   will, however, have a direct trust relationship with a trust
to be understood or trusted by domain 620. Trust proxy 614              broker, such as trust broker 650. Identifier mapping rules and
returns this token to point-of-contact server 612, which sends          algorithms will have been established as part ofthis relation-
this token to point-of-contact server 622 in domain. Domain             ship, and the trust broker will use this information to assist in
610 acts as an issuing party for the user at domain 620, which          the identifier translation that is required for a brokered trust
acts as a relying party. The user' s token would be transferred    55   relationship.
with the user's request to domain 620; this token may be sent              Domain 620 receives the token that is issued by domain
using HTTP redirection via the user' s browser, or it may be            610 at point-of-contract server 622, which invokes trust proxy
sent by invoking the request directly of point-of-contact               624 to validate the token and perform identity mapping. In
server 622 (over HTTP or SOAP-over-HTTP) on behalf ofthe                this case, since trust proxy 624 is not able to map the user from
user identified in the token supplied by trust proxy 614.          60   a local identifier for domain 610 to a local identifier for
   Point-of-contact server 622 receives the request together            domain 620, trust proxy 624 invokes trust broker 650, which
with the federation single-sign-on token and invokes trust              validates the token and performs the identifier mapping. After
proxy 624. Trust proxy 624 receives the federation single-              obtaining the local identifier for the user, trust proxy 624,
sign-on token, validates the token, and assuming that the               possibly through its security token service, can generate any
token is valid and trusted, generates a locally valid token for    65   local tokens that are required by the back-end applications at
the user. Trust proxy 624 returns the locally valid token to            domain 620, e.g., a Kerberos token may be required to facili-
point-of-contact server 622, which establishes a session for            tate single-sign-on from the point-of-contact server to the

                                                                                                                                             12/2/2019
                                                                                                                                             Ex. 48, Pg.1:40:1
                                                                                                                                                         655
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 106 of 269


                                                      US 7,631,346 B2

application server. After obtaining a locally valid token, if      federation partners, which enables single-sign-on and the
required, the point-of-contact server is able to build a local     retrieval ofattributes (ifnecessary) about a user as part of the
session for the user. The point-of-contract server will also       fulfillment of a request at one federation partner. Further-
handle coarse-grained authorization ofuser requests and for-       more, the federation partner can request additional attributes
ward the authorized requests to the appropriate application 5 from an identity provider using the common unique user
servers within domain 620.                                         identifier to refer to the user in an anonymous manner.
   Federated User Lifecycle Management                                With reference now to FIG. 7, a block diagram depicts
   A portion ofthe above description ofFIGS. 2-6 explained         some of the components in a federated domain for imple-
an organization of components that may be used in a feder-         menting federated user lifecycle management functionality in
ated environment while other portions explained the pro- lo order to support the present invention. FIG. 7 depicts ele-
cesses for supporting single-sign-on operations across the         ments at a single federated domain, such as the federated
federated environment. Service providers or relying domains        domain that is shown in FIG. 3 . Some ofthe elements in FIG.
within a federated environment do not necessarily have to          7 are similar or identical to elements that have been discussed
manage a user's authentication credentials, and those relying      hereinabove with respect to other figures, such as FIG. 3:
domains can leverage a single single-sign-on token that is 15 point-of-contact server/service 702 is equivalent to point-of-
provided by the user's identity provider or home domain. The       contact server 342; application servers 704, which run ser-
description of FIGS. 2-6 above, though, does not explain an        vices that control access to protected resources, are equivalent
explicit process by which federated user lifecycle manage-         to application servers 334; protected or controlled resources
ment may be accomplished in an advantageous manner at the          706 are equivalent to protected resources 335; and federated
federated domains of federation partners.                       20 user lifecycle management (FULM) application 708 is
   Federated user lifecycle management functionality/service       equivalent to federated user lifecycle management applica-
comprises functions for supporting or managing federated           tion 352. Although firewalls were not illustrated within FIG.
operations with respect to the particular user accounts or user    3, firewalls are illustrated within FIG. 7. Firewall 710 and
profiles ofa given user at multiple federated domains; in some     firewall 712 create an external DMZ (electronic DeMilita-
cases, the functions or operations are limited to a given fed- 25 rized Zone) that protects the enterprise' s computing environ-
crated session for the user. In other words, federated user        ment from computing threats outside of the enterprise' s
lifecycle management functionality refers to the functions         domain, e.g., via the Internet.
that allow management of federated operations across a plu-           The different perspectives that are shown in FIG. 3 and
rality offederated partners, possibly only during the lifecycle    FIG. 7 are not incompatible or at cross-purposes. In contrast
of a single user session within a federated computing envi- 30 with the example that is shown in FIG. 7, FIG. 3 does not
ronment.                                                           illustrate the firewalls, yet point-of-contact server 342 resides
   Each federated domain might manage a user account, a            within federation front-end 340; in addition, federated user
user profile, or a user session ofsome kind with respect to the    lifecycle management application 352 is contained within
functions at each respective federated domain. For example,        federation front-end 340. In FIG. 7, point-of-contact server
a particular federated domain might not manage a local user 35 702 is illustrated as residing within the DMZ between fire-
account or user profile within the particular federated domain,    walls 710 and 712, which form an electronic or physical
but the federated domain might manage a local user session         front-end to the enterprise domain; in addition, federated user
for a federated transaction after the successful completion of     lifecycle management applicationlservice 708 resides dcc-
a single-sign-on operation at the federated domain. As part of     tronically behind firewall 712. Trust service 714, single-sign-
the federated user lifecycle management functionality that is 40 on protocol service 716, and identity-and-attribute service
supported by that particular federated domain, the federated       718 employ enterprise user registry 720 and federation user
domain can participate in a single-sign-off operation that         registry 722 as necessary. The differentperspectives ofFIG. 3
allows the federated domain to terminate the local user ses-       and FIG. 7 can be reconciled by regarding federation front-
sion after the federated transaction is complete, thereby          end 340 and back-end 330 in FIG. 3 as a logical organization
improving security and promoting efficient use of resources. 45 of components while regarding the DMZ and the other com-
   In another example of the use of federated user lifecycle       ponents in FIG. 7 as forming a physical or electronic front-
management functionality, a user may engage in an online           end and a physical or electronic back-end, either of which
transaction that requires the participation of multiple feder-     may contain federated components.
ated domains. A federated domain might locally manage a               Reiterating the roles of a point-of-contact entity/service,
user profile in order to tailor the user's experience with 50 the point-of-contact entity provides session management, at
respect to the federated domain during each of the user' s         least with respect to a user's interaction with the federation
federated sessions that involve the federated domain. As part      functionality with an enterprise's computing environment;
ofthe federated user lifecycle management functionality that       applications within a legacy back-end of the enterprise' s
is supported by that particular federated domain, the infor-       computing environment may also implement its own session
mation in the federated domain' s local user profile can be 55 management functionality. Assuming that an enterprise
used in a seamless manner during a given federated transac-        implements policy functionality with respect to the federated
tion with information from other profiles at other federated       computing environment, the point-of-contact entity may act
domains that are participating in the given federated transac-     as a policy enforcement point to some other federation part-
tion. For example, the information from the user' s multiple       ncr's policy decision point. In addition, assuming that it is
local user profiles might be combined in some type of merg- 60 permissible given the implementation ofthe federation func-
ing operation such that the user's information is visually         tionality, the point-of-contact entity is responsible for initiat-
presented to the user, e.g., within a web page, in a manner        ing a direction authentication operation against a user in those
such that the user is not aware of the different origins or        scenarios in which a single-sign-on operation is not
sources ofthe user's information.                                  employed. As such, the point-of-contact entity may be imple-
   Federated user lifecycle management functionality may 65 mented in a variety offorms, e.g., as a reverse proxy server, as
also comprise functions for account linkingldelinking. A user      a web server plug-in, or in some other manner. The point-of-
is provided with a common unique user identifier across            contact functionality may also be implemented within an

                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 48, Pg.1:40:1
                                                                                                                                                656
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 107 of 269


                                                    US 7,631,346 B2
                                                                                                28
application server itself, in which case the federated user       required to support new federated user lifecycle management
lifecycle management services may be logically located            functionality are located almost exclusively within the feder-
within the DMZ.                                                  ated user lifecycle management application, which would
   More importantly, referring again to FIG. 7, federated user   require configuring the federated user lifecycle management
lifecycle management application 708 also comprises sup- 5 application to understand the added functionality.
port for interfacing to, interacting with, or otherwise interop-    There may be minimal configuration changes in other fed-
crating with federated user lifecycle management plug-ins        crated components, e.g., at a point-of-contact server, in order
724, which are not shown in FIG. 3. In the exemplary archi-      to allow the overall infrastructure to be able to invoke new
tecture that is shown in FIG. 7, federated protocol runtime      federated user lifecycle management functionality while con-
plug-ins provide the functionality for various types of mdc- lo tinuing to support existing federated user lifecycle manage-
pendently published or developed federated user lifecycle        ment functionality. However, the federated user lifecycle
management standards or profiles, such as: WS-Federation         management applications are functionally independent from
Passive Client; and Liberty Alliance ID-FF Single Sign On        the remainder of the federated components in that the feder-
(B/A, B/P and LECP), Register Name Identifier, Federation        ated user lifecycle management applications may require
Termination Notification, and Single Logout. Different sets 15 only minimal interaction with other federated components of
of federated protocols may be accessed at different URI's.       the federated environment. For example, in an exemplary
This approach allows the federated user lifecycle manage-        embodiment, the federated user lifecycle management func-
ment application to concurrently support multiple standards      tionality may integrate with an enterprise-based datastore,
or specifications of federated user lifecycle management,        e.g., an LDAP datastore, if federated user lifecycle manage-
e.g., the WS-Federation web services specification versus the 20 ment information, such as Nameldentifier values in accor-
LibertyAlliance's specifications, within a single application,   dance with the LibertyAlliance profiles, are to be stored in an
thereby minimizing the configuration impact on the overall       externally-accessible federated user lifecycle management
environment for supporting different federation protocols.       datastore as opposed to a private, internal, federated user
   More specifically, the appropriate federated user lifecycle   lifecycle management datastore that is not apparent or acces-
management functionality is invoked by the point-of-contact 25 sible to external entities.
server by redirecting and/or forwarding user requests to the        Hence, an existing environment needs minimal modifica-
federated user lifecycle management application as appropri-     tions to support federated user lifecycle management func-
ate. Referring again to FIG. 7, point-of-contact server 702      tionality. Moreover, changes to federated user lifecycle man-
receives user requests 730, which are then analyzed to deter-    agement functionality, including the addition of new
mine the type ofrequest that has been received, which might 30 functionality, have minimal impact on an existing federated
be indicated by the type of request message that has been        environment. Thus, when a new single-sign-on standard is
received or, as noted above, by determining the destination      published, support for this standard is easily added.
URI within the request message. While requests 732 for pro-         Traditional user authentication involves interaction
tected resources continue to be forwarded to application seri-   between an enterprise's computing environment and the end-
ers 704, requests 734 for federated user lifecycle management 35 user only; the manner in which the enterprise chooses to
functions, e.g., requests to invoke a single-sign-off operation, implement this authentication interchange is the choice of the
are forwarded to federated user lifecycle management appli-      enterprise, which has no impact on any other enterprise.
cation 708, which invokes the appropriate federated user life-   When federation or cross-domain single-sign-on functional-
cycle management plug-in as necessary to fulfill the received    ity is desired to be supported, however, it becomes a require-
request. When a new federation protocol or a new federated 40 ment that enterprise partners interact with each other. This
function is defined, or when an existing one is somehow          requirement cannot be done scalably using proprietary pro-
modified or refined, support can be added simply by plugging     tocols. Although adding support for standards-based federa-
a new support module or can be refined by modifying a            tion protocols directly to a point-of-contact entity seems like
previously installed plug-in.                                    a robust solution, the point-of-contact entity, which is already
   The exemplary implementation of a federated user life- 45 an existing component within the enterprise's computing
cycle management application in FIG. 7 illustrates that the      environment, must be modified; moreover, it must be modi-
federated user lifecycle management application is able to       fled every time that one ofthese public federation protocols
support multiple, simultaneous, federated user lifecycle man-    changes. Moving this functionality out ofthe point-of-contact
agement functions while providing a pluggability feature,        entity provides a more modular approach, wherein this plug-
thereby allowing new functionality to be added to the feder- 50 gable functionality makes it easy to maintain migrations or
ated user lifecycle management application in the form of a      updates to these protocols.
plug-in when needed without requiring any changes to the            Runtime Linked-User-Account Creation During a Single-
existing infrastructure. For example, assuming that the          Sign-On Operation
present invention is implemented using a JavaTMbased fed-           With reference now to FIG. 8, a dataflow diagram depicts a
crated user lifecycle management application, support for a 55 typical prior art HTTP-redirection-based single-sign-on
new federation protocol, such as a newly published single-       operation that is initiated by a federated identity provider to
sign-on protocol, can be added by configuring newly devel-       obtain access to a protected resource at a federated service
oped JavaTM classes to the JavaTM CLASSPATH ofthe feder-         provider. Although the processes that are illustrated within
ated user lifecycle management application, wherein these        FIG. 8 and the subsequent figures employ HTTP-based com-
new classes support the new standard along with the protocol 60 munications, the present invention is not limited to HTTP-
interface for supporting the present invention.                  based communications, and other communication protocols
   The exemplary federated architecture leverages the exist-     may be employed; in particular, the present invention is not
ing environment in which a federated user lifecycle manage-      limited to front-channel communications as represented by
ment solution is to be integrated. The federated user lifecycle  HTTP redirection-based techniques but may be equally
management application can be easily modified to support 65 applied to back-channel techniques, such as SOAP/HTTP or
new protocols/standards as they evolve with minimal changes      SOAP/MQ. In the dataflow in FIG. 8, the user ofa client, also
to the overall infrastructure. Any changes that might be         known as a user agent, such as a web browser application, has


                                                                                                                                12/2/2019
                                                                                                                                Ex. 48, Pg.1:40:1
                                                                                                                                            657
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 108 of 269


                                                      US 7,631,346 B2
                                                                                                       30
already established a user account not only at the identity              tion on behalfofthe user ofthe client, and another requested
providerbut also at the service provider (step 802) and that the         operation for accessing the protected resource that has been
user has already authenticated to the identity provider (step            selected by the user ofthe client. Alternatively, the request to
804).                                                                    access the federated resource may include an implicit request
   One ofthe prerequisites for the exemplary dataflow in FIG.       5    to perform a single-sign-on operation for the user such that
8 is that, at a minimum, that the user already has a federated           the single-sign-on process is merely part of a larger process
account with the service provider; in other words, the service           for accessing the selected resource. The manner in which
provider is required to recognize user identity information for    information is provided for the requested single-sign-on
the user when it receives this information from an identity        operation may vary. For example, the "Location" HTTP
provider in order to perform a single-sign-on operation for the lo header of the redirect message may also include a query
user when initiated by an identity provider. With step 804, the          component, e.g., appended to a URI and demarcated within
prerequisite is simply that the user has authenticated to the            the URI with a "?" character, that contains various informa-
identity provider at some previous point in time and currently           tion, including security tokens for accomplishing the single-
has a valid session with the identity provider; there are no             sign-on operation.
requirements on the reasons for which a session was estab-          15      In response to receiving the redirect message from the
lished at step 804. It should be noted that other scenarios are          identity provider, the client sends an HTTP Get message to
possible, e.g., in which the identity provider determines at             the appropriate service at the service provider as indicated by
some later point in time after some interaction with the user            the URI in the HTTP redirect message from the identity
that the identity provider only performs certain operations for          provider (step 814). In this manner, the client accesses the
authenticated users. It should also be noted that other 5cc-        20   appropriate service at the service provider because the URI in
narios for initiating a single-sign-on process are possible; for         the HTTP Get message still contains the attached information
example, a user could initiate a single-sign-on operation by             that is required by the service at the service provider.
requesting a protected resource at the service provider, e.g.,              The service provider receives the request message from the
by using a bookmarked URL within a browser application.                  client, and assuming that the single-sign-on aspect of the
   The single-sign-on process commences at the identity pro-        25   request is successfully completed (step 816) suchthat the user
vider by sending to the client from the identity provider an             has an active session at the service provider, the service pro-
offer to provide access to federated resources (step 806); the           vider then processes the resource access aspect ofthe request
offer may be in the form of hyperlinks to resources at feder-            message (step 818). After processing the request message, the
ated web sites or, more generally, at federated domains, and             service provider responds by sending an HTTP response mes-
the offer may be made in the form of an HTTP response               30   sage to the client (step 820), thereby concluding the process.
message in response to a previous HTTP request message                      With reference now to FIGS. 9A-9B, dataflow diagrams
from the client (not shown) to view a particular web page on             depict an HTTP-redirection-based single-sign-on operation
the identity provider's web site. The user then selects one of           that is initiated by a federated identity provider to obtain
the offered federated resources at service providers that are            access to a protected resource at a federated service provider
known to the identity provider (step 808); the selection may        35   while performing a runtime linked-user-account creation
be facilitated by an HTTP request message from the client to             operation at the federated service provider in accordance with
the identity provider.                                                   an embodiment of the present invention. In a manner similar
  The identity provider builds a message for requesting                  to that shown in FIG. 8, both FIGS. 9A-9B depict a process by
access to the selected federated resource on behalfofthe user            which an identity provider may request a single-sign-on
such that the message also includes a single-sign-on request        40   operation at a selected service provider. However, whereas
(step 810), and the identity provider sends the resource                 FIG. 8 depicts only a generalized single-sign-on operation at
request with the single-sign-on request to the client (step              step 816, the processes that are shown in FIGS. 9A-9B differs
812), e.g., in the form of an HTTP redirect message (HTTP                from the process that is shown in FIG. 8 with respect to the
Response message with status/reason code "302"). The redi-               single-sign-on operation. Unlike the process that is shown in
rect message redirects the client to the appropriate location,      45   FIG. 8, there is no prerequisite to the processes that are shown
e.g., as identified by a URI within the "Location" header of             in FIGS. 9A-9B that the user of a client has already estab-
the redirect message, that identifies the appropriate service at         lished a user account at the service provider.
the service provider that controls access to the requested                  More specifically, prior art solutions for single-sign-on
federated resource.                                                      operations have certain prerequisites, namely that the service
   It should be noted that, in the prior art, a preferred manner    50   provider and the identity provider must both recognize the
ofinitiating a push-type single-sign-on operation is to include          user, and they must have an agreed-upon means ofreferring to
the single sign-on assertion information in a request initiated          this user, i.e. an alias identifier, or more simply, an alias; both
by the identity provider and sent to the service provider in             prerequisites must be true before the initiation of a single-
response to a request triggered directly at the service provider.        sign-on operation in order for the single-sign-on operation to
For example, in a computing environment that implements a           55   be successful, otherwise it would fail. In these prior art solu-
single-sign-on operation as specified in the Liberty Alliance            tions, the alias is included in the single-sign-on response that
ID-FF i .2 specifications, anAuthnResponse is built. In some             is sent from the identity provider to the service provider and
scenarios, it is required that the identity provider redirect the        used by the service provider to identify the user and build a
client to a trigger URL at the service provider, whereafter the          session for the user. These prerequisites exist within prior art
trigger URL will cause the service provider to build a mes-         60   solutions whether: (a) the single-sign-on operation is trig-
sage, e.g., an AuthnRequest message within the Liberty Alli-             gered by the service provider, e.g., when a user accesses a
ance specifications, that is redirected to the identity provider,        protected resource that is hosted at the service provider and
which in turn causes the identity provider to build response,            the service provider needs a session for the user, thereby
e.g., an AuthnResponse; this is the means by which a push-               initiating a single-sign-on operation by sending a request to
based SSO is implemented with Liberty ID-FF i . i.                  65   an identity provider; or (b) the single-sign-on operation is
   The outgoing request message may comprise two distinct                triggered by the identity provider, e.g., when an identity pro-
requests: one requested operation for a single-sign-on opera-            vider has a list of linked resources that are hosted by related


                                                                                                                                           12/2/2019
                                                                                                                                           Ex. 48, Pg.1:40:1
                                                                                                                                                       658
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 109 of 269


                                                      US 7,631,346 B2
                              31
service providers, and after a user selects one ofthese links, a   priate service at the service provider as indicated by the URI
single-sign-on operation is initiated by the identity provider.    in the HTTP redirect message from the identity provider (step
In contrast, the present invention eliminates these prerequi-      914).
sites, as shown by multiple exemplary embodiments of the              The service provider receives and processes the received
present invention that are described hereinbelow.                5 request message from the client (step 916). At step 916, the
   Referring to FIG. 9A, the user has already authenticated to     service provider retrieves from the received message an alias
the identity provider (step 902). With step 902, the user has      identifier or alias information that has been associated with
authenticated to the identity provider at some previous point      the user by the identity provider but which is not recognized
in time and currently has a valid session with the identity        by the service provider as being associated with a previously
provider; there are no requirements on the reasons for which lo existing user account at the service provider. Hence, at step
a session was established at step 902. It should be noted that     916, the service provider determines that the user does not
other scenarios for initiating a single-sign-on operation may      have a user account that links the user with the identity pro-
have a different sequence of steps. For example, a user might      vider, i.e. a linked user account that informs the service pro-
browse information that is provided by an identity provider        vider that the service provider should accept information for
without an authenticated session; at some later point in time 15 a single-sign-on operation from the identity provider in order
after some interaction with the user, the user requests a                to authenticate the user. In other words, at step 916, the
resource such that the identity provider determines that the             service provider determines that the service provider does not
identity provider only performs certain operations for authen-           have a user account that links a user account at the service
ticated users, thereafter initiating an authentication operation         provider with a user account at the identity provider.
with the user.                                                      20     This recognition is significant for the following reasons. It
   The single-sign-on process commences at the identity pro-             should be noted that the user may already have one or more
vider by sending to the client from the identity provider an             accounts at the service provider. These accounts may be used
offer to provide access to federated resources (step 904); the           independently because a unique user account is based on a
offer may be in the form of hyperlinks to resources at feder-            unique user identifier; given a user identifier, the service
ated web sites or, more generally, at federated domains, and        25   provider determines the privileges that are associated with the
the offer may be made in the form of an HTTP response                    user identifier, i.e. a particular user account. Given that a
message in response to a previous HTTP request message                   linked user account is independent of any other user account
from the client (not shown) to view a particular web page on             that the user may have at the service provider, and given that
the identity provider's web site. The user then selects one of           a linked user account requires a unique user identifier to be
the offered federated resources at service providers that are       30   associated with the linked user account, a linked user account
known to the identity provider (step 906); the selection may             is based on a user identifier that is independent and unique in
be accomplishedby an HTTP request message from the client                comparison with any other user identifier that is known to the
to the identity provider.                                                service provider; this particular user identifier is known as an
   If the user does yet have a federated identity that may be            alias identifier, although some form of alias information
used for a federated single-sign-on operation, then the iden-       35   within multiple data variables may be used in place ofa single
tity provider creates an alias for the user (step 908). The              alias data variable in some embodiments.
identity provider builds a message for requesting access to the             Therefore, after the service provider recognizes that a pro-
selected federated resource on behalf ofthe user such that the           vided alias identifier is not associated with a previously cxi st-
message also includes a single-sign-onrequest (step 910), i.e.           ing user account at the service provider, the service provider
a push-type single-sign-on request. A push-type single-sign-        40   begins to perform operations in order to ensure that the single-
on request originates with an identity provider and is pushed            sign-on operation is performed successfully. Since the user
to a service provider in an unsolicited manner in order to               had not yet been federated with the service provider, the
provide the service provider with information that authenti-             service provider creates a new account for the user with the
cates a user identity; in contrast, a pull-type single-sign-on           alias information that has been provided by the identity pro-
request originates with a service provider that is attempting to    45   vider within the request message (step 918) such that the user
pull authentication information for a user in a solicited man-           has an active session at the service provider.
ncr. Alternatively, a push-type single-sign-on operation can                It should be noted that the minimum information required
be emulated, particularly when a push-type single-sign-on                to create this account will be any local information that is
operation is not supported explicitly. An emulated push-type             required to identiFy the account (which is generated internally
single-sign-on operation occurs when an identity provider           50   by the service provider) and any alias information that is
issues a request to a service provider, e.g., via a specialized          provided by the identity provider; thereafter, the newly cre-
service at the service provider such as an intersite transfer            ated user account is linked to the identity provider based on
service, whereupon the service provider issues a single-sign-            the provided alias for the user such that the service provider is
on request to the identity provider; after the identity provider         able to perform a single-sign-on operation on behalf of the
responds to the request from the service provider, the pro-         55   user in cooperation withthe identity provider. Ifthe request to
cessing steps are the same as if an explicit push-type single-           the service provider includes user attributes as well as an alias
sign-on operation has occurred.                                          identifier for the user, then these attributes may be added to
   The identity provider sends the resource request with the             the local account; however, it should be noted that, in some
single-sign-on request to the client (step 912), e.g., inthe form        embodiments, the service provider may create a linked user
ofan HTTP redirect message (HTTP Response message with              60   account using only the alias identifier without any additional
status/reason code "302"). The redirect message redirects the            user attribute information from the identity provider, possibly
client to the appropriate location, e.g., as identified by a URI         by assigning a local set of default user attributes that are
within the "Location" header of the redirect message, that               determined by the service provider and that are independent
identifies the appropriate service at the service provider that          ofany information that is received from the identity provider.
controls access to the requested federated resource. In             65   Whether any additional attributes are provided or not, what
response to receiving the redirect message from the identity             should be noted is that this account would preferably not be
provider, the client sends an HTTP Get message to the appro-             enabled for direct authentication; hence, the only manner for


                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 48, Pg.1:40:1
                                                                                                                                                      659
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 110 of 269


                                                      US 7,631,346 B2
                               33
the user to gain access to resources at the service provider         a valid account at the service provider. Thus, the service
would be as the result of a session established from a single-       provider recognizes that it requires additional information
sign-on operation triggered by the identity provider.                about the user from the identity provider. More specifically,
   After the linked user account has been created, the service       the service provider does not have sufficient user attribute
provider then performs the requested resource access (step 5 information to create an active account for the user; for
920). After performing the resource access, the service pro-         example, there may be attributes that are required by the
vider responds by sending an HTTP response message to the            service provider but were not included in the received single-
client (step 922), thereby concluding the process.                   sign-on request. Because of these additional requirements,
   The single-sign-on operation ofthe present invention, e.g.,       the service provider is not yet able to create, or to completely
the embodiment that is shown in FIG. 9A, differs from the lo create, whatever user account registry/database entries that it
single-sign-on solutions of the prior art, e.g., the operation       requires based on the information it has received.
that is shown in FIG. 8, because the service provider recog-            In the embodiment that is shown in FIG. 9B, the service
nizes during the single-sign-on operation of the present             provider responds by sending an HTTP redirect message
invention that the service provider does not have a user             ( HTTP Response message with status/reason code "302") to
account for the user that links the user to an account at an 15 the client (step 932); the message from the service provider
identity provider in order to support single-sign-on opera-          contains a request for additional user attribute information.
tions, yet with the present invention the service provider is        The redirect message redirects the client to the identity pro-
able to dynamically perform operations to allow the single-          vider using a return URI that was previously provided by the
sign-on operation to proceed. More specifically, the service         identity provider to the service provider. In response to
provider does not have, e.g., within its user registries or data- 20 receiving the redirect message from the service provider, the
bases, enough information that allows the service provider to        client sends an HTTP Get message to the identity provider as
determine the user' s local identity, and therefore the user' s      indicated by the URI in the HTTP redirect message from the
privileges, for the single-sign-on operation; without this           service provider (step 934).
information, the service provider cannot determine the appro-           The identity provider then processes the received message
priate set of privileges to be given to the user and, therefore, 25 (step 936) to build a response that contains user attribute
the type ofsessionlaccess control rights to give the user, if the    information that is stored by the identity provider about the
service provider were to allow the single-sign-on operation to          user ofthe client. The manner in which specific user attributes
proceed. In the prior art, the service provider cannot automati-        are identified may vary. For example, the user attribute infor-
cally create an active session for the user and allow access to         mation that is provided by the identity provider may include
protected resources; with the present invention, the service       30   user attribute information that was explicitly requested by the
provider dynamically performs a runtime linked-user-ac-                 service provider. Additionally or alternatively, the user
count creation operation at the service provider by creating a          attribute information that is provided by the identity provider
linked user account based on the user identity, and possibly            may include user attribute information that was implicitly
attribute information, that has been provided by the identity           requested by the service provider, i.e. user attribute informa-
provider to the service provider, e.g., as provided in a request   35   tion that has been determined by the identity provider to be
that has been redirected fromthe identity provider through the          sufficient for performing a user account creation operation at
client. The service provider is willing and able to perform             the service provider. In addition, the identity provider may
such operations based on its trust relationship with the iden-          perform an operation to reconcile the received request for
tity provider with their federated computing environment. In            additional user attribute information with the identity provid-
this manner, the single-sign-on request can be fulfilled by the    40   er's previous single-sign-on request to ensure that a service
service provider, which results in the creation of an active            provider is not attempting to obtain user attributes without
session forthe user, and the request for access to the protected        sufficient reason to do so.
resource can proceed.                                                      After the identity provider builds the message at step 936,
  In a manner similar to that shown in FIG. 9A, FIG. 9B                 the identity provider sends the message with the additional
depicts a process by which an identity provider may request a      45   user attributes to the client (step 938), e.g., in the form of an
single-sign-on operation at a selected service provider; simi-          HTTP redirect message (HTTP Response message with sta-
lar elements in the figures are identified by similar reference         tus/reason code "302"). The redirect message redirects the
numerals. However, whereas FIG. 9A depicts only a gener-                client to the appropriate location, e.g., as identified by a URI
alized runtime user account creation operation at step 918, the         within the "Location" header of the redirect message, that
process that is shown in FIG. 9B differs from the process that     50   identifies the appropriate service at the service provider; the
is shown in FIG. 9A with respect to the runtime linked-user-            appropriate location may have been provided by the service
account creation operation, which stretches over steps 930-             provider in its request for the additional user attributes. In
942 in FIG. 9B. Unlike the process that is shown in FIG. 9A,            response to receiving the redirect message from the identity
in the process that is shown in FIG. 9B, the service provider is        provider, the client sends an HTTP Get message to the appro-
not able to immediately create, or to complete immediately         55   priate service at the service provider as indicated by the URI
the creation of, a user account at the service provider based on        in the HTTP redirect message from the identity provider (step
the information that has been provided by the identity pro-             940).
vider to the service provider.                                            Given the additional user attribute information in the
  Referring now to FIG. 9B, the single-sign-on processing in            received message, the service provider performs a runtime
FIG. 9B (step 930) differs because the service provider rec-       60   linked-user-account creation operation at the service provider
ognizes during the single-sign-on operation that the service            (step 942) by creating a linked user account based on the
provider does not have a pre-existing user account for the              received user attribute information; in this manner, the single-
identity that is claimed or asserted in the single-sign-on              sign-on request (and any subsequent single-sign-on requests)
request from the identity provider, i.e. a pre-existing user            can be fulfilled by the service provider, which also creates an
account that links the service provider to the identity provider   65   active session for the user, and the request for access to the
on behalf of the user, and further that the information con-            protected resource can proceed at steps 920 and 924. In some
tamed in the single-sign-on request is not sufficient to create         embodiments, the service provider may preliminarily create


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 48, Pg.1:40:1
                                                                                                                                                    660
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 111 of 269


                                                       US 7,631,346 B2

the user account yet postpone the completion ofthe creation              an HTTP Get message to the appropriate service at the service
of the user account; in these embodiments, the service pro-              provider as indicated by the URI in the HTTP redirect mes-
vider completes the creation ofthe user account at step 942. It          sage from the identity provider (step 968).
should be noted that the processes are described in the context            The service provider then processes the single-sign-on
of an HTTP redirection-based attribute retrieval, but these         5   response (step 970), which may include, e.g., extracting the
processes could be implemented with a back-channel                      newly created alias identifier for the user and extracting any
approach, such as a SOAP/HTTP-based SAML attribute                      user attribute information about the user that has been pre-
query from the service provider to the identity provider.               liminarily provided by the identity provider to the service
  With reference now to FIGS. 9C-9E, dataflow diagrams                  provider. The service provider attempts to create a new user
depict an HTTP-redirection-based single-sign-on operation           lo account (step 972) but either is not able to immediately create
that is initiated by a federated identity provider to obtain            or is not able to create a fully appropriate user account at the
access to a protected resource at a federated service provider          service provider based on the federated user identity infor-
with alternative methods for obtaining user attributes by the           mation that has been provided by the identity provider to the
federated service provider in accordance with an embodiment              service provider in the single-sign-on response. In other
of the present invention. The processes that are shown in           15   words, depending on the implementation, the service pro-
FIGs. FIGS. 9C-9E differ from the processes that are shown               vider either fails to create or determines that it cannot create
in FIGS. 9A-9B primarily in the manner in which the service              a user account at this point in time, or the service provider
provider obtains user attributes during a single-sign-on                 creates a user account with limited-time or limited-access
operation; the processes that are shown in FIGS. 9A-9B and               privileges. More specifically, the service provider does not
in FIGS. 9C-9E are both initiated by an identity provider. In       20   have, e.g., within the combination of its user registries or
addition, in the dataflow that is shown in FIG. 9B, a service            databases and the information that is initially provided by the
provider performs the runtime linked-user-account creation               identity provider, the information required to allow the ser-
operation at step 942; in contrast, in the dataflow that is shown        vice provider to determine the user's appropriate set of privi-
in FIGS. 9C-9E, the service provider may perform the runt-               leges; without this information, the service provider cannot
ime linked-user-account creation operation over multiple            25   determine the type ofsessionlaccess control rights to give the
steps by partially creating a linked user account and then later         user. Hence, the service provider recognizes during the
completing the runtime linked-user-account creation opera-               single-sign-on operation that the service provider does not yet
tion, as described in more detail hereinbelow.                           have a linked user account for the user while also recognizing
   Referring now to FIG. 9C, the process commences with a                that the service provider requires additional information
user browsing public resources that are hosted by an identity       30   about the user from the identity provider (step 974).
provider (step 952), i.e. resources that are not protected                 The manner in which the service provider pulls additional
resources that require an authentication operation with                  user attribute information from the identity provider to com-
respect to the user prior to accessing the resources. At some            plete the user account creation operation may vary; two
subsequent point intime, the user' s client sends to the identity        examples ofvariations are shown in FIG. 9D and in FIG. 9E.
provider a request for access to a protected resource that          35   FIG. 9D illustrates a front-channel attribute retrieval opera-
requires an authentication operation (step 954); for example,            tion, whereas FIG. 9E illustrates a back-channel attribute
the user might attempt to browse information that the identity           retrieval operation. Hence, the data flow diagram that is
provider maintains about resources at service providers                  shown in FIG. 9C continues into either FIG. 9D or FIG. 9E; in
within a federated computing environment in which the iden-              both cases, the dataflow diagrams in FIG. 9D and FIG. 9E
tity provider participates with service providers, i.e. the iden-   40   conclude with similar steps that are denoted with similar
tity provider's federated partners. In response to the user              reference numerals.
request, the identity provider performs an authentication                   Referring now to FIG. 9D, the service provider responds to
operation with the user (step 956). In this example, the iden-           its determination of its lack of user attribute information by
tity provider thereafter offers links to resources at federated          sending an HTTP redirect message (HTTP Response mes-
service providers (step 958), and the user then selects or          45   sage with status/reason code "302") to the client (step 976);
initiates an operation to access a resource at a service provider        the message from the service provider contains a request for
(step 960).                                                              additional user attribute information. The redirect message
   Ifthe user does yet have an alias identifier that may be used         redirects the client to the identity provider using a return URI
for a federated single-sign-on operation, then the identity              that was previously provided by the identity provider to the
provider creates an alias for the user (step 962), which may        50   service provider. In response to receiving the redirect mes-
include performing other operations to associate the alias               sage from the service provider, the client sends an HTTP Get
identifier with the user, particular to associate the alias iden-        message to the identity provider as indicated by the URI in the
tifier with other information that is associated with the user,          HTTP redirect message from the service provider (step 978).
e.g., user attribute information. The identity provider builds a         The identity provider then processes the received message
message for requesting access to the selected federated             55   (step 980) to build a response that contains user attribute
resource on behalf of the user such that the message also                information that is stored by the identity provider about the
includes a single-sign-on request (step 964), i.e. a push-type           user ofthe client. The manner in which specific user attributes
single-sign-on request. The identity provider sends the                  are identified may vary. For example, the user attribute infor-
resource request with the single-sign-on request to the client           mation that is provided by the identity provider may include
(step 966), e.g., in the form of an HTTP redirect message           60   user attribute information that was explicitly requested by the
( HTTP Response message with status/reason code "302").                  service provider. Additionally or alternatively, the user
The redirect message redirects the client to the appropriate             attribute information that is provided by the identity provider
location, e.g., as identified by a URI within the "Location"             may include user attribute information that was implicitly
header ofthe redirect message, that identifies the appropriate           requested by the service provider, i.e. user attribute informa-
service at the service provider that controls access to the         65   tion that has been determined by the identity provider to be
requested federated resource. In response to receiving the               sufficient for performing a user account creation operation at
redirect message from the identity provider, the client sends            the service provider. In addition, the identity provider may


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 48, Pg.1:40:1
                                                                                                                                                    661
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 112 of 269


                                                      US 7,631,346 B2
                                                                                                    38
perform an operation to reconcile the received request for            fier from the received request message (step i 004) and makes
additional user attribute information with the service provid-        a determination as to whether or not the user identifier is
er's previous single-sign-on request to ensure that a service         recognized (step 1006).
provider is not attempting to obtain user attributes without             If the user identifier is not recognized by the service pro-
sufficient reason to do so.                                       5   vider, then the service provider cannot create an active session
   After the identity provider builds the message at step 980,        with the appropriate security considerations for protected
the identity provider sends the message with the user                 access to its hosted computational resources. The service
attributes to the client (step 982), e.g., inthe form ofan HTTP      provider extracts any user attribute information that might be
redirect message (HTTP Response message with status/rca-             embedded in the received message (step 1008), and a deter-
son code "302"). In response to receiving the redirect mes- i o mination is made as to whether or not the service provider has
sage from the identity provider, the client sends an HTTP Get        sufficient information about the user to create a user account
message to the appropriate service at the service provider as        for the user at that time (step 1010), e.g., as would be required
indicated by the URI in the HTTP redirect message from the           to generate an entry into a user registry or whatever operations
identity provider (step 984).                                        are typically performed by the service provider to create a
   Given the user attribute information in the received mes- 15 local user account for the user at the service provider.
sage, the service provider performs or completes a user                 Ifthe service provider does not have sufficient information
account creation operation at the service provider (step 986)        about the user to create a user account for the user, the service
based on the received user attribute information; in this man-       provider may send a request to the identity provider to obtain
ncr, the single-sign-on request can be fulfilled by the service      additional user attribute information (step 1012); this may be
provider, which also creates an active session for the user, and 20 performed in a synchronous or asynchronous manner. The
the request for access to the protected resource can proceed.        service provider subsequently receives additional user
In both FIG. 9D and FIG. 9E, the service provider provides           attributes from the identity provider (step 1014).
access to the originally requested protected resource (step             It should be noted that an embodiment ofthe present inven-
988), and the service provider sends an HTTP Response                tion may be implemented such that a user attribute retrieval
message to the client that contains information that is derived 25 operation by a service provider may be performed with
from accessing the protected resource (step 990), thereby            respect to an attribute information provider. For example, a
concluding the process.                                              service provider may send a request for user attributes to an
   Referring now to FIG. 9E, the service provider responds to        attribute information provider rather than an identity pro-
its determination of its lack of user attribute information by       vider. Alternatively, a service provider may send a request for
sending a SOAP message directly from the service provider 30 user attributes to an identity provider, which subsequently
to the identity provider (step 992); the message from the            enlists assistance by sending a request to an attribute infor-
service provider contains a request for required user attribute      mation provider, thereby acting as an intermediate trusted
information. The identity provider then processes the                agent on behalf of the service provider. Additional informa-
received message (step 994) to build a response that contains        tion about the usage of an attribute information provider
user attribute information that is stored by the identity pro- 35 within the context ofa federated computing environment may
vider about the user ofthe client; again, the manner in which        be found in Blakley et al., "Method and system for user-
specific user attributes are identified may vary as described        determined attribute storage in a federated environment",
above. The identity provider sends a SOAP response message           U.S. Patent Application Publication US 2004/0128378 Al,
with the required user attributes to the client (step 996). Given    published Jul. 1, 2004, based on U.S. patent application Ser.
the user attribute information in the received message, the 40 No. 10/334,605, filed Dec. 31, 2002, which has a common
service provider performs or completes a runtime user                assignee with the present patent application and is hereby
account creation operation at the service provider (step 998)        incorporated by reference.
based on the received user attribute information; in this man-          After receiving the additional user attributes at step 1014,
ncr, the single-sign-on request can be fulfilled by the service      or based on any user attribute information that may have been
provider, which also creates an active session for the user, and 45 within the original request as extracted at step 1008, the
the request for access to the protected resource can proceed at      service provider performs a linked user account creation
steps 988 and 990.                                                   operation (step 1016); as noted above, the operations that are
   With reference now to FIG. 10, a flowchart depicts a more         performed to create a linked user account for the user at the
detailed process for performing a runtime linked-user-ac-            service provider may vary. After the linked user account has
count creation operation at a service provider during a single- 50 been created at the service provider, the service provider may
sign-on operation that has been initiated by an identity pro-        be able to proceed with the processing ofthe original request.
vider. The flowchart that is shown in FIG. 10 depicts a                 The service provider then determines whether there is suf-
service-provider-centered perspective for some of the pro-           ficient information for activating the newly created account
cessing that occurs at a service provider within the dataflow        for the user (step 1018). Ifthe service provider does not yet
diagram that is shown in FIG. 9B.                                 55 have sufficient information for activating the user's account,
   The process commences when the service provider                   then a determination is made as to whether the service pro-
receives a request from an identity provider to access a pro-        vider has already made too many attempts to obtain user
tected resource at the service provider on behalfofa user of a       attributes for activating the user account (step 1020); if not,
client based on a single-sign-on operation (step 1002). It            then the process branches back to step 1012 to make an
should be noted that the protected resource may be an end-       60   attempt to obtain the necessary user attributes. Otherwise, the
point that corresponds to the service provider's functionality        service provider performs some type of error handling (step
for fulfilling a single-sign-on request; in other words, it is        1022), which may entail sending an errorresponse back to the
possible that the request from the identity provider is redi-         identity provider.
rected directly to the known functionality to accomplish the             If the service provider has sufficient information for acti-
single-sign-on operation because the user has not requested a    65   vating the user's account at step 1018, then the service pro-
particular back-end resource but simply overall access to the         vider creates an active session for the user (step 1024), either
service provider. The service provider extracts a user identi-        based on a successful authentication of a recognized user

                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 48, Pg.1:40:1
                                                                                                                                                 662
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 113 of 269


                                                      US 7,631,346 B2
                                                                                                   40
identity at step 1006 or based on the newly created user                 while the single-sign-on operation is suspended or, from
identity at step 1016. The service provider then generates a         another temporal viewpoint, concurrently with or as part of
response for the original request to access the protected            the single-sign-on operation.
resource (step 1026), and the response is sent by the service           The level of trust that is accorded to this type of runtime
provider to the identity provider (step 1028), thereby con- 5 linked-user-account creation operation by the service pro-
cluding the process.                                                 vider may vary; it is not necessarily the case that all service
   The exemplary dataflow that is described with respect to          providers would be willing to allow a completely automated,
FIG. 9B or the exemplary process that is described with              dynamically determined, linked-user-account creation opera-
respect to FIG. 10 can be described in the context of the            tion. Hence, in some cases, a service provider may require
exemplary data processing systems that are shown in FIG. 7 lo that a local workfiow operation must be undertaken, e.g., a
orinFlG. 3.                                                          type of local administrative approval process. Rather than
   In order to perform a single-sign-on operation, the identity      directly creating a user account for a user in a completely
and attribute service (I&AS) 356 or 718 needs to be able to          automated process, the federated user lifecycle management
recognize a user identity from a single-sign-on request within 15 (FULM) applicationlservice 352 or 708 might store the user
a userregistry in some manner. The userregistry canbe a local        information, including additional, out-of-band-retrieved user
registry, e.g., private to the installation ofthe federated func-    attributes, into some form of local datastore, which may, in
tionality, such as federation user registry 358 or 720, or it        turn, trigger a local workflow/approval process. This require-
could be an enterprise registry that is shared by other appli-       ment allows a administrative user at the service provider to
cations within an enterprise, such as enterprise user registry 20 approve the creation of the user account in accordance with
338 or 722. The user account information or user registry            local policy requirements, etc. As a result, the runtime user
information needs to allow I&AS 356 or 718 to build the              account creation operation may be asynchronous, in which
appropriate information that identifies the user locally. This       case the service provider may send a message to the user to
information may be represented by a usemame, a set of                indicate that an account is being created for the user at the
attributes, e.g., groups and/or roles and/or entitlements, or an 25 service provider and to indicate that the user can attempt to
opaque identifier, e.g., a Nameldentifier as described within        perform a login operation at the service provider at some
the Liberty Alliance specifications. If the information              subsequent point in time. Ifthe user needs to be added to more
asserted by the identity provider about the user for which a         than an I&AS-accessible user registry, then FULM service
single-sign-on is being requested cannot be found within a           352 or 708 may send this information to a local datastore,
local registry, then I&AS 356 or 718 is not able to build 30 from which a local user account creation process is initiated;
information about the user in a local manner, e.g., to create        in this case, accounts/records can be created for the user in
valid credentials that are used by entities within the local         multiple destinations in addition to a local I&AS-accessible
enterprise; in addition, the point-of-contact server 342 or 702      datastore. It should be noted that the service provider may
is not able establish a session for the user, and the user is not    choose to grant the user a limited-time, limited-access ses-
able to access protected resources.                               35
                                                                     sion, thereby restricting the user to a subset of accessible
   The present invention provides a mechanism to prevent the         resources rather than a complete set ofresources until some
generation of some form of error code for an unrecognized            later event, e.g. , completion of some type ofworkflow process
user as would be performed in prior art approaches. In the           for approving broader access, or until some later determina-
embodiment of the present invention that is shown in the             tion is made as to the privileges that should be given to the
figures, I&AS 356 or 718 may attempt to create a user 40 user, thereafter, the user account would be created with an
account, record, or entry, as appropriate for the data storage       appropriate level of access to resources.
requirements ofthe enterprise when the received user identity           With reference now to FIG. liA, a dataflow diagram
information is unrecognized. I&AS 356 or 718 performs                depicts an HTTP-redirection-based pull-type single-sign-on
these operations based on the trust relationship between the         operation that is initiated by a federated service provider to
federated partners of the identity provider and the service 45 allow access to a protected resource at the federated service
provider, e.g., as provided for within a configured policy that      provider while performing a runtime linked-user-account
allows for this type of action. The user identity information        creation operation at the federated service provider in accor-
that is received in the original request may be an actual            dance with an embodiment of the present invention. The
usemame value or an opaque data value such as a Liberty              processes that are shown in FIGS. hA-liD differ from the
Alliance Nameldentifier; this user identity information may 50 processes that are shown in FIGS. 9A-9B primarily in the
be used as a pointer into a user registry from which this user' s    perspective ofthe origination ofthe single-sign-on operation;
information would be accessed at some subsequent point in            the processes that are shown in FIGS. 9A-9B are initiated by
time, or it may be used in a temporary manner until permanent        an identity provider, whereas the processes that are shown in
data records are created, e.g., as a pointer into a cache that       FIGS. hA-liD are initiated by a service provider.
contains temporary information.                                   55    Referring now to FIG. liA, the process commences with a
   Ifthe original single-sign-on request contains attribute data     user browsing public resources that are hosted by a service
about a user, then the attribute information may be added            provider (step 1102), i.e. resources that are not protected
directly to a user registry when creating a user account for the     resources that require an authentication operation with
user locally. However, the originally received request does          respect to the user prior to accessing the resources. At some
not necessarily contain all ofthe information that is required 60 subsequent point in time, the user' s client sends to the service
locally to create a user account for the user. In this case, I&AS        provider a request for access to a protected resource that
356 or 718 working with single-sign-on protocol service                  requires an authentication operation (step 1104). The service
(SPS) 354 or 716 may issue an attribute query, such as a                 provider recognizes that it does not have an identifier for the
SAML attribute query and/or a WS-AttributeService request,               user' s preferred identity provider, and the service provider
to the user's identity provider to retrieve additional informa-     65   prompts the user to provide the information in some manner
tion about the user. As a result, the service provider is able to        (step 1106), e.g., through user-selectable controls in a web
create a user account for the user in a runtime manner, i.e.             page. The client then sends to the service provider the appro-


                                                                                                                                       12/2/2019
                                                                                                                                       Ex. 48, Pg.1:40:1
                                                                                                                                                   663
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 114 of 269


                                                      US 7,631,346 B2

priate information about the preferred identity provider as           ment of the present invention. In a manner similar to that
selected by the user (step 1108).                                     shown in FIG. liA, FIG. liB depicts a process by which a
   The service provider then builds a pull-type single-sign-on        service provider may request a single-sign-on operation at a
request for the user (step 1110). In this example, the service        selected identity provider; similar elements in the figures are
provider assumes that the user is a federated user, e.g., by      5   identified by similar reference numerals. However, whereas
assuming that the identity provider maintains some type of            FIG. liA depicts only a generalized runtime linked-user-
federated alias identifier for the user. The service provider         account creation operation at step 1130, the process that is
sends the single-sign-onrequestto the client (step 1112), e.g.,      shown in FIG. liB differs from the process that is shown in
in the form of an HTTP redirect message (HTTP Response               FIG. liA with respect to the runtime linked-user-account
message with status/reason code "302"). In response to lo creation operation, which stretches over steps 1150-1164 in
receiving the redirect message from the service provider, the        FIGS. hA-liB.
client sends an HTTP Get message to the identity provider as            Referring now to FIG. 11B, unlike the process that is
indicated by the URI in the HTTP redirect message from the           shown in FIG. 11A, the service provider attempts to create a
service provider (step 1114).                                        new user account (step 1h50) but either is not able to imme-
    In response to receiving the pull-type single-sign-on 15 diately create or is not able to create a fully appropriate user
request, the identity provider performs an authentication            account at the service provider based on the federated user
operation with the client with respect to the user ofthe client,     identity information that has been provided by the identity
ifrequired (step 1116); for example, the authentication opera-       provider to the service provider in the single-sign-on. In other
tion may not be required ifthe user is already logged on at the      words, depending on the implementation, the service pro-
identity provider, i.e. ifthe user already has an active session 20 vider either fails to create or determines that it cannot create
at the identity provider. The identity provider evaluates the        a user account at this point in time, or the service provider
received request (step 1118), and the identity provider deter-       creates a user account with limited-time or limited-access
mines that the service provider has not provided a user iden-        privileges. Hence, the single-sign-on processing in FIG. 11B
tity to the identity provider as part ofthe federation request. If   differs because the service provider recognizes during the
the identity provider further determines that the user does not 25 single-sign-on operation that the service provider does not yet
yet have a federated identity, thenthe identity provider creates     have a linked user account for the user while also recognizing
a federated identity for the user, e.g., an alias identifier for the that the service provider requires additional information
user (step 1120). The identity provider builds a pull-type           about the user from the identity provider (step 1h52). More
single-sign-on response (step 1122) that contains the newly          specifically, the service provider does not have, e.g., within its
created, federated identity forthe user and optionally contains 30 user registries or databases, enough information that allows
additional user attribute information that is managed by the         the service provider to determine the user's appropriate set of
identity provider about the user; this pull-type single-sign-on      privileges; without this information, the service provider can-
response may or may not have the same data format charac-            not determine the type ofsessionlaccess control rights to give
teristics as a push-type single-sign-on response. The identity       the user.
provider sends the single-sign-on response to the client (step 35       The manner in which the service provider pulls additional
1124), e.g., in the form ofan HTTP redirect message (HTTP            user attribute information from the identity provider to com-
Response message with status/reason code "302"). In                  plete the linked-user-account creation operation may vary;
response to receiving the redirect message from the identity         two examples ofvariations are shown over steps 1h54-1164
provider, the client sends an HTTP Get message to the service        in FIG. 11C or over steps 1172-1178 in FIG. 11D. FIG. 11C
provider as indicated by the URI in the HTTP redirect mes- 40 illustrates a front-channel attribute retrieval operation,
sage from the identity provider (step 1126).                         whereas FIG. 11D illustrates a back-channel attribute
    The service provider then processes the single-sign-on           retrieval operation. Hence, the data flow diagram that is
response (step 1128), which may include, e.g., extracting the        shown in FIG. 11B continues into either FIG. 11C or FIG.
newly created federated identifier for the user and may also         11D; in both cases, the dataflow diagrams in FIG. 11C and
include the extraction ofadditional user attribute information 45 FIG. 11D conclude with similar steps. In both FIG. 11C and
about the user. The service provider then creates a new linked       FIG. 11D, the service provider provides access to the origi-
user account for the user with the federated identifier that was     nally requested protected resource at step 1132, and the ser-
provided by the identity provider (step 1130), which may             vice provider sends an HTTP Response message to the client
possibly also entail using some user attribute information           that contains information that is derived from accessing the
about the user from the identity provider ifthe identity pro- 50 protected resource at step 1134, thereby concluding the pro-
vider has sent such information and if the service provider          cess.
needs this information while creating the new user account.             Referring now to FIG. 1C, the service provider responds to
After the user has an active session based on the newly created      its determination of its lack of user attribute information by
user account, the service provider provides access to the            sending an HTTP redirect message (HTTP Response mes-
originally requested protected resource (step 1132), and the 55 sage with status/reason code "302") to the client (step 1154);
service provider sends an HTTP Response message to the               the message from the service provider contains a request for
client that contains information that is derived from accessing      additional user attribute information. The redirect message
the protected resource (step 1134), thereby concluding the           redirects the client to the identity provider using a return URI
process.                                                             that was previously provided by the identity provider to the
    With reference now to FIGS. liB-liD, a set of dataflow 60 service provider. In response to receiving the redirect mes-
diagrams depict an HTTP-redirection-based pull-type single-          sage from the service provider, the client sends an HTTP Get
sign-on operation that is initiated by a federated service pro-      message to the identity provider as indicated by the URI in the
vider to allow access to a protected resource at the federated       HTTP redirect message from the service provider (step
service provider with additional retrieval of user attribute         1h56). The identity provider then processes the received mes-
information from a federated identity provider while per- 65 sage (step 1h58) to build a response that contains user
forming a runtime linked-user-account creation operation at          attribute information that is stored by the identity provider
the federated service provider in accordance with an embodi-         about the user ofthe client. The manner in which specific user


                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 48, Pg.1:40:1
                                                                                                                                                 664
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 115 of 269


                                                       US 7,631,346 B2
                                                                                                       44
attributes are identified may vary. For example, the user                 tion as part ofthe single-sign-on operation. Ifnecessary, the
attribute information that is provided by the identity provider           service provider can pull additional user attribute information
may include user attribute information that was explicitly                from the identity provider in order to obtain the required user
requested by the service provider. Additionally or alterna-               attributes for the user in a manner that is locally required by
tively, the user attribute information that is provided by the       5    the identity management functionality ofthe service provider.
identity provider may include user attribute information that                "It is important to note that while the present invention has
was implicitly requested by the service provider, i.e. user              been described in the context of a fully functioning data
attribute information that has been determined by the identity           processing system, those of ordinary skill in the art will
provider to be sufficient for performing a linked-user-account           appreciate that the processes associated with the present
creation operation at the service provider. In addition, the         lo invention are capable of being distributed in the form of
identity provider may perform an operation to reconcile the              instructions in a computer readable medium. Examples of
received request for additional user attribute information with          computer readable media include media such as EPROM,
the service provider's previous single-sign-on request to                ROM, tape, paper, floppy disc, hard disk drive, RAM, and
ensure that a service provider is not attempting to obtain user           CD-ROMs."
attributes without sufficient reason to do so.                       15     A method is generally conceived to be a self-consistent
   Afterthe identity providerbuilds the message at step 1158,             sequence of steps leading to a desired result. These steps
the identity provider sends the message with the additional               require physical manipulations of physical quantities. Usu-
user attributes to the client (step 1160), e.g., in the form of an        ally, though not necessarily, these quantities take the form of
HTTP redirect message (HTTP Response message with sta-                    electrical or magnetic signals capable ofbeing stored, trans-
tus/reason code "302"). In response to receiving the redirect        20   ferred, combined, compared, and otherwise manipulated. It is
message from the identity provider, the client sends an HTTP              convenient at times, principally for reasons of common
Get message to the appropriate service at the service provider            usage, to refer to these signals as bits, values, parameters,
as indicated by the URI in the HTTP redirect message from                 items, elements, objects, symbols, characters, terms, num-
the identity provider (step 1162).                                        bers, or the like. It should be noted, however, that all of these
   Given the additional user attribute information in the            25   terms and similar terms are to be associated with the appro-
received message, the service provider performs or completes              priate physical quantities and are merely convenient labels
a runtime linked-user-account creation operation at the ser-              applied to these quantities.
vice provider (step 1164) based on the received user attribute               The description ofthe present invention has been presented
information; in this manner, the single-sign-on request can be            for purposes ofillustration but is not intended to be exhaustive
fulfilled by the service provider, which also creates an active      30   or limited to the disclosed embodiments. Many modifications
session forthe user, and the request for access to the protected          and variations will be apparent to those ofordinary skill in the
resource can proceed at steps 1132 and 1134.                              art. The embodiments were chosen to explain the principles of
   Referring now to FIG. liD, the service provider responds               the invention and its practical applications and to enable
to its determination ofits lack ofuser attribute information by           others of ordinary skill in the art to understand the invention
sending a SOAP message directly from the service provider            35   in order to implement various embodiments with various
to the identity provider (step 1172); the message from the                modifications as might be suited to other contemplated uses.
service provider contains a request for additional user
attribute information. The identity provider then processes                  What is claimed is:
the received message (step 1174) to build a response that                    1 . A method for managing user authentication within a
contains user attribute information that is stored by the iden-      40
                                                                          distributed data processing system, wherein a first system and
tity provider about the user ofthe client; again, the manner in           a second system interact within a federated computing envi-
which specific user attributes are identified may vary as                 ronment and support single-sign-on operations in order to
described above. The identity provider sends a SOAP                       provide access to protected resources, at least one ofthe first
response message with the additional user attributes to the               system and the second system comprising a processor, the
client (step 1176). Given the additional user attribute infor-       45
                                                                          method comprising;
mation in the received message, the service provider performs                triggering a single-sign-on operation on behalfofthe user
or completes a runtime linked-user-account creation opera-                      in order to obtain access to a protected resource that is
tion at the service provider (step 1178) based on the received                  hosted by the second system, wherein the second system
user attribute information; in this manner, the single-sign-on                 requires a user account for the user to complete the
request can be fulfilled by the service provider, which also         50
                                                                               single-sign-on operation prior to providing access to the
creates an active session for the user, and the request for                    protected resource;
access to the protected resource can proceed at steps 1132 and              receiving from the first system at the second system an
1134.                                                                         identifier associated with the user; and
                                                                            creating a user account for the user at the second system
                        CONCLUSION                                   55        based at least in part on the received identifier associated
                                                                               with the user after triggering the single-sign-on opera-
   The advantages ofthe present invention should be apparent                   tion but before generating at the second system a
in view of the detailed description of the invention that is                   response for accessing the protected resource, wherein
provided above. When an identity provider attempts to ini-                     the created user account supports single-sign-on opera-
tiate a single-sign-on operation on behalfofa user at a service      60        tions between the first system and the second system on
provider in order to obtain access to a controlled resource that               behalfofthe user.
is hosted by the service provider, it is possible that the service          2. The method of claim 1 further comprising:
provider would not recognize the user identifier or other user              creating an alias identifier for the user at the first system
identity information in the received request. In the prior art,                after triggering the single-sign-on operation.
this scenario would generate an error.                               65     3. The method ofclaim 1 further comprising:
   With the present invention, the service provider may                     sending a message from the second system to the first
dynamically perform a linked-user-account creation opera-                     system to pull authentication information for the user

                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 48, Pg.1:40:1
                                                                                                                                                      665
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 116 of 269


                                                       US 7,631,346 B2
                             45                                                                        46
     from the first system to the second system in order to               port single-sign-on operations in order to provide access to
     trigger the single-sign-on operation for the user at the             protected resources, at least one of the first system and the
      second system.                                                      second system comprising a processor, the computer program
   4. The method of claim i further comprising:                           product holding computer program instructions which when
   receiving a message from the first system at the second 5              executed by the data processing system perform a method
      system to push authentication information for the user              comprising:
      from the first system to the second system in order to                triggering a single-sign-on operation on behalfofthe user
      trigger the single-sign-on operation for the user at the                 in order to obtain access to a protected resource that is
      second system.                                                           hosted by the second system, wherein the second system
   5. The method of claim i further comprising:                 lo             requires a user account for the user to complete the
   in response to a determination at the second system that the                single-sign-on operation prior to providing access to the
      second system does not have sufficient user attribute                    protected resource;
      information to complete creation of a user account for                receiving from the first system at the second system an
      the user at the second system, sending a request message                identifier associated with the user; and
      from the second system to the first system to retrieve 15             creating a user account for the user at the second system
      user attribute information; and                                          based at least in part on the received identifier associated
   receiving at the second system from the first system a                      with the user after triggering the single-sign-on opera-
     response message that contains user attribute informa-                    tion but before generating at the second system a
     tion that is employed by the second system to complete                   response for accessing the protected resource, wherein
     creation of a user account for the user at the second           20       the created user account supports single-sign-on opera-
      system.                                                                 tions between the first system and the second system on
   6. The method of claim S further comprising:                               behalfofthe user.
   employing a front-channel information retrieval mecha-                   16. The computer program product ofclaim 15 wherein the
      nism to obtain user attribute information.                          method further comprises:
   7. The method of claim 6 further comprising:                      25     creating an alias identifier for the user at the first system
   using HyperText Transport Protocol (HTTP) in the front-                    after triggering the single-sign-on operation.
      channel information retrieval mechanism.                              17. The computer program product ofclaim 15 wherein the
   8. The method of claim S further comprising:                           method further comprises:
   employing a back-channel information retrieval mecha-                    sending a request message from the second system to the
      nism to obtain user attribute information.                     30
                                                                               first system to retrieve user attribute information in
   9. The method of claim 8 further comprising:                                response to a determination at the second system that the
   using Simple ObjectAccess Protocol (SOAP) in the back-                     second system does not have sufficient user attribute
      channel information retrieval mechanism.                                information to complete creation of a user account for
   lo. The method ofclaim S further comprising:
                                                                              the user at the second system; and
   performing a preliminary user account creation operation          35
                                                                            receiving at the second system from the first system a
      to commence creation of the user account for the user                   response message that contains user attribute informa-
      prior to retrieving user attribute information for the user;            tion that is employed by the second system to complete
      and                                                                     creation of a user account for the user at the second
   performing a concluding user account creation operation to                  system.
      complete creation of the user account for the user after       40
                                                                            18 . An apparatus for managing user authentication within a
      retrieving user attribute information for the user.
                                                                          data processing system, wherein a first system and a second
   11. The method ofclaim S further comprising:
                                                                          system interact within a federated computing environment
   retrieving user attribute information from a fourth system
                                                                          and support single-sign-on operations in order to provide
      by the first system.
                                                                          access to protected resources, at least one ofthe first system
   12. The method of claim i wherein the first system sup-           45
                                                                          and the second system comprising a processor, the apparatus
ports an identity provider and the second system supports a
                                                                          comprising:
service provider.
   13. The method ofclaim 12 further comprising:                            a processor;
   prompting the user by the service provider to provide or to              a computer memory holding computer program instruc-
     select an identifier for the identity provider prior to         50
                                                                               tions which when executed by the processor perform a
      receiving an identifier associated with the user.                        method comprising:
   14. The method ofclaim i further comprising:                             triggering a single-sign-on operation on behalfofthe user
   in response to a determination at the second system that the                in order to obtain access to a protected resource that is
      second system does not have sufficient user attribute                    hosted by the second system, wherein the second system
      information to complete creation of a user account for         55        requires a user account for the user to complete the
      the user at the second system, sending a request message                 single-sign-on operation prior to providing access to the
      to a fourth system to retrieve user attribute information;               protected resource;
      and                                                                   receiving from the first system at the second system an
   receiving at the second system from the fourth system a                    identifier associated with the user; and
      response message that contains user attribute informa-         60     creating a user account for the user at the second system
      tion that is employed by the second system to complete                   based at least in part on the received identifier associated
     creation of a user account for the user at the second                     with the user after triggering the single-sign-on opera-
     system.                                                                   tion but before generating at the second system a
   15. A computer program product on a computer-readable                       response for accessing the protected resource, wherein
medium for managing user authentication within a data pro-           65        the created user account supports single-sign-on opera-
cessing system, wherein a first system and a second system                     tions between the first system and the second system on
interact within a federated computing environment and sup-                     behalfofthe user.

                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 48, Pg.1:40:1
                                                                                                                                                      666
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 117 of 269


                                                     US 7,631,346 B2
                             47                                                             48
  19. The apparatus of claim 18 wherein the method further          second system does not have sufficient user attribute
comprises:                                                          information to complete creation of a user account for
  creating an alias identifier for the user at the first system     the user at the second system; and
    after triggering the single-sign-on operation.                receiving at the second system from the first system a
                                                                    response message that contains user attribute informa-
  20. The apparatus ofclaim 18 wherein the method further
                                                                    tion that is employed by the second system to complete
comprises:
                                                                    creation of a user account for the user at the second
  sending a request message from the second system to the           system.
     first system to retrieve user attribute information in
    response to a determination at the second system that the                       *   *   *   *   *




                                                                                                                         12/2/2019
                                                                                                                         Ex. 48, Pg.1:40:1
                                                                                                                                     667
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 118 of 269
                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                  CERTIFICATE OF CORRECTION

PATENT NO.       7,631,346 B2
                      :                                                                                             Page 1 of i
APPLICATION NO.: 11/097587
DATED          : December 8, 2009
INVENTOR(S)      Hinton et al.
                      :




It ¡s certified that error appears ¡n the above-identified patent and that said Letters Patent is hereby corrected as shown below:




         on the Title Page:


         The first or sole Notice should read --



        Subj ect to any disclaimer, the term ofthis patent is extended or adjusted under 3 5 U. S .C. i 54(b)
        by 1217 days.




                                                                                Signed and Sealed this
                                                                    Twenty-first Day ofDecember, 2010


                                                                                             3T
                                                                                          David J. Kappos
                                                                       Director ofthe United States Patent and Trademark Office




                                                                                                                                  12/2/2019
                                                                                                                                  Ex. 48, Pg.1:40:1
                                                                                                                                              668
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 119 of 269




                   EXHIBIT 49




                                                                      12/2/2019
                                                                      Ex. 49, Pg.1:40:1
                                                                                  669
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 120 of 269




Zillow Infringes U.S. Patent
   No. 7,631,346 (Hinton)




                                                                         12/2/2019
                                                                         Ex. 49, Pg.1:40:1
                                                                                     670
U.S. Patent 7,631,346 (Hinton) - Overview
     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 121 of 269




                                                                           12/2/2019
                                                                           Ex.          2
                                                                               49, Pg.1:40:1
                                                                                       671
     U.S. Patent 7,631,346 (Hinton) – Claim 1
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 122 of 269




1. A method for managing user authentication within a distributed data
   processing system, wherein a first system and a second system interact within a
   federated computing environment and support single-sign-on operations in
   order to provide access to protected resources, at least one of the first system
   and the second system comprising a processor, the method comprising:

• triggering a single-sign-on operation on behalf of the user in order to obtain
  access to a protected resource that is hosted by the second system, wherein the
  second system requires a user account for the user to complete the single-sign-
  on operation prior to providing access to the protected resource;

• receiving from the first system at the second system an identifier associated with
  the user; and

• creating a user account for the user at the second system based at least in part
  on the received identifier associated with the user after triggering the single-
  sign-on operation but before generating at the second system a response for
  accessing the protected resource, wherein the created user account supports
  single-sign-on operations between the first system and the second system on
  behalf of the user.
                                                                                    12/2/2019
                                                                                    Ex.          3
                                                                                        49, Pg.1:40:1
                                                                                                672
     U.S. Patent 7,631,346 (Hinton) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 123 of 269




1. A method for managing user authentication within a distributed data processing
system, wherein a first system and a second system interact within a federated
computing environment and support single-sign-on operations in order to provide
access to protected resources, at least one of the first system and the second system
comprising a processor, the method comprising;
                   https://www.zillow.com/homes/town-of-nantucket-ma_rb/




                            “Sign In with LinkedIn”

                                                                                     12/2/2019
                                                                                     Ex.          4
                                                                                         49, Pg.1:40:1
                                                                                                 673
         U.S. Patent 7,631,346 (Hinton) – Claim 1
                    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 124 of 269




  1. A method for managing user authentication within a distributed data processing
  system, wherein a first system and a second system interact within a federated
  computing environment and support single-sign-on operations in order to provide
  access to protected resources, at least one of the first system and the second system
  comprising a processor, the method comprising;
https://www.zillow.com/homes/town-of-nantucket-ma_rb/


                                                               “Log in to use your Facebook
                                                               account with Zillow”




                                                                                              12/2/2019
                                                                                              Ex.          5
                                                                                                  49, Pg.1:40:1
                                                                                                          674
       U.S. Patent 7,631,346 (Hinton) – Claim 1
                    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 125 of 269




•triggering a single-sign-on operation on behalf of the user in order to obtain access to a
protected resource that is hosted by the second system, wherein the second system
requires a user account for the user to complete the single-sign-on operation prior to
providing access to the protected resource;
 https://www.zillow.com/homes/town-of-nantucket-ma_rb/




                                                                  “Log in to use your Facebook
                                                                  account with Zillow”




                                                                                                 12/2/2019
                                                                                                 Ex.          6
                                                                                                     49, Pg.1:40:1
                                                                                                             675
     U.S. Patent 7,631,346 (Hinton) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 126 of 269




•receiving from the first system at the second system an identifier associated with the
user; and




                                               https://developers.facebook.com/docs/facebook-login/access-
                                               tokens.




                                               https://developers.facebook.com/docs/facebook-login/access-
                                               tokens                                         12/2/2019
                                                                                              Ex.          7
                                                                                                  49, Pg.1:40:1
                                                                                                          676
     U.S. Patent 7,631,346 (Hinton) – Claim 1
                Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 127 of 269




•creating a user account for the user at the second system based at least in part on the
received identifier associated with the user after triggering the single-sign-on operation
but before generating at the second system a response for accessing the protected
resource, wherein the created user account supports single-sign-on operations between
the first system and the second system on behalf of the user.


                                  https://www.zillow.com/myzillow/Profile.htm




                                                                                      12/2/2019
                                                                                      Ex.          8
                                                                                          49, Pg.1:40:1
                                                                                                  677
       U.S. Patent 7,631,346 (Hinton) – Claim 1
                   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 128 of 269



•creating a user account for the user at the second system based at least in part on the
received identifier associated with the user after triggering the single-sign-on operation
but before generating at the second system a response for accessing the protected
resource, wherein the created user account supports single-sign-on operations between
the first system and the second system on behalf of the user.
                                                                            https://developers.facebook.com
                                                                            /docs/facebook-
                                                                            login/permissions#reference-
                                                                            email




https://developers.facebook.com/docs/facebook-login/permissions/overview                         12/2/2019
                                                                                                 Ex.          9
                                                                                                     49, Pg.1:40:1
                                                                                                             678
          U.S. Patent 7,631,346 (Hinton) – Claim 1
                      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 129 of 269




    •creating a user account for the user at the second system based at least in part on the
    received identifier associated with the user after triggering the single-sign-on operation
    but before generating at the second system a response for accessing the protected
    resource, wherein the created user account supports single-sign-on operations between
    the first system and the second system on behalf of the user.


                           Saved Homes




https://www.zillow.com/homes/town-of-nantucket-
ma_rb


                                                                                            12/2/2019
                                                                                            Ex.         10
                                                                                                49, Pg.1:40:1
                                                                                                        679
                                                       https://www.zillow.com/savedhomes/
     U.S. Patent 7,631,346 (Hinton) – Claim 1
                Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 130 of 269




•creating a user account for the user at the second system based at least in part on the
received identifier associated with the user after triggering the single-sign-on operation
but before generating at the second system a response for accessing the protected
resource, wherein the created user account supports single-sign-on operations between
the first system and the second system on behalf of the user.




         https://www.zillow.com/homes/town-of-nantucket-ma_rb                         12/2/2019
                                                                                      Ex.         11
                                                                                          49, Pg.1:40:1
                                                                                                  680
    U.S. Patent 7,631,346 (Hinton) – Claim 5
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 131 of 269




5. The method of claim 1 further comprising:
• in response to a determination at the second system that the second
    system does not have sufficient user attribute information to complete
    creation of a user account for the user at the second system, sending a
    request message from the second system to the first system to retrieve
    user attribute information; and
• receiving at the second system from the first system a response message
    that contains user attribute information that is employed by the second
    system to complete creation of a user account for the user at the second
    system.




                                                                                   12/2/2019
                                                                                   Ex.         12
                                                                                       49, Pg.1:40:1
                                                                                               681
      U.S. Patent 7,631,346 (Hinton) – Claim 5
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 132 of 269




5. The method of claim 1 further comprising:
• in response to a determination at the second system that the second system does not have
    sufficient user attribute information to complete creation of a user account for the user at the
    second system, sending a request message from the second system to the first system to
    retrieve user attribute information; and
        https://www.zillow.com/homes/town-of-nantucket-ma_rb/




                             https://developers.facebook.com/docs/facebook-login/access-
                             tokens                                                           12/2/2019
                                                                                              Ex.         13
                                                                                                  49, Pg.1:40:1
                                                                                                          682
     U.S. Patent 7,631,346 (Hinton) – Claim 5
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 133 of 269




•   receiving at the second system from the first system a response message that
    contains user attribute information that is employed by the second system to
    complete creation of a user account for the user at the second system.
                                 https://www.zillow.com/myzillow/Profile.htm




                                 https://developers.facebook.com/docs/facebook-login/access-tokens
                                                                                               12/2/2019
                                                                                               Ex.         14
                                                                                                   49, Pg.1:40:1
                                                                                                           683
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 134 of 269




                   EXHIBIT 50




                                                                      12/2/2019
                                                                      Ex. 50, Pg.1:40:1
                                                                                  684
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 135 of 269
                                                                           III III         IID lIDI IVI DID III IDI DII III D            II DI II
                                                                                                     US009245 i 83B2



(12)    United States Patent                                                        (10) Patent No.:                US 9,245,183 B2
        Haas et al.                                                                 (45) Date ofPatent:                        Jan. 26, 2016

(54) GEOGRAPHICAL AREA CONDITION                                                 (56)                 References Cited
        DETERMINATION
                                                                                                U.S. PATENT DOCUMENTS
(71 )   Applicant: INTERNATIONAL BUSINESS                                             7,193,508 B2     3/2007   Hill et al.
                   MACHINES CORPORATION,                                              7,643,653 B2     1/2010   Garoutte
                   Armonk, NY (US)                                                 2008/0033652 Al     2/2008   Hensley et al.
                                                                                   2009/0044235 Al     2/2009   Davidson
                                                                                   2009/0088967 Al     4/2009   Lerner et al ............ GO1C 2 1/32
(72)    Inventors: Richard M. Haas, Wellesley, MA (US);                                                                                      701/532
                   Randy S. Johnson, O'Fallon, MO (US);                            2009/0279734 Al     1 1/2009 Brown ................. GO6K 9/0063
                                                                                                                                             382/100
                   Tedrick N. Northway, Wood River, IL                             2010/0179936 Al      7/2010 Jeremith
                   (US); H. William Rinckel, Prospect, CT                          2010/0278315 Al     11/2010   Goidmanetal.
                      (US)                                                         2011/0080303 Al      4/2011   Goldbergetal.
                                                                                   2013/0182108 Al      7/2013   Meadowetal.
                                                                                   2013/0188008 Al      7/2013   Meadow etal.
( 73)   Assignee: International Business Machines                                  2013/0191252 Al      7/2013   Meadowetal.
                     Corporation, Armonk, NY (US)                                                          (Continued)

(*)     Notice:       Subject to any disclaimer, the term of this                            FOREIGN PATENT DOCUMENTS
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 8 days.                                    wo             03051059           6/2003
                                                                                                  OTHER PUBLICATIONS
(21)    Appl.No.: 14/315,931                                                     Street F!ooding Detection Method and            System;     IP.com;
                                                                                 1PC0M000228210D; Jun. 13, 2013; 10 pages.
(22)    Filed:       Jun. 26, 2014                                                                         (Continued)
                                                                                 Primary Examiner - Jon Chang
(65)                    Prior Publication Data                                   (74) Attorney, Agent, or Firm Schmeiser, Olsen & Watts;
        US 2015/0379344A1            Dec. 31, 2015                               John R. Pivnichny
                                                                                 (57)                   ABSTRACT
                                                                                 A method and system for mapping the conditions of locations
(51)    Int.Cl.                                                                  is provided. The method includes retrieving image data asso-
        GO6K 9/00                 (2006.01)                                      ciated with a plurality of locations within a specified geo-
        GO6K 9/46                 (2006.01)                                      graphical area. The image data is compared to a plurality of
        GO6K 9/52                 (2006.01)                                      stored image data that includes baseline measurement values
        GO6K 9/62                 (2006.01)                                      associated with an expected condition level ofbaseline loca-
(52)    U.S. Cl.                                                                 tions within a baseline geographical area. Condition score
        CPC ........ G06K9/00476(2013.01); G06K9/00624                           values associated with the plurality of locations are calcu-
                   (2013.01); GO6K 9/46 (2013.01); GO6K 9/52                     lated. The condition score values indicate real time condition
                     (2013.01); G06K9/6202 (2013.01); GO6K                       values associated with the plurality of locations. An overall
            9/6267(2013.01); G06K2009/4666 (2013.01)                             condition score value associated with the specified geo-
(58) Field of Classification Search
                                                                                 graphical area is generated. A map indicating the overall
                                                                                 condition score value is generated.
     None
     See application file for complete search history.                                          20 Claims, 9 Drawing Sheets



                                                          RERIE IAIMA


                                                                 CMP        EU




                                                          ECEV         aR )FU




                                                            CCN1Ij;1        U;fS




                                                          AULATL8VRLL cQ UL




                                                                                                                                                    12/2/2019
                                                                                                                                                    Ex. 50, Pg.1:40:1
                                                                                                                                                                685
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 136 of 269


                                                     US 9,245,183 B2
                                                          Page 2


(56)                 References Cited                              20 14/0324843 Al * 10/20 14 Rapoport .......... GO6F 17/30265
                                                                                                                         707/724
             U.S. PATENT DOCUMENTS                                 2015/0025914 Al * 1/2015 Lekas ................ GO6K 9/00637
                                                                                                                            705/4
 2013/0191292 Al     7/2013   Meadowetal.
 2013/0191725 Al     7/2013   Meadowetal.
 2013/0201340 Al     8/2013   Meadow et al.
                                                                                    OTHER PUBLICATIONS
 2013/0201341 Al     8/2013   Meadowetal.
 2013/0238356 Al     9/2013   Toriietal.                          Friedman, Mark J.; List of IBM Patents or Patent Applications
 2014/0019166 Al*    1/2014   Swanson ...........   GO6Q 40/08    Treated as Related; Nov. 6, 2015; 1 page.
                                                         70 5/4
 2014/0074733 Al *   3/2014 Den Herder ......       GO6Q 10/10
                                                       705/3 06   * cited by examiner




                                                                                                                                12/2/2019
                                                                                                                                Ex. 50, Pg.1:40:1
                                                                                                                                            686
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 137 of 269




                                                                (II
                                               ç')




                                                            .
                            I
          -




                                :-:i:
          ::

               ___-5c

                            I




                                 -:T--::I;-'




                                                                 FIG. I
               5b

                                !!
                        ,
      -




                                                                          12/2/2019
                                                                          Ex. 50, Pg.1:40:1
                                                                                      687
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 138 of 269


U.S. Patent       Jan. 26, 2016                      Sheet 2 of 9   US 9,245,183 B2




                                                11
                                                          H


                  HtLJi                HLi                Eii

                  81fl

                  L-         R     i
                                           ij::::.

                             -Li
                                   L=-Lí/- -r:




                       l_ _ j[
                                   i                  i
                                                          il]




                       Hi Hi
                        '- .           [       (-     J




                       lj[j                           [
                                                          'fi




                       ÍHH             L




                                                                                  12/2/2019
                                                                                  Ex. 50, Pg.1:40:1
                                                                                              688
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 139 of 269


U.S. Patent       Jan. 26, 2016                              Sheet 3 of 9                   Us 9,245,183 B2




                  :H]L

                  r::::
                    :1
                                        LJ

                                             %                       LU
                               i&
                  :L::J:==ib                   __
                                    [    i::                         LLr:r       /r:r:)JJ




                  R1




                                                             -       7
                       r

                      lli
                                                    (_JLJ
                           iri.                          ir ì !       >

                      ((                            r(
                           S                             S       i


                           it                            jl              -




                      (LiLn             í1          (Lii                     H
                           1n       L[




    y

                                                                                                          12/2/2019
                                                                                                          Ex. 50, Pg.1:40:1
                                                                                                                      689
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 140 of 269


U.S. Patent       Jan. 26, 2016   Sheet 4 of 9         US 9,245,183 B2




                                                                        12/2/2019
                                                                        Ex. 50, Pg.1:40:1
                                                                                    690
                                                                         -                                                                ONW11ON   BOROER
                                                                   - -
                                                              -
                                                                             ;                                                            SCORE     PAITERN
                    '
                        .
                            .
                                     .       .
                                                         _-                          .   .        .
                                                     I
                                                                             ;



                                                                                                  ..                                  :
                                                         '-       .;
                                                                                                                         ..                 2
                    ......                                        :
                                                                                                                              .
                                                                                             '
                                ;                :                               '                                                          3
                                >.
                                                 I

                                                 1




                                                              ::             : :: : :




                                                                                                      II
                                                                                                                                                              ç')
                                         ,




                                                                                             i:
                                                                                                                                      i                       JI
                                                                                                                 '                :
                                                                   T                                         f
                                                                                                                     i




                                                                                                                                                              .

                                                                                                                                                              (II


                                                                                                           FIGS 3A
                                                                                                                                                                    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 141 of 269




Ex.
12/2/2019   691
    50, Pg.1:40:1
          Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 142 of 269




         r')
r-




                                                                                     (II
                                                                           ç')




                                                                                 .
     .


               .




                                                 ç______________________
                                   PATTERN
                          BORDER
                          CON WTWN
                            SCORE




                                             4




                                                                                           FIGS 3B
                   31O-




                                                                                                     12/2/2019
                                                                                                     Ex. 50, Pg.1:40:1
                                                                                                                 692
                                                                                   404
                    400                                402                              \                      408 )ES
                             '                              \T                          STORHMAGE.                   N
                            CO      RE        OI                                                                                      NflATE STATE
                                                                 AE
                                                                                            LOCAIION                    -z



                    412                                414                        416                        418                420                  422   424


                                                                                                                                                                 ç')




                        428                            430                         432                       434
                        -                          -



                    F
                                 NTERPOLATE                                                 FOR EACH
                                                           FOR EACH STREET,                                        EACH CUY,
                    I            SCORES FOR                                   i    I
                                                       [   CALCULATE SCORE                               L    CALCULATE SCORE
                                 AODRESSES                                             CALCULATE SCORE
                                                           USNG STD NDEX                                      USNG STD NUEX
                             WflHOUT IMAGES                                            USNC STD NUEX     I




                                                                                                                                                                 .

                                                                                                                                                                 (II

                                                                                                             FIG 4
                                                                                                                                                                       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 143 of 269




Ex.
12/2/2019   693
    50, Pg.1:40:1
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 144 of 269


U.S. Patent       Jan. 26, 2016        Sheet 8 of 9         US 9,245,183 B2




                      RETRtEVE MAGEINONMAGE DATA




                                                      502
                           COMPARE TO STORED
                          IMAGE/NONiMAGE DATA




                     RECEVE USER OR DEFAULT FACTORS




                         CALCULATEJ1NTERPOLATE
                         CONDDÌON SCORE VALUES




                      CALCULATE OVERALL SCORE VALUE




                      GENERATE ANO PRESENT RESULTS




                                                                          12/2/2019
                                                                          Ex. 50, Pg.1:40:1
                                                                                      694
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 145 of 269


U.S. Patent            Jan. 26, 2016          Sheet 9 of 9                US 9,245,183 B2




                                             7
                            94                                   96

                                                       INPUT
                                 MEMORY           I
                                                        DATA
                                 DEVCE




                       92                     1        91                            93


        INPUT DEVICE                      PROCESSOR                   OUTPUT OEVCE




                            95                                   97

                                                      COMPUTER
                                 MEMORY                 CODE
                                 DEVCE




                                   FIG 6




                                                                                          12/2/2019
                                                                                          Ex. 50, Pg.1:40:1
                                                                                                      695
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 146 of 269


                                                      US 9,245,183 B2
                               i
         GEOGRAPHICAL AREA CONDITION                                    puting system implements a method, said method compris-
               DETERMINATION                                            ing: retrieving in real time, by said computer processor, image
                                                                        data associated with a plurality oflocations within a specified
                            FIELD                                      geographical area; comparing, by said computer processor,
                                                                   5   said image data to a plurality of stored image data, wherein
  The present invention relates generally to a method for              said plurality of stored image data comprise baseline mea-
determining an overall condition ofa geographical area and in          surement values associated with an expected condition level
particular to a method and associated system for generating a          of baseline locations within a baseline geographical area;
map illustrating the overall condition of the geographical             calculating, by said computer processor based on results of
area.                                                              lo said comparing, condition score values associated with said
                                                                       plurality of locations, wherein said condition score values
                      BACKGROUND                                       indicate real time condition values associated with said plu-
                                                                       rality of locations; calculating, by said computer processor
  Determining location conditions typically includes an                based on said condition score values, an overall condition
inaccurate process with little flexibility. Presenting the loca-   15 score value associated with said specified geographical area;

tion conditions may include a complicated process that may             and generating, by said computerprocessor, a map indicating
be time consuming and require a large amount of resources.             said overall condition score value associated with said speci-
Accordingly, there exists a need in the art to overcome at least       fled geographical area.
some of the deficiencies and limitations described herein                 The present invention advantageously provides a simple
above.                                                             20 method and associated system capable of determining loca-

                                                                       tion conditions.
                         SUMMARY
                                                                               BRIEF DESCRIPTION OF THE DRAWINGS
  A first aspect ofthe invention provides a method compris-
ing: retrieving in real time, by a computer processor of a         25     FIG. i illustrates a system for enabling a process for deter-
computing system, image data associated with a plurality of             mining an overall condition of a geographical area, in accor-
locations within a specified geographical area; comparing, by           dance with embodiments of the present invention.
said computer processor, said image data to a plurality of                FIGS. 2A-2C illustrate an implementation example
stored image data, wherein said plurality ofstored image data           executed by the system for enabling a process for determining
comprise baseline measurement values associated with an            30   an overall condition of a geographical area, in accordance
expected condition level of baseline locations within a base-           with embodiments ofthe present invention.
line geographical area; calculating, by said computer proces-              FIGS. 3A and 3B illustrate maps illustrating conditions of
sor based on results of said comparing, condition score values          differing geographical areas, in accordance with embodi-
associated with said plurality of locations, wherein said con-          ments of the present invention.
dition score values indicate real time condition values asso-      35      FIG. 4 illustrates an algorithm detailing a process flow
ciated with said plurality of locations; calculating, by said           enabled by the system ofFIG. i for performing a process for
computer processor based on said condition score values, an             scoring conditions, in accordance with embodiments of the
overall condition score value associated with said specified            present invention.
geographical area; and generating, by said computer proces-               FIG. S illustrates an algorithm detailing a process flow
sor, a map indicating said overall condition score value asso-     40   enabled by the system of FIG. i for scoring conditions and
ciated with said specified geographical area.                           presenting results, in accordance with embodiments of the
   A second aspect of the invention provides a computing                present invention.
system comprising a computer processor coupled to a com-                  FIG. 6 illustrates a computer system used by or comprised
puter-readable memory unit, said memory unit comprising                 by the system of FIG. i for enabling a process for scoring
instructions that when executed by the computer processor          45   conditions and presenting results, in accordance with
implements a method comprising: retrieving in real time, by             embodiments of the present invention.
said computer processor, image data associated with a plu-
rality oflocations within a specified geographical area; com-                           DETAILED DESCRIPTION
paring, by said computer processor, said image data to a
plurality ofstoredimage data, wherein saidplurality of stored      50       FIG. i illustrates a system 100 for enabling a process for
image data comprise baseline measurement values associated              determining an overall condition of a geographical area, in
with an expected condition level ofbaseline locations within            accordance with embodiments ofthe present invention. Sys-
a baseline geographical area; calculating, by said computer             tem 100 performs a process that includes:
processor based on results of said comparing, condition score           i . Receiving a real time video feed (e.g., a video stream, still
values associated with said plurality of locations, wherein        55   video images, etc.) from a plurality of cameras located in a
said condition score values indicate real time condition values         geographical area (e.g., a neighborhood).
associated with said plurality of locations; calculating, by            2. Pre-speciFying a geographical area condition (e.g., health)
said computer processor based on said condition score values,           measure.
an overall condition score value associated with said specified         3. Processing the real time video feed by comparing the real
geographical area; and generating, by said computer proces-        60   time video feed to stored video images corresponding to a
sor, a map indicating said overall condition score value asso-          specified measure.
ciated with said specified geographical area.                           4. Calculating a numerical value for the specified measure
   A third aspect of the invention provides a computer pro-             based on the comparison.
gram product, comprising a computer readable hardware                   5 . Generating a map depicting the geographical area and the
storage device storing a computer readable program code,           65   numerical value.
said computer readable program code comprising an algo-                     System 100 ofFIG. 1 includes devices Sa . . . Sn and image
rithm that when executed by a computer processor ofa com-               data systems 29 connected through a network 7 to a comput-


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 50, Pg.1:40:1
                                                                                                                                                    696
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 147 of 269


                                                        US 9,245,183 B2
                                3                                                                        4
ing system 14. Network 7 may include any type of network                  ditions. For example, a user may define neighborhood condi
including, inter alia, a local area network, (LAN), a wide area           tions by a condition ofbuildings and cars with respect to street
network (WAN), the Internet, a wireless network, etc.                     conditions, tree conditions, etc.
Devices Sa . . . Sn may include any type ofcomputing devices              5. Calculating a personalized neighborhood condition score.
or software systems including, inter alia, a computer (PC), a        5    System 100 calculates a score for each location associated
laptop computer, a tablet computer, a server, a PDA, a smart              with retrieved image data based on elements and weightings
phone, a secure Website, an application, etc. Image data sys-      selected by the user.
tems 29 may include any type ofimage data retrieval systems            System 100 may consume different types of input images
for retrieving image data (e.g., a video stream, still video       such as, inter alia:
images, etc.) from, inter alia, cameras (e.g., traffic cameras, lo i . Individual images.
security cameras, personal cameras, etc.), social networking       2. A video stream without audio.
Websites, etc. Computing system 14 may include any type of         3. A video stream that includes audio.
computing system(s) including, inter alia, a computer (PC), a      4. A video stream incorporating information from sensors
laptop computer, a tablet computer, a server, etc. Computing       such as, inter alia, a device responding to physical stimulus
system 14 includes a memory system 8. Memory system 8 15 such as heat, light, sound, pressure, magnetism, and/or a
may include a single memory system. Alternatively, memory          particular motion.
system 8 may include a plurality of memory systems.                    FIGS. 2A-2C illustrate an implementation example
Memory system 8 includes software 17.                              executed by system 100 for enabling a process for determin-
   Software 17 enables a process for identifying a condition or    ing an overall condition ofa geographical area, in accordance
health ofspecific locations (e.g., a specified geographical are 20 with embodiments ofthe present invention. The process illus-
such as a neighborhood) through analysis of image data                    trated in FIGS. 2A-2C retrieves video data from traffic cam-
retrieved from image data systems 29. System 100 utilizes the             eras and geo-tagged image data from a smart phone thereby
image data to objectively determine a condition or health of a            illustrating visual conditions at different locations within a
specified geographical area vs. physically or virtually visiting          specified geographical area. The visual conditions and ranked
the specified geographical area. Image data systems 29 gen-          25
                                                                          on a scale of 1-lo with a score of 1 being a most desirable
crate unstructured data that is filtered and analyzed for rel-            condition and a score of 1 0 being a least desirable condition.
evant elements . The unstructured data is extrapolated to deter-             FIG. 2A comprises a retrieved image 200 (i.e., video data)
mine a condition for the specified geographical area. The                 from a first traffic camera at a first location in the geographical
unstructured data may identify, inter alia, a condition of a              area. The image illustrates and identifies the following key
village green, a condition of residential landscaping, debris        30
                                                                          conditions: no on street parking 204, an abandoned car 207,
left in roadways, a condition ofresidential houses (e.g., paint           no street lighting, and a broken window 209 in a building 211.
damage, damaged shingles, etc.), etc. Additionally, historical            The key conditions are identified by identifying elements in
health condition data (for the geographical area) are retained            the image and comparing the elements to a database of stored
( e.g., in memory system 8 and/or data image systems 29) to               images. An algorithm is enabled for scoring each ofthe key
determine whether the geographical area has improved its             35
                                                                          conditions against a condition index comprising baseline
condition or has deteriorated. System 100 generates person-               conditions. The scores comprise values of 1 to 10 with 10
alized assessments of geographical area conditions associ-                representing a high risk condition and 1 representing a low
atedwithpotential activities including, interalia, travel, home           condition risk. Additionally, an average score across the key
purchasing, etc. Additionally, system 100 generates (based on             conditions is provided. For example, table 1 illustrates the key
analysis of the unstructured data) a score based on user-            40
                                                                          conditions receiving the following scores:
defined parameters for each location (in the specified geo-
graphical area). The generated scores are plotted on a scalable
                                                                                                         TABLE 1
map, table, or chart for reference.
    System 100 enables a process for determining an overall                              Key Condition              Condition Score
condition ofa geographical area as follows:                          45
                                                                                          No Parking                         5
i . Capturing image data associated with a known location (a                            Abandoned Car                        9
geographical area). The images may be captured from, inter                             No Street Lighting                    5
alia, traffic cameras, security cameras, personal cameras, etc.                         Broken Window                     10
The images may be stored in a database (e.g., within image
data systems and/or memory system 8).                                50
                                                                             Additionally, an averaged condition score (i.e., ofthe con-
2. Analyzing contents within an image for discrete elements               dition scores intable 1) of7.25 is calculated.
aligned to categories representative ofvarious environmental                 FIG. 2B comprises a retrieved image 200a (i.e., video data)
conditions. For example, system 100 may examine each                      from a second traffic camera at an additional location in the
retrieved image for elements (such as, inter alia, streets, build-        geographical area. The image illustrates and identifies the
ings, automobiles, plants, etc.) and identify an associated          55
                                                                          following key conditions: graffiti 219, broken windows
condition (e.g., litter in the street, broken windows in build-           209a . . . 209n in a building 211a, and an unsecured pile of
ings, etc.).                                                              garbage 224. The following table 2 illustrates the key condi-
3 . Scoring each element relative to an identified "best" and             tions receiving the following scores:
"worst" case state. For example, an image illustrating a street
in perfect condition with no garbage in the street may be            60
                                                                                                         TABLE 2
assigned a score of"1" (i.e., a best state). Likewise, an image
illustrating a street with a few potholes and some garbage in                         Key Condition                Condition Score
the gutters may be assigned a score a "4" (i.e., below average).
                                                                                          Graffiti                       7
Additionally, a single image may comprise multiple elements                           Broken Windows                    10
each comprising associated scores.                                   65                   Garbage                        4
4. Selecting elements relevant to users. A user may select
elements relevant to a subjective view ofneighborhood con-


                                                                                                                                            12/2/2019
                                                                                                                                            Ex. 50, Pg.1:40:1
                                                                                                                                                        697
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 148 of 269


                                                       US 9,245,183 B2
                                  5
   Additionally, an averaged condition score (i.e., ofthe con-      412, an updated image is obtained. In step 414, a matching (or
dition scores in table 2) of 7 is calculated.                       similar) image is retrieved from the index database. In step
   FIG. 2C comprises a retrieved image (i.e., geo-tagged pic-       416, variance values associated with the images (from steps
turc data) from a smart phone at an additional location in the      412 and 414) are compared. In step 418 it is determined if the
geographical area. The image illustrates and identifies the 5 variance values comprise a difference sufficient for reevalu-
following key conditions: neat lawns 228, maintained trees          ation. If in step 418 it is determined that the variance values
232, maintained buildings 242 comprising maintained win-            comprise a difference sufficient forreevaluationthen step 412
dows 242a.                                                          is repeated. If in step 418 it is determined that the variance
   The following table 3 illustrates the key conditions receiv-     values do comprise a difference sufficient for reevaluation
ing the following scores:                                       lo then in step 420, condition scores are recalculated. In step
                                                                    422, the matching image and recalculated condition scores
                             TABLE 3                                are stored. In step 424, it is determined if there are more
                                                                    updated images for analysis. If in step 424, it is determined
              Key Condition              Condition Score            that there are more updated images for analysis then step 412
               Neat Lawns                                       15 is repeated. If in step 424, it is determined that there are no

             Maintained Trees                                       more updated images for analysis then in step 428, Scores for
           Maintained buildings                                           addresses without images are interpolated. In step 430, a
           Maintained Windows
                                                                          condition score (for each street) in the geographical area is
                                                                          calculated using a standard condition index. The scores are
   Additionally, an averaged condition score (i.e., ofthe con-       20   calculated as follows: Score=(sum of house scores)/(house
dition scores in table 1) of 1.00 is calculated. Additional               count)*factor(street score). In step 432, a condition score (for
images and/or data (e.g., text description data) may be used              each neighborhood) in the geographical area is calculated
by system loo for illustrating and identifying additional key             using a standard condition index. The scores are calculated as
conditions such as inter alia, proximities (e.g., to a fire               follows: Score=(sum of street scores)/(street count)*factor
hydrant, busy streets, schools, hospitals, taverns, police or fire   25   (neighborhood score). In step 434, a condition score (for each
departments, manufacturing facilities, service stations, inter-           city) in the geographical area is calculated using a standard
state highways, etc.), street conditions, nighttime visibility            condition index. The scores are calculated as follows: Score=
conditions, etc. Additional aggregate scores may be gener-                ( sum of neighborhood scores)/(neighborhood count)*factor
ated by averaging all of the aforementioned scores and a                  (city score).
resulting map may be generated as described infra with               30     FIG. S illustrates an algorithm detailing a process flow
respect to FIGS. 3A and 3B.                                               enabled by system 100 of FIG. 1 for scoring conditions and
   FIGS. 3A and 3B illustrate maps illustrating conditions of             presenting results, in accordance with embodiments of the
differing geographical areas, in accordance with embodi-                  present invention. Each ofthe steps inthe algorithm ofFIG. S
ments of the present invention. The conditions for the geo-               may be enabled and executed in any order by a computer
graphical areas are generated based on the average aggregate         35   processor executing computer code. In step 500, image data
scores of generated by the process described with respect to              associated with multiple locations within a specified geo-
FIGS. 2A-2C.                                                              graphical area is retrieved (in real time). The image data is
   FIG. 3A illustrates a street view map 300 describing dif-              retrieved from multiple cameras (e.g., traffic cameras, secu-
ferent conditions of various geographical areas at a street               rity cameras, etc.) and/or social media sources. The multiple
level. An area comprising a condition score of i is bordered         40   locations may comprise, city level locations, neighborhood
by dashed lines. An area comprising a condition score of2 is              level locations, street level locations, etc. Additionally, non-
bordered by dotted lines. An area comprising a condition                  image data files associated with the multiple locations may be
score of 3 is bordered by alternating dot/dashed lines.                   retrieved. In step 502, the image data is compared to stored
   FIG. 3B illustrates a neighborhood/city view map 310                   image data. The stored image data include baseline measure-
describing different conditions ofvarious geographical areas         45   ment values associated with an expected condition level of
at a neighborhood or city level. An area comprising a condi-              baseline locations within a baseline geographical area. Vari-
tion score of i is bordered by dashed lines. An area compris-             ance associated with differences between attributes of the
ing a condition score of2 is bordered by dotted lines. An area            image data with respect to the stored image data may be
comprising a condition score of 3 is bordered by alternating              determined and compared to a specified threshold to deter-
dot/dashed lines. An area comprising a condition score of4 is        50   mine further processing. Additionally, the non-image data
bordered by alternating differing sized dashed lines. An area             files are analyzed with respect to an expected condition level
comprising a condition score of 5 is bordered by solid lines.             ofbaseline locations within a baseline geographical area. In
   FIG. 4 illustrates an algorithm detailing a process flow               step 504, user input factors or default factors (associated with
enabled by system 100 ofFIG. 1 for performing a process for               geographical condition attributes) are received. In step 506,
scoring conditions, in accordance with embodiments of the            55   condition score values associated with the multiple locations
present invention. Each ofthe steps in the algorithm ofFIG. 4             are calculated (with respect to the image data) or interpolated
may be enabled and executed in any order by a computer                    ( with respect to the non-image data) based on results of steps
processor executing computer code. In step 400, a condition               502, 504, and 506. The condition score values indicate real
index database is confgured for scoring a geographical area.              time condition values associated with the multiple locations.
In step 402, a historical image is obtained. In step 404, the        60   Additionally, street condition scores associated with streets
historical image is stored with a preconfgured image type, a              located within the specified geographical area and neighbor-
preconfigured condition score, and a specified location iden-             hood condition scores associated with neighborhoods com-
tifier. In step 408, it is determined ifthere are more images for         prising the streets are calculated. In step 510, an overall
analysis. If in step 408, it is determined that there are more            condition score value associated with the specified geo-
images for analysis then step 402 is repeated. Ifin step 408, it     65   graphical area is calculated based on the condition score
is determined that there are no more images for analysis then             values, street condition scores, and neighborhood condition
step 410, a steady state mode for analysis is initiated. In step          scores. The overall condition score value may comprise a

                                                                                                                                         12/2/2019
                                                                                                                                         Ex. 50, Pg.1:40:1
                                                                                                                                                     698
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 149 of 269


                                                     US 9,245,183 B2
                           7                                                                         8
weighted summation of the neighborhood condition scores.                source code or object code written in any combination of one
In step 512, a map (chart or table) indicating the overall              or more programming languages, including an object ori-
condition score value associated with the specified geo-                ented programming language such as Smalltalk, C++ or the
graphical area is generated and presented to a user. The map            like, and conventional procedural programming languages,
( chart or table) may present the overall condition score value    5    such as the "C" programming language or similar program-
as various different attributes (in the specified geographical          ming languages. The computerreadable program instructions
area) including, inter alia, differing colors, special represen-        may execute entirely on the user's computer, partly on the
tations, graphical objects, etc.                                        user' s computer, as a stand-alone software package, partly on
   FIG. 6 illustrates a computer system 90 used by or com-    the user's computer and partly on a remote computer or
prised by the system of FIG. i for enabling a process for lo entirely on the remote computer or server. In the latter 5cc-
scoring conditions and presenting results, in accordance with nano, the remote computer may be connected to the user's
embodiments of the present invention.                                   computer through any type ofnetwork, including a local area
  Aspects of the present invention may take the form of an              network (LAN) or a wide area network (WAN), or the con-
entirely hardware embodiment, an entirely software embodi-              nection may be made to an external computer (for example,
ment (including firmware, resident software, micro-code,           15   through the Internet using an Internet Service Provider). In
etc.) or an embodiment combining software and hardware                  some embodiments, electronic circuitry including, for
aspects that may all generally be referred to herein as a "cir-         example, programmable logic circuitry, field-programmable
cuit," "module," or "system."                                           gate arrays (FPGA), or programmable logic arrays (PLA)
   The present invention may be a system, a method, and/or a            may execute the computer readable program instructions by
computer program product. The computer program product             20   utilizing state information ofthe computer readable program
may include a computer readable storage medium (or media)               instructions to personalize the electronic circuitry, in order to
having computer readable program instructions thereon for               perform aspects of the present invention.
causing a processorto carry out aspects ofthe present inven-               Aspects ofthe present invention are described herein with
tion.                                                                   reference to flowchart illustrations and/or block diagrams of
   The computer readable storage medium can be a tangible          25   methods, apparatus (systems), and computer program prod-
device that can retain and store instructions for use by an             ucts according to embodiments of the invention. It will be
instruction execution device. The computer readable storage             understood that each block ofthe flowchart illustrations and!
medium may be, for example, but is not limited to, an dcc-              or block diagrams, and combinations of blocks in the flow-
tronic storage device, a magnetic storage device, an optical            chart illustrations and!or block diagrams, can be imple-
storage device, an electromagnetic storage device, a semicon-      30   mented by computer readable program instructions.
ductor storage device, or any suitable combination of the                  These computer readable program instructions may be pro-
foregoing. A non-exhaustive list ofmore specific examples of            vided to a processor of a general purpose computer, special
the computer readable storage medium includes the follow-               purpose computer, or other programmable data processing
ing: a portable computer diskette, a hard disk, a random                apparatus to produce a machine, such that the instructions,
access memory (RAM), a read-only memory (ROM), an eras-            35   which execute via the processor of the computer or other
able programmable read-only memory (EPROM or Flash                      programmable data processing apparatus, create means for
memory), a static random access memory (SRAM), a por-                   implementing the functions/acts specified in the flowchart
table compact disc read-only memory (CD-ROM), a digital                 andior block diagram block or blocks. These computer read-
versatile disk (DVD), a memory stick, a floppy disk, a                  able program instructions may also be stored in a computer
mechanically encoded device such as punch-cards or raised          40   readable storage medium that can direct a computer, a pro-
structures in a groove having instructions recorded thereon,            grammable data processing apparatus, and!or other devices to
and any suitable combination of the foregoing. A computer               function in a particular manner, such that the computer read-
readable storage medium, as used herein, is not to be con-              able storage medium having instructions stored therein com-
strued as being transitory signals per se, such as radio waves          prises an article ofmanufacture including instructions which
or other freely propagating electromagnetic waves, electro-        45   implement aspects of the functionlact specified in the flow-
magnetic waves propagating through a waveguide or other                 chart andior block diagram block or blocks.
transmission media (e.g., light pulses passing through a fiber-            The computer readable program instructions may also be
optic cable), or electrical signals transmitted through a wire.         loaded onto a computer, other programmable data processing
   Computer readable program instructions described herein              apparatus, or other device to cause a series of operational
can be downloaded to respective computing/processing               50   steps to be performed on the computer, other programmable
devices from a computer readable storage medium or to an                apparatus or other device to produce a computer implemented
external computer or external storage device via a network,             process, such that the instructions which execute on the com-
for example, the Internet, a local area network, a wide area            puter, other programmable apparatus, or other device imple-
network and/or a wireless network. The network may com-                 ment the functions/acts specified in the flowchart andior
prise copper transmission cables, optical transmission fibers,     55   block diagram block or blocks.
wireless transmission, routers, firewalls, switches, gateway              The flowchart and block diagrams in the Figures illustrate
computers and/or edge servers. A network adapter card or                the architecture, functionality, and operation of possible
network interface in each computing/processing device                   implementations of systems, methods, and computer pro-
receives computer readable program instructions from the                gram products according to various embodiments of the
network and forwards the computer readable program                 60   present invention. In this regard, each block in the flowchart
instructions for storage in a computer readable storage                 or block diagrams may represent a module, segment, or por-
medium within the respective computing/processing device.               tion of instructions, which comprises one or more executable
   Computer readable program instructions for carrying out              instructions for implementing the specified logical
operations ofthe present invention may be assembler instruc-            function(s). In some alternative implementations, the func-
tions, instruction-set-architecture (ISA) instructions,            65   tions noted in the block may occur out ofthe order noted in the
machine instructions, machine dependent instructions,                   figures . For example, two blocks shown in succession may, in
microcode, firmware instructions, state-setting data, or either         fact, be executed substantially concurrently, or the blocks

                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 50, Pg.1:40:1
                                                                                                                                                    699
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 150 of 269


                                                     US 9,245,183 B2
                               9                                                                   lo
may sometimes be executed in the reverse order, depending               ofFIG. 6. Forexample, thememorydevices 94 and 95 may be
upon the functionality involved. It will also be noted that each        portions of a single memory device rather than separate
block ofthe block diagrams and/or flowchart illustration, and           memory devices.
combinations of blocks in the block diagrams and/or flow-                  While embodiments of the present invention have been
chart illustration, can be implemented by special purpose 5             described herein for purposes of illustration, many modifica-
hardware-based systems that perform the specified functions             tions and changes will become apparent to those skilled in the
or acts or cany out combinations ofspecial purpose hardware             art. Accordingly, the appended claims are intended to encom-
and computer instructions.                                              pass all suchmodifications and changes as fall withinthe true
   The computer system 90 illustrated in FIG. 6 includes a              spirit and scope ofthis invention.
                                                                 lo
processor 91, an input device 92 coupled to the processor 91,
an output device 93 coupled to the processor 91, and memory               What is claimed is:
devices 94 and 95 each coupled to the processor 91. The input             1. A method comprising:
device 92 may be, inter alia, a keyboard, a mouse, a camera,              retrieving in real time, by a computer processor of a com-
a touchscreen, etc. The output device 93 may be, inter alia, a 15            puting system, image data associated with a plurality of
printer, a plotter, a computer screen, a magnetic tape, a                    locations within a specified geographical area;
removable hard disk, a floppy disk, etc. The memory devices               comparing, by said computer processor, said image data to
94 and 95 may be, inter alia, a hard disk, a floppy disk, a                  a plurality ofstored image data, wherein said plurality of
magnetic tape, an optical storage such as a compact disc (CD)                stored image data comprise baseline measurement val-
or a digital video disc (DVD), a dynamic random access             20        ues associated with an expected condition level of base-
memory (DRAM), a read-only memory (ROM), etc. The                            line locations within a baseline geographical area;
memory device 95 includes a computer code 97. The com-                    calculating, by said computer processor based on results of
puter code 97 includes algorithms (e.g., the algorithms of                   said comparing, condition score values associated with
FIGS. 4 and 5) for enabling a process for scoring conditions                 said plurality oflocations, wherein said condition score
and presenting results. The processor 91 executes the com-         25
                                                                             values indicate real time condition values associated
puter code 97. The memory device 94 includes input data 96.                 with said plurality of locations;
The input data 96 includes input required by the computer                 calculating, by said computer processor based on said con-
code 97. The output device 93 displays output from the com-                  dition score values, an overall condition score value
puter code 97. Either or both memory devices 94 and 95 (or                  associated with said specified geographical area; and
                                                                   30
one or more additional memory devices not shown in FIG. 6)                generating, by said computer processor, a map indicating
may include the algorithms ofFIGS. 4 and S and may be used                  said overall condition score value associated with said
as a computer usable medium (or a computer readable                         specified geographical area.
medium or a program storage device) having a computer                     2. The method of claim 1, wherein said image data are
readable program code embodied therein and/or having other         35   retrieved from a plurality of cameras located within various
data stored therein, wherein the computer readable program              locations within said specified geographical area.
code includes the computer code 97. Generally, a computer                  3 . The method of claim 2, wherein said image data are
program product (or, alternatively, an article of manufacture)          further retrieved from social media sources.
ofthe computer system 90 may include the computer usable                  4. The method of claim 1, wherein said results of said
medium (or the program storage device).                            40   comparing indicate a variance between attributes of said
   Still yet, any of the components of the present invention            image data and attributes of said plurality of stored image
could be created, integrated, hosted, maintained, deployed,             data, and wherein said variance exceeds a specified threshold.
managed, serviced, etc. by a service supplier who offers to               5. The method of claim 1, further comprising:
enable a process for scoring conditions and presenting results.           retrieving in real time, by said computer processor, non-
Thus the present invention discloses a process for deploying,      45        image data files associated with said plurality of loca-
creating, integrating, hosting, maintaining, and/or integrating              tions within said specified geographical area;
computing infrastructure, including integrating computer-                 analyzing, by said computer processor, said non-image
readable code into the computer system 90, wherein the code                  data files; and
in combination with the computer system 90 is capable of                  interpolating, by said computer processor based on results
performing a method for scoring conditions and presenting          50
                                                                             of said analyzing, condition values associated with said
results . In another embodiment, the invention provides a busi-
                                                                             plurality oflocations, wherein said calculating said con-
ness method that performs the process steps ofthe invention
on a subscription, advertising, and/or fee basis. That is, a                 dition score values is further based on said condition
service supplier, such as a Solution Integrator, could offer to              values.
enable a process for scoring conditions and presenting results.    55
                                                                          6. The method of claim 1, wherein said calculating said
Inthis case, the service supplier can create, maintain, support,        condition score values comprises:
etc. a computer infrastructure that performs the process steps            calculating street condition scores associated with streets
of the invention for one or more customers. In return, the                   located within said specified geographical area and
service supplier can receive payment from the customer(s)                    neighborhood condition scores associated with neigh-
under a subscription and/or fee agreement and/or the service       60        borhoods comprising said streets, wherein said overall
supplier can receive payment from the sale of advertising                    condition score value comprises a weighted summation
content to one or more third parties.                                        of said neighborhood condition scores.
  While FIG. 6 shows the computer system 90 as a particular               7. The method of claim 1, further comprising:
configuration ofhardware and software, any configuration of               receiving, by said computer processor from a user, user
hardware and software, as would be known to a person of            65        selections associated with geographical condition
ordinary skill inthe art, maybeutilizedforthepurposes stated                 attributes, wherein said calculating said condition score
supra in conjunction with the particular computer system 90                  values is further based on said user selections.


                                                                                                                                      12/2/2019
                                                                                                                                      Ex. 50, Pg.1:40:1
                                                                                                                                                  700
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 151 of 269


                                                     US 9,245,183 B2
                           11                                                                        12
  8. The method ofclaim 1, further comprising:                            interpolating, by said computer processor based on results
  presenting, by said computer processor to a user said map,                 of said analyzing, condition values associated with said
     wherein said map presents said overall condition score                  plurality oflocations, wherein said calculating said con-
     value as various different attributes in said specified                 dition score values is further based on said condition
      geographical area.                                           5         values.
   9. The method of claim 8, wherein said various different               16. The computing system of claim 11, wherein said cal-
attributes comprise attributes selected from the group consist-         culating said condition score values comprises:
ing of colors, special representations, and graphical objects.            calculating street condition scores associated with streets
   lo. The method ofclaim 1, further comprising:
                                                                             located within said specified geographical area and
   providing at least one support service for at least one of      10        neighborhood condition scores associated with neigh-
      creating, integrating, hosting, maintaining, and deploy-               borhoods comprising said streets, wherein said overall
      ing computer-readable code in the computing system,                    condition score value comprises a weighted summation
      said code being executed by the computer processor to                  of said neighborhood condition scores.
      implement: said retrieving, said comparing, said calcu-             17. The computing system of claim 11, wherein said
      lating said condition score values, said calculating said    15   method further comprises:
      overall condition score value, and said generating.                 receiving, by said computer processor from a user, user
   11 . A computing system comprising a computer processor                  selections associated with geographical condition
coupled to a computer-readable memory unit, said memory                     attributes, wherein said calculating said condition score
unit comprising instructions that when executed by the com-                 values is further based on said user selections.
puter processor implements a method comprising:                    20     18. The computing system of claim 11, wherein said
   retrieving in real time, by said computer processor, image           method further comprises:
      data associated with a plurality of locations within a              presenting, by said computer processor to a user said map,
      specified geographical area;                                          wherein said map presents said overall condition score
   comparing, by said computer processor, said image data to                 value as various different attributes in said specified
      a plurality ofstored image data, wherein said plurality of   25        geographical area.
      stored image data comprise baseline measurement val-                19. The computing system of claim 18, wherein said vari-
      ues associated with an expected condition level of base-          ous different attributes comprise attributes selected from the
      line locations within a baseline geographical area;               group consisting of colors, special representations, and
   calculating, by said computer processor based on results of          graphical objects.
      said comparing, condition score values associated with       30      20. A computer program product, comprising a computer
      said plurality oflocations, wherein said condition score          readable hardware storage device storing a computer readable
      values indicate real time condition values associated             program code, said computer readable program code com-
      with said plurality of locations;                                 prising an algorithm that when executed by a computer pro-
   calculating, by said computer processor based on said con-           cessor of a computing system implements a method, said
      dition score values, an overall condition score value             method comprising:
      associated with said specified geographical area; and               retrieving in real time, by said computer processor, image
   generating, by said computer processor, a map indicating                  data associated with a plurality of locations within a
      said overall condition score value associated with said               specified geographical area;
      specified geographical area.                                        comparing, by said computer processor, said image data to
   12. The computing system ofclaim 11, wherein said image         40       a plurality ofstored image data, wherein said plurality of
data are retrieved from a plurality of cameras located within               stored image data comprise baseline measurement val-
various locations within said specified geographical area.                  ues associated with an expected condition level of base-
   13 . The computing system ofclaim 12, wherein said image                 line locations within a baseline geographical area;
data are further retrieved from social media sources.                     calculating, by said computer processor based on results of
  14 . The computing system ofclaim 1 1 , wherein said results     45       said comparing, condition score values associated with
of said comparing indicate a variance between attributes of                 said plurality oflocations, wherein said condition score
said image data and attributes ofsaid plurality ofstored image               values indicate real time condition values associated
data, and wherein said variance exceeds a specified threshold.              with said plurality of locations;
  15. The computing system of claim 11, wherein said                      calculating, by said computer processor based on said con-
method further comprises:                                          50        dition score values, an overall condition score value
  retrieving in real time, by said computer processor, non-                 associated with said specified geographical area; and
     image data files associated with said plurality of loca-             generating, by said computer processor, a map indicating
    tions within said specified geographical area;                          said overall condition score value associated with said
  analyzing, by said computer processor, said non-image                     specified geographical area.
     data files; and                                                                          *   *   *   *   *




                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 50, Pg.1:40:1
                                                                                                                                                 701
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 152 of 269




                   EXHIBIT 51




                                                                      12/2/2019
                                                                      Ex. 51, Pg.1:40:1
                                                                                  702
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 153 of 269




Zillow Infringes U.S. Patent
    No. 9,245,183 (Haas)




                                                                         12/2/2019
                                                                         Ex. 51, Pg.1:40:1
                                                                                     703
U.S. Patent 9,245,183 (Haas) – Overview
    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 154 of 269




                                                                          12/2/2019
                                                                          Ex.          2
                                                                              51, Pg.1:40:1
                                                                                      704
      U.S. Patent 9,245,183 (Haas) – Claim 1
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 155 of 269




1. A method comprising:
• retrieving in real time, by a computer processor of a computing system,
    image data associated with a plurality of locations within a specified
    geographical area;
• comparing, by said computer processor, said image data to a plurality of
    stored image data, wherein said plurality of stored image data comprise
    baseline measurement values associated with an expected condition level
    of baseline locations within a baseline geographical area;
• calculating, by said computer processor based on results of said
    comparing, condition score values associated with said plurality of
    locations, wherein said condition score values indicate real time
    condition values associated with said plurality of locations;
• calculating, by said computer processor based on said condition score
    values, an overall condition score value associated with said specified
    geographical area; and
• generating, by said computer processor, a map indicating said overall
    condition score value associated with said specified geographical area.
                                                                                   12/2/2019
                                                                                   Ex.          3
                                                                                       51, Pg.1:40:1
                                                                                               705
    U.S. Patent 9,245,183 (Haas) – Claim 1
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 156 of 269




                                                                           Note: Previously,
                                                                           Zillow’s Zestimate did
                                                                           not take into account
                                                                           the quality of a home’s
                                                                           attributes.




          Overview of Data Science at Zillow at slide 20, Mar. 21, 2017,
https://www.slideshare.net/njstevens/overview-of-data-science-at-zillow.



                                                                                          12/2/2019
                                                                                          Ex.          4
                                                                                              51, Pg.1:40:1
                                                                                                      706
     U.S. Patent 9,245,183 (Haas) – Claim 1
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 157 of 269




1. A method comprising:




      Note: Zillow’s updated Zestimate now calculates quality
      scores for a home based on the images of said home. These
      quality scores are incorporated into the Zestimate, and
      ultimately into the Zillow Home Value Index (ZHVI).
    Zillow Press Releases, http://zillow.mediaroom.com/2019-06-27-Zillow-Unveils-Smarter-More-
      Accurate-Zestimate-That-Sees-Unique-Home-Features-Incorporates-Greater-Real-Time-Data.

                                                                                             12/2/2019
                                                                                             Ex.          5
                                                                                                 51, Pg.1:40:1
                                                                                                         707
       U.S. Patent 9,245,183 (Haas) – Claim 1
                Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 158 of 269




retrieving in real time, by a computer processor of a computing system, image
data associated with a plurality of locations within a specified geographical
area;




         Zillow Press Releases, http://zillow.mediaroom.com/2019-06-27-Zillow-Unveils-Smarter-More-
           Accurate-Zestimate-That-Sees-Unique-Home-Features-Incorporates-Greater-Real-Time-Data.

                                                               Note: Homeowners and/or
                                                               agents may upload home
                                                               photos to their listing on
                                                               Zillow’s website.
                                                         Introducing a new and improved
                                                         Zestimate algorithm,
                                                         https://medium.com/zg-tech-
                                                         blog/introducing-a-new-and-
                                                         improved-zestimate-algorithm-
                                                         7a5b831712c7.

                                                                                                12/2/2019
                                                                                                Ex.          6
                                                                                                    51, Pg.1:40:1
                                                                                                            708
       U.S. Patent 9,245,183 (Haas) – Claim 1
                Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 159 of 269




retrieving in real time, by a computer processor of a computing system, image
data associated with a plurality of locations within a specified geographical
area;

       Note: Zillow updates the Zestimate to reflect new home facts,
       including home photos.




                                                         Now You Can Influence Your Zestimate Instantly,
                                        https://www.zillowgroup.com/news/influence-zestimate-instantly/.




          Your Zestimate Is Now Smarter — and More Accurate, https://www.zillow.com/blog/zestimate-
                                                                                  updates-230614/.
                                                                                                12/2/2019
                                                                                                Ex.          7
                                                                                                    51, Pg.1:40:1
                                                                                                            709
       U.S. Patent 9,245,183 (Haas) – Claim 1
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 160 of 269




retrieving in real time, by a computer processor of a computing system, image
data associated with a plurality of locations within a specified geographical
area;




                         It’s a Snap! Take and Upload Home Photos With Zillow iPhone, iPad Apps,
                 https://www.zillowgroup.com/news/its-a-snap-take-and-upload-home-photos-with-
                                                                       zillow-iphone-ipad-apps/.




                Zillow, 2018 10-K, available at https://investors.zillowgroup.com/financials/annual-
                                                                     reports-and-proxies/default.aspx.


                                                                                                    12/2/2019
                                                                                                    Ex.          8
                                                                                                        51, Pg.1:40:1
                                                                                                                710
        U.S. Patent 9,245,183 (Haas) – Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 161 of 269




retrieving in real time, by a computer processor of a computing system, image
data associated with a plurality of locations within a specified geographical
area;



                                                                                  Note: The images
                                                                                  are associated
                                                                                  with different
                                                                                  rooms or features
                                                                                  within a home as
                                                                                  the specific
                                                                                  region.




     Introducing a new and improved Zestimate algorithm, https://medium.com/zg-
                  tech-blog/introducing-a-new-and-improved-zestimate-algorithm-
                                                                  7a5b831712c7.
                                                                                           12/2/2019
                                                                                           Ex.          9
                                                                                               51, Pg.1:40:1
                                                                                                       711
        U.S. Patent 9,245,183 (Haas) – Claim 1
                  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 162 of 269




retrieving in real time, by a computer processor of a computing system, image
data associated with a plurality of locations within a specified geographical
area;



                                                                                  Note: The images
                                                                                  are associated
                                                                                  with different
                                                                                  homes within a
                                                                                  specific region,
                                                                                  such as a zip code,
                                                                                  city and/or
                                                                                  neighborhood.



     Introducing a new and improved Zestimate algorithm, https://medium.com/zg-
                  tech-blog/introducing-a-new-and-improved-zestimate-algorithm-
                                                                  7a5b831712c7.
                                                                                            12/2/2019
                                                                                            Ex.         10
                                                                                                51, Pg.1:40:1
                                                                                                        712
        U.S. Patent 9,245,183 (Haas) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 163 of 269




comparing, by said computer processor, said image data to a plurality of stored
image data, wherein said plurality of stored image data comprise baseline
measurement values associated with an expected condition level of baseline
locations within a baseline geographical area;




                         Zillow Press Releases, http://zillow.mediaroom.com/2019-06-27-Zillow-Unveils-
                       Smarter-More-Accurate-Zestimate-That-Sees-Unique-Home-Features-Incorporates-
                                                                               Greater-Real-Time-Data.



      Note: Zillow compares the newly uploaded images to the “millions of
      home photos” on Zillow’s Website, in order to generate quality scores
      for various features within the new images.

                                                                                             12/2/2019
                                                                                             Ex.         11
                                                                                                 51, Pg.1:40:1
                                                                                                         713
        U.S. Patent 9,245,183 (Haas) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 164 of 269




comparing, by said computer processor, said image data to a plurality of stored
image data, wherein said plurality of stored image data comprise baseline
measurement values associated with an expected condition level of baseline
locations within a baseline geographical area;


Note: Using its database
of home photographs,
Zillow trains a
convolutional neural
network (CNN) in order
to establish baseline
quality values for various
home features associated
with different rooms
within a home.
                                                       Introducing a new and improved Zestimate algorithm,
                                         https://medium.com/zg-tech-blog/introducing-a-new-and-improved-
                                                                        zestimate-algorithm-7a5b831712c7.
                                                                                              12/2/2019
                                                                                              Ex.         12
                                                                                                  51, Pg.1:40:1
                                                                                                          714
        U.S. Patent 9,245,183 (Haas) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 165 of 269




comparing, by said computer processor, said image data to a plurality of stored
image data, wherein said plurality of stored image data comprise baseline
measurement values associated with an expected condition level of baseline
locations within a baseline geographical area;


Note: Using its database
of home photographs,
Zillow trains a
convolutional neural
network (CNN) in order
to establish baseline
quality values for various
home features associated
with different rooms
within a home.
                                          Overview of Data Science at Zillow at slide 22, Mar. 21, 2017,
                                       https://www.slideshare.net/njstevens/overview-of-data-science-at-
                                                                                                 zillow.
                                                                                               12/2/2019
                                                                                               Ex.         13
                                                                                                   51, Pg.1:40:1
                                                                                                           715
     U.S. Patent 9,245,183 (Haas) – Claim 1
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 166 of 269




calculating, by said computer processor based on results of said comparing,
condition score values associated with said plurality of locations, wherein
said condition score values indicate real time condition values associated
with said plurality of locations;

     Note: Zillow calculates a quality score for various home features for
     different rooms and regions within a home, such as the exterior
     (“curb appeal”), kitchen (“remodeled kitchen”), living room
     (“fireplace”), and bathroom (“updated bathroom fixtures”).




            Zillow Press Releases, http://zillow.mediaroom.com/2019-06-27-Zillow-Unveils-Smarter-More-
              Accurate-Zestimate-That-Sees-Unique-Home-Features-Incorporates-Greater-Real-Time-Data.



                                                                                            12/2/2019
                                                                                            Ex.         14
                                                                                                51, Pg.1:40:1
                                                                                                        716
     U.S. Patent 9,245,183 (Haas) – Claim 1
            Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 167 of 269




calculating, by said computer processor based on results of said comparing,
condition score values associated with said plurality of locations, wherein
said condition score values indicate real time condition values associated
with said plurality of locations;




                                                                                  Overview of
                                                                                  Data Science at
                                                                                  Zillow at slide
                                                                                  22, Mar. 21,
                                                                                  2017,
                                                                                  https://www.slide
                                                                                  share.net/njsteve
                                                                                  ns/overview-of-
                                                                                  data-science-at-
                                                                                  zillow.

                                                                                          12/2/2019
                                                                                          Ex.         15
                                                                                              51, Pg.1:40:1
                                                                                                      717
     U.S. Patent 9,245,183 (Haas) – Claim 1
            Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 168 of 269




calculating, by said computer processor based on results of said comparing,
condition score values associated with said plurality of locations, wherein
said condition score values indicate real time condition values associated
with said plurality of locations;



                                                                      Note: The new
                                                                      quality scores are
                                                                      used to calculate an
                                                                      updated Zestimate.



                                                                   Overview of Data Science
                                                                   at Zillow at slide 21, Mar.
                                                                   21, 2017,
                                                                   https://www.slideshare.net/
                                                                   njstevens/overview-of-data-
                                                                   science-at-zillow.

                                                                                          12/2/2019
                                                                                          Ex.         16
                                                                                              51, Pg.1:40:1
                                                                                                      718
     U.S. Patent 9,245,183 (Haas) – Claim 1
            Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 169 of 269




calculating, by said computer processor based on results of said comparing,
condition score values associated with said plurality of locations, wherein
said condition score values indicate real time condition values associated
with said plurality of locations;




                   Zillow, 2018 10-K, available at https://investors.zillowgroup.com/financials/annual-
                                                                        reports-and-proxies/default.aspx.

            Note: The new quality scores are used to calculate an
            updated Zestimate.




                                                                                                12/2/2019
                                                                                                Ex.         17
                                                                                                    51, Pg.1:40:1
                                                                                                            719
     U.S. Patent 9,245,183 (Haas) – Claim 1
            Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 170 of 269




calculating, by said computer processor based on results of said comparing,
condition score values associated with said plurality of locations, wherein
said condition score values indicate real time condition values associated
with said plurality of locations;




                                               Your Zestimate Is Now Smarter—and More Accurate,
                                            https://www.zillow.com/blog/zestimate-updates-230614/.




                                                                                          12/2/2019
                                                                                          Ex.         18
                                                                                              51, Pg.1:40:1
                                                                                                      720
          U.S. Patent 9,245,183 (Haas) – Claim 1
                    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 171 of 269




calculating, by said computer processor based on said condition
score values, an overall condition score value associated with said
specified geographical area; and


                                                                                    Note: Zillow
                                                                                    updates the
                                                                                    Zestimate for a
                                                                                    home using the
                                                                                    quality scores for
                                                                                    the various home
                                                                                    features.
  Introducing a new and improved Zestimate algorithm, https://medium.com/zg-tech-
          blog/introducing-a-new-and-improved-zestimate-algorithm-7a5b831712c7.




                                                                                              12/2/2019
                                                                                              Ex.         19
                                                                                                  51, Pg.1:40:1
                                                                                                          721
       U.S. Patent 9,245,183 (Haas) – Claim 1
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 172 of 269




calculating, by said computer processor based on said condition
score values, an overall condition score value associated with said
specified geographical area; and

     Note: Zillow uses the Zestimates for all homes in a geographic
     region to calculate the Zillow Home Value Index (ZHVI) for an
     entire region.




             Housing Data 101: Why Use the Zillow Home Value Index (ZHVI) Instead of a Median Sale
              Price Series, https://www.zillow.com/research/why-zillow-home-value-index-better-17742/.




                                                                                              12/2/2019
                                                                                              Ex.         20
                                                                                                  51, Pg.1:40:1
                                                                                                          722
     U.S. Patent 9,245,183 (Haas) – Claim 1
          Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 173 of 269




generating, by said computer processor, a map indicating said
overall condition score value associated with said specified
geographical area.

                                                                 Note: The map on
                                                                 Zillow’s search results
                                                                 page shows Zestimate
                                                                 values for individual
                                                                 homes in black. For
                                                                 example, the home in
                                                                 the bottom-left corner
                                                                 of this map section has
                                                                 a Zestimate of $1.92M
                                                                 based on the
                                                                 features/rooms of that
                    Search Results Map from www.zillow.com.
                                                                 home.

                                                                                  12/2/2019
                                                                                  Ex.         21
                                                                                      51, Pg.1:40:1
                                                                                              723
      U.S. Patent 9,245,183 (Haas) – Claim 1
               Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 174 of 269




generating, by said computer processor, a map indicating said
overall condition score value associated with said specified
geographical area.

                                                                          Note: The map on
                                                                          Zillow’s search results
                                                                          page shows Zestimate
                                                                          values for individual
                                                                          homes in black. For
                                                                          example, the home in
                                                                          the bottom-left corner
                                                                          of this map section has
                                                                          a Zestimate of $1.92M
                                                                          based on the
                                                                          features/rooms of that
   Search Results Map from      https://www.zillow.com/homedetails/152-   home.
          www.zillow.com.                    Lawrence-St-Brooklyn-NY-
                                               11201/2093671621_zpid/.
                                                                                        12/2/2019
                                                                                        Ex.         22
                                                                                            51, Pg.1:40:1
                                                                                                    724
         U.S. Patent 9,245,183 (Haas) – Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 175 of 269




  generating, by said computer processor, a map indicating said
  overall condition score value associated with said specified
  geographical area.




Note: The map
shows the ZHVI
value for an entire
city or region.




                       New York Home Prices & Values, https://www.zillow.com/new-york-ny/home-values/.
                                                                                             12/2/2019
                                                                                             Ex.         23
                                                                                                 51, Pg.1:40:1
                                                                                                         725
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 176 of 269




                   EXHIBIT 52




                                                                      12/2/2019
                                                                      Ex. 52, Pg.1:40:1
                                                                                  726
     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 177 of 269
                                                                                                                       stmÿ
34567678

9        ÿÿ ÿÿ ÿ ÿ 

                                                                                    ;6++$:ÿ=4!(6!4ÿF8!7*ÿd5-6-    q
7!ÿ#$%ÿ&5'!ÿ(5)!ÿ#$%4ÿ676*65+ÿ,%4&5-!ÿ57)ÿ.!$(!ÿ5ÿ/012310ÿ561789ÿ#$% [!547678ÿ\5*!8$4#
 57ÿ.4$:-!ÿ;<=ÿ$)!-9ÿ&!>ÿ$%*ÿ7!:ÿ$,,$4*%76*6!-ÿ57)ÿ,%4&5-!ÿ5)'!4*6-678 ]^^ÿ ÿ ÿ_ `
67)!,!7)!7*+#ÿ67ÿ*&!ÿ?@ÿ5ABÿ-!*6$7ÿ$Cÿ#$%4ÿ,4$C6+!Dÿ<7ÿE#ÿF)-9ÿ#$%G++ÿ&5'!
'6-6.6+6*#ÿ67*$ÿ(!*46-ÿ*$ÿ&!+,ÿ#$%ÿ(5>!ÿ*&!ÿ468&*ÿ)!6-6$7-ÿ*$ÿC6*ÿ#$%4ÿ.%-67!-- j ]^^ÿ ÿ ÿhih
8$5+-DÿH&!7ÿ#$%ÿ-!!ÿ&578!-ÿ67ÿ#$%4ÿ+$ 5+ÿ(54>!*9ÿ#$%ÿ57ÿI%6>+#ÿ.%6+)ÿ5          k ÿÿ ÿÿ ÿ 
                                                                                   
,4!-!7!ÿ67ÿ7!:ÿ7!68&.$4&$$)-ÿ57)ÿ%-!ÿ#$%4ÿ>7$:+!)8!ÿ$Cÿ#$%4ÿ54!5ÿ*$ÿ-!6J!         l ÿa!*ÿ57ÿ'!4'6!:ÿ$Cÿ=4!(6!4
                                                                                  F8!7*ÿF)'!4*6-678
!'!4#ÿ$,,$4*%76*#D                                                                l ÿb7)!4-*57)ÿ*&!ÿ\$-*ÿ$Cÿ=4!(6!4
                                                                                    F8!7*ÿF)'!4*6-678
KL,+$4678ÿE#ÿF)-                                                                    l ÿKL,+$4!ÿ57)ÿb,)5*!ÿc$%4
                                                                                    F)'!4*6-678
3$ÿ8!*ÿ*$ÿE#ÿF)-9ÿ#$%ÿ7!!)ÿ*$ÿ+$8ÿ67ÿ*$ÿ#$%4ÿ58!7*ÿ5 $%7*ÿ$7ÿ;6++$:D$(ÿ57)          l ÿ[!547ÿE$4!ÿF.$%*ÿc$%4ÿ\$7*45*
5 !--ÿ56178ÿMNODÿP!4!G-ÿ&$:ÿ*$ÿ)$ÿ6*Q                                               57)ÿd6++678
                                                                                    l ÿe6-$'!4ÿc$%4ÿf<ÿ=$*!7*65+
                                                                                    l ÿE#ÿF8!7*QÿF,,!54ÿ5-ÿ*&!ÿ7+#
 V   US6ÿ37ÿ*$ÿ#$%4ÿ58!7*ÿ5 $%7*ÿ$7ÿ;6++$:D                                         d%#!4g-ÿF8!7*ÿ$7ÿ[6-*678-
 Z   <7ÿ*&!ÿF8!7*ÿP%.9ÿWX3WYÿ5AT1083B3769ÿ*&!7ÿE#ÿF)-D                            j m ÿnÿ]^^ÿ ÿ ÿop




RS81Qÿ<Cÿ#$%ÿ&5'!ÿ7$*ÿ#!*ÿ,%4&5-!)ÿ/012310ÿ56178ÿ5AT1083B3769ÿ*&!ÿE#ÿF)-
-!*6$7ÿ:6++ÿ7$*ÿ.!ÿ5'56+5.+!ÿ*$ÿ#$%Dÿ<Cÿ#$%ÿ:57*ÿ*$ÿ-*54*ÿ84$:678ÿ#$%4ÿ.%-67!--                                            r
:6*&ÿ=4!(6!4ÿF8!7*ÿF)'!4*6-6789ÿ,+!5-!ÿ$7*5*ÿ$%4ÿ-5+!-ÿ*!5(D                                                                    011:40:1
                                                                                                                                  2727
                                                                                                                       12/2/2019
                                                                                                                       Ex. 52, Pg.
345ÿ78987ÿÿ49 ÿÿ4
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 178 of 269

44ÿ4ÿ48ÿ8ÿ84ÿ4897ÿÿ 98ÿ5ÿ9 ÿÿÿ84ÿ5ÿ7ÿ748 ÿ487
 4ÿ4 8 7ÿÿ74ÿÿ84ÿ45ÿ78987ÿ9 ÿ487ÿ5ÿ744ÿ844!




   ;<61,=6ÿ70>6ÿ<,-.6?ÿ@ 4ÿ9494ÿ94ÿÿ47ÿÿ9ÿ4 ÿÿ4
   &974ÿ ÿ84ÿÿA4ÿB94ÿ4CÿDABE!
   95/F>,/6Gÿ-6,G5Hÿ@ 4ÿ478984ÿ9494ÿ&4ÿÿ497ÿ5ÿ444
   49 ÿ 8ÿ4ÿ84ÿ4C8ÿ7Cÿ 87ÿÿ9ÿ4 ÿÿ4!
   95/F>,/6Gÿ+05/ÿI61ÿ-6,G?ÿ@ 4ÿ478984ÿ78ÿ5ÿ395ÿÿ9ÿ49ÿ&974ÿ
    4 8ÿ948ÿ 8 7!
   95/F>,/6GÿJK>0:/7ÿ'()Hÿ@ 4ÿ478984ÿ48ÿ ÿ5ÿ948 ÿ97
   &974ÿ ÿ84ÿ9494ÿ4ÿ94ÿÿ898ÿÿ4ÿ977 ÿ9ÿL!Mÿ344 8
   &54ÿ94 8ÿ77 ÿ9 ÿ9ÿNÿ344 8ÿ 47 ÿ984ÿÿ5ÿ497!
   $ÿ9 ÿ 9 4ÿ8474ÿ97738 7ÿ7 ÿ84ÿ"#ÿ998!
   O7,16ÿ0Pÿ<0F+6?ÿ@ 4ÿ344 894ÿÿ4C374ÿ5ÿ444ÿÿ397 ÿ8
   84ÿ948747!ÿQ 94ÿÿ 4ÿ947ÿ95ÿ&4ÿ9 95ÿ4 844ÿ9&4
   RSSÿ344 8ÿ8ÿ9T4ÿ98 9ÿ497Uÿ ÿ7ÿ95ÿ9ÿ5ÿ8ÿ93349
   97ÿ84ÿ 5ÿ9487 ÿ94 8ÿ ÿ84ÿ394!
   V0:/7-Wÿ8.G=6/Hÿ@ 4ÿ9 8ÿ5ÿ&4ÿ 94ÿ445ÿ 8!ÿ$ÿ9
   9X78ÿ8 7ÿ94ÿ98ÿ9 5ÿ84!

"#ÿ998
$ÿ9 ÿ78%4ÿ5ÿ"#ÿ&5ÿ7 ÿÿ'()ÿ+,-+.-,/012ÿ 984ÿ98ÿ84ÿ&88
ÿ84ÿ5ÿ7ÿ394!ÿ# 4ÿ5ÿÿ8 7ÿ5ÿ78%4ÿ"#ÿ7ÿ4484ÿ 4
5ÿ&74ÿÿ47!




74ÿÿ47
456ÿ/76ÿ56,1+7ÿ8,1ÿ98ÿ84ÿ83ÿÿ84ÿ5ÿ7ÿ394ÿ8ÿ ÿ3ÿ98 ÿ
734 ÿÿ47ÿ54ÿ844784ÿ!ÿ9:/61ÿ9ÿÿ4ÿ8ÿ744ÿ45ÿÿ4897
9 ÿ394ÿ99 78ÿÿ47ÿÿ84ÿ7  ÿ949!

                                                                                 Y
                                                                             12/2/2019
                                                                             Ex.      011:40:1
                                                                                 52, Pg.2728
     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 179 of 269




3456789ÿ 3ÿ6 9
ÿ8ÿ 3ÿ6 ÿÿ7 ÿ8ÿÿÿ58ÿ5ÿ 89ÿ84ÿ699ÿ8
6 ÿ64ÿ8ÿ9ÿÿ7 5ÿ8 9ÿ859ÿ8ÿ7 5ÿ9785ÿÿ6!
"7 ÿ9 5ÿ979ÿ78ÿ#45ÿ9785ÿÿ6ÿ8ÿ58$ÿÿ79ÿ 3ÿ6 ÿÿ ÿ8
 5ÿ4 9!




%6ÿ#4&ÿ9ÿÿ8ÿ4 ÿ#4ÿ68ÿ89#ÿ8ÿÿÿ#45ÿ685ÿ5ÿ67 6$ÿ4!
'()*ÿ,-(./*0ÿ12ÿ*34014./ÿ(56*71404./
84ÿ68ÿ8ÿ5ÿ5ÿ4 ÿÿ8ÿ 3ÿ6 ÿ8# ÿ#4ÿ8ÿÿ7 ÿ9:;
<=>?ÿ96!ÿ"ÿ8$ ÿ678 9ÿÿ#45ÿ859ÿÿ8ÿ 3ÿ6 @
 I   C6$ÿÿ7 ÿDEFÿ:HEÿÿ7 ÿ57ÿ9 ÿÿ7 ÿ 3ÿ6 ÿ#4ÿ8ÿ
     48!
 M   C6$ÿJK:L




"79ÿÿ8$ ÿ#4ÿÿ7 ÿ 3ÿ 89ÿ8 ÿ7 5ÿ#4ÿ68ÿ8$ ÿ678 9ÿ
#45ÿ859!ÿAÿ78ÿ9 ÿ85 5ÿ678 9ÿÿ#45ÿ859ÿ86$8              N
8#ÿ5B45ÿ899986ÿ5ÿ8ÿ49 99ÿ6948!
                                                                                 12/2/2019
                                                                                 Ex.      011:40:1
                                                                                     52, Pg.2729
ÿ Case 2:20-cv-00851-TSZ                Document 40-4 Filed 12/02/19 Page 180 of 269



    45678ÿ ÿ 6 ÿ675 ÿÿÿ67ÿ6
    ÿÿÿÿ!"ÿ"ÿ#$%&$$'ÿ&("&ÿ)&"&ÿÿ)&*+ÿÿ,&ÿ)&ÿ&-
    $&+.

           /&ÿ$"&0



    1665ÿ8 ÿ675 
    203&"%$%!ÿ%)ÿ$ÿ*"&04ÿÿ("&ÿ%$+%"&0ÿÿ5)&5,ÿÿ$6&ÿ&
    78ÿ50&$'ÿ$%!ÿ%ÿÿ3%&ÿ"ÿ+0&ÿ"ÿ#0!&.

           9%!ÿ%



    4567ÿ: 5ÿÿ;5ÿÿ<5=ÿ>55
    /&ÿ$&"$ÿÿ+ÿ?&$%$ÿ#ÿ8"&6%&"ÿ2!&ÿ203&"%$%!.

           @%$%ÿA&*+ÿB&&"



              Cÿ8"&3%$                              D&-ÿE


                                        9&"5)                          F


GHIJKLMN                               TUNIKHLUN                            XMYUH
203&"%$%!                             2!&ÿR*,%                          Z2[$
Oÿ2!&                                V*!                                 S&#$%&$
2!&ÿ255                            R"%%!                             7%**ÿ8"&6%&"ÿ2!&ÿ9"&
BPO                                    S&#%"$                             B5ÿ$
2++                                    W3&$
Q%"&5
R&6$
@%0&ÿS*,)"!)
A6&ÿR"ÿA%!)*%!)$


                                                                                                           \
                                                                                                       12/2/2019
                                                                                                       Ex.      011:40:1
                                                                                                           52, Pg.2730
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 181 of 269




        ÿ ÿ ÿ                       3ÿ4567ÿ89 ÿÿÿÿ9ÿ999ÿ ÿ9ÿ




                                                                                                     12/2/2019
                                                                                                     Ex.      011:40:1
                                                                                                         52, Pg.0731
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 182 of 269




                   EXHIBIT 53




                                                                      12/2/2019
                                                                      Ex. 53, Pg.1:40:1
                                                                                  732
0012312405                                                 678ÿDocument
                                       Case 2:20-cv-00851-TSZ  7ÿÿ ÿ7ÿ740-4
                                                                          ÿ77ÿFiled
                                                                                   7ÿÿ712/02/19
                                                                                           ÿÿ78ÿ6Page
                                                                                                          ÿ183 of 269

                                                                                                                           \HbLÿEÿFG\GML ÿb[ZÿbZ

         '())*+ÿ-.)/ÿ0.12.3ÿ4ÿ-*5.*+1.36ÿ4ÿ0)7(5ÿ8*93ÿ-*5.ÿ:ÿ;<(2ÿ-*5.ÿ=7>26                                   .73>R

         ÿÿÿ                                                                                                                  

         ?@AÿC@ÿDÿECCÿ@FÿFGH@IGÿJK@L@Mÿ@NÿHOÿK@HGP
         Qÿ5*12R6ÿ7S*TÿU/<72.<                                                                                                                V@WW@A


         X@ÿECCYÿFGH@IGYÿ@FÿFGEFFEZ[GÿJK@L@Mÿ@ZÿO@\FÿK@HG]MÿJF@JGFLOÿJE[G^
             _ÿ̀a@[bZÿL@ÿO@\FÿcbWW@AÿJF@NbWG`
             dÿ̀eEfGÿM\FGÿO@\ÿhWEbHGCÿ@AZGFMKbJÿ@NÿO@\FÿK@HG`
             iÿ̀jZhGÿO@\ÿhWEbHGCÿO@\FÿK@HG]MÿJF@JGFLOÿJE[GYÿhWbhfÿ@ZÿLKGÿklmnoÿqrnlÿ@ZÿO@\FÿJF@JGFLOÿJE[G`
             sÿ̀tZCGFÿLKGÿuvonÿCF@JÿC@AZÿHGZ\YÿhWbhfÿwxxÿyzv{v|`




             ÿ
             }ÿ̀X@ÿECCÿJK@L@MYÿhWbhfÿLKGÿ~vxÿzv{v|ÿ\LL@Zÿ\ZCGFÿyzv{v|ÿÿnxr
             ÿ̀@\ÿAbWWÿGÿJF@HJLGCÿL@ÿMGWGhLÿJK@L@ÿNbWGMÿML@FGCÿ@ZÿO@\Fÿh@HJ\LGF`
             ÿ̀X@ÿFGH@IGÿEÿJK@L@YÿhWbhfÿ@ZÿEZÿbZCbIbC\EWÿJK@L@ÿEZCÿhWbhfÿnvnÿyzv{v`
1178 !"71"1#$1 "124%&005%4#678#7## #7#7#77#7##7#                                                          12/2/2019
                                                                                                                                                 Ex.      011:40:1
                                                                                                                                                     53, Pg.%733
0012312405                                                 678ÿDocument
                                       Case 2:20-cv-00851-TSZ  7ÿÿ ÿ7ÿ740-4
                                                                          ÿ77ÿFiled
                                                                                   7ÿÿ712/02/19
                                                                                           ÿÿ78ÿ6Page
                                                                                                          ÿ184 of 269
              '(ÿ*+ÿ,-.,,./0-ÿ12+3+45ÿ67869ÿ+/ÿ32-ÿ8/:8;8:<.7ÿ12+3+ÿ./:ÿ2+7:ÿ32-ÿ7-=3ÿ>+<4-ÿ?<33+/ÿ:+@/(ÿA,.0ÿ./Bÿ12+3+ÿ3+ÿ32-ÿ:-48,-:ÿ17.6-ÿ8/ÿ32-ÿ12+3+
                 0,+<18/0ÿ+,:-,(
              C(ÿD.;-ÿB+<,ÿ62./0-4ÿ?Bÿ678698/0ÿ32-ÿEFGHÿJKFLMHNÿ?<33+/ÿ.3ÿ32-ÿ?+33+>ÿ+=ÿ32-ÿ1.0-(
         *+ÿ=8/:ÿ+<3ÿ2+@ÿ1,-;8+<4ÿ12+3+4ÿ>.Bÿ2.;-ÿ?--/ÿ.::-:ÿ3+ÿB+<,ÿ2+>-P4ÿ1,+1-,3Bÿ1.0-5ÿ4--ÿ32-ÿ2-71ÿ.,3867-ÿQ+@ÿ:+ÿ12+3+4ÿ+=ÿ>Bÿ2+>-ÿ0-3ÿ+/
         R877+@S

         TÿUÿV
                                                                           W.4ÿ3284ÿ.,3867-ÿ2-71=<7S
                                                                            X Y-4      ÿ Z [+
                                                                          \]\ÿ+<3ÿ+=ÿ^^Cÿ=+</:ÿ3284ÿ2-71=<7

                                                                   Q.;-ÿ>+,-ÿ_<-438+/4SÿD<?>83ÿ.ÿ,-_<-43

         `-3<,/ÿ3+ÿ3+1a

         bcdcefghÿjkclcmÿnofkdgcp                                                         bcgnfcmÿnofkdgcp
         qÿ.>ÿ/+3ÿ.?7-ÿ3+ÿ7+0ÿ8/ÿ3+ÿ32-ÿ>+?87-ÿ.115ÿ@2.3ÿ:+ÿqÿ:+S                         Q+@ÿ:+ÿqÿ67.8>ÿ+,ÿ</67.8>ÿ+@/-,4281ÿ+=ÿ>Bÿ2+>-S
         qÿ.>ÿ/+3ÿ.?7-ÿ3+ÿ7+0ÿ8/ÿ3+ÿ32-ÿ>+?87-ÿ.115ÿ@2.3ÿ:+ÿqÿ:+S                         Q+@ÿ:+ÿ12+3+4ÿ+=ÿ>Bÿ2+>-ÿ0-3ÿ+/ÿR877+@S
         Q+@ÿ:+-4ÿR877+@ÿ0-3ÿ78438/04S                                                    Q+@ÿ:+ÿqÿ,->+;-ÿ>Bÿ2+>-ÿ=,+>ÿR877+@S
         Q+@ÿ:+ÿ12+3+4ÿ+=ÿ>Bÿ2+>-ÿ0-3ÿ+/ÿR877+@S                                          r2+3+ÿ<17+.:8/0ÿ3814
         Q+@ÿ:+ÿqÿ6+,,-63ÿ32-ÿ?-:,++>45ÿ?.32,++>45ÿ./:ÿ4_<.,-ÿ=++3.0-ÿ+=ÿ>B               s@/-,ÿA.42?+.,:
         2+>-S

1178 !"71"1#$1 "124%&005%4#678#7## #7#7#77#7##7#                                                                12/2/2019
                                                                                                                                                       Ex.      211:40:1
                                                                                                                                                           53, Pg.%734
0012312405                                                 678ÿDocument
                                       Case 2:20-cv-00851-TSZ  7ÿÿ ÿ7ÿ740-4
                                                                          ÿ77ÿFiled
                                                                                   7ÿÿ712/02/19
                                                                                           ÿÿ78ÿ6Page
                                                                                                          ÿ185 of 269

         '())*+ÿ-.)/ÿ0.12.3                                                                                                    456789:ÿ<=>?ÿÿÿA




1178 !"71"1#$1 "124%&005%4#678#7## #7#7#77#7##7#                                                 12/2/2019
                                                                                                                                        Ex.      %11:40:1
                                                                                                                                            53, Pg.%735
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 186 of 269




                   EXHIBIT 54




                                                                      12/2/2019
                                                                      Ex. 54, Pg.1:40:1
                                                                                  736
0012312405                                                                6789ÿ ÿFiled
                                          Case 2:20-cv-00851-TSZ Document 40-4     ÿ12/02/19
                                                                                         9      Page 187 of 269

  y3R u401 d4bb v/M4ÿ|/J0P _a401ÿ}0I4Q                                                                                                                                                 _Ie4Q12P4 d2a0ÿ20/Q{/20

!ÿ#$%&ÿ'$()ÿ*+,!-
 t014QÿR/3QÿL/M4ÿJIIQ4PP
  ./012034
5'#ÿ)!ÿ#$%&ÿ'$()ÿ*+,!-6
789:;8<;ÿ>?:@ÿA;BCDEFC;                                                V;Cÿ@;FW>ÿC?ÿB;XX                                                                 \;;ÿ];CC;@ÿ<?E^B
GHIJ14IÿL/M4ÿNJO1PÿJQ4ÿNJO1/Q4Iÿ201/ÿR/3Q                              Y31ÿR/3QÿZ4P1ÿN//1ÿN/Q[JQIÿ[21LÿO/QQ4O1ÿL/M4                                      _OO3QJ14ÿL/M4ÿNJO1PÿJQ4ÿ1L4ÿ̀4Rÿ1/ÿP4420a
S4P12MJ14TU                                                            NJO1PU                                                                            O/MHJQJZb4ÿHQ/H4Q124PU
c41ÿd1JQ14I

              _Z/31 S4P12MJ14P u4P4JQOL .JQ44QP v4bH _Ie4Q12P4 w4QMPÿ/Nÿ3P4ÿxÿYQ2eJOR _Iÿ.L/2O4 .//`24ÿYQ4N4Q40O4 yb/a _j z/Z2b4ÿ_HHP

                                S2bb/[ÿcQ/3Hÿ2PÿO/MM2114Iÿ1/ÿ40P3Q20aÿI2a21JbÿJOO4PP2Z2b21RÿN/Qÿ20I2e2I3JbPÿ[21LÿI2PJZ2b2124PUÿf4ÿJQ4ÿO/01203/3PbRÿ[/Q`20aÿ1/ÿ2MHQ/e4ÿ1L4ÿJOO4PP2Z2b21Rÿ/Nÿ/3Q
                                [4Zÿ4gH4Q240O4ÿN/Qÿ4e4QR/04hÿJ0Iÿ[4ÿ[4bO/M4ÿN44IZJO`ÿJ0IÿJOO/MM/IJ12/0ÿQ4i34P1PUÿjNÿR/3ÿ[2PLÿ1/ÿQ4H/Q1ÿJ0ÿ2PP34ÿ/QÿP44`ÿJ0ÿJOO/MM/IJ12/0hÿHb4JP4
                                                                                                          O/01JO1ÿ3PU

                                                                                                k/bb/[ÿ3Pl                     mÿnoopqnorsÿS2bb/[




991181781789  1                                                                                                                                                          12/2/2019
                                                                                                                                                                                                        Ex.      011:40:1
                                                                                                                                                                                                            54, Pg.2737
0012312405                                                              6789ÿ ÿFiled
                                        Case 2:20-cv-00851-TSZ Document 40-4     ÿ12/02/19
                                                                                       9      Page 188 of 269




991181781789  1                                                                    12/2/2019
                                                                                                                  Ex.      211:40:1
                                                                                                                      54, Pg.2738
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 189 of 269




                   EXHIBIT 55




                                                                      12/2/2019
                                                                      Ex. 55, Pg.1:40:1
                                                                                  739
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 190 of 269




                           .prexit-search-st0{fill:none;stroke:#006BFF;stroke-width:2;} .prexit-search-
              st1{fill:none;stroke:#006BFF;stroke-width:2;stroke-linecap:round;} Group Copy 9 Created with
                                                                          Sketch.




        DATA




              All topics           Your Zestimate Is Now Smarter - and More Accurate
             Zillow’s signature home valuation    tool
                                          BY ZILLOW     —JUNthe
                                                    ON 26    2019 Zestimate — just got an

             upgrade.

             The Zestimate is now more accurate  than ever, thanks
                                                                   tonew technology that
             identifies and values home improvements you’ve made based on photos. Plus, we now
             incorporate even more data into Zestimates for homes on the market, and we update
             those Zestimates in real time. That’s in addition to the millions of data points that the
             Zestimate’s complex machine learning models examine for more than 100 million
             homes across the country.

                                                                                                          12/2/2019
                                                                                                          Ex. 55, Pg.1:40:1
                                                                                                                      740
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 191 of 269
             Here’s the rundown of what’s new.




             ‘Seeing’ your home features
             We can evaluate photos of a home to, in a sense, “see” and value the home features
             you’re most proud of. Think of the bathroom you remodeled, the new quartz
             countertops in your kitchen or the beautifully landscaped backyard. Those features
             now factor directly into your home’s Zestimate, making it the first time the Zestimate
             can understand not just a home’s facts and figures, like number of bathrooms or
             bedrooms, but also its quality and curb appeal.

             We heard from homeowners over the years that when it comes time to sell, they want
             to make sure all the work they’ve put toward upgrading it is reflected in its Zestimate.
             Yet before recent advances in technology, there was no way for computers to look at
             photos of a home and get the same information that people do. The Zestimate now
             incorporates advanced technologies that make this possible.

             Homeowners can claim their home on Zillow to edit, add or remove photos at any time
             in just a few simple clicks.


             Listing info added in real time
             On homes listed for sale, the Zestimate now incorporates data from the home’s listing
             itself — including listing price and how long it has been on the market — in its
             calculations. These factors provide important insight into a homeowner and agent’s
             listing strategy and what the homeowner believes their home is worth, both key

                                                                                                 12/2/2019
                                                                                                 Ex. 55, Pg.1:40:1
                                                                                                             741
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 192 of 269
             variables in how much a home ultimately sells for.

             To top it off, Zestimates on for-sale homes update with new information in real time.
             That means home shoppers get an up-to-the-second snapshot of what’s going on in
             the local housing market. When the Zestimate launched in 2006, it was updated
             monthly, so this is a big leap forward as both buyers and sellers navigate dynamic and
             ever-changing housing markets.

             The results of all these upgrades? The Zestimate’s error rate on homes listed for sale is
             now less than 2%, meaning half of all Zestimates fall within 2% of the home’s eventual
             sale price.

             Just as you look for new ways to refresh your home, we’re always working to improve
             the Zestimate. This most recent Zestimate refresh is another milestone along that
             journey, all to provide a more accurate look at the value of the place you call home.




             About the author

                                    ZILLOW




                   18      0  0  
                                                          16


                  Subscribe 

                  newest  oldest  most voted




                                                                                                 12/2/2019
                                                                                                 Ex. 55, Pg.1:40:1
                                                                                                             742
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 193 of 269
                          Luc                                                                                           


                I do not buy any of what IMHO is solid put out by this company. The site claims it does not factor in
                listed sales prices however I have on record with customer service questioning both before and after
                Zestimate issues, where indeed the so-called “Zestimates” have both increased and lowered right in
                tandem with a listed sales price. Another thing personal to me they have not provided any logical
                reason how a property two doors down can have an offer right at listing price AND a Zestimate of
                $800,000. above our property two doors down when we have a… Read more »

                  1 

                  25 days ago



                          Anna Priest                                                                                   


                As for me, it’s a great project! But people say that the programme can make mistakes and even be
                unpredictable. As Chris told it underestimates your home, so… Anyway you have to check the results
                not just twice, but rely on other resources as much as it was before. I mean you have to compare the
                prices on the market. What to say about other countries except of America! What I love is the sources
                where you can find a lot of relevant property, so it’s easier to compare and estimate the real estate
                price.

                  0 

                  1 month ago



                          mario                                                                                         


                we love this post it,s nice thanks for sharing…


                  0 

                  2 months ago



                          Ann                                                                                           


                I did an addition, remodel, and many upgrades that cost over $200k and Zillow dropped the value of
                my house by $250k when I updated the info. There was even a permit for the work so public records
                show the value. The county auditor had no problem with upping my value! My neighbor has his house
                on the market and is furious with me! If a person doesn’t want their house on Zillow they should have
                that option.


                                                                                                                    12/2/2019
                                                                                                                    Ex. 55, Pg.1:40:1
                                                                                                                                743
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 194 of 269
                  4 

                  3 months ago



                          dan                                                                                          


                zillow zestimate has my property @150 beckman ave south in battle creek michigan valued at less
                than half of what its worth. i have updated all info as owner. who the h___ can i get a hold of to
                change this. either get it corrected or don’t show my property on your stinking website.

                  5 

                  3 months ago



                          dan                                                                                          


                how can I get a hold of someone from zillow?


                  6 

                  3 months ago



                          Kristen                                                                                      


                Oh, not even close. Maybe their metrics work better if you want to give them photos of your
                remodeling work, or in our case make them aware of the very public greenbelt behind our home that
                significantly increases its value over their estimates. I keep an eye on the market, and Redfin is much
                more accurate. The Redfin estimate, at the moment, is approximately 100K more than Zillow. Keep
                trying…

                  6 

                  4 months ago



                          Chris                                                                                        


                My Zestimate is far from accurate. Our house appraised at $650k when we purchased it from my
                father in law. He sold it to us at a great price $175k back in December. I’m guessing because of the
                purchase price our zestimate plummeted. It’s now $180k but was around $360k just last month.
                (Which I don’t understand because nothing changed.)

                  6 


                                                                                                                     12/2/2019
                                                                                                                     Ex. 55, Pg.1:40:1
                                                                                                                                 744
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 195 of 269
                  4 months ago



                          Amber                                                                                         


                Zillow has an estimate of $80,000 for my house. We have put improvements on it as well as purchase
                the house that was in shambles next-door to us. We tore it down and put up a shed. We purchased
                the house for 165,000., 6 years ago and now this tremendous Drop in price seems totally confusing.
                How in the world could my home have drop that much when homes around in the neighborhood have
                not dropped like that??

                  7 

                  4 months ago



                          saundra creek                                                                                 


                Just entering info for a house I would like to sale. Am I to understand they set the price, you can not?


                  6 

                  4 months ago



                          Brian                                                                                         


                Well, not so fast with the self-congratulations. Zillow devalued our home and the value dropped
                precipitously while homes immediately surrounding ours went up on average. Our home’s price
                decline was 6000% greater than the surrounding homes’ appreciation TO THE NEGATIVE. As in, the
                average home went up $303 and our home declined $18,467. This is in a cookie-cutter development
                where no one has made modifications. If Zillow and its algortithms can capriciously and unilaterally
                devalue an individual’s most valuable asset, I think they have an ethical responsibility to provide
                exception reporting to those homeowners whose financial health is being decimated.… Read more »

                  14 

                  4 months ago



                          Dottco                                                                                        


                I love LOVE this post. Very interesting info!Perfect just what I was looking.
                Thank You !!!

                  -1 


                                                                                                                      12/2/2019
                                                                                                                      Ex. 55, Pg.1:40:1
                                                                                                                                  745
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 196 of 269
                  4 months ago



                          josh                                                                                         


                “The Zestimate now incorporates advanced technologies” I guess this is proprietary artificial
                intelligence and deep learning and not metamaterials. How much of the working will you reveal to
                allow for optimized use and understanding? Or are you keeping as much as possible secret to prevent
                gaming? “The results of all these upgrades? The Zestimate’s error rate on homes listed for sale is now
                less than 2%, meaning half of all Zestimates fall within 2% of the home’s eventual sale price.” And
                how much of that accuracy is based on accurate and fair estimates and not self-fulfilling prophecy
                because you are… Read more »

                  0 

                  4 months ago



                          AP                                                                                           


                Someone uploaded a picture of my home from the alley…showing only the garage door…and my value
                dropped more than 25 percent in one day. I’m now a $300k home sitting between two $439k homes.
                Please do something about your smarter tool…it seems like you’re just asking for legal backlash.

                  0 

                  4 months ago



                          BD                                                                                           


                I think not. My Zestimate went DOWN by almost 10% on all of the properties that I own in this area. I
                think they’d better check their algorithm again.

                  1 

                  4 months ago



                          Ellen Kozireski                                                                              


                Need property boundary lines for my home at 380 Old Line Ave, Laurel, MD 20724


                  2 

                  4 months ago


                                                                                                                     12/2/2019
                                                                                                                     Ex. 55, Pg.1:40:1
                                                                                                                                 746
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 197 of 269

                          Ellen Kozireski                                                                                   


                Need property lines for my home at 380 Old Line Ave, laurel,MD 20724


                  5 

                  4 months ago



                          rohit chouhan                                                                                     


                excellent put up, very informative. I wonder why the opposite experts of this sector do not understand
                this. You must continue your writing. I’m sure, you’ve a great readers’ base already!

                  -2 

                  4 months ago




            FIND HOMES ON ZILLOW

              Buy         Rent        Sell




             City or neighborhood

                                                                      Search


       MOST RECENT STORIES

       How to Actually Afford to Buy a Home in America                         This Isn't Your Average Woodland Cottage
       23 Oct 2019                                                             21 Oct 2019


       Step Inside the Castle a Dad Promised to His Son                        4 Ways to Cozy Up Your Kitchen for Fall
       16 Oct 2019                                                             9 Oct 2019


       7 Perfect Kitchen Upgrades for a New Look Without

                                                                                                                          12/2/2019
                                                                                                                          Ex. 55, Pg.1:40:1
                                                                                                                                      747
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Your Zestimate Is Now Smarter — and More Accurate
                           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 198 of 269
       Remodeling
       9 Oct 2019




       TAGS




       About        Zestimates        Research         Careers       Help        Advertise       Terms of use & Privacy             Ad Choice         Cookie Preference

                                                                          Blog      AI     Mobile Apps




          Zillow Group is committed to ensuring digital accessibility for individuals with disabilities. We are continuously working to improve the accessibility of our web
         experience for everyone, and we welcome feedback and accommodation requests. If you wish to report an issue or seek an accommodation, please contact us.




                                                             Follow us:      © 2006-2019 Zillow 




                                                                                                                                                             12/2/2019
                                                                                                                                                             Ex. 55, Pg.1:40:1
                                                                                                                                                                         748
https://www.zillow.com/blog/zestimate-updates-230614/[11/24/2019 9:42:12 PM]
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 199 of 269




                   EXHIBIT 56




                                                                      12/2/2019
                                                                      Ex. 56, Pg.1:40:1
                                                                                  749
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 200 of 269
                                                                                 III III      IID lIDI            DII IDI ID III IDI IDI II DI II
                                                                                                             US009158789B2


(12)    United States Patent                                                         (10) Patent No.:                     US 9,158,789 B2
        Garrett et al.                                                               (45) Date ofPatent:                         Oct. 13, 2015

(54) COORDINATED GEOSPATIAL, LIST-BASED                                            2010/0082454 Al    4/2010 Narayanaswami et al.
      AND FILTER-BASED SELECTION                                                   2010/0191797 Al* 7/2010 Seefeldetal ................. 709/203
                                                                                   2010/0257477 Al   10/2010 Nielsen et al.
                                                                                   2011/0055244 Al    3/2011 Donelli
(75)    Inventors: Tricia Y. Garrett, Raleigh, NC (US);                            2012/0313780 Al* 12/2012 Stoutetal ..................... 340/540
                   Carolyn Hyink, Austin, TX (US);
                   Pamela A. Nesbitt, Ridgefield, CT (US)                                           OTHER PUBLICATIONS

( 73)   Assignee: International Business Machines                                 "Drawing a Circle, Rectangle, or Polygon on the Map" DeLorme,
                    Corporation, Armonk, NY (US)                                  available at: http://support.de1orme.com/WebHe1p/topo9/de1orme

(*)     Notice:     Subject to any disclaimer, the term of this                   drawinga circle, rectangle, or polygon on the map.htm,
                    patent is extended or adjusted under 35                       lastaccessedDec. 30, 2011, 1 page.
                    U.S.C. 154(b) by 506 days.                                    "Production Line Tool Sets Discussion Forum" esri, available at:
                                                                                  http://forums.esri.comlThread.asp?c=60&f=437&t=30062 1,         last
(21)    Appl. No.: 13/341,246                                                     accessed on Dec. 30, 2011, 2 pages.
                                                                                  "Overlapping Data in a MapGuide Layer: Selecting Map Features by
(22)    Filed:      Dec. 30, 2011                                                 Area," Pima County GIS, available at: http://gis.pima.gov/mapguide/
                                                                                  mgtips/overlaps/selectbyarea.cfm, last accessed Dec. 30, 2011, 3
(65)                    Prior Publication Data                                    pages.
        US 2013/0169673 Al            Jul. 4, 2013                                * cited by examiner
(51)    Int.Cl.                                                                   Primary Examiner - Ke Xiao
        GO6F 17/30                (2006.01)
                                                                                  Assistant Examiner - Raffi Isanians
(52)    U.S. Cl.
        CPC ................................ G06F17/30241 (2013.01)               (74) Attorney, Agent, or Firm - Jeffrey T. Holman
(58)    Field of Classification Search
                                                                                  (57)                            ABSTRACT
        CPC ........... GO6F 3/00; GO6F 11/00; GO6F 17/00;
                                                        HO4N 2 1/00               A geospatial and list-based mapping system, including: a
        See application file for complete search history.                         mapping engine configured to: present a map display on a
                                                                                  display device, wherein the map display includes elements
(56)                   References Cited                                           within a viewing area of the map display, wherein the ele-
                  U.S. PATENT DOCUMENTS                                           ments include geospatial characteristics; and present a list
                                                                                  display on the display device, wherein the list display
    6,061,688 A          5/2000   Kilpatrick et al.                               includes a customizable list having the elements from the map
    7,373,244 B2         5/2008   Kreft                                           display; and synchronizer configured to : synchronize the map
 2005/0034075 Al         2/2005   Riegelman et al.                                display and the list display to concurrently update the ele-
 2007/0294284 Al        12/2007   Evans
 2009/0177381 Al         7/2009   Taniguchi et al ............. 701/208           ments according to a user input.
 2009/0254840 Al        10/2009   Churchill et al .............. 715/753
 2010/0017733 Al         1/2010   Barros                                                          20 Claims, 7 Drawing Sheets


                                                             i 00


                                              110
                                                             Mapping Engine                              i   02
                                               116                                       Memory
                                                               Map Display
                                               118                                  H
                                                               Viewing Area
                                                                                                         i   04
                                               124
                                                                List Display
                                               126
                                                                     List
                                                                                                         106
                                              120
                                                                    Elements
                                               1 22            Geospatial                            i   08
                                                              Characteristics
                                                                                           Disk

                                              112
                                                               Synchronizer
                                              128
                                                                    User Input

                                              114
                                                              Display Device




                                                                                                                                                     12/2/2019
                                                                                                                                                     Ex. 56, Pg.1:40:1
                                                                                                                                                                 750
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 201 of 269


U.S. Patent              Oct. 13, 2015         Sheet 1 of 7                US 9,158,789 B2




                              loo



          110-....
                              Mapping Engine                                 02
           116-.                                              Memory   '
                                Map Display
           118 -     -

                                Viewing Area
                                                                            104
           l24-                                                CPU
                                 List Display
           l26       I


                                      List
                                                                            lO6
          120-                                                 I/o
                                    Elements
           1 22 -    -   -       Geospatial                                108
                               Characteristics


          112 -JJ
                                Synchronizer
          128
                                  User Input

          114
                               Display Device




                                             FIG. I




                                                                                         12/2/2019
                                                                                         Ex. 56, Pg.1:40:1
                                                                                                     751
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 202 of 269


U.S. Patent       Oct. 13, 2015      Sheet 2 of 7      US 9,158,789 B2




         110
               120                  126




                                  FIG. 2




                                                                        12/2/2019
                                                                        Ex. 56, Pg.1:40:1
                                                                                    752
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 203 of 269


U.S. Patent                 Oct. 13, 2015     Sheet 3 of 7                       US 9,158,789 B2




                           116                           300        124


                                             FiItersj
   I       I   I   I                                         (
                       o                                             I




                                                                 I\,.I       I            I




                                                                 I'I

       -
                       OOo                       I




                                                 I
                                                                 II          I         II
                                                                                          I




                           o                         I                   I        I    I\'I




                                            FIG. 3




                                                                                               12/2/2019
                                                                                               Ex. 56, Pg.1:40:1
                                                                                                           753
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 204 of 269


U.S. Patent         Oct. 13, 2015         Sheet 4 of 7         US 9,158,789 B2




              116                                        124



                                      Filters




                                     D
                                     D


                                                                      2

               404                  406




                                     FIG. 4




                                                                             12/2/2019
                                                                             Ex. 56, Pg.1:40:1
                                                                                         754
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 205 of 269


U.S. Patent       Oct. 13, 2015     SheetS of 7         US 9,158,789 B2




               116                                124




   11   I




                                  -
                                  1k:ii:




                                  -
                                  FIG. 5




                                                                        12/2/2019
                                                                        Ex. 56, Pg.1:40:1
                                                                                    755
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 206 of 269


U.S. Patent          Oct. 13, 2015        Sheet 6 of 7          US 9,158,789 B2




   I _ I _ I _ I
                             116


                               ?
                                      Filters View details
                                                           _
                                                         600

                                                          ()
                                                                124




    ?              O,én                              wCZflZt    = __
                                                 Add to group   = ____ E
    -

    -
        :1

                   /k                :
                                     D
                                     D
                                     tI

                                     D




                                     FIG. 6




                                                                              12/2/2019
                                                                              Ex. 56, Pg.1:40:1
                                                                                          756
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 207 of 269


U.S. Patent           Oct. 13, 2015       Sheet 7 of 7                  US 9,158,789 B2




               700 --
                                                                                705

         Present a map display and a list display on a display device
                                                                                710

       Synchronize the map display and the list display to concurrently
          update elements in the map display and the list display

                                                                                715

    Select elements in the map display or the list display and update both
                      displays to reflect the selections

                                                                                720
         Draw a selection area around elements on the map display
                                                                                725
                Deselect elements outside the selection area
                                                                                730
      Update the list display to indicate the deselected elements outside
    the selection area in a deselected state and the selected elements in
                                 a selected state




                                        FIG. 7




                                                                                          12/2/2019
                                                                                          Ex. 56, Pg.1:40:1
                                                                                                      757
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 208 of 269


                                                      US 9,158,789 B2
                               i
     COORDINATED GEOSPATL&L, LIST-BASED                                 present disclosure, but is merely representative of various
        AND FILTER-BASED SELECTION                                      embodiments. While the various aspects ofthe embodiments
                                                                        are presented in drawings, the drawings are not necessarily
                      BACKGROUND                                        drawn to scale unless specifically indicated.
                                                                          The present invention may be embodied in other specific
   Geospatial and list-based mapping software generally can             forms without departing from its spirit or essential character-
be useful for presenting users with a list of elements or loca-         istics. The described embodiments are to be considered in all
tions that correspond to a geographic area or region in mul-            respects only as illustrative and not restrictive. The scope of
tiple formats. A map view may provide a visual location of a            the invention is, therefore, indicated by the appended claims
given element, while a list view may provide specific details      10   rather than by this detailed description. All changes which
for the location according to a purpose ofthe software.                 come within the meaning and range of equivalency of the
   Such mapping software is frequently used for applications            claims are to be embraced within their scope.
that allow users to view elements related to the specific appli-          Reference throughout this specification to features, advan-
cation, including real estate, and other uses. Providing                tages, or similar language does not imply that all of the
detailed information related to each element may allow a user      15   features and advantages that may be realized with the present
to compare results according to filtered results based on a             invention should be or are in any single embodiment of the
location of each element and details corresponding to the               invention. Rather, language referring to the features and
compared elements.                                                      advantages is understood to mean that a specific feature,
                                                                        advantage, or characteristic described in connection with an
                         SUMMARY                                   20   embodiment is included in at least one embodiment of the
                                                                        present invention. Thus, discussions of the features and
   Embodiments of a system are described. In one embodi-                advantages, and similar language, throughout this specifica-
ment, the system is a geospatial and list-based mapping sys-            tion may, but do not necessarily, refer to the same embodi-
tem. The system includes: a mapping engine configured to:               ment.
present a map display on a display device, wherein the map         25      Furthermore, the described features, advantages, and char-
display includes elements within a viewing area of the map              acteristics ofthe invention may be combined in any suitable
display, wherein the elements include geospatial characteris-           manner in one or more embodiments. One skilled in the
tics; and present a list display on the display device, wherein         relevant art will recognize, in light of the description herein,
the list display includes a customizable list having the ele-           that the invention can be practiced without one or more of the
ments from the map display; and synchronizer configured to:        30   specific features or advantages ofa particular embodiment. In
synchronize the map display and the list display to concur-             other instances, additional features and advantages may be
rently update the elements according to a user input. Other             recognized in certain embodiments that may not be present in
embodiments ofthe system are also described. Other embodi-              all embodiments of the invention.
ments of a method and a computer program product are also                  Reference throughout this specification to "one embodi-
described. Other aspects and advantages of embodiments of               ment," "an embodiment," or similar language means that a
the present invention will become apparent from the follow-             particular feature, structure, or characteristic described in
ing detailed description, taken in conjunction with the accom-          connection with the indicated embodiment is included in at
panying drawings, illustrated by way ofexample ofthe prin-              least one embodiment of the present invention. Thus, the
ciples of the invention.                                                phrases "in one embodiment," "in an embodiment," and simi-
                                                                   40   lar language throughout this specification may, but do not
       BRIEF DESCRIPTION OF THE DRAWINGS                                necessarily, all refer to the same embodiment.
                                                                           While many embodiments are described herein, at least
   FIG. i depicts a schematic diagram of one embodiment of              some of the described embodiments present a system and
a geospatial and list-based mapping system.                             method for coordinated geospatial and list-based mapping.
   FIG. 2 depicts a schematic diagram of one embodiment of         45   Specifically, the system synchronizes a map display and a list
the geospatial and list-based mapping system of FIG. 1.                 display on a display device by concurrently updating ele-
   FIG. 3 depicts a schematic diagram of one embodiment of              ments in the list display that are presented on the map display.
the geospatial and list-based mapping system of FIG. 1.                 The update occurs in response to a user input to filter, select,
   FIG. 4 depicts a schematic diagram of one embodiment of              highlight, or otherwise modify the view in either the map
the geospatial and list-based mapping system ofFIG. 1.             50   display orthe list display. Thus, when one display is modified,
   FIG. S depicts a schematic diagram of one embodiment of              the other display may be updated automatically without addi-
the geospatial and list-based mapping system of FIG. 1.                 tional user input.
   FIG. 6 depicts a schematic diagram of one embodiment of                 Some conventional systems present a map display and a list
the geospatial and list-based mapping system of FIG. 1.                 display containing shared elements, such that the map display
   FIG. 7 depicts a flowchart diagram ofone embodiment of          55   presents a geographic location ofa given element, and the list
a method for coordinated geospatial and list-based mapping.             display presents details about the given element. While this
  Throughout the description, similar reference numbers                 allows the use ofsome coordination between the list and map
may be used to identify similar elements.                               displays to compare elements in the displays, conventional
                                                                        systems do not concurrently update the list display and map
                DETAILED DESCRIPTION                               60   display. Providing coordinated mapping and concurrent
                                                                        updating for a map display and a list display allows bidirec-
   It will be readily understood that the components of the             tional interaction between the displays and multiple linked
embodiments as generally described herein and illustrated in            selection and filtering capabilities in the displays.
the appended figures could be arranged and designed in a                   FIG. i depicts a schematic diagram ofone embodiment of
wide variety of different configurations. Thus, the following      65   a geospatial and list-based mapping system. The depicted
more detailed description ofvarious embodiments, as repre-              mapping system 100 includes various components, described
sented in the figures, is not intended to limit the scope of the        in more detail below, that are capable of performing the

                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 56, Pg.1:40:1
                                                                                                                                                    758
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 209 of 269


                                                      US 9,158,789 B2
                               3
functions and operations described herein. In one embodi-                   FIG. 2 depicts a schematic diagram ofone embodiment of
ment, at least some ofthe components ofthe mapping system                the geospatial and list-based mapping system 100 ofFIG. 1.
loo are implemented in a computer system. For example, the               While the mapping system 100 is described herein in con-
functionality of one or more components of the mapping                   junction with the map display 116 and the list display 124 of
system 100 may be implemented by computer program                   5    FIG. 2, the mapping system 100 may be used in conjunction
instructions stored on a computer memory device 102 and                  with any map display 116 or list display 124.
executed by a processing device 104 such as a CPU. The                      In one embodiment, the map display 116 and the list dis-
mapping system 100 may include other components, such as                 play 124 may be presented on a display device 114 in a user
a disk storage drive 108, input/output devices 106, a mapping     interface 200. The user interface 200 may include a web
engine 110, a synchronizer 112, and a display device 114. lo browser or other application. The map display 116 may allow
Some or all of the components of the mapping system 100           a user to zoom in or out on the mapped region within the
may be stored on a single computing device or on a network        viewing area 118 or to modify the type of geography that is
of computing devices, including a wireless communication          displayed (e.g., satellite view, flat view, road view, etc.). The
network. The mapping system 1 00 may include more or fewer        list display 124 may allow the user to scroll through elements
components or subsystems than those depicted herein. In 15 120 in the list 126. Mapping systems 100 for Internet appli-
some embodiments, the mapping system 100 may be used to           cations are generally implemented in conjunction with a
implement the methods described herein as depicted in FIG.        search engine to allow the user to search for specific locations
7.                                                                or to search for specific elements 120 located within a general
   In one embodiment, the mapping engine 110 is conf gured        area.
to display a geographic area on a map display 116 on a display 20    A search input may display resulting elements 120 on the
device 114 according to a predetermined purpose for the           map display 116 and the list display 124. The map display 116
mapping system 100. For example, the geographic area may          may present the elements 120 in any manner, such as circles
be an area selected by a user, such as any part of a mapped       displayed within the viewing area 118 in locations of the
region stored on a database. In one embodiment, the mapped        mapped region that correspond to the physical location of
region stored on a database may include detailed maps of the 25 each element 120. In some embodiments, the map display
world, a specific country, or a specific city. The mapping        116 may present some details for an element 120 when the
engine 110 may allow a user to zoom in or out and navigate        user rolls over the element 120 with a mouse cursor or clicks
within the mapped region to focus on different areas within       on the element 120. The list display 124 may present the
the mapped region. The map display 116 includes a viewing         elements 120 and the corresponding details in any manner,
area 118 that displays the visible portion of the mapped 30 such as rows in a spreadsheet format.
region. As the user drags a mouse cursor, zooms, or performs         FIG. 3 depicts a schematic diagram ofone embodiment of
other actions within the viewing area 118, the portion of the     the geospatial and list-based mapping system 100 ofFIG. 1.
mapped region visible in the viewing area 118 may change.         While the mapping system 100 is described herein in con-
   The map display 116 shows elements 120 that have               junction with the map display 116 and the list display 124 of
geospatial characteristics 122, allowing the elements 120 to 35 FIG. 3, the mapping system 100 may be used in conjunction
be indicated on in the mapped region according to a location      with any map display 116 or list display 124.
ofeach element 120. The location for each element 120 may            In one embodiment, the list display 124 includes a filter
be determined by an address, a coordinate, a combination of       300 that allows the user to filter content displayed in the list
both, or some other method of describing the location. Ele-       display 124. Because the synchronizer 112 concurrently
ments 120 may include other geospatial characteristics based 40 updates both displays when a change is made to the content of
on the location. In some embodiments, at least some of the        either display, filtering the content in the list display 124 also
details for an element 120 may be displayed on the map                   filters the content shown in the map display 116. In some
display 116 in response to a user action within the map dis-             embodiments, the filter 300 may be included in the map
play 116, such as a cursor rollover of the corresponding                 display 116, or separately from the map display 116 and the
element 120.                                                        45   list display 124 but within the mapping system 100 on some
   In one embodiment, the mapping engine 110 is also con-                other portion ofthe display device 114.
figured to present a list display 124 on the display device 114.            In one embodiment, the filter 300 allows the user to per-
In some embodiments, the map display 116 and the list dis-               form an initial search for a given element 120 or instances of
play 124 are presented side-by-side or in some other simul-              elements 120 within the mapped region. In another embodi-
taneous manner-either on the same display device 1 14 or on         50   ment, the filter 300 allows the user to refine an initial search
multiple display devices ll4-such that the map display 116               according to predetermined categories, keywords, or other
and the list display 124 are visible and usable at the same time.        filtering methods. The mapping system 100 filters the ele-
The list display 124 may show a list 126 including details               ments 120 within the mapped region and concurrently
corresponding to the elements 120 shown in the map display               updates the map display 116 and the list display 124 to present
116. The list 126 may include some or all ofthe geospatial          55   the filtered elements 120 in both displays. The filtered results
information for each element 120.                                        may include a default state for the elements 120, such as
   In one embodiment, the mapping system 100 includes a                  selecting all of the filtered elements 120 in both displays,
synchronizer 112 confgured to synchronize the data in the                deselecting all ofthe filtered elements 120 in both displays, or
map display 116 and the list display 124 according to a user             some other default state.
input 128 that modifies either the map display 116 or the list      60      FIG. 4 depicts a schematic diagram ofone embodiment of
display 124. For example, the user input 128 may include                 the geospatial and list-based mapping system 100 ofFIG. 1.
filtering the elements 120 in either the list display 124 or the         While the mapping system 100 is described herein in con-
map display 116, selecting an element 120 in either display, or          junction with the map display 116 and the list display 124 of
deselecting an element 120 in either display, among other                FIG. 4, the mapping system 100 may be used in conjunction
operations. The synchronizer 112 concurrently updates each          65   with any map display 116 or list display 124.
ofthe displays when either display is modified or updated to                In one embodiment, the mapping engine 110 is configured
provide bidirectional interaction between the displays.                  to draw a selection area 400 around elements 120 within the


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 56, Pg.1:40:1
                                                                                                                                                    759
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 210 of 269


                                                     US 9,158,789 B2
                               5
viewing area 118 of the map display 116. If none of the               display 124, such that the menu options provide interactivity
elements 120 are currently selected, the mapping engine 110           with the elements 120 in both displays. In some embodi-
selects all ofthe elements 120 within the selection area 400.         ments, the menu options 600 may allow the user to perform
If all of the elements 120 are currently selected when the            operations on items selected in the list display 124 or the map
selection area 400 is drawn, the mapping engine 110 deselects 5       display 116. In other embodiments, operations for the
the elements 120 outside ofthe selection area 400. When the           selected items may be implemented using buttons or other
selection area is drawn, the synchronizer 112 updates the map         user interface elements 120 proximate the list display 124 or
display 116 and the list display 124 so that all ofthe selected       the map display 116.
elements 120 within the selection area 400 are shown in both             FIG. 7 depicts a flowchart diagram of one embodiment of
the map display 116 and the list display 124 in a selected state io   a method 700 for coordinated geospatial and list-based map-
402, and all of the deselected elements 120 outside of the            ping. Although the method 700 is described in conjunction
selection area 400 are shown in both the map display 116 and          with the mapping system 100 ofFIG. 1, embodiments of the
the list display 124 in a deselected state 404.                       method 700 may be implemented with other types of map-
   In one embodiment, the deselected state 404 is indicated in        ping systems 100.
the map display 116 by graying out the unselected elements is            In one embodiment, the method 700 includes presenting
120. The deselected state 404 may be indicated in the list            705 a map display 116 and a list display 124 on a display
display 124 by un-checking a checkbox 406 corresponding to            device 114. The map display 116 and the list display 124 may
each ofthe unselected elements 120. In one embodiment, the            be presented on the display device 114 simultaneously, in
selected state 402 is indicated in the map display 116 by             some embodiments. The map display 116 may include ele-
displaying the selected elements 120 with a given shade or       20   ments 120 that have geospatial characteristics and may be
color. The selected state 402 may be indicated in the list            locatedwithinaviewingarea 118 ofthemap display 116. The
display 124 by checking the check box 406 corresponding to            geospatial characteristics may include data corresponding to
each of the selected elements 120. The deselected state 404           the location in a mapped region for the map display 116, such
and selected state 402 may be indicated in any manner to              as address information, coordinates, and other data. The ele-
distinguish the deselected elements 120 from the selected        25   ments 120 may also include other descriptive information that
elements 120.                                                         may be useful for comparing elements 120 or for identifying
   FIG. S depicts a schematic diagram of one embodiment of            specific elements 120. The list display 124 includes a cus-
the geospatial and list-based mapping system 100 ofFIG. 1.            tomizable list 126 including the elements 120 from the map
While the mapping system 100 is described herein in con-              display 116. The list 126 may be customized by altering the
junction with the map display 116 and the list display 124 of    30   elements 120 selected or highlighted in the list display 124 or
FIG. 5, the mapping system 100 may be used in conjunction             the map display 116, or by altering the portion ofthe mapped
with any map display 116 or list display 124.                         region shown in the viewing area ofthe map display 116.
   In one embodiment, the user may highlight an element 120              The method 700 also synchronizes 710 the map display
in addition to selectingldeselecting elements 120. The high-          116 and the list display 124 to concurrently update the ele-
lighted element 120 may be depicted in a highlighted state       35   ments 120 according to a user input 128. When the user
500. The highlighted state 500 may be indicated in map                provides input to the mapping system 100 to make changes to
display 116 and the list display 124 by outlining the element         the list display 124, the map display 116, orthe elements 120
120 and the cells corresponding to the element 120, bolding           in either display, the mapping system 100 synchronizes the
the element 120 and text corresponding to the element 120,            map display 116 and the list display 124 so that the changes
changing a color of the element 120 and the text or cell         40   are shown in both displays concurrently. This allows the user
corresponding to the element 120, or any other manner of              to view changes made in either display concurrently across
highlighting the element 120, such that the element 120 is            both displays, which provides greater interactivity and selec-
distinguishable from the selected elements 120 and the dese-          tion capabilities.
lected elements 120.                                                     In one embodiment, the method selects 715 an element 120
   In various embodiments, selected elements 120 inside the      45   in either the map display 116 or the list display 124 and
selection area 400 may be highlighted, deselected elements            concurrently synchronizes the map display 116 and the list
120 outside the selection area 400 may be highlighted, or             display 124 to present the selected element 120 in both the
elements 120 anywhere in the viewing area 118 of the map       map display 116 and the list display 124 in a selected state. In
display 116 may be highlighted ifno selection area has been    one embodiment, the mapping system 100 allows the user to
chosen. Highlighted elements 120 may allow the user to more so draw 720 a selection area 400 in the viewing area 118 of the
easily compare elements 120 within the map display 116 and     map display 116 to select elements 120 within the selection
the list display 124. In some embodiments, multiple elements   area 400. Elements 120 outside the selection area 400 are
120 may be highlighted.                                        deselected 725. The selected elements 120 are presented in
   FIG. 6 depicts a schematic diagram of one embodiment of     the selected state 402 and the deselected elements 120 are
the geospatial and list-based mapping system 100 ofFIG. 1. ss displayed in a deselected state 404. The selected state 402 and
While the mapping system 100 is described herein in con-              deselected state 404 may use any manner of highlighting,
junction with the map display 116 and the list display 124 of         shading, coloring, or other technique to visually distinguish
FIG. 6, the mapping system 100 may be used in conjunction             the selected elements 120 from the deselected elements 120
with any map display 116 or list display 124.                         in the map display 116 and the list display 124. The list
   In one embodiment, the map display 116 and the list dis-      60   display 124 is also updated 730 to indicate the deselected
play 124 include menu options 600 that open in a box or other         elements 120 outside the selection area 400 in a deselected
menu view in response to a cursor input. The menu options             state 404 andthe selected elements 120 in a selected state 402.
600 may allow the user to perform various operations within             In one embodiment, the mapping system 100 allows the
the map display 116 and the list display 124. In one embodi-          user to highlight an element 120 in either the map display 116
ment, the menu options 600 are opened by right-clicking          65   or the list display 124. The highlighted element 120 may be
within the map display 116 or the list display 124. The menu          displayed in a highlighted state in the map display 116 and the
options 600 may be shared by the map display 116 and the list         list display 124. The highlighted state may include any man-


                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 56, Pg.1:40:1
                                                                                                                                                760
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 211 of 269


                                                     US 9,158,789 B2
                              7                                                                      8
ner of highlighting or otherwise distinguishing the high-              propagate, or transport the program for use by or in connec-
lighted element 120 from selected elements 120 and dese-               tion with the instruction execution system, apparatus, or
lected elements 120.                                               device.
   In one embodiment, the mapping system 100 allows the               The computer-useable or computer-readable medium can
user to filter the elements 120 in the map display 116 and the 5 be an electronic, magnetic, optical, electromagnetic, infrared,
list display 124 according to selected preferences in the map      or semiconductor system (or apparatus or device), or a propa-
display 116 or the list display 124. The user may open a filter    gation medium. Examples of a computer-readable medium
dialog box having one or more filtering fields. When the user      include a semiconductor or solid state memory, magnetic
chooses a given filter, such as by selecting an option from a      tape, a removable computer diskette, a random access
drop-down menu or entering a filtering keyword, the map lo memory (RAM), a read-only memory (ROM), a rigid mag-
display 116 and the list display 124 are updated to reflect the    netic disk, and an optical disk. Current examples of optical
filtered results.                                                  disks include a compact disk with read only memory (CD-
   In one embodiment, the mapping system 100 is conf gured         ROM), a compact disk with read/write (CD-R/W), and a
to display a list of menu options in response to receiving a 15 digital video disk (DVD).
cursor input inthe map display 116 orthe list display 124. The        Input/output or I/O devices (including but not limited to
list of menu options may be shared by the map display 116          keyboards, displays, pointing devices, etc.) can be coupled to
and the list display 124, such that the list of menu options       the system either directly or through intervening I/O control-
includes the same menu options for both the map display 116        1ers. Additionally, network adapters also may be coupled to
and the list display 124. In one embodiment, the cursor input 20 the system to enable the data processing system to become
includes a mouse click, a shortcut key, or other cursor input.     coupled to other data processing systems or remote printers or
   An embodiment ofa mapping system 100 includes at least          storage devices through intervening private or public net-
one processor coupled directly or indirectly to memory ele-        works. Modems, cable modems, and Ethernet cards arejust a
ments through a system bus such as a data, address, and/or         few ofthe currently available types ofnetwork adapters.
control bus. The memory elements can include local memory 25          In the above description, specific details of various
employed during actual execution of the program code, bulk         embodiments are provided. However, some embodiments
                                                                   may be practiced with less than all ofthese specific details. In
storage, and cache memories which provide temporary stor-
                                                                   other instances, certain methods, procedures, components,
age of at least some program code in order to reduce the
                                                                   structures, and/or functions are described in no more detail
number of times code must be retrieved from bulk storage
                                                                30 than to enable the various embodiments ofthe invention, for
during execution.                                                  the sake of brevity and clarity.
   It should also be noted that at least some ofthe operations        Although specific embodiments ofthe invention have been
for the methods may be implemented using software instruc-         described and illustrated, the invention is not to be limited to
tions stored on a computer useable storage medium for execu-       the specific forms or arrangements of parts so described and
tion by a computer. As an example, an embodiment of a 35 illustrated. The scope ofthe invention is to be defined by the
computer program product includes a computer useable stor-         claims appended hereto and their equivalents.
age medium to store a computer readable program that, when
executed on a computer, causes the computer to perform                What is claimed is:
operations, including an operation to monitor a pointer move-         1 . A computer program product, comprising:
ment in a web page. The web page displays one or more             40     a non-transitory computer readable storage medium to
content feeds. In one embodiment, operations to report the                  store a computer readable program, wherein the com-
pointer movement in response to the pointer movement com-                   puter readable program, when executed by a processor
prising an interaction gesture are included in the computer                 within a computer, causes the computer to perform
program product. In a further embodiment, operations are                    operations for coordinated geospatial and list-based
included in the computer program product for coordinated          45        mapping, the operations comprising:
geospatial and list-based mapping.                                          presenting a map display on a display device, wherein
   Although the operations ofthe method(s) herein are shown                   the map display comprises elements within a viewing
and described in a particular order, the order ofthe operations               area of the map display, wherein the elements com-
ofeach method may be altered so that certain operations may                   prise geospatial characteristics, wherein the elements
be performed in an inverse order or so that certain operations    50          comprise selected and unselected elements;
may be performed, at least in part, concurrently with other                 presenting a list display on the display device, wherein
operations. In another embodiment, instructions or sub-op-                    the list display comprises a customizable list compris-
erations of distinct operations may be implemented in an                      ing the elements from the map display;
intermittent and/or alternating manner.                                     receiving a user input drawing a selection area in the
  Embodiments of the invention can take the form of an            55          viewing areaofthemap display, whereinthe selection
entirely hardware embodiment, an entirely software embodi-                     area is a user determined shape, wherein the selection
ment, or an embodiment containing both hardware and soft-                      area is smaller than the viewing area ofthe map dis-
ware elements. In one embodiment, the invention is imple-                      play, wherein the viewing area comprises elements
mented in software, which includes but is not limited to                       that are visible within the map display and are outside
firmware, resident software, microcode, etc.                      60           the selection area;
   Furthermore, embodiments of the invention can take the                   selecting any unselected elements within the selection
form ofa computer program product accessible from a com-                       area in response to the user input drawing the selec-
puter-usable or computer-readable medium providing pro-                        tion area and deselecting any selected elements out-
gram code for use by or in connection with a computer or any                  side the selection area in response to the user input
instruction execution system. For the purposes of this            65          drawing the selection area; and
description, a computer-usable or computerreadable medium                   synchronizing the map display and the list display to
can be any apparatus that can contain, store, communicate,                    concurrently update the selection and deselection of


                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 56, Pg.1:40:1
                                                                                                                                                 761
        Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 212 of 269


                                                         US 9,158,789 B2
                                  9                                                                     lo
            the elements according to the user input, the selection            and deselecting any selected elements outside the selec-
            and deselection occurring on both the map display                  tion area in response to the user input drawing the selec-
         and the list display.                                                 tion area; and
   2. The computer program product of claim 1, wherein the                   synchronizing the map display and the list display to con-
computer readable program, when executed on the computer, 5                       currently update the selection and deselection of the
causes the computer to perform additional operations, com-                        elements according to the user input, the selection and
prising:                                                                          deselection occurring on both the map display and the
   selecting an element in either the map display or the list                   list display.
      display; and                                                           9. The method ofclaim 8, further comprising:
                                                                             selecting an element in either the map display or the list
   concurrently synchronizing the map display and the list lo
                                                                                display; and
      display to present the selected element in both the map
                                                                             concurrently synchronizing the map display and the list
      display and the list display in a selected state.
                                                                                display to present the selected element in both the map
   3. The computer program product of claim 1, wherein                          display and the list display in a selected state.
displaying elements outside the selection area and within the         15     10. The method of claim 8, wherein displaying elements
viewing area in a deselected state further comprises:                      outside the selection area and within the viewing area in a
   deselecting elements outside the selection area in response             deselected state further comprises:
      to determining that all elements in the viewing area are               deselecting elements outside the selection area in response
      selected before drawing the selection area.                               to determining that all elements in the viewing area are
   4. The computer program product of claim 3, wherein the            20        selected before drawing the selection area
computer readable program, when executed on the computer,                    displaying the selected elements in the map display and the
causes the computer to perform additional operations, com-                      list display in the selected state; and
pri sing:                                                                    displaying the deselected elements in the map display and
  highlighting an element in either the map display or the list                 the list display in a deselected state.
     display;                                                         25     11. The method ofclaim 10, further comprising:
  displaying the highlighted element in a highlighted state in               highlighting an element in either the map display or the list
     the map display and the list display.                                      display;
  5. The computer program product of claim 1, wherein the                    displaying the highlighted element in a highlighted state in
computer readable program, when executed on the computer,                       the map display and the list display.
causes the computer to perform additional operations, com-            30     12. The method ofclaim 8, further comprising:
pri sing:                                                                    presenting the map display and the list display on the
   presenting the map display and the list display on the                        display device simultaneously.
     display device simultaneously.                                          13. The method ofclaim 8, further comprising:
  6. The computer program product of claim 1, wherein the                    filtering the elements in the map display and the list display
computer readable program, when executed on the computer,             35         according to selected preferences in the map display or
causes the computer to perform additional operations, com-                       the list display.
pri sing:                                                                    14. The method ofclaim 8, further comprising:
  filtering the elements in the map display and the list display             displaying a list ofmenu options in response to receiving a
      according to selected preferences in the map display or                     cursor input in the map display or the list display,
     the list display.                                                40       wherein the list of menu options is shared by the map
  7. The computer program product of claim 1, wherein the                      display and the list display.
computer readable program, when executed on the computer,                    15. A geospatial and list-based mapping system, compris-
causes the computer to perform additional operations, com-                 ing:
pri sing:                                                                    a mapping engine configured to:
   displaying a list ofmenu options in response to receiving a        45       present a map display on a display device, wherein the
      cursor input in the map display or the list display,                          map display comprises elements within a viewing
      wherein the list of menu options is shared by the map                         area of the map display, wherein the elements com-
      display and the list display.                                                prise geospatial characteristics, wherein the elements
   8. A method for coordinated geospatial and list-basedmap-                       comprise selected and unselected elements; and
ping, the operations comprising:                                      50        present a list display on the display device, wherein the
   presenting a map display on a display device, wherein the                       list display comprises a customizable list comprising
      map display comprises elements within a viewing area                         the elements from the map display; and
      of the map display, wherein the elements comprise                      a synchronizer configured to:
      geospatial characteristics, wherein the elements com-                     receive a user input to draw a selection area in the view-
     prise selected and unselected elements;                          55           ing area ofthe map display, wherein the selection area
   presenting a list display on the display device, wherein the                    is a user determined shape, wherein the selection area
      list display comprises a customizable list comprising the                    is smaller than the viewing area of the map display,
      elements from the map display;                                               wherein the viewing area comprises elements that are
   receiving a user input drawing a selection area in the view-                     visible within the map display and are outside the
      ing area ofthe map display, wherein the selection area is       60             selection area;
      a user determined shape, wherein the selection area is                      select any unselected elements within the selection area
      smaller than the viewing area of the map display,                             in response to the user input drawing the selection
     wherein the viewing area comprises elements that are                           area and deselect any selected elements outside the
     visible within the map display and are outside the selec-                      selection area in response to the user input drawing
     tion area;                                                       65            the selection area; and
   selecting any unselected elements within the selection area                    synchronize the map display and the list display to con-
      in response to the user input drawing the selection area                      currently update the selection and deselection of the


                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 56, Pg.1:40:1
                                                                                                                                                      762
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 213 of 269


                                                     US 9,158,789 B2
                             11                                        12
        elements according to the user input, the selection and
        deselection occurring on both the map display and the
        list display.
  16. The system of claim 15, wherein the synchronizer is
further confgured to:                                             5

  select an element in either the map display or the list
      display; and
   concurrently synchronize the map display and the list dis-
     play to present the selected element in both of the map
      display and the list display in a selected state.          io
   17. The system of claim 15, wherein the synchronizer is
further confgured to:
   deselecting elements outside the selection area in response
     to determining that all elements in the viewing area are
      selected before drawing the selection area.                is
   18. The system of claim 17, wherein the synchronizer is
further confgured to:
   highlighting an element in either the map display or the list
      display;
   displaying the highlighted element in a highlighted state in 20
     the map display and the list display.
   19. The system of claim 15, wherein the synchronizer is
further configured to: filtering the elements inthe map display
and the list display according to selected preferences in the
map display or the list display.                                 25
   20. The system ofclaim 15, whereinthe computer readable
program, when executed on the computer, causes the com-
puter to perform additional operations, comprising:
   displaying a list ofmenu options in response to receiving a
     cursor input in the map display or the list display,         30
     wherein the list of menu options is shared by the map
     display and the list display.
                       *   *   *   *   *




                                                                             12/2/2019
                                                                             Ex. 56, Pg.1:40:1
                                                                                         763
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 214 of 269




                   EXHIBIT 57




                                                                      12/2/2019
                                                                      Ex. 57, Pg.1:40:1
                                                                                  764
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 215 of 269




Zillow Infringes U.S. Patent
  No. 9,158,789 (Garrett)




                                                                         12/2/2019
                                                                         Ex. 57, Pg.1:40:1
                                                                                     765
U.S. Patent 9,158,789 (Garrett) - Overview
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 216 of 269




                                                                            12/2/2019
                                                                            Ex.          2
                                                                                57, Pg.1:40:1
                                                                                        766
     U.S. Patent 9,158,789 (Garrett) – Claim 8
                Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 217 of 269




8. A method for coordinated geospatial and list-based mapping, the operations
comprising:
• presenting a map display on a display device, wherein the map display comprises
   elements within a viewing area of the map display, wherein the elements
   comprise geospatial characteristics, wherein the elements comprise selected and
   unselected elements;
• presenting a list display on the display device, wherein the list display comprises
   a customizable list comprising the elements from the map display;
• receiving a user input drawing a selection area in the viewing area of the map
   display, wherein the selection area is a user determined shape, wherein the
   selection area is smaller than the viewing area of the map display, wherein the
   viewing area comprises elements that are visible within the map display and are
   outside the selection area;
• selecting any unselected elements within the selection area in response to the user
   input drawing the selection area and deselecting any selected elements outside
   the selection area in response to the user input drawing the selection area; and
• synchronizing the map display and the list display to concurrently update the
   selection and deselection of the elements according to the user input, the selection
   and deselection occurring on both the map display and the list display.
                                                                                      12/2/2019
                                                                                      Ex.          3
                                                                                          57, Pg.1:40:1
                                                                                                  767
   U.S. Patent 9,158,789 (Garrett) – Claim 8
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 218 of 269




8. A method for coordinated geospatial and list-based mapping,
the operations comprising:




                                                                                 12/2/2019
                                                                                 Ex.          4
                                                                                     57, Pg.1:40:1
                                                                                             768
U.S. Patent 9,158,789 (Garrett) – Claim 8
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 219 of 269




• presenting a map display on a display device, wherein the map display
comprises elements within a viewing area of the map display, wherein the
elements comprise geospatial characteristics, wherein the elements
comprise selected and unselected elements;




                                                                               12/2/2019
                                                                               Ex.          5
                                                                                   57, Pg.1:40:1
                                                                                           769
U.S. Patent 9,158,789 (Garrett) – Claim 8
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 220 of 269




• presenting a list display on the display device, wherein the list display
comprises a customizable list comprising the elements from the map
display;

                                                                               ’789 Patent at 6:29-32.




                                                                                        12/2/2019
                                                                                        Ex.          6
                                                                                            57, Pg.1:40:1
                                                                                                    770
U.S. Patent 9,158,789 (Garrett) – Claim 8
          Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 221 of 269




•    receiving a user input drawing a selection area in the viewing area of the map
display, wherein the selection area is a user determined shape, wherein the
selection area is smaller than the viewing area of the map display, wherein the
viewing area comprises elements that are visible within the map display and are
outside the selection area;
       “Draw a shape around the region(s) you would like to live in”




                                                                                12/2/2019
                                                                                Ex.          7
                                                                                    57, Pg.1:40:1
                                                                                            771
U.S. Patent 9,158,789 (Garrett) – Claim 8
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 222 of 269




•    receiving a user input drawing a selection area in the viewing area of the map
display, wherein the selection area is a user determined shape, wherein the
selection area is smaller than the viewing area of the map display, wherein the
viewing area comprises elements that are visible within the map display and are
outside the selection area;




                                                                                 12/2/2019
                                                                                 Ex.          8
                                                                                     57, Pg.1:40:1
                                                                                             772
 U.S. Patent 9,158,789 (Garrett) – Claim 8
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 223 of 269




•     selecting any unselected elements within the selection area in response to the
user input drawing the selection area and deselecting any selected elements
outside the selection area in response to the user input drawing the selection area;
and




                                                                                 ’789 Patent at 6:55-59.




                                                                                         12/2/2019
                                                                                         Ex.          9
                                                                                             57, Pg.1:40:1
                                                                                                     773
 U.S. Patent 9,158,789 (Garrett) – Claim 8
            Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 224 of 269




•    synchronizing the map display and the list display to concurrently update the
selection and deselection of the elements according to the user input, the selection
and deselection occurring on both the map display and the list display.




                                                                                  12/2/2019
                                                                                  Ex.         10
                                                                                      57, Pg.1:40:1
                                                                                              774
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 225 of 269




                   EXHIBIT 58




                                                                      12/2/2019
                                                                      Ex. 58, Pg.1:40:1
                                                                                  775
         Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 226 of 269
                                                                            III III       IID IID III DII ID IIII DI IDI IDI II DI II
                                                                                                  USOO7 1873 89B2



(12)    United States Patent                                                    (10) Patent No.:     US 7,187,389 B2
        Redpath et al.                                                          (45) Date of Patent:       Mar. 6, 2007

(54)     SYSTEM AND METHOD FOR                                                      5,973,693 A    10/1999    Light ......................... 345/348
         SIMULTANEOUS DISPLAY OF MULTIPLE                                           6,005,578 A    12/1999    Cole .......................... 345/854
         OBJECT CATEGORIES                                                          6,031,537 A     2/2000    Hush ......................... 345/357
                                                                                    6,061,515 A     5/2000    Chang et al ................ 707/100
(75)     Inventors: Sarah D. Redpath, Cary, NC (US);                                6,078,739 A     6/2000    Paterson et al ................ 703/6
                                                                                    6,091,893 A     7/2000    Finte! et a! ............ 395/500.27
                    Randy A. Rendahi, Durham, NC (US);                              6,115,743 A     9/2000    Cowan et a! ............... 709/224
                    Robert T. Uthe, Morrisville, NC (US)                            6,144,962 A    11/2000    Weinberg et a! ............... 703/6
( 73)    Assignee: International Business Machines                                                       (Continued)
                   Corporation, Armonk, NY (US)
                                                                                          FOREIGN PATENT DOCUMENTS
(*)      Notice:      Subject to any disclaimer, the term of this            WO                9913420          3/1999
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 245 days.                                               OTHER PUBLICATIONS
                                                                             Mastering Windows 3.1 Specia! Edition, 1992, SYBEX Inc. pp.
(21)     Appl. No.: 09/833,418                                               104 -144

(22)     Filed:       Apr. 12, 2001                                                                      (Continued)

(65)                    Prior Publication Data                               Primary Examiner-Kee M. Tung
                                                                             Assistant Examiner-J. Amini
         US 2002/0149602 Al           Oct. 17, 2002                          (74) Attorney, Agent, or Firm-Van Leeuwen & Van
                                                                             Leeuwen; Gerald R. Woods
(51)     Int. Cl.
         GO9G 5/02                    (2006.01)                              (57)                    ABSTRACT
(52)     U.S. Cl ........................ 345/619; 345/629; 345/581
(58)     Field of Classification Search ................ 345/6 19,           A system and method for displaying objects in a plurality of
                   345/581, 606, 736, 853, 738, 739, 740, 854,               layers. The layers are distinguished from one another using
                                             345/419, 629; 382/303           a variety of display attributes in order to emphasize objects
         See application file for complete search history.                   in upper layers and dc-emphasize objects in lower layers.
                                                                             The display attributes may include use of color (hue, satu-
(56)                    References Cited                                     ration, and value), three dimensional images, fill patterns,
                                                                             and other display techniques. The user is able to change the
                    U.S. PATENT DOCUMENTS
                                                                             layering in order to emphasize a different group, or category,
        5,317,689 A      5/1994   Nack et al .................. 345/505      ofobjects and dc-emphasize other groups. The layers can be
        5,500,934 A      3/1996   Austin et al ................ 715/853      predefined, for example a hardware and software layers, or
        5,553,211 A      9/1996   Uotani ....................... 345/641     may be defined by analyzing the attributes corresponding
        5,831,618 A     11/1998   Fuji et al.                                with the objects. Objects and their attributes are stored in a
        5,831,631 A     11/1998   Light et al .................. 345/440     data store, such as a relational database. Predefined layers
        5,907,704 A      5/1999   Gudmundson et al ......... 707/1
        5,913,205 A      6/1999   Jam et al ....................... 707/2
                                                                             include one or more of these attributes to use for matching.
        5,926,177 A      7/1999   Hatanaka et al ............ 345/747
        5,958,012 A      9/1999   Battat et al ................. 709/224                     18 Claims, 6 Drawing Sheets




                                                                                     lo




                                                                                                                                                    12/2/2019
                                                                                                                                                    Ex. 58, Pg.1:40:1
                                                                                                                                                                776
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 227 of 269


                                                           US 7,187,389 B2
                                                                Page 2


                U.S. PATENT DOCUMENTS                                     Demonstrations (video): physical and shared spaces: Tivoli: inte-
                                                                          grating structured domain objects into a freeform whiteboard envi-
    6,237,006 Bl        5/2001   Weinberg et al ........ 707/103 R        ronment Thomas P. Moran, William van Melle Apr. 2000 CHI '00
    6,476,821 B2       11/2002   Sawada et al .............. 345/620      extended abstracts on Human factors in computing systems.*
    6,578,076 Bl        6/2003   Putzolu ...................... 709/223
    6,690,397 Bl        2/2004   Daignault, Jr ............... 715/764    Web-accessible network management tools Nathan J. Muller Sep.
    6,885,677 Bl        4/2005   Kievans ...................... 370/466   1997 International Journal ofNetworkManagement, vol. 7 Issue 5*
 2001/0008401 Al        7/2001   Schunicht ................... 345/619    Tivoli NetView 5.1 for Unix for implementers; student's training
 2002/0030703 Al        3/2002   Robertson et al ........... 345/853      Guide Jun. 1999, pp. 6-11 thru 625.*
 2002/0113816 Al        8/2002   Mitchell et al ............. 345/734     Mastering Windows 3.1 special edition, 3 pages.*
 2003/0033402 Al        2/2003   Battat et al ................. 709/224   Kosak C. et al: "Automating the Layout ofNetwork Diagrams with
                  OTHER PUBLICATIONS                                      Specified Visual Organization" IEEE Transactions on Systems, Man
                                                                          and Visual Cybernetics, IEEE Inc. New York, US, vol. 24, No. 3,
Hao-wei Hsieh and Frank M. Shipman III; A Visual interface                Mar. 1, 2004 pp. 440-454.
supporting the direct Manipulation of structured data using two-way
mappings 2000, pp. l4ll48.*                                               * cited by examiner




                                                                                                                                           12/2/2019
                                                                                                                                           Ex. 58, Pg.1:40:1
                                                                                                                                                       777
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 228 of 269


U.S. Patent                                     Mar. 6, 2007             Sheet i of 6                           US 7,187,389 B2




                                                                                       t                        -                       i


                                                       I                      i
                                                                                       I1                           1M-t
                                                                       121                             ______               ________
                                                  118
                                                                                                            ;                      JJ
    T


                                                                                                   24
                     ;                      -
   151J
    )
            :
                          h1?:; -
                                                j3Ø;
                                                               1og-
                                                                                   î




                                                                                                           ITS
                                                                                                                         / '



                                                                                             127
    -                                       t7J,<__
                               I8t-'                                         -
                                    -                                                                               84       187

                                                   .i33-
                                                                                         r136
                --                                              -                        k



                                                                                                                      160
                                        i         -            :


                                                                                                   I
    ;                    I                  I                                          ---                                     I

                                                               11
                         148                                                                                          1ß3-     I
        :

                                                                                                          (L.___nt::IIIJ
                                                                        :

                     1O3-               -             145 "            IO6-                  f42

                               \                           i                  ,'
                                                                                                                190
                     Hardware Objects                                   Loftware Objects
                               (Layen)                                        (Layen2)




                                                                    Figure 1




                                                                                                                                            12/2/2019
                                                                                                                                            Ex. 58, Pg.1:40:1
                                                                                                                                                        778
              Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 229 of 269




    ei

    e'
    t-
    X
                      .
                                  ,
                                       -.                 ,. -   -m---1
                                                                            t'
                                                                                                  -
                                                                                                                             r- ----
                                                                                                                                 t
                                                                                                                                                    I..-.
                                                                                                                                                                                             4
                                                                                                                                                                                                          k


                                                                                     ,
                                                                                             k'                                                                                                  r
    t-   -'
                                  rI                                                                                                                                            '
                                                                                                                                                                    ,
                                                     '.




                                                                  ___'___'\ I:                                                                  :y:


                          ;                                                                                                               J5:
                                                                                                                             !
                                      ____
                                                                    -
                          1
                                                                                                                                     }:
                                                                                                                                                                                                              J
                                                                                                                                                         4
    .                                                                                                                                                                                    J




                                                                                                                             Y
                              \v

                              I                                                                           3
                                                                                                              Sj




                                                                                     ':                                                                       'J

                                                                                                                                                                    :
         '
                                                                                                                                          ;

                                                                                                                                                                                     t
                              4                                                                       \
                                                                                         .

                                                                                                                             vII          C\
                                                                                                                                                                            '
                                                                                                                                                                                         ¿




                                                                                                                                                                                                              r
                                             .   .                      '                                                r
                                                                                                      '            _h1                                   ,'                         :r
                                                                        J
                                                                                                                   )
                                                                                                                                                -                       -
,
                                                                            :                                                                                                                        ;(
                                                                                                                                               ;*;                                       ;¶
                                                                                 :
                                                                                                                                                     z




çl3                                                   :                                                                                                                         ,                             i




                                                                                                                                                                   12/2/2019
                                                                                                                                                                   Ex. 58, Pg.1:40:1
                                                                                                                                                                               779
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 230 of 269


U.S. Patent       Mar. 6, 2007    Sheet 3 of 6                  US 7,187,389 B2



                                                 Setup
                                                 300




                                           Create Object
                                                 310




           360
                                       Set Object Properties
                                               320

                   Yes
                  (Loop)



                                       Establish R&ationships
                                     with One or More Objects




                                      Store Object, Properties,
                                         and Relationships




                                             Objects?
                                               350


                                    370 - No


                                         EIÌD
                                      Figure 3

                                                                              12/2/2019
                                                                              Ex. 58, Pg.1:40:1
                                                                                          780
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 231 of 269


U.S. Patent               Mar. 6, 2007             Sheet 4 of 6                US 7,187,389 B2




                                       Prepare Layers
                                            400




                                       Retrieve Object
                                             410


                                 Analyze Object Properties
                                            420

       435                                                                    Yes
                                                                             (Loop)
                                         efined
                                            430
    Match Properties to                                                                   465
    Predefined Layers                        No       - 445
           440
                                  Create Layers Based on
                                        Properties
                                             450




                                        More Objects?



                                             No          468
                                 472                                   478
   Read Default Layer                                                                    Layer Order
         Order                              Layer Order?          No                  from User




                                        Display Layers
                                        (See Figure 5)
                                             490




                                             End

                                                   -J              Figure 4




                                                                                                       12/2/2019
                                                                                                       Ex. 58, Pg.1:40:1
                                                                                                                   781
  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 232 of 269


U.S. Patent            Mar. 6, 2007    Sheet 5 of 6                  US 7,187,389 B2



                                                Display Layers
                                                      500



                                                LayerNum = O
                                                      510




                                         Layer_Num = Layerj'Jum + i
                                                   520



                                         Get Next Object within Layer
                        565                         530
        585

                               Yes
                                         Apply Layer Display Attributes
               Yes            (Loop)
                                           for Layer_Num to Object
              (Loop)                                   4-Q




                                          Display Object with Applied
                                           Layer Display Attributes
                                                      550




                                               Objects ¡n Layerj4u



                                                      No           570



                                                 More Layers?
                                                     580


                                                       No        - 590




                                              Figure 5

                                                                                   12/2/2019
                                                                                   Ex. 58, Pg.1:40:1
                                                                                               782
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 233 of 269


U.S. Patent               Mar. 6, 2007          Sheet 6 of 6                    US 7,187,389 B2




                                                                                      601

                                         Processor
                                                 600

                                                                                 605

                      Bus




        Level Two                        Host.to-PCI
                                                                         Main Memory
          Cache                            Bridge                                     620
                610                              615



                                                                                        625

                    Bus


                                               685
                                                       LAN                    Fibre
                                                                       630                    632
                                                       Card                  Channel
 645
                            PCI-to-ISA                 _____J                 Card

 650-fjj                      Bridge
                                         4655          690


                                               ring                                             660


                                1'

                                       666-fj
                                             6
                                                              Serial
                                                                             ___ y!
                                                                             Parallel



                      -
                                                         I
                                 I




                                                             Moise
                640
                                                       670f            668




                                         Figure 6



                                                                                                      12/2/2019
                                                                                                      Ex. 58, Pg.1:40:1
                                                                                                                  783
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 234 of 269


                                                    US 7,187,389 B2
                              i
         SYSTEM AND METHOD FOR                                        through an communication network. A router is another
     SIMULTANEOUS DISPLAY OF MULTIPLE                                 individual resource that routes electronic messages between
            OBJECT CATEGORIES                                         computer systems.
                                                                        Computers are often linked to one another using a net-
         BACKGROUND OF THE INVENTION                             5    work, such as a local area network (LAN), wide area
                                                                      network (WAN), or other types of networks such as the
                                                                      Internet. By linking computers, one computer can use
  1. Technical Field
                                                                      resources owned by another computer system. These
  The present invention relates in general to a method and   resources can include files stored on nonvolatile storage
system for using color and highlighting to display a tree lo devices and resources such as printers. Smaller computers
view display. More particularly, the present invention relates        used by an individual (client computers) are often linked to
to a system and method for providing a non-indented,                  more powerful computers, called servers, that provide large
layered representation of tree view data.                             file systems, larger processing capabilities, and resources not
   2. Description of the Related Art                                  typically found on client computers. Servers may be larger
   One of the highest priorities of information technology       15   PCs, workstations, or mainframe computer systems.
(IT) organizations responsible with managing mission-criti-              Applications, database, computers, and networks are all
cal computing environments is understanding the various               examples of categories, or groups, of objects used by an
components, or objects, that comprise the business system.            organization. Because of the interrelationships between
With increased computer power and advanced networking                 objects, the number ofdifferent categories ofobjects, and the
equipment and tools, even small businesses often have            20   vast number of objects in most organizations, mapping and
complex business systems. Managing and understanding                  understanding the business system is a difficult challenge to
these increasingly complex systems is an increasingly chal-           address. Indeed, any system that has large numbers of
lenging task.                                                         objects in many categories with relationships is difficult to
   As used herein, a "business system" serves the needs of            conceptually understand using tools available today.
the organization's business functions, such as order entry,      25     What is needed, therefore, is a way ofvisually presenting
marketing, accounts receivable, and the like. A business              complex information by grouping objects into layers and
system may span several dissimilar types of computers and             providing different display attributes to aid the user in
be distributed throughout many geographical locations. A              distinguishing between the various displayed layers.
business system, in turn, is typically based upon several
                                                                 30                            SUMMARY
application programs. An application program may also
span several dissimilar types ofcomputers and be distributed
                                                                        It has been discovered that objects can be grouped into
throughout a network of computer systems.
                                                                      layers and the individual layers can be displayed using
   An application typically serves a particular function that         display attributes that identifies a particular layer. The layers
is needed by the business system. An individual application      35   can be manipulated by the user in order to have a certain
program may, or may not, be critical to the business system           group of objects displayed in a particular layer.
depending upon the role the application program plays                    For example, a business system can be broken down into
within the overall business system. Using networked com-              a hardware category and a software category. The user can
puters, an application may span several computer systems.             select which of these categories is displayed in the upper-
In an Internet commerce system, for example, an application      40   most, or first, layer and which is displayed in a lower, or
program that is part of the company's order processing                second, layer. The objects in the uppermost layer are visually
business system, may be responsible for serving web pages             emphasized using a variety of techniques. For example, the
to users browsing the companies online catalog. This appli-           uppermost objects may be rendered as 3-dimensional
cation may use several computer systems in various loca-              objects, may be larger, and may be colored in a highly
tions to better serve the customers and provide faster           45   saturated manner. Lower level objects are distinguished by
response to customer inquiries.                                       altering one or more of the display attributes. For example,
   The application may use some computers running one                 a second layer may be displayed in a 2-dimensional, or flat,
type of operating system, for example a UNIX-based oper-              fashion, and be smaller in proportion to the objects displayed
ating system such as IBM's AIX® operating system, while               in the first layer.
other computer systems may run another type of server            50     Relationships between objects can be shown as lines
operating system such as Microsoft's Windows NT® Server               between objects and relationships may span layers. In addi-
operating system. Individual computer systems work                    tion, objects within a particular layer can be visually distin-
together to provide the processing power needed to run the            guished to show their dissimilarity with respect to one or
business systems and application programs. These computer             more attributes while still maintaining their grouping in the
systems may be mainframes, mid-range systems, worksta-           55   same layer. For example, graphics representing computer
tions, personal computers, or any other type ofcomputer that          systems may all be in the same layer, yet may be colored
includes at least one processor and can be programmed to              differently to indicate that certain computers are more pow-
provide processing power to the business systems and                  erful than other computers . In order to retrieve information
applications. Applications also manage an organizations               about a particular object, the user can select the object using
data, stored in databases that may be organized in various       60   a mouse or pointing device and details concerning the object
fashions. Some database files, such as a customer file, may           are displayed for the user to review and/or edit. The user can
be used by several applications, while other database files           re-layer the categories so that the category of objects dis-
are only used by a single application.                                played in one layer are moved to another layer. For example,
   Computer systems, in turn, include individual resources            one view can display the category of hardware objects in a
that provide various functionality to the computer systems.      65   first, or most emphasized, layer and a display the category of
For example, a modem is an individual resource that allows            software objects in a second, less emphasized, layer. By
a computer system to link to another computer system                  selecting and moving the software category above the hard-


                                                                                                                                          12/2/2019
                                                                                                                                          Ex. 58, Pg.1:40:1
                                                                                                                                                      784
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 235 of 269


                                                    US 7,187,389 B2
                              3
ware category (or by moving the hardware category beneath             another layer. It will be appreciated by those skilled in the
the software category) the category of software objects is            art that real world depictions of business systems may be
redisplayed in the first most emphasized layer and the                much more complex with a multitude of categories, layers,
category ofhardware objects is displayed in the second, less     and hundreds, if not thousands, of objects, while the
emphasized layer.                                              5 example shown in FIG. 1 is more simple in order to describe
   The foregoing is a summary and thus contains, by neces-       the layering approach and provide increased clarity. In
sity, simplifications, generalizations, and omissions of         addition, system display 100 is capable ofdisplaying objects
detail; consequently, those skilled in the art will appreciate   in a variety of colors as well providing animation features
that the summary is illustrative only and is not intended to     not captured in a paper based drawing.
be in any way limiting. Other aspects, inventive features, lo       In system display 100, the user can select which category
and advantages of the present invention, as defined solely by    is displayed in the first layer or the second layer by selecting
the claims, will become apparent in the non-limiting detailed    tab 103 or tab 106 and moving the tab to the position desired.
description set forth below.                                     For example, ifthe user selects tab 103 and moves it to the
                                                                      right of tab 106, then the hardware category would be
      BRIEF DESCRTPTION OF THE DRAWINGS                          15   displayed in layer 2 and the software category would be
                                                                      displayed in layer 1 (see FIG. 2 for an example). Items
   The present invention may be better understood, and its            shown in layer 1 are emphasized using display characteris-
numerous objects, features, and advantages made apparent              tics to distinguish the items from those in layer 2. In FIG. 1,
to those skilled in the art by referencing the accompanying           items in layer 1 are larger and shown in a three dimensional
drawings. The use ofthe same reference symbols in different      20   fashion, while items in layer 2 are smaller and shown in a
drawings indicates similar or identical items.                        two dimensional fashion making them look "flat" in com-
   FIG. i 5 an example of a layered system view showing               parison to those object in layer 1.
hardware components on the first layer and software com-                 In the example, two network hubs (109 and 112) con-
ponents on the second layer;                                          nected to each other. Each ofthe hubs has several computers
   FIG. 2 is an example of a layered system view showing         25   attached. Hub 109 is shown connected to computers 115,
software components on the first layer and hardware com-              118, 121, 124, 127, and      130,   while hub 112 is shown
ponents on the second layer;                                          connected to computers 133, 136, 139, 142, 145, and 148.
   FIG. 3 is a flowchart for creating objects with properties         Some ofthe computers are shown with business applications
and relationships that are used in layered views;                     running off of the computer. Computer 115 is used for
  FIG. 4 is a flowchart for preparing layers based upon          30   application 151, computer 124 is used for application 154,
object properties and relationships;                                  computer 130 is used for application 157, computer 139 is
  FIG. S is a flowchart for displaying objects within two or          used for application 160, and computer 142 is used for
more layers; and                                                      application 163. In addition, various databases, or data
  FIG.   6   is a block diagram of an information handling            stores, are used by the applications. These data stores are
system capable of implementing the present invention.            35   also stored on a computer system. Data store 172 is used by
                                                                      application 151 and stored in computer 115, data store 175
                 DETAILED DESCRIPTION                                 is used by application 154 and stored on computer 124, data
                                                                      store 178 is used by application 154 and stored on computer
   The following is intended to provide a detailed descrip-           127, and data store 181 is stored on computer 130 and used
tion of an example of the invention and should not be taken      40   by both applications 151 and 157. Data stores 184 and 187
to be limiting of the invention itself. Rather, any number of         are used by application 160 and stored on computer 139, and
variations may fall within the scope of the invention which           data stores 190 and 193 are used by application 163 and
is defined in the claims following the description.                   stored on computer 142. In FIG. 1, layer 1 includes the hubs
  FIG. i shows an example of a layered system view                    and the computers and layer 2 includes the applications and
showing hardware components on the first layer and soft-         45   the data stores. Objects that are related to one another have
ware components on the second layer. System display 100               a relationship line indicating the relationship. In an upper
contains a number of components, or objects, that help                level, such as level 1, the relationship lines may be thicker,
describe a business or application system. A system may               colored differently, or shown using three dimensional dis-
contain a number ofobjects that relate to one another. Some           play attributes so that the lines look more like pipes or
of these objects have similar attributes, while other objects    50   tunnels. As used herein, "color" includes three variables that
may have different attributes but are related in some fashion.        may be altered to emphasize or dc-emphasize a given
Objects are grouped into categories in order to aid the user          object-"hue," "saturation," and "value." Hue is the color in
in viewing and understanding the information that is dis-             general, such as blue, red, yellow, etc. Saturation is the
played. For example, categories may include application               percentage ofhue in the colored object. For example, a gray
software, middleware software, network resources, and            55   blue would have a lower saturation than a brilliant blue.
hardware components. These categories, in turn, can be                Finally, value is the amount of white or black in the colored
broken into smaller subcategories depending upon the type             object, often described as the "lightness" or "darkness" of an
of information needed by the user. For example, application           object. Manipulating one or more ofthe three variables that
software can be divided into database files and application           comprise color aids in emphasizing or dc-emphasizing the
programs.                                                        60   object, thus aiding in distinguishing objects in one layer
  The example shown in FIG. 1 is of a simple computer                 from those in another.
system that includes computers networked together and                    In addition, other visual attributes can be used to distin-
shared software applications residing on some of the com-             guish objects in one layer from those in another. The degree
puters. The system shown has been divided into two basic              to which an object is opaque or transparent, the proximity
categories-a hardware category and a software category.          65   (closeness) of objects to one another, shape of objects,
Objects in the hardware category are displayed in one layer           anomalous versus common (i.e., one black object appears
while objects in the software category are displayed in               more visually emphasized than six black objects.


                                                                                                                                    12/2/2019
                                                                                                                                    Ex. 58, Pg.1:40:1
                                                                                                                                                785
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 236 of 269


                                                     US 7,187,389 B2
                              5
   Additionally, the objects shown within a particular layer           indicate they type of application and the data stores could be
can use visual techniques to distinguish additional charac-            colored to indicate the size of the data store.
teristics. For example, the computers shown in FIG. i could               The objects shown in FIGS. 1 and 2 are distinguishable
be colored with various shades of red. Lighter red colored             from one another due to display attributes that are not based
computers could indicate computers with less power while          5    on the space used to display the objects. In other words, the
computers with more power could be colored more deeply                 various layers of objects are displayed using non-spatially
red. In this manner, application loads may be shifted based            distinguishable display attribute, such as color hues, color
on the power of the computer being used to host the                    values, color saturation, size, three dimensional images,
application.                                                  animation, shading, fill patterns, line patterns, line weights,
  While the example shown in FIG. i is that of a computer lo opaqueness, transparency, shape, and object anomaly.
system, anything with categories of objects with attributes     FIG. 3 shows a flowchart for creating objects with prop-
could be shown using the layered approach. For example,                erties and relationships that are used in layered views.
the layered view could be used to display categories of                Processing commences at setup step 300 whereupon an
problems that have been reported in a problem tracking                 object is created (step 310). The object has one or more
system. The first layer could default to the most important       15   properties, for example the type of object, its size, location,
problems. A second view ofthe problem data could show the              capacity, and the like. Some of these properties may be
organizations, or departments, handling errors in the first            dynamic, such as the object's current capacity, while another
layer and the problems related to the department in a second           property, such as the object's type, may be static. These
layer. In addition, while object size and three dimensional            properties are set in step 320.
display is used to distinguish between the objects in the         20     An object may have one or more relationships with other
layers shown in FIG. 1, other display attributes, particularly         objects. These relationships are established in step 330.
color and color saturation, can be used to depict object               Relationships may be between objects within the same
attributes. In a system where spatial relationships with other         category or between objects in different categories. Related
layers is important, such as a diagram of the human body,              objects in different categories may be in the same layer as
color (hue) can be used to distinguish one layer from             25   the object or may be in different layers altogether. Relation-
another. Layers can then be emphasized by highly saturating            ships may be intrinsically set within an object-for example
the uppermost layers shown and lower layers would be                   an application may read from a particular data store. Other
dimmer or duller in appearance. Depending on what cat-                 relationships, such as which computer system hosts a par-
egories are of interest would determine layers are empha-              ticular application, may be provided by the user or derived
sized. For example, to view the circulatory system as an          30   when analyzing the relationships within a particular com-
upper layer, the red used to show the circulation system               puter.
would be deeply saturated, while colors used to show the                 The object and its properties and relationships are stored
respiratory and digestive systems would be dimmed or                   (step 340) in a manner so that the attributes are easily
dulled. Choosing a different layering order to show the                retrievable when gathering information to set up the various
digestive system would cause the circulatory system to be         35   display layers. One storage mechanism that may be used is
dimmed or dulled and the hue used to depict the digestive              a relational database. In a relational database, a category of
system to be highly saturated.                                         objects may be stored in a database table and database fields
  FIG. 2 shows an example of a layered system view                     within the table used to store attributes pertaining to the
showing software components on the first layer and hard-               object. Each object can include a unique identifier so that
ware components on the second layer within display win-           40   relationships between objects can be stored using the
dow 200. The reference numerals used in FIG. 2 correspond              objects' identifiers.
to identify objects in FIG. 1. For example, hub 109 in FIG.               A determination is made as to whether more objects will
i corresponds to hub 209 in FIG. 2, computer system 115 in             be created (decision 350). Ifmore objects are desired, "yes"
FIG. i corresponds to computer system 215 in FIG. 2,                   branch 360 is taken by decision 350 looping back to process
application 151 corresponds to application 251, data store        45   the next object. When no more objects need to be created,
172 in FIG. i corresponds to data store 272 in FIG. 2, etc.            decision 350 branches to "no" branch 370 and processing
   While each ofthe objects shown in FIG. i is also shown              ends at 390.
in FIG. 2, the layering used in FIG. 2 shows the software                 FIG. 4 shows a flowchart for preparing layers based upon
category objects in layer i and the hardware category                  object properties and relationships. The system retrieves the
objects in layer 2. Therefore, the applications (251, 254, 257,   50   first object (step 410) from a memory area or data store, such
260, and 263) and data stores (272, 275, 278, 281, 284, 287,           as the relational database described in FIG. 3. The properties
290, and 293) are shown larger and in a three dimensional              associated with the retrieved object are analyzed (step 420).
fashion, while the network hubs (209 and 212) and com-                 A determination is made as to whether there are predefined
puters (215, 218, 221, 224, 227, 230, 233, 236, 239, 242,              layers that establish the objects placement in a particular
245, and 248) are shown smaller and in a two dimensional,         55   layer (decision 430). If there are predefined layers estab-
or flat, fashion. FIG. 2, consequently emphasizes or high-             lished, decision 430 branches to "yes" branch 435 and the
lights the software components and dc-emphasizes the hard-             object's properties are matched against the predefined layer
ware components. A user might use layer display window                 attributes to determine which layer to assign to the object
200 to analyze the software components. In addition, the               (step 440). If there are not predefined layers, decision 430
user may wish to click on a displayed object to view or           60   branches to "no" branch 445 and a layer is dynamically
change attributes corresponding to the object. Tabs 203 and            created and assigned to the object (step 450). For example,
206 show the layers being displayed. To change the layers              in the example shown in FIGS. 1 and 2, the object type
back to those shown in display window 100 (see FIG. 1), the            ( hardware or software) may be used as the layering attribute.
user would select one ofthe tabs and move it to the position           The object properties could indicate which of the attributes
desired.                                                          65   better aggregate the objects based upon the position of the
   Other attributes could be shown for objects shown in FIG.           attribute (i.e., attributes in the first columns) or based upon
2. For example, the application objects could be colored to            another attribute corresponding to the objects.


                                                                                                                                     12/2/2019
                                                                                                                                     Ex. 58, Pg.1:40:1
                                                                                                                                                 786
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 237 of 269


                                                     US 7,187,389 B2
                              7                                                                        8
   A determination is made as to whether more objects need              bus control to handle transfers between PCI bus 625 and ISA
to be analyzed and placed into layers (decision 460). If more           bus 640, universal serial bus (USB) functionality 645, IDE
objects need to be analyzed and placed into layers, decision            device functionality 650, power management functionality
460 branches to "yes" branch 465 which loops back to                    655, and can include other functional elements not shown,
process the next object. When all the objects have been            5    such as a real-time clock (RTC), DMA control, interrupt
processed and placed into layers, decision 460 branches to              support, and system management bus support. Peripheral
"no" branch 468.                                                        devices and input/output (I/O) devices can be attached to
  A determination is made as to whether a default, or                   various interfaces 660 (e.g., parallel interface 662, serial
starting, order exists for displaying the various layers (dcci- interface 664, infrared (IR) interface 666, keyboard interface
sion 470). If a default layer order does exist, decision 470 lo 668, mouse interface 670, and fixed disk (HDD) 672)
branches to "yes" branch 472 where the default layer order      coupled to ISAbus 640. Alternatively, many I/O devices can
is read (step 475). On the other hand, ifno default layer order be accommodated by a super I/O controller (not shown)
exists, "no" branch 478 is taken and a layer order is received  attached to ISA bus 640.
from the user (step 480). Additionally, if no default layer        BIOS 680 is coupled to ISAbus 640, and incorporates the
order is established, the layers can be randomly displayed 15 necessary processor executable code for a variety of low-
and the user can manipulate the layer order to suit his or her  level system functions and system boot functions. BIOS 680
needs.                                                          can be stored in any computer readable medium, including
   Once the objects are assigned to layers and a layer order    magnetic storage media, optical storage media, flash
has been selected (either by default or by a user selection),   memory, random access memory, read only memory, and
the layered objects are displayed on the display screen            20   communications media conveying signals encoding the
(predefined process 490, see FIG. S for further details).               instructions (e.g., signals from a network). In order to attach
Processing then ends at 495.                                            computer system 601 to another computer system to copy
  FIG. S shows a flowchart for displaying objects within                files over a network, LAN card 630 is coupled to PCI bus
two or more layers. The layer number is defined and                     625 and to PCI-to-ISA bridge 635. Similarly, to connect
initialized to zero (step 510). The layer number is then           25   computer system 601 to an ISP to connect to the Internet
incremented prior to processing the first layer (step 520).             using a telephone line connection, modem 675 is connected
The first object within the layer is retrieved (step 530). The          to serial port 664 and PCI-to-ISA Bridge 635.
display attributes for the first layer are applied to the object           While the computer system described in FIG. 6 is capable
(step 540). In addition, display attributes may apply to other          of executing the invention described herein, this computer
object attributes. For example, computers may be in the            30   system is simply one example of a computer system. Those
same layer but displayed with different color variables (hue,           skilled in the art will appreciate that many other computer
saturation, value) depending upon the processing power of               system designs are capable of performing the invention
the computer system. The object is displayed on the display             described herein.
screen with the applied display attributes (step 550). A                   One of the preferred implementations of the invention is
determination is made as to whether there are more objects         35   an application, namely, a set of instructions (program code)
to display within the current display level (decision 560). If          in a code module which may, for example, be resident in the
there are more objects to display within the current display            random access memory of the computer. Until required by
level, decision 560 branches to "yes" branch 565 which                  the computer, the set ofinstructions may be stored in another
loops back to retrieve and process the next object within the           computer memory, for example, on a hard disk drive, or in
layer. On the other hand, if there are no more objects to          40   removable storage such as an optical disk (for eventual use
display within the layer, decision 560 branches to "no"                 in a CD ROM) or floppy disk (for eventual use in a floppy
branch 570.                                                             disk drive), or downloaded via the Internet or other com-
   A determination is made as to whether there are more                 puter network. Thus, the present invention may be imple-
layers to display (decision 580). In some complex systems               mented as a computer program product for use in a com-
with many layers, decision 580 may be triggered (i.e. equal        45   puter. In addition, although the various methods described
"true") before all the layers are processed so that only some           are conveniently implemented in a general purpose com-
of the possible layers are actually displayed. Additionally,            puter selectively activated or reconfigured by software, one
the user may display the number of layers that are displayed            of ordinary skill in the art would also recognize that such
to increase or decrease the total number of objects shown on            methods may be carried out in hardware, in firmware, or in
the display at a given time. If there are more layers to           50   more specialized apparatus constructed to perform the
display, decision 580 branches to "yes" branch 585 which                required method steps.
loops back to increment the layer number and process the                  While particular embodiments of the present invention
objects within the next layer. When there are no more layers            have been shown and described, it will be obvious to those
to process, decision 580 branches to "no" branch 590 and                skilled in the art that, based upon the teachings herein,
processing ends at 590.                                            55   changes and modifications may be made without departing
   FIG. 6 illustrates information handling system 601 which             from this invention and its broader aspects and, therefore,
is a simplified example of a computer system capable of                 the appended claims are to encompass within their scope all
performing the server and client operations described herein.           such changes and modifications as are within the true spirit
Computer system 601 includes processor 600 which is                     and scope of this invention. Furthermore, it is to be under-
coupled to host bus 605. A level two (L2) cache memory 610         60   stood that the invention is solely defined by the appended
is also coupled to the host bus 605. Host-to-PCI bridge 615             claims. It will be understood by those with skill in the art that
is coupled to main memory 620, includes cache memory and                if a specific number of an introduced claim element is
main memory control functions, and provides bus control to              intended, such intent will be explicitly recited in the claim,
handle transfers among PCI bus 625, processor 600, L2                   and in the absence of such recitation no such limitation is
cache 610, main memory 620, and host bus 605. PCI bus 625          65   present. For a non-limiting example, as an aid to under-
provides an interface for a variety of devices including, for           standing, the following appended claims contain usage of
example, LAN card 630. PCI-to-ISA bridge 635 provides                   the introductory phrases "at least one" and "one or more" to


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 58, Pg.1:40:1
                                                                                                                                                    787
       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 238 of 269


                                                     US 7,187,389 B2
                                                                                                   lo
introduce claim elements. However, the use of such phrases                7. The method as described in claim i further comprising:
should not be construed to imply that the introduction of a               displaying one or more relationship lines connecting at
claim element by the indefinite articles "a" or "an" limits any              least one of the objects to one or more other objects.
particular claim containing such introduced claim element to              8. An information handling system comprising:
inventions containing only one such element, even when the         5
                                                                          one or more processors;
same claim includes the introductory phrases "one or more"
or "at least one" and indefinite articles such as "a" or "an";            a memory accessible by the processors;
the same holds true for the use in the claims of definite                 a nonvolatile storage area accessible by the processors;
articles.                                                                 a display screen accessible by the processors; and
                                                                   lo     a layered data display tool to display layered data on the
  What is claimed is:                                                        display screen, the layered data display tool including:
  1. A method of displaying layered data, said method                        logic for selecting one or more objects to be displayed
comprising:
                                                                                in a plurality of layers;
  selecting one or more objects to be displayed in a plurality
     of layers;                                                              identification logic to identify a plurality of non-spa-
                                                                   15
                                                                                tially distinguishable
  identiFying a plurality of non-spatially distinguishable
    display attributes, wherein one or more of the non-                      display attributes, wherein one or more of the non-
    spatially distinguishable display attributes corresponds                    spatially distinguishable display attributes corre-
    to each of the layers;                                                      sponds to each of the layers;
  matching each of the objects to one of the layers;               20
                                                                             matching logic for matching each of the objects to one
  applying the non-spatiafly distinguishable display                            of the layers;
    attributes corresponding to the layer for each of the                    applicator logic to apply the non-spatially distinguish-
    matched objects;                                                            able display attributes corresponding to the layer for
  determining a layer order for the plurality of layers,                        each of the matched objects;
     wherein the layer order determines a display emphasis         25        determination logic for determining a layer order for
     corresponding to the objects from the plurality of                         the plurality of layers, wherein the layer order deter-
     objects in the corresponding layers; and                                   mines a display emphasis corresponding to the
  displaying the objects with the applied non-spatially dis-                    objects from the plurality of objects in the corre-
    tinguishable display attributes based upon the determi-                     sponding layers; and
     nation, wherein the objects in a first layer from the         30        display control logic to display the objects with the
     plurality of layers are visually distinguished from the                    applied non-spatially distinguishable display
     objects in the other plurality of layers based upon the                    attributes, wherein the objects in a first layer from the
     non-spatially distinguishable display attributes of the                    plurality oflayers are visually distinguished from the
     first layer.                                                               objects in the other plurality of layers based upon the
  2. The method as described in claim i further comprising:        35           non-spatially distinguishable display attributes of the
  receiving a request from a user to rearrange the layers;                      first layer.
  rearranging the layers in response to the request, the                   9. The information handling system as described in claim
     rearranging including:                                             8 further comprising:
  re-matching one or more objects to a different layer from                a rearranging request received from a user;
     the plurality of layers;                                      40
                                                                          rearranging logic to rearrange the displayed layers, the
  applying the non-spatially distinguishable display                         rearranging logic including:
     attributes corresponding to the different layer to the one           re-matching logic to re-match one or more objects to a
     or more re-matched objects; and                                         different layer from the plurality of layers;
  displaying the one or more re-matched objects.
                                                                   45     application logic to apply the non-spatially distinguish-
  3. The method as described in claim i further comprising:
                                                                             able display attributes corresponding to the different
  reading the objects from a data store; and                                 layer to the one or more re-matched objects; and
  reading one or more object attributes corresponding to
    each object from the data store,                                      display logic to display the one or more re-matched
                                                                             objects.
  wherein the matching further comprises:
    matching the object attributes corresponding to each
                                                                   50      10. The information handling system as described in
       object to one or more layer attributes corresponding             claim 8 wherein the non-spatially distinguishable display
      to each layer.                                                    attributes are selected from the group consisting of: color
  4. The method as described in claim i further comprising:
                                                                        hue, color value, color saturation, size, three dimensional
creating the objects;                                                   image, animation, shading, fill pattern, line pattern, line
                                                                   55   weight, opaqueness, transparency, shape, and object
  setting one or more object attributes corresponding to
                                                                        anomaly.
    each object; and
  storing the object and the object attributes in a data store.            11 . The information handling system as described in claim
                                                                        8 further comprising:
  5. The method as described in claim 4 further comprising:
  establishing one or more relationships from at least one of
                                                                          logic to read the objects from a data store within the
                                                                   60
     the objects to one or more other objects.                              nonvolatile storage area; and
  6. The method as described in claim i wherein the                       logic to read one or more object attributes corresponding
non-spatially distinguishable display attributes are selected               to each object from the data store,
from the group consisting of: color hue, color value, color               wherein the matching logic further comprises:
saturation, size, three dimensional image, animation, shad-        65       logic to match the object attributes corresponding to
ing, fill pattern, line pattern, line weight, opaqueness, trans-                each object to one or more layer attributes corre-
parency, shape, and object anomaly.                                             sponding to each layer.


                                                                                                                                        12/2/2019
                                                                                                                                        Ex. 58, Pg.1:40:1
                                                                                                                                                    788
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 239 of 269


                                                   US 7,187,389 B2
                             11                                                               12
   12. A computer program product stored on a computer                14. The computer program product as described in claim
usable medium for displaying layered data, said computer            12 further comprising:
program product comprising:                                           means for reading the objects from a data store; and
  means for selecting one or more objects to be displayed in          means for reading one or more object attributes corre-
    a plurality of layers;                                     5       sponding to each object from the data store,
  means for identifying a plurality of non-spatially distin-         wherein the matching further comprises:
    guishable display attributes, wherein one or more of the
                                                                        means for matching the object attributes corresponding
   non-spatially distinguishable display attributes corre-
                                                                           to each object to one or more layer attributes corre-
    sponds to each of the layers;
                                                                           sponding to each layer.
  means for matching each of the objects to one of the io
     layers;                                                         15.  The  computer program product as described in claim
  means for applying the non-spatially distinguishable dis-       12  further comprising:
     play attributes corresponding to the layer for each of          means for creating the objects;
     the matched objects;                                            means for setting one or more object attributes corre-
  means for determining a layer order for the plurality of is           sponding to each object; and
     layers, wherein the layer order determines a display            means for storing the object and the object attributes in a
     emphasis corresponding to the objects from the plural-             data store.
     ity of objects in the corresponding layers; and                 16. The computer program product as described in claim
  means for displaying the objects with the applied non-          15 further comprising:
     spatially distinguishable display attributes, wherein the 20    means for establishing one or more relationships from at
     objects in a first layer from the plurality of layers are          least one of the objects to one or more other objects.
     visually distinguished from the objects in the other
     plurality of layers based upon the non-spatially distin-        17.  The computer program product as described in claim
     guishable display attributes of the first layer.
                                                                  12  wherein      the non-spatially distinguishable display
  13 . The computer program product as described in claim 25
                                                                  attributes  are selected from the group consisting of: color
12 further comprising:                                            hue,  color  value, color saturation, size, three dimensional
  means for receiving a request from a user to rearrange the
                                                                    image, animation, shading, fill pattern, line pattern, line
    layers;
                                                                    weight, opaqueness, transparency, shape, and object
                                                                    anomaly.
  means for rearranging the layers in response to the
   request, the rearranging including:                         30
                                                                      18. The computer program product as described in claim
  means for re-matching one or more objects to a different          12 further comprising:
    layer from the plurality of layers;                               means for displaying one or more relationship lines
  means for applying the non-spatially distinguishable dis-             connecting at least one of the objects to one or more
   play attributes corresponding to the different layer to              other objects.
   the one or more re-matched objects; and                     35
  means for displaying the one or more re-matched objects.                               *   *   *   *   *




                                                                                                                               12/2/2019
                                                                                                                               Ex. 58, Pg.1:40:1
                                                                                                                                           789
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 240 of 269
               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION
PATENT NO.      : 7,187,389 B2                                                                   Page 1 of i
APPLICATION NO. : 09/833418
DATED           : March 6, 2007
ll'VENTOR(S)    : Sarah Redpath, Randy Rendahi and Robert Uthe

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:



       Colunm 9, Line 21
              In Claim 1, replace "non-spatiafly" with -- non-spatially --




                                                                   Signed and Sealed this

                                                        Twenty-fourth Day ofMarch, 2009




                                                                              JOHN DOLL
                                                     Acting Director ofthe United States Patent and Trademark Office




                                                                                                                       12/2/2019
                                                                                                                       Ex. 58, Pg.1:40:1
                                                                                                                                   790
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 241 of 269




                   EXHIBIT 59




                                                                      12/2/2019
                                                                      Ex. 59, Pg.1:40:1
                                                                                  791
   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 242 of 269




Zillow Infringes U.S. Patent
  No. 7,187,389 (Redpath)




                                                                         12/2/2019
                                                                         Ex. 59, Pg.1:40:1
                                                                                     792
U.S. Patent 7,187,389 (Redpath) - Overview
      Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 243 of 269




                                                                            12/2/2019
                                                                            Ex.          2
                                                                                59, Pg.1:40:1
                                                                                        793
   U.S. Patent 7,187,389 (Redpath) - Claim 1
             Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 244 of 269




1. A method of displaying layered data, said method comprising:
• (a) selecting one or more objects to be displayed in a plurality of layers;
• (b) identifying a plurality of non-spatially distinguishable display
    attributes, wherein one or more of the non-spatially distinguishable
    display attributes corresponds to each of the layers;
• (c) matching each of the objects to one of the layers;
• (d) applying the non-spatially distinguishable display attributes
    corresponding to the layer for each of the matched objects;
• (e) determining a layer order for the plurality of layers, wherein the
    layer order determines a display emphasis corresponding to the objects
    from the plurality of objects in the corresponding layers; and
• (f) displaying the objects with the applied non-spatially distinguishable
    display attributes based upon the determination, wherein the objects in
    a first layer from the plurality of layers are visually distinguished from
    the objects in the other plurality of layers based upon the non-spatially
    distinguishable display attributes of the first layer.
                                                                                   12/2/2019
                                                                                   Ex.          3
                                                                                       59, Pg.1:40:1
                                                                                               794
    U.S. Patent 7,187,389 (Redpath) - Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 245 of 269




1. A method of displaying layered data, said method comprising:
  Note: Zillow displays layered data when a user views property listings and unlisted
  properties concurrently. The unlisted properties layer is the top layer in the black rectangles,
  and the “for sale” property listings layer is the lower layer in the red circles.




                             Zillow, https://www.zillow.com/homes/for_sale.
                                                                                              12/2/2019
                                                                                              Ex.          4
                                                                                                  59, Pg.1:40:1
                                                                                                          795
    U.S. Patent 7,187,389 (Redpath) - Claim 1
                  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 246 of 269




(a) selecting one or more objects to be displayed in a plurality
of layers;
Note: Zillow selects the “for sale” property listings to be displayed in the “for sale” property
listings layer and the unlisted properties to be displayed in the unlisted properties layer.




      Zillow, https://www.zillow.com/homes/for_sale.            Zillow, https://www.zillow.com/homes.

                                                                                                12/2/2019
                                                                                                Ex.          5
                                                                                                    59, Pg.1:40:1
                                                                                                            796
    U.S. Patent 7,187,389 (Redpath) - Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 247 of 269




(b) identifying a plurality of non-spatially distinguishable
display attributes, wherein one or more of the non-spatially
distinguishable display attributes corresponds to each of the
layers;
Note: Zillow identifies red circles to correspond to the “for sale” property listings layer and
black rectangles to correspond to the unlisted properties layer.




 Zillow, https://www.zillow.com/homes/for_sale.     Zillow, https://www.zillow.com/homes.

   Non-spatially distinguishable display attributes are “display
   attributes that are not based on the space used to display the objects,”
   such as “color hue, . . . shape . . . .” ’389 Patent at 6:3-10.
                                                                                              12/2/2019
                                                                                              Ex.          6
                                                                                                  59, Pg.1:40:1
                                                                                                          797
          U.S. Patent 7,187,389 (Redpath) - Claim 1
                       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 248 of 269




   (c) matching each of the objects to one of the layers;
       Note: Zillow will match each “for sale” property listing to the “for sale” property listings
       layer and match each unlisted property to the unlisted properties layer by displaying the
       unlisted properties as black rectangles.




Zillow,                                                                         Zillow,
https://www.zillow.com/homes/8805-                                              https://www.zillow.com/homes/8871-
Oregon-Rd,-Cutchogue,-NY-                                                       Oregon-Rd,-Cutchogue,-NY-11935_rb/.
11935_rb/13_zm/.


                                     Zillow, https://www.zillow.com/homes/for_sale.
                                                                                                        12/2/2019
                                                                                                        Ex.          7
                                                                                                            59, Pg.1:40:1
                                                                                                                    798
          U.S. Patent 7,187,389 (Redpath) - Claim 1
                       Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 249 of 269




  (d) applying the non-spatially distinguishable display attributes
  corresponding to the layer for each of the matched objects;
     Note: Zillow applies the non-spatially distinguishable display attribute to every object of the
     object’s corresponding layer.




                                                                                                           Zillow,
Zillow,
                                                                                             https://www.zillow.co
https://www.zillow.com/homes/1108
                                                                                              m/homes/1115-34th-
-33rd-Ave,-Seattle,-WA-98122_rb/.
                                                                                             Ave-.num.-A-Seattle,-
                                                                                                    WA-98122_rb/.

                                    Zillow, https://www.zillow.com/homes/for_sale.

                                                                                                       12/2/2019
                                                                                                       Ex.          8
                                                                                                           59, Pg.1:40:1
                                                                                                                   799
      U.S. Patent 7,187,389 (Redpath) - Claim 1
                    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 250 of 269




(e) determining a layer order for the plurality of layers,
wherein the layer order determines a display emphasis
corresponding to the objects from the plurality of objects in
the corresponding layers; and
 Note: Zillow determines determining that the most recently shown layer will be overlaid over
 the other layer; the unlisted properties layer is the most recently shown layer on the left whereas
 the “for sale” property listings layer is the most recently shown layer on the right.




Zillow, https://www.zillow.com/homes/for_sale.              Zillow, https://www.zillow.com/homes/for_sale.

                                                                                                  12/2/2019
                                                                                                  Ex.          9
                                                                                                      59, Pg.1:40:1
                                                                                                              800
     U.S. Patent 7,187,389 (Redpath) - Claim 1
                  Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 251 of 269




(e) determining a layer order for the plurality of layers,
wherein the layer order determines a display emphasis
corresponding to the objects from the plurality of objects in
the corresponding layers; and

Note: The objects that correspond to the most recently shown layer are determined to be
overlaid over the objects that correspond to the other layer; the unlisted properties layer is the
most recently shown layer on the left whereas the “for sale” property listings layer is the most
recently shown layer on the right.




 Zillow, https://www.zillow.com/homes/for_sale.     Zillow, https://www.zillow.com/homes/for_sale.



                                                                                                 12/2/2019
                                                                                                 Ex.         10
                                                                                                     59, Pg.1:40:1
                                                                                                             801
     U.S. Patent 7,187,389 (Redpath) - Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 252 of 269




(f) displaying the objects with the applied non-spatially
distinguishable display attributes based upon the
determination, wherein the objects in a first layer from the
plurality of layers are visually distinguished from the objects
in the other plurality of layers based upon the non-spatially
distinguishable display attributes of the first layer.
Note: Zillow displays “for sale” property listings of the “for sale” property listings layer
overlaid over the unlisted properties of the unlisted properties layer when the “for sale” property
listings layer is the most recently shown layer.




                     Zillow, https://www.zillow.com/homes/for_sale.
                                                                                              12/2/2019
                                                                                              Ex.         11
                                                                                                  59, Pg.1:40:1
                                                                                                          802
     U.S. Patent 7,187,389 (Redpath) - Claim 1
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 253 of 269




(f) displaying the objects with the applied non-spatially
distinguishable display attributes based upon the
determination, wherein the objects in a first layer from the
plurality of layers are visually distinguished from the objects
in the other plurality of layers based upon the non-spatially
distinguishable display attributes of the first layer.
Note: The objects of the unlisted properties layer and the objects of the “for sale” property
listings layer are visually distinguished because the unlisted properties are represented by black
rectangles and the “for sale” property listings are represented by red circles.




                         Zillow, https://www.zillow.com/homes/for_sale.

                                                                                              12/2/2019
                                                                                              Ex.         12
                                                                                                  59, Pg.1:40:1
                                                                                                          803
   U.S. Patent 7,187,389 (Redpath) - Claim 4
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 254 of 269




4. The method as described in claim 1 further comprising:
• (a) creating the objects;
• (b) setting one or more object attributes corresponding to
   each object; and
• (c) storing the object and the object attributes in a data store.




                                                                                 12/2/2019
                                                                                 Ex.         13
                                                                                     59, Pg.1:40:1
                                                                                             804
       U.S. Patent 7,187,389 (Redpath) - Claim 4
                    Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 255 of 269




  (a) creating the objects;

  Note: Zillow creates the objects once Zillow receives the information pertaining to the property
  represented by the objects.




Zillow,                                               Zillow,
https://www.zillow.com/homes/15107-NE-81st-           https://www.zillow.com/homes/7345-148th-
Way-Unit-203,-Redmond,-WA-98052_rb/.                  Ave-NE,-Redmond,-WA-98052_rb/.




                                                                                                 12/2/2019
                                                                                                 Ex.         14
                                                                                                     59, Pg.1:40:1
                                                                                                             805
        U.S. Patent 7,187,389 (Redpath) - Claim 4
                     Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 256 of 269




   (b) setting one or more object attributes corresponding to
   each object; and
   Note: Zillow sets the object attributes of the objects based on the property’s information, such as
   whether the homes are “for sale” or “off market.”




Zillow,                                                Zillow,
https://www.zillow.com/homes/15107-NE-81st-            https://www.zillow.com/homes/7345-148th-
Way-Unit-203,-Redmond,-WA-98052_rb/.                   Ave-NE,-Redmond,-WA-98052_rb/.




                                                                                                  12/2/2019
                                                                                                  Ex.         15
                                                                                                      59, Pg.1:40:1
                                                                                                              806
     U.S. Patent 7,187,389 (Redpath) - Claim 4
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 257 of 269




(c) storing the object and the object attributes in a data store.

Note: Zillow stores data identifying the objects to be displayed and their associated attributes for
display.


“Zillow has built and maintains a database of most of the homes in the
U.S. that it calls Zillow's Living Database of Homes.”
Zillow, Listing Feed Terms of Use, https://www.zillow.com/corp/listing-feed-terms-of-use/.


“It starts with Zillow's living database of more than 110 million U.S.
homes - including homes for sale, homes for rent and homes not currently
on the market, as well as Zestimate home values, Rent Zestimates and
other home-related information.”
Zillow, https://www.zillow.com/corp/About.htm.




                                                                                              12/2/2019
                                                                                              Ex.         16
                                                                                                  59, Pg.1:40:1
                                                                                                          807
   U.S. Patent 7,187,389 (Redpath) - Claim 5
           Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 258 of 269




5. The method as described in claim 4 further comprising:
• (a) establishing one or more relationships from at least one
   of the objects to one or more other objects.




                                                                                 12/2/2019
                                                                                 Ex.         17
                                                                                     59, Pg.1:40:1
                                                                                             808
    U.S. Patent 7,187,389 (Redpath) - Claim 5
                 Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 259 of 269




(a) establishing one or more relationships from at least one of
the objects to one or more other objects.
Note: Zillow combines multiple objects whose locations are directly on top of one another;
Zillow recognizes that there is a relationship between the locations of the objects and combines
them on the display to ensure that all such objects can be selected on the map.




    Zillow,
    https://www.zillow.com/
    homes/for_sale.




                                                 Zillow, https://www.zillow.com/homes/250-W-
                                                             27th-St,-New-York,-NY-10001_rb/.
                                                                                                12/2/2019
                                                                                                Ex.         18
                                                                                                    59, Pg.1:40:1
                                                                                                            809
      U.S. Patent 7,187,389 (Redpath) - Claim 5
                   Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 260 of 269




 (a) establishing one or more relationships from at least one of
 the objects to one or more other objects.
  Note: Zillow offsets multiple “for sale” objects whose locations overlay one another; Zillow
  recognizes that there is a relationship between the locations of the objects and offsets them on
  the display to ensure that all such objects can be selected on the map.




                                      Zillow,
Zillow,                               https://www.zillow.com/homes
https://www.zillow.com/homes/445-     /for_sale.                       Zillow,
5th-Ave-.num.-9BC-New-York,-NY-                                        https://www.zillow.com/homes/445-
10016_rb/.                                                             5th-Ave-.num.-30h,-New-York,-NY-
                                                                       10016_rb/.

                                                                                                12/2/2019
                                                                                                Ex.         19
                                                                                                    59, Pg.1:40:1
                                                                                                            810
Case 2:20-cv-00851-TSZ Document 40-4 Filed 12/02/19 Page 261 of 269




                   EXHIBIT 60




                                                                      12/2/2019
                                                                      Ex. 60, Pg.1:40:2
                                                                                  811
0012312405                                             6789 ÿ8
                                    Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                             Document       8ÿFiled
                                                                                  ÿÿ912/02/19
                                                                                           ÿÿÿ Page
                                                                                                          ÿ!ÿ"262
                                                                                                                 of 269

  2c4 5-37 U-66 w0J-ÿ,0.3T K;-37ÿ3/-I                                                                                       K/M-I7:T- U:;3ÿ:30I0:3

      WA?hAi
        `-Gÿj0Irs`-Gÿj0Irs8a.I6-Tÿt.uu-66.

                                                                                                          <[\]>^]ÿ_B
                                                                                                          `.J-
                                                                                                          Ha03-
                                                                                                          bJ.:6
                                    <=>?F:@660Gÿ
                                        ÿ,-./ÿ01ÿ2-3ÿ2.4ÿ5-.674ÿ809ÿ01ÿ2.4ÿ5:/;-
                                             ABHIÿ-DJ:>-IÿEEA
                                                          K;-37
                                                                @
                                                                @>
                                                     K66ÿKL7:M:74
                                                   N OP QRSÿ5-M:-GT
                                                 RSÿU.6-Tÿ,.T7ÿVQJ0
                                                                                                                           8037.L7ÿcT

                                                                                                          d[?eÿ][fA]=A?ÿ[\ÿgh@@[i
        WX?ÿYAZEA?B                                                                                       j0cÿL.3ÿL037.L7ÿ7a:Tÿ.;-37ÿ.3/
                                                                                                          I-kc-T7ÿ70cITÿ/:I-L764ÿ1I0Jÿ6:T7:3;T9
                                                                                                          ,-.I3ÿJ0I-
                                                                                                                    lmmÿ>Bÿn[X?ÿ>fA\]
             ÿPÿ{|}ÿI-M:-GT~   ÿPÿ{|QÿI-M:-GT~         ÿPÿ{QVÿI-M:-GT~        ÿPÿ{QÿI-M:-GT~
             v:3.ÿw0JT: K37a034ÿxcTT06:30 w.3.3ÿKucy.aI:4-a ,0cÿzc:/.
                                                                                                          o?[pABBh[\>@ÿq\p[?Z>]h[\
7#$11 %& %'(1#9)16789 8 81                                                                                                         12/2/2019
                                                                                                                                              Ex.      011:40:2
                                                                                                                                                  60, Pg.*812
0012312405                                                      6789 ÿ8
                                             Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                                      Document       8ÿFiled
                                                                                           ÿÿ912/02/19
                                                                                                    ÿÿÿ Page
                                                                                                                   ÿ!ÿ"263
                                                                                                                          of 269
                                                                                                                   ^.-2.ÿ066.2==] ^24ÿ^0`ÿ32015`ÿg-ÿ-ÿ^0`
             ÿ|yÿw}~ÿ.2\2±=z                                                                                                     3\6b2
        760;ÿ®0e.\`2e                                                                                                              {|}ÿ8.6ÿ72
                                                                                                                                   ^.--1̀4cÿÿÿ}}xy
        711ÿ89ÿ:2;<2.=ÿ                                                                                            g211ÿZe-42]     w{||zÿx|8fy~~8
                                                                                                                   ^.-2.ÿZe-42] wy}~zÿ|98f98
                                                                                                                     2<=\52=]        2<=\52
        >?@ABÿDE                                                                                                   /[.224ÿ40;2] ge0.12=ÿ,0<<2110
                                                                                                                   :2;<2.ÿ=\4[2] }}x~x~
        FGHIJEIKÿ>EE@HGLBIÿMN@OINPQIR?INÿSTUÿVILNEÿIWXINGIJHIY                                                     3201ÿ=5052
                                                                                                                   d\[24=2=]
                                                                                                                                   8,7y9x|ÿwz
                                                                                                                                   }8}x}x|9~ÿwz
        /Z2[\015\2=]^_`2.a=ÿ7b245cd\=5\4bÿ7b245c/e-.5f/012cg-4=_15\4bch.-Z2.5`ÿ:040b2;245                          5e2.ÿd\[24=2=] 8,7y9x|ÿw3201ÿ=5052
                                                                                                                                   /012=z
                                                                                                                   d04b_0b2=]      4b1\=ecÿ501\04
        ge0.12=ÿ,0<<2110ÿ̄ÿe\=ÿ°7:ÿ0.2ÿ[_..2451̀ÿ25.2;21̀ÿ0[5\2ÿ32015-.=ÿ±e-ÿe0=ÿ<224ÿ=2.\[\4b
        5e2ÿgÿ3201ÿ=5052ÿ0.20ÿ-.ÿ0<-_5ÿxÿ̀20.=cÿ5e2`ÿe02ÿ=-16ÿ0ZZ.-\;0521̀ÿ²9ccÿ³                 rpsnmÿsnsmÿnl
        ±-.5eÿ-ÿ3201ÿ=5052ÿ\4ÿ5e2\.ÿ[0.22.cÿZ1_=ÿe2ÿ;040b2=ÿ04ÿ-´[2ÿ±\5eÿ9³ÿ0b245=ÿ046ÿ\=ÿ0
        :2;<2.ÿ-ÿ0ÿ5-501ÿ-ÿ8ÿ3201ÿ=5052ÿ-´[2=ÿ±\5eÿ0ZZ.-\;0521̀ÿ89ÿ;-.2ÿ0b245=cÿge0.12=ÿ±0=
        ^-.4ÿ046ÿ.0\=26ÿ\4ÿ^.--1̀4ÿcÿ046ÿ\=ÿ0ÿ05e2.ÿ-ÿ8ÿ1\5512ÿb\.1=cÿd\0ÿ\=ÿ{ÿ̀20.=ÿ-16cÿ046ÿe\=ÿ5±\4=                ¡¢ÿ¡¤¥¦ÿ§¡¨¥©¦ªÿ«¨¬¬¦­
        :-.2ÿ


        jNIRGINÿFIJKINEÿÿ
                     klmnopÿrstosuvs                       spnÿllv
                                 ÿwxyz                               ÿw}z
                     w{||zÿy}~f9{ÿ25ÿ|                 w~}{zÿx}f9x
                     :d/ÿx{{|                          :d/ÿ}}x9}
                     d2462.ÿ 2<=\52                        d2462.ÿ 2<=\52



        ANÿFGEBGJEÿÿLIEÿÿ                                                    ÿ,-.ÿ/012 ÿ,-.ÿ3245 ÿ/-16


7#$11 %& %'(1#9)16789 8 81                                                                                                                  12/2/2019
                                                                                                                                                       Ex.      211:40:2
                                                                                                                                                           60, Pg.*813
0012312405                                           6789 ÿ8
                                  Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                           Document       8ÿFiled
                                                                                ÿÿ912/02/19
                                                                                         ÿÿÿ Page
                                                                                                        ÿ!ÿ"264
                                                                                                               of 269




                                                                                 qrsÿurvrÿwxyz{ÿ|}}~



        ,-.ÿ012345ÿ63723897ÿÿ;<<=
        >?@>A?BCÿEFF?AGG                              HAFÿIÿHEBJ             >?KLA
                    MN<OÿQRSTUÿVWXYÿZÿ[\ÿ             [ÿ\Uc_ÿMÿ\deR          fghi_NNN
                    \TSSW]Y^_ÿ̀aÿMM[[b

                        j^cklm]SlUc                   [ÿ\Uc_ÿMnhÿ\deR        f[_hNNopS


                        j^cklm]SlUc                   [ÿ\Uc_ÿ[ÿ\deR          fM_bNNopS


                        j^cklm]SlUc                   Mÿ\Uc_ÿMÿ\deR          f[_<NNopS


7#$11 %& %'(1#9)16789 8 81                                                                                    12/2/2019
                                                                                                                         Ex.      *11:40:2
                                                                                                                             60, Pg.+814
0012312405                                           6789 ÿ8
                                  Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                           Document       8ÿFiled
                                                                                ÿÿ912/02/19
                                                                                         ÿÿÿ Page
                                                                                                        ÿ!ÿ"265
                                                                                                               of 269
                        +,-ÿ/012ÿ31ÿ                  ,ÿ4@A;ÿ>ÿ4B12          C+;D--;???
                        4566789:;ÿ<=ÿ++>?-

             +ÿ >ÿ ,ÿ 0ÿ Dÿ Eÿ FÿGGÿ
                                   G+0                                              HI@Jÿ6:ÿBÿKBL


        MNOÿQRSTÿURVWSÿÿY/?EÿB88Z1IK@[
        \]^\_]`aÿcdd]_ee                     ]_\]_e_f`_d e^gdÿdc`_                \]hi_
                    -D-ÿFF12ÿ31ÿ             3@88@5      ++j+-j>?+-               C-??;???
                    4566789:;ÿ<=
                    ++>>/
                        +Dÿk5@@:JB9ÿlm@ÿ 3@88@5                ++j?Fj>?+-         CED?;???
                        31B1@:ÿno8B:A;ÿ<=
                        +?,+0
                        -->+ÿ012ÿlm@ÿlpq 4s9@5                 +?j,?j>?+-         CFE?;???
                        ,rÿ
                        4566789:;ÿ<=
                        ++>?-
                        +0-ÿtB5I:@ÿlm@ 4s9@5                   +?j>0j>?+-         C0?D;???
                        lpqÿ+uÿ
                        4566789:;ÿ<=
                        ++>?-
                        DDFÿF,5Aÿ31ÿ     3@88@5                +?j>>j>?+-         C+;,D?;???
                        4566789:;ÿ<=
                        ++>?-

7#$11 %& %'(1#9)16789 8 81                                                                                    12/2/2019
                                                                                                                         Ex.      311:40:2
                                                                                                                             60, Pg.*815
0012312405                                                6789 ÿ8
                                       Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                                Document       8ÿFiled
                                                                                     ÿÿ912/02/19
                                                                                              ÿÿÿ Page
                                                                                                             ÿ!ÿ"266
                                                                                                                    of 269
             ,ÿ .ÿ /ÿ 0ÿ 1ÿ 2ÿ 3ÿ44ÿ
                                   4,2.


        KLMNOPQÿSÿKTUNTVQ                                                               WBGF=ÿ8ÿB=IG=<
        XY6<@ Z99ÿB=IG=<Cÿ[.\3]                                  X6BFÿ^_@ J=<=CFÿ̀BCF

                           aNPbcdÿcNeTcdÿMfÿgThfiiTOj
        ,,k,1k.l,mÿnÿF=87Yo896F,0
        p=9E=>ÿq=ÿB=;Fÿ8ÿXG;?9=ÿr8qG9_ÿY6q=ÿG;ÿs_:=Bÿp=G?YFCtÿuB66:9_;tÿJvw
        H=IG=<ÿx6Bÿy=q^=B@ÿ9o7G8ÿE898zz=FFG
        56789ÿ:;6<9=>?=@
        AB67=CCÿ=DE=BFGC=@
        H=CE6;CGI=;=CC@
        J=?6FG8FG6;ÿC:G99C@
        5o7G8ÿ<8CÿEB6x=CCG6;89tÿEo;7Fo89ÿ8;>ÿ8ÿE9=8CoB=ÿF6ÿ<6B:ÿ<GFYwÿ{ÿ<6o9>ÿYG?Y9_ÿB=76qq=;>ÿY=Bÿ
        Gxÿ_6oÿ8B=ÿ966:G;?ÿF6ÿB=;Fÿ8;ÿ8E8BFq=;FwÿXY=ÿx6o;>ÿoCÿFY=ÿE=Bx=7FÿE987=ÿF6ÿ7899ÿY6q=w

                           aNPbcdÿcNeTcdÿMfÿgThfiiTOj
        ,,k,,k.l,mÿnÿ|Go9G8ÿ}89I8;6
        p=9E=>ÿq=ÿB=;Fÿ8ÿ~6<;Y6oC=ÿY6q=ÿG;ÿs_:=Bÿp=G?YFCtÿuB66:9_;tÿJvw
        H=IG=<ÿx6Bÿy=q^=B@ÿZ>8qÿ8YBG_=Y
        56789ÿ:;6<9=>?=@
        AB67=CCÿ=DE=BFGC=@
        H=CE6;CGI=;=CC@
        J=?6FG8FG6;ÿC:G99C@
        Z>8qÿ<8CÿEB6x=CCG6;89tÿÿ76oBF=6oCÿ8;>ÿ9GCF=;=>ÿF6ÿ<Y8Fÿq_ÿ̀8;7ÿ8;>ÿ{ÿ<=B=ÿ966:G;?ÿx6Bwÿp=ÿ
        <8Cÿ:;6<9=>?=8^9=ÿ8;>ÿ89<8_CÿB=CE6;>=>ÿF6ÿq_ÿF=DFCÿ8;>ÿ=q8G9CÿBG?YFÿ8<8_w

7#$11 %& %'(1#9)16789 8 81                                                                                         12/2/2019
                                                                                                                              Ex.      *11:40:2
                                                                                                                                  60, Pg.+816
0012312405                                                6789 ÿ8
                                       Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                                Document       8ÿFiled
                                                                                     ÿÿ912/02/19
                                                                                              ÿÿÿ Page
                                                                                                             ÿ!ÿ"267
                                                                                                                    of 269
                           CDEFGHÿGDJKGHÿLMÿNKOMPPKQR
        SSTUVTWUSXÿYÿ>Z-[/;\;.Z5:]:
        ^50=56ÿ[5ÿ:53>ÿ/ÿ_`0>?ÿa/[?0bÿZ-[5ÿ?3ÿa-:>ÿ^/[?0>-3cÿd:--20b3cÿBef
        @5A?54ÿg-:ÿ_5[h5:8ÿi?3/ÿ^-[;?
        ,-./0ÿXX-XXXXXXX
        9:-.5;;ÿ5<=5:>?;58
        @5;=-3;?A535;;8
        B57->?/>?-3ÿ;2?00;8
        jZ5ÿZ50=ÿ[5ÿ\36ÿ>Z5ÿ/=/:>[53>ÿkÿ355656fÿjZ5ÿ4/;ÿZ50=g`0ÿg:-[ÿ;>/:>ÿ>-ÿ\3?;Zfÿkÿ4-`06ÿ
        :5.-[[536ÿi?3/fÿl0;-ÿ;Z5ÿ4/;ÿA5:bÿg:?5360bÿ/36ÿ:5;-3656ÿm`?.20bÿ>-ÿ[bÿ[/3bÿm`5;>?-3;fÿ
        jZ5ÿ?;ÿA5:bÿ5<=5:?53.5ÿ/36ÿ23-40567/h05ÿ-gÿ>Z5ÿ/:5/ÿ?3ÿ4Z?.Zÿkÿ/[ÿ:53>?37ÿg:-[fÿSUÿ-`>ÿ-gÿSU

                           CDEFGHÿGDJKGHÿLMÿNKOMPPKQR
        SSTUnTWUSXÿYÿ_/:?/[o;`0/?/
        ^50=56ÿ[5ÿ:53>ÿ/ÿ_`0>?ÿa/[?0bÿZ-[5ÿ?3ÿib25:ÿ^5?7Z>;cÿd:--20b3cÿBef
        @5A?54ÿg-:ÿ_5[h5:8ÿ^/3/3ÿlh`p/Z:?b5Z
        ,-./0ÿXX-XXXXXXX
        9:-.5;;ÿ5<=5:>?;58
        @5;=-3;?A535;;8
        B57->?/>?-3ÿ;2?00;8
        oZ/32ÿb-`ÿ^/3/3ÿg-:ÿ\36ÿ̀;ÿ-`:ÿh5/`>?g`0ÿ/=/:>[53>ÿ>Z/>ÿ45ÿ./3ÿ./00ÿ?>ÿZ-[5fÿe-`ÿ23-4ÿZ-4ÿ
        45ÿ4/3>56ÿ3->ÿ]`;>ÿZ-`;5ÿ>-ÿ[-A5ÿh`>ÿZ-[5fÿe-`ÿ/:5ÿ-35ÿ-gÿ/ÿ2?36ÿ=5:;-3ÿ/36ÿkÿ/[ÿ;-ÿ
        Z/==bÿ[bÿ0?>>05ÿg/[?0bÿ/36ÿkÿ7->ÿ>Z/>ÿ0̀.2bÿ>-ÿ\36ÿb-`fÿe-`ÿ>--2ÿ-`:ÿ3556;ÿ/36ÿ:5m`?:5[53>;ÿ
        ;5:?-`;ÿ/36ÿ[/25ÿ?>ÿ=:?-:?>bfÿkÿ_-:5ÿ

                           CDEFGHÿGDJKGHÿLMÿNKOMPPKQR
        SSTUSTWUSXÿYÿp`;5:WUSVUnUWSUqUSrUUU
        a-`36ÿ/ÿ>53/3>ÿg-:ÿ/ÿ_`0>?=05ÿs..`=/3.bÿZ-[5ÿ?3ÿd/>Zÿd5/.Zcÿd:--20b3cÿBef
        @5A?54ÿg-:ÿ_5[h5:8ÿ^/3/3ÿlh`p/Z:?b5Z
        ,-./0ÿXX-XXXXXXX
7#$11 %& %'(1#9)16789 8 81                                                                                         12/2/2019
                                                                                                                              Ex.      *11:40:2
                                                                                                                                  60, Pg.+817
0012312405                                                   6789 ÿ8
                                          Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                                   Document       8ÿFiled
                                                                                        ÿÿ912/02/19
                                                                                                 ÿÿÿ Page
                                                                                                                ÿ!ÿ"268
                                                                                                                       of 269
        MDCa>GGÿ>uP>DJ;G>v
        :>GPCFG;`>F>GGv
        @>=CJ;7J;CFÿGE;OOGv
        wÿOC`>ÿL7F7FxÿÿNH>ÿ;Gÿ̀>D8ÿEFCAO><=>7cO>ÿC_ÿH>Dÿs>O<ÿ7F<ÿ=D>7JÿP>DGCF7O;J8xÿÿÿNH>ÿa7D>Gÿ7cCIJÿ
        H>DÿaO;>FJGÿ7F<ÿJD;>GÿH>Dÿc>GJÿJCÿG7J;G_8ÿcCJHÿP7DJ;>Gÿ7F<ÿcD;F=ÿ=D>7JÿP>CPO>ÿJCÿ7ÿY>>J;F=ÿ
        PC;FJxÿÿNH>ÿ;Gÿ7OA78GÿPDCYPJÿJCÿH>Dÿ7PPC;FJY>FJxÿÿNH>ÿ;GÿaCYY;JJ><ÿJCÿH>DÿPDCY;G>Gÿ7F<ÿ;Gÿ
        `>D8ÿIF<>DGJ7F<;F=xÿÿwÿyCD>ÿ
             fÿ gÿ zÿ lÿ {ÿ|ÿ{}ÿ@t~p


        ,-./01-ÿ3.-45
        678ÿ:;<=>?ÿ@>AÿBCDE?ÿ@B                6>FGCFHIDGJ?ÿ@>AÿBCDE?ÿ@B K8E>DÿL>;=HJG?ÿ@>AÿBCDE?ÿ@B
        M7DEÿNOCP>?ÿ@>AÿBCDE?ÿ@B

             ÿMD;FJÿP7=>


             QR3STUÿVWXWR,                         QR3STUÿQRW[\T]S\]]^,                   QR3STUÿdWeÿV]^R,             ]X\RSÿQRmÿU]SnÿX]eWV,
             LCY>GÿZCDÿN7O>ÿ;Fÿ@>AÿBCDE            LCY>GÿZCDÿN7O>ÿ;Fÿ6><_CD<ÿNJI8`>G7FJ   LCY>GÿZCDÿN7O>ÿ;Fÿffghf      oP7DJY>FJGÿ_CDÿ:>FJÿ;Fÿ@>AÿBCDE
                                                   LCY>GÿZCDÿN7O>ÿ;Fÿ6>>aHHIDGJ           LCY>GÿZCDÿN7O>ÿ;Fÿffghi      LCIG>Gÿ_CDÿ:>FJÿ;Fÿ@>AÿBCDE
                                                   LCY>GÿZCDÿN7O>ÿ;Fÿ6CDCI=HÿM7DE         LCY>GÿZCDÿN7O>ÿ;Fÿffghj      @>AÿBCDEÿbCF<CG
                                                   LCY>GÿZCDÿN7O>ÿ;Fÿ6IGHA;aE             LCY>GÿZCDÿN7O>ÿ;Fÿffghk      @>AÿBCDEÿpCAFHCY>G
                                                   LCY>GÿZCDÿN7O>ÿ;FÿbO;FJCF              LCY>GÿZCDÿN7O>ÿ;Fÿffgfg      @>A>GJÿq;GJ;F=Gÿ;Fÿ@>AÿBCDE
                                                   LCY>GÿZCDÿN7O>ÿ;FÿbCOIYcIGÿb;DaO>      LCY>GÿZCDÿN7O>ÿ;Fÿffgfl      @>AÿBCDEÿLCY>ÿr7OI>G
                                                   LCY>GÿZCDÿN7O>ÿ;FÿbDCAFÿL>;=HJG        LCY>GÿZCDÿN7O>ÿ;Fÿffggf      :>sF7Fa>ÿ8CIDÿLCIG>ÿ;Fÿ@>AÿBCDE
                                                   LCY>GÿZCDÿN7O>ÿ;FÿKCI=O7GJCF           LCY>GÿZCDÿN7O>ÿ;Fÿffggi      @>AÿBCDEÿ:>7OÿtGJ7J>ÿo=>FJG
7#$11 %& %'(1#9)16789 8 81                                                                                                                    12/2/2019
                                                                                                                                                         Ex.      *11:40:2
                                                                                                                                                             60, Pg.+818
0012312405                                               6789 ÿ8
                                      Case 2:20-cv-00851-TSZ      8ÿÿ 8ÿ40-4
                                                               Document       8ÿFiled
                                                                                    ÿÿ912/02/19
                                                                                             ÿÿÿ Page
                                                                                                            ÿ!ÿ"269
                                                                                                                   of 269
                                                     +,-./ÿ1,2ÿ345.ÿ67ÿ84/9ÿ:2,,;5<7                       +,-./ÿ1,2ÿ345.ÿ67ÿ>>?@A                                B.CÿD,2;ÿ=,29E4E.ÿF49./
                                                     =,2.                                                  =,2.


             \M,I9 G./96-49./ F./.42KP ]42..2/ +.5J \LO.296/. ^.2-/ÿ,NÿI/.ÿ_ÿ̀26O4K< \Lÿ]P,6K. ],,;6.ÿ̀2.N.2.7K. :5,E \V =,M65.ÿ\JJ/

                           G655,CÿH2,IJÿ6/ÿK,--699.Lÿ9,ÿ.7/I267EÿL6E6945ÿ4KK.//6M6569<ÿN,2ÿ67L6O6LI45/ÿC69PÿL6/4M65696./QÿR.ÿ42.ÿK,7967I,I/5<ÿC,2;67Eÿ9,ÿ6-J2,O.ÿ9P.ÿ4KK.//6M6569<ÿ,Nÿ,I2
                           C.Mÿ.SJ.26.7K.ÿN,2ÿ.O.2<,7.Tÿ47LÿC.ÿC.5K,-.ÿN..LM4K;ÿ47Lÿ4KK,--,L496,7ÿ2.UI./9/QÿVNÿ<,IÿC6/Pÿ9,ÿ2.J,29ÿ47ÿ6//I.ÿ,2ÿ/..;ÿ47ÿ4KK,--,L496,7TÿJ5.4/.
                                                                                                     K,794K9ÿI/Q

                                                                                           1,55,CÿI/W                     Xÿ?AAYZ?A>[ÿG655,C




7#$11 %& %'(1#9)16789 8 81                                                                                                                                                       12/2/2019
                                                                                                                                                                                            Ex.      *11:40:2
                                                                                                                                                                                                60, Pg.*819
